           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 1 of 176
(The Attaching Clause needs to be completed only when this endorsement is issued subsequent to preparation of the
policy.)



                                                    ENDORSEMENT 6
This endorsement, effective on       02/14/2018              , at 12:01 A.M. standard time, forms a part of:

Account No.     511481
Certain Underwriters at Lloyds, London Certificate No.                    AMR-57471-01
Indian Harbor Insurance Company Policy No.                                AMP7531792-01
QBE Specialty Insurance Company Policy No.                                MSP-23885-01
Steadfast Insurance Company Policy No.                                    CPP8980420-01




      CE
General Security Indemnity Company of Arizona Policy No.                  10T029659-07482-17-01
United Specialty Insurance Company Policy No.                             USI-20467-01
Lexington Insurance Company                                               LEX-014710125-01
Princeton Excess and Surplus Lines Insurance Company                      N/A
International Insurance Company of Hannover SE                            N/A
Old Republic Union Insurance Company                                      ORAMPR003050-00




                                 RT
Issued to:     Urban Meridian Group Inc
By:            See Contract Allocation Endorsement AR CA




                                                             IF
                                                                                    Authorized Representative

In consideration of a total additional premium of $4,979, it is
understood and agreed the policy is amended as follows:




                                                                                IE
1. The following values are added as respects to the 4808 Gibson,
   Houston, TX Location:

      Building: $1,815,900




                                                                                  D
      Rents:    $ 120,000

2. Item I.D.2. Limit of Liability on Section I of Form AR Compass
   02 17 "Commercial Property Compass Form" is deleted in its entirety
   and replaced with the following:

      I.D.2.      $172,361,998 maximum limit of liability.

3. Form AR CA 03 17 "Contract Allocation Endorsement" is deleted in its
   entirety and replaced with the attached AR CA 03 17 "Contract
   Allocation Endorsement".

4. The breakdown of the total additional premium is as follows:

      AMR-57471-01:                                   $1,884
      AMP7531792-01:                                  $ 251
      MSP-23885-01:                                   $ 753
      CPP8980420-01:                                  $ 753
      10T029659-07482-17-01:                          $ 313
      USI-20467-01:                                   $ 209
      LEX-014710125-01:                               $ 753
      ORAMPR003050-00:                                $   63

All other terms and conditions shall remain unchanged.


                                                          EXHIBIT 1
                                          Printed/Issued On: 04/09/18
                   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 2 of 176
                                                                                                                     Effective Date: 2/14/2018
           CONTRACT ALLOCATION ENDORSEMENT
This insurance is effected with certain insurance underwriters (hereinafter called the "Underwriters"). The following words shall be
deemed to be synonymous: "Underwriters", "Insurers" and "Company".
The liability of each Underwriter on this contract with the Insured is limited to the participation amount shown in the schedule below.
The liability of each separate contract listed and for each Underwriter represented thereby for any loss or losses or amounts payable
is several as to each and shall not exceed its participation percentage shown below and there is no joint liability of any Underwriters
pursuant to this contract. An Underwriter shall not have its liability hereunder increased or decreased by reason of failure or delay of
another Underwriter, its successors, assigns, or legal representatives. Any loss otherwise payable under the provisions of the
attached policy that exceeds the allocation of "Risk" as defined herein shall be bourne proportionately by the contracts as to their
limit of liability at the time and place of the loss bears to the total allocated limits herein.
This contract shall be constructed as a separate contract between the Insured and each of the Underwriters. This evidence of
coverage consists of separate sections of a composite insurance for all Underwriter's at Lloyd's combined and separate policies




              CE
issued by the insurance company(ies), all as identified below. This evidence of coverage does not constitute in any manner or form
a joint certificate of coverage by Underwriter's at Lloyd's with any other insurance company(ies).
In witness whereof, the following Underwriters execute and attest these presents, and subscribe for the amount of insurance
provided.
The security is as noted below.
   LAYER OF PARTICIPITATION             PERILS (AS PER            CONTRACT #              COMPANY         POLICY # /               PARTICIPITATION              rate




                                              RT
                                           POLICY)                                          CODE         CERTIFICATE #
       $5,000 excess of   Deductibles     AR EXCL NW              B123017AMR780             Lloyds         AMR-57471-01        $5,000              100.0000%   $0.008

     $100,000 excess of   Deductibles        CYB                      QBE17                  QBE           MSP-23885-01        $100,000            100.0000%   $0.000

  $50,000,000 excess of   Deductibles        EBD                 B123017AMR1088             Lloyds         AMR-57471-01        $50,000,000         100.0000%   $0.000

   $1,000,000 excess of   Deductibles        F,Q                 B123017AMR1063             Lloyds         AMR-57471-01        $1,000,000          100.0000%   $0.023




                                                                                 IF
 $172,356,998 excess of   $5,000          AR EXCL NW                  GSI17                  GSI       10T029659-07482-17-01   $12,926,775           7.5000%   $0.151
 $172,361,998 excess of   Deductibles        NW                       GSI17                  GSI       10T029659-07482-17-01   $12,927,150           7.5000%   $0.113
 $172,356,998 excess of   $5,000          AR EXCL NW                  XLA17                IndianH        AMP7531792-01        $10,341,420           6.0000%   $0.151
 $172,361,998 excess of   Deductibles        NW                       XLA17                IndianH        AMP7531792-01        $10,341,720           6.0000%   $0.113




                                                                                                       IE
 $172,356,998 excess of   $5,000          AR EXCL NW              B123017AMR824             Lloyds         AMR-57471-01        $10,341,420           6.0000%   $0.151
 $172,356,998 excess of   $5,000          AR EXCL NW             B123018AMR1042             Lloyds         AMR-57471-01        $1,723,570            1.0000%   $0.151
 $172,356,998 excess of   $5,000          AR EXCL NW             B123018AMR1139             Lloyds         AMR-57471-01        $32,747,830          19.0000%   $0.151
 $172,361,998 excess of   Deductibles        NW                   B123017AMR252             Lloyds         AMR-57471-01        $10,341,720           6.0000%   $0.113




                                                                                                         D
 $172,361,998 excess of   Deductibles        NW                  B123018AMR1042             Lloyds         AMR-57471-01        $1,723,620            1.0000%   $0.113
 $172,361,998 excess of   Deductibles        NW                  B123018AMR1139             Lloyds         AMR-57471-01        $32,748,780          19.0000%   $0.113
 $172,356,998 excess of   $5,000          AR EXCL NW                  STF17                Steadfast      CPP8980420-01        $31,024,260          18.0000%   $0.151
 $172,361,998 excess of   Deductibles        NW                       STF17                Steadfast      CPP8980420-01        $31,025,160          18.0000%   $0.113
 $172,356,998 excess of   $5,000          AR EXCL NW                  LEX17                  LEX         LEX-014710125-01      $31,024,260          18.0000%   $0.151
 $172,361,998 excess of   Deductibles        NW                       LEX17                  LEX         LEX-014710125-01      $31,025,160          18.0000%   $0.113
 $172,356,998 excess of   $5,000          AR EXCL NW                  QBE17                  QBE           MSP-23885-01        $31,024,260          18.0000%   $0.151
 $172,361,998 excess of   Deductibles        NW                       QBE17                  QBE           MSP-23885-01        $31,025,160          18.0000%   $0.113
 $172,356,998 excess of   $5,000          AR EXCL NW                  ORU17                  ORU        ORAMPR003050-00        $2,585,355            1.5000%   $0.151
 $172,361,998 excess of   Deductibles        NW                       ORU17                  ORU        ORAMPR003050-00        $2,585,430            1.5000%   $0.113
 $172,356,998 excess of   $5,000          AR EXCL NW                   USI17                 USI           USI-20467-01        $8,617,850            5.0000%   $0.151
 $172,361,998 excess of   Deductibles        NW                        USI17                 USI           USI-20467-01        $8,618,100            5.0000%   $0.113

 $100,000,000 excess of   Deductibles         T                  B123017AMR917-2            Lloyds         AMR-57471-01        $100,000,000        100.0000%   $0.000




AR CA 03 17                                              Printed/Issued On:    4/9/2018                                                       Page 1 of 4
                Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 3 of 176
ALLOCATION OF LIABILITY:
The contracts herein cover mutually exclusive perils. The maximum limit of liability is not to exceed the per occurrence
participation stated herein, regardless of whether multiple perils and multiple contracts are involved. Recognition of liability
by either of the contracts reduces the limit of liability of any corresponding contract.

The liability otherwise determined to exist under the terms and conditions of this policy shall be bourne by the contract
covering the proximate cause of loss identified in the allocation of security. Any loss covered by the policy by a peril not
allocated to a contract herein shall be bourne by the contract covering the most comprehensive perils, generally in
accordance with the ISO Special Causes of Loss Contracts. The liability of the policy shall not be increased or decreased
by any condition of the allocation to specific contracts on this endorsement.

Covered perils shall be defined by the applicable forms attached to this policy or otherwise as per the industry standard
definition.




              CE
SYMBOLS USED HEREIN:             CAUSE OF LOSS          SYMBOL               CODE       COMPANY
                                                Basic   BA                  Lloyds      Certain Underwriters at Lloyds
                                               Broad    BR                IndianH       Indian Harbor Insurance Company
                                              Special   SP                    QBE       QBE Specialty Insurance Co.




                                         RT
                                  All Risk excl F/Q     AR               Steadfast      Steadfast Insurance Company
                          Difference in Conditions      DIC                    GSI      General Security Indemnity Company of Arizona
                               Windstorm and Hail       WH                     USI      United Specialty Insurance Company
                                Named Windstorm         NW                    LEX       Lexington Insurance Company
                              All Other Windstorm       AOW                   ORU       Old Republic Union Insurance Company
                              Named Storm Flood         NF
                                                Flood   F




                                                                          IF
                                   All Other Flood      AOF
                                       Earthquake       Q
                        Terrorism Coverages (T3)        T
          Certified Terrorism as Defined by TRIA,




                                                                                             IE
                                                        T1
                                         if available
                           Non-Certified Terrorism      T2
                            Equipment Breakdown         EBD
                                           Excluding    EXCL




                                                                                               D
                                            Including   INCL
                     Cyber and Data Compromise          CYB

  "Risk" as per contract terms, shall be defined as follows:
                                  Risk                       Basis of Limits
                                   Flood and Earthquake         Any One Occurrence and Aggregate
                                      Named Windstorm
                               Wind and Hail EXCL NW
                            All Other Perils EXCL F, Q
                                           T, T1 and T2         Any One Occurrence
                         Maximum "Risk" is defined as           Any One Occurrence

 This schedule forms a part of the original Account #                          511481

                              by




                                               Authorized Signature




AR CA 03 17                                        Printed/Issued On:   4/9/2018                                           Page 2 of 4
                Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 4 of 176
                CERTAIN UNDERWRITER'S AT LLOYD'S, LONDON - Syndicate List

 If Certain Underwriter's at Lloyd's, London are listed as security on the Contract Allocation Endorsement attached to
 the policy, the list of syndicates is shown below:


              Account #: 511481

          Certificate #: AMR-57471-01


                            Syndicate Number           Syndicate Abbreviation




              CE
                                    33                              HIS
                                    510                             KLN
                                    510                             KLN
                                    33                              HIS
                                    510                             KLN
                                   1886                             QBP
                                   2003                             SJC




                                          RT
                                   2987                             BRT
                                   2987                             BRT
                                    510                             KLN
                                    510                             KLN
                                   1886                             QBP
                                   2010                             MMX




                                                                      IF
                                    382                             HDU
                                   5000                             SPL
                                   1980                             ISN
                                    727                             SAM




                                                                                    IE
                                   2007                             NVA
                                   2121                             ARG
                                   1861                             ANV
                                   2987                             BRT




                                                                                      D
                                   5820                             JCD
                                    33                              HIS
                                    780                             ADV
                                   5886                             WBC
                                   1225                             AES
                                   2010                             MMX
                                   1200                             AMA
                                   1969                             APL
                                   2015                             CHN
                                   2623                             BEA
                                   5886                             WBC
                                   1897                             SKD
                                   2121                             ARG
                                    318                             MSP
                                   5000                             SPL
                                    780                             ADV
                                    33                              HIS
                                   2468                             NEO
                                   1183                             TAL
                                   1886                             QBP
                                   2121                             ARG
                                   2014                             ACA
                                   1861                             ANV
                                   2988                             BRT



AR CA 03 17                                    Printed/Issued On:   4/9/2018                                         Page 3 of 4
              Case 4:19-cv-04657
                            318  Document 1-1 MSP
                                               Filed on 11/27/19 in TXSD Page 5 of 176
                           3268                         AGR
                           4444                         CNP
                           2003                         SJC
                           727                          SAM
                           623                          BEA
                           2987                         BRT
                           4444                         CNP
                           1886                         QBP
                           2010                         MMX
                           382                          HDU
                           5000                         SPL




              CE
                           2007                         NVA
                           2121                         ARG
                           780                          ADV
                           1200                         AMA
                           2015                         CHN
                           2623                         BEA
                           5886                         WBC




                                 RT
                           1183                         TAL
                           1969                         APL
                           318                          MSP
                           1897                         SKD
                           1861                         ANV
                           5820                         JCD




                                                          IF
                           727                          SAM
                           623                          BEA




                                                                   IE
                                                                     D

AR CA 03 17                        Printed/Issued On:   4/9/2018                 Page 4 of 4
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 6 of 176
(The Attaching Clause needs to be completed only when this endorsement is issued subsequent to preparation of the
policy.)



                                                    ENDORSEMENT 4
This endorsement, effective on       01/05/2018              , at 12:01 A.M. standard time, forms a part of:

Account No.     511481
Certain Underwriters at Lloyds, London Certificate No.                    AMR-57471-01
Indian Harbor Insurance Company Policy No.                                AMP7531792-01
QBE Specialty Insurance Company Policy No.                                MSP-23885-01
Steadfast Insurance Company Policy No.                                    CPP8980420-01




      CE
General Security Indemnity Company of Arizona Policy No.                  10T029659-07482-17-01
United Specialty Insurance Company Policy No.                             USI-20467-01
Lexington Insurance Company                                               LEX-014710125-01
Princeton Excess and Surplus Lines Insurance Company                      N/A
International Insurance Company of Hannover SE                            N/A
Old Republic Union Insurance Company                                      ORAMPR003050-00




                                 RT
Issued to:     Urban Meridian Group Inc
By:            See Contract Allocation Endorsement AR CA




                                                             IF
                                                                                    Authorized Representative

In consideration of a total return premium of $10,676, it is understood
and agreed the policy is amended as follows:




                                                                                IE
1. The following location is deleted in its entirety:

      -    Quasar W12 LTD
           3530 W 12th St




                                                                                  D
           Houston, TX 77008
           Total Values: $3,660,000

2. Item I.D.2. Limit of Liability on Section I of Form AR Compass
   02 17 "Commercial Property Compass Form" is deleted in its entirety
   and replaced with the following:

      I.D.2.      $173,376,098 maximum limit of liability.

3. Form AR CA 03 17 "Contract Allocation Endorsement" is deleted in its
   entirety and replaced with the attached AR CA 03 17 "Contract
   Allocation Endorsement".

4. The breakdown of the total return premium is as follows:

      AMR-57471-01:                                   $4,040
      AMP7531792-01:                                  $ 538
      MSP-23885-01:                                   $1,614
      CPP8980420-01:                                  $1,613
      10T029659-07482-17-01:                          $ 673
      USI-20467-01:                                   $ 449
      LEX-014710125-01:                               $1,615
      ORAMPR003050-00:                                $ 134

All other terms and conditions shall remain unchanged.




                                          Printed/Issued On: 04/09/18
                   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 7 of 176
                                                                                                                     Effective Date: 1/5/2018
           CONTRACT ALLOCATION ENDORSEMENT                                                                        Endorsement No: 4

This insurance is effected with certain insurance underwriters (hereinafter called the "Underwriters"). The following words shall be
deemed to be synonymous: "Underwriters", "Insurers" and "Company".
The liability of each Underwriter on this contract with the Insured is limited to the participation amount shown in the schedule below.
The liability of each separate contract listed and for each Underwriter represented thereby for any loss or losses or amounts payable
is several as to each and shall not exceed its participation percentage shown below and there is no joint liability of any Underwriters
pursuant to this contract. An Underwriter shall not have its liability hereunder increased or decreased by reason of failure or delay of
another Underwriter, its successors, assigns, or legal representatives. Any loss otherwise payable under the provisions of the
attached policy that exceeds the allocation of "Risk" as defined herein shall be bourne proportionately by the contracts as to their
limit of liability at the time and place of the loss bears to the total allocated limits herein.
This contract shall be constructed as a separate contract between the Insured and each of the Underwriters. This evidence of
coverage consists of separate sections of a composite insurance for all Underwriter's at Lloyd's combined and separate policies




              CE
issued by the insurance company(ies), all as identified below. This evidence of coverage does not constitute in any manner or form
a joint certificate of coverage by Underwriter's at Lloyd's with any other insurance company(ies).
In witness whereof, the following Underwriters execute and attest these presents, and subscribe for the amount of insurance
provided.
The security is as noted below.
   LAYER OF PARTICIPITATION             PERILS (AS PER            CONTRACT #              COMPANY         POLICY # /               PARTICIPITATION              rate




                                              RT
                                           POLICY)                                          CODE         CERTIFICATE #
       $5,000 excess of   Deductibles     AR EXCL NW              B123017AMR780             Lloyds         AMR-57471-01        $5,000              100.0000%   $0.008

     $100,000 excess of   Deductibles        CYB                      QBE17                  QBE           MSP-23885-01        $100,000            100.0000%   $0.000

  $50,000,000 excess of   Deductibles        EBD                 B123017AMR1088             Lloyds         AMR-57471-01        $50,000,000         100.0000%   $0.000

   $1,000,000 excess of   Deductibles        F,Q                 B123017AMR1063             Lloyds         AMR-57471-01        $1,000,000          100.0000%   $0.023




                                                                                 IF
 $173,371,098 excess of   $5,000          AR EXCL NW                  GSI17                  GSI       10T029659-07482-17-01   $13,002,832           7.5000%   $0.151
 $173,376,098 excess of   Deductibles        NW                       GSI17                  GSI       10T029659-07482-17-01   $13,003,207           7.5000%   $0.113
 $173,371,098 excess of   $5,000          AR EXCL NW                  XLA17                IndianH        AMP7531792-01        $10,402,266           6.0000%   $0.151
 $173,376,098 excess of   Deductibles        NW                       XLA17                IndianH        AMP7531792-01        $10,402,566           6.0000%   $0.113




                                                                                                       IE
 $173,371,098 excess of   $5,000          AR EXCL NW              B123017AMR824             Lloyds         AMR-57471-01        $10,402,266           6.0000%   $0.151
 $173,371,098 excess of   $5,000          AR EXCL NW             B123018AMR1042             Lloyds         AMR-57471-01        $1,733,711            1.0000%   $0.151
 $173,371,098 excess of   $5,000          AR EXCL NW             B123018AMR1139             Lloyds         AMR-57471-01        $32,940,509          19.0000%   $0.151
 $173,376,098 excess of   Deductibles        NW                   B123017AMR252             Lloyds         AMR-57471-01        $10,402,566           6.0000%   $0.113




                                                                                                         D
 $173,376,098 excess of   Deductibles        NW                  B123018AMR1042             Lloyds         AMR-57471-01        $1,733,761            1.0000%   $0.113
 $173,376,098 excess of   Deductibles        NW                  B123018AMR1139             Lloyds         AMR-57471-01        $32,941,459          19.0000%   $0.113
 $173,371,098 excess of   $5,000          AR EXCL NW                  STF17                Steadfast      CPP8980420-01        $31,206,798          18.0000%   $0.151
 $173,376,098 excess of   Deductibles        NW                       STF17                Steadfast      CPP8980420-01        $31,207,698          18.0000%   $0.113
 $173,371,098 excess of   $5,000          AR EXCL NW                  LEX17                  LEX         LEX-014710125-01      $31,206,798          18.0000%   $0.151
 $173,376,098 excess of   Deductibles        NW                       LEX17                  LEX         LEX-014710125-01      $31,207,698          18.0000%   $0.113
 $173,371,098 excess of   $5,000          AR EXCL NW                  QBE17                  QBE           MSP-23885-01        $31,206,798          18.0000%   $0.151
 $173,376,098 excess of   Deductibles        NW                       QBE17                  QBE           MSP-23885-01        $31,207,698          18.0000%   $0.113
 $173,371,098 excess of   $5,000          AR EXCL NW                  ORU17                  ORU        ORAMPR003050-00        $2,600,566            1.5000%   $0.151
 $173,376,098 excess of   Deductibles        NW                       ORU17                  ORU        ORAMPR003050-00        $2,600,641            1.5000%   $0.113
 $173,371,098 excess of   $5,000          AR EXCL NW                   USI17                 USI           USI-20467-01        $8,668,555            5.0000%   $0.151
 $173,376,098 excess of   Deductibles        NW                        USI17                 USI           USI-20467-01        $8,668,805            5.0000%   $0.113

 $100,000,000 excess of   Deductibles         T                  B123017AMR917-2            Lloyds         AMR-57471-01        $100,000,000        100.0000%   $0.000




AR CA 03 17                                              Printed/Issued On:    4/9/2018                                                       Page 1 of 4
                Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 8 of 176
ALLOCATION OF LIABILITY:
The contracts herein cover mutually exclusive perils. The maximum limit of liability is not to exceed the per occurrence
participation stated herein, regardless of whether multiple perils and multiple contracts are involved. Recognition of liability
by either of the contracts reduces the limit of liability of any corresponding contract.

The liability otherwise determined to exist under the terms and conditions of this policy shall be bourne by the contract
covering the proximate cause of loss identified in the allocation of security. Any loss covered by the policy by a peril not
allocated to a contract herein shall be bourne by the contract covering the most comprehensive perils, generally in
accordance with the ISO Special Causes of Loss Contracts. The liability of the policy shall not be increased or decreased
by any condition of the allocation to specific contracts on this endorsement.

Covered perils shall be defined by the applicable forms attached to this policy or otherwise as per the industry standard
definition.




              CE
SYMBOLS USED HEREIN:             CAUSE OF LOSS          SYMBOL               CODE       COMPANY
                                                Basic   BA                  Lloyds      Certain Underwriters at Lloyds
                                               Broad    BR                IndianH       Indian Harbor Insurance Company
                                              Special   SP                    QBE       QBE Specialty Insurance Co.




                                         RT
                                  All Risk excl F/Q     AR               Steadfast      Steadfast Insurance Company
                          Difference in Conditions      DIC                    GSI      General Security Indemnity Company of Arizona
                               Windstorm and Hail       WH                     USI      United Specialty Insurance Company
                                Named Windstorm         NW                    LEX       Lexington Insurance Company
                              All Other Windstorm       AOW                   ORU       Old Republic Union Insurance Company
                              Named Storm Flood         NF
                                                Flood   F




                                                                          IF
                                   All Other Flood      AOF
                                       Earthquake       Q
                        Terrorism Coverages (T3)        T
          Certified Terrorism as Defined by TRIA,




                                                                                             IE
                                                        T1
                                         if available
                           Non-Certified Terrorism      T2
                            Equipment Breakdown         EBD
                                           Excluding    EXCL




                                                                                               D
                                            Including   INCL
                     Cyber and Data Compromise          CYB

  "Risk" as per contract terms, shall be defined as follows:
                                  Risk                       Basis of Limits
                                   Flood and Earthquake         Any One Occurrence and Aggregate
                                      Named Windstorm
                               Wind and Hail EXCL NW
                            All Other Perils EXCL F, Q
                                           T, T1 and T2         Any One Occurrence
                         Maximum "Risk" is defined as           Any One Occurrence

 This schedule forms a part of the original Account #                          511481

                              by




                                               Authorized Signature




AR CA 03 17                                        Printed/Issued On:   4/9/2018                                           Page 2 of 4
                Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 9 of 176
                CERTAIN UNDERWRITER'S AT LLOYD'S, LONDON - Syndicate List

 If Certain Underwriter's at Lloyd's, London are listed as security on the Contract Allocation Endorsement attached to
 the policy, the list of syndicates is shown below:


              Account #: 511481

          Certificate #: AMR-57471-01


                            Syndicate Number           Syndicate Abbreviation




              CE
                                    33                              HIS
                                    510                             KLN
                                    510                             KLN
                                    33                              HIS
                                    510                             KLN
                                   1886                             QBP
                                   2003                             SJC




                                          RT
                                   2987                             BRT
                                   2987                             BRT
                                    510                             KLN
                                    510                             KLN
                                   1886                             QBP
                                   2010                             MMX




                                                                      IF
                                    382                             HDU
                                   5000                             SPL
                                   1980                             ISN
                                    727                             SAM




                                                                                    IE
                                   2007                             NVA
                                   2121                             ARG
                                   1861                             ANV
                                   2987                             BRT




                                                                                      D
                                   5820                             JCD
                                    33                              HIS
                                    780                             ADV
                                   5886                             WBC
                                   1225                             AES
                                   2010                             MMX
                                   1200                             AMA
                                   1969                             APL
                                   2015                             CHN
                                   2623                             BEA
                                   5886                             WBC
                                   1897                             SKD
                                   2121                             ARG
                                    318                             MSP
                                   5000                             SPL
                                    780                             ADV
                                   2468                             NEO
                                    33                              HIS
                                   1183                             TAL
                                   1886                             QBP
                                   2121                             ARG
                                   2014                             ACA
                                   1861                             ANV
                                   2988                             BRT



AR CA 03 17                                    Printed/Issued On:   4/9/2018                                         Page 3 of 4
              Case 4:19-cv-04657
                            318  Document 1-1 MSP
                                               Filed on 11/27/19 in TXSD Page 10 of 176
                           3268                         AGR
                           4444                         CNP
                           2003                         SJC
                            727                         SAM
                            623                         BEA
                           2987                         BRT
                           4444                         CNP
                           1886                         QBP
                           2010                         MMX
                            382                         HDU
                           5000                         SPL




              CE
                           2007                         NVA
                           2121                         ARG
                            780                         ADV
                           1200                         AMA
                           2015                         CHN
                           2623                         BEA
                           5886                         WBC




                                  RT
                           1183                         TAL
                           1969                         APL
                            318                         MSP
                           1897                         SKD
                           1861                         ANV
                           5820                         JCD




                                                          IF
                            727                         SAM
                            623                         BEA




                                                                   IE
                                                                     D

AR CA 03 17                        Printed/Issued On:   4/9/2018                 Page 4 of 4
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 11 of 176
(The Attaching Clause needs to be completed only when this endorsement is issued subsequent to preparation of the
policy.)



                                                    ENDORSEMENT 5
This endorsement, effective on       01/24/2018              , at 12:01 A.M. standard time, forms a part of:

Account No.     511481
Certain Underwriters at Lloyds, London Certificate No.                    AMR-57471-01
Indian Harbor Insurance Company Policy No.                                AMP7531792-01
QBE Specialty Insurance Company Policy No.                                MSP-23885-01
Steadfast Insurance Company Policy No.                                    CPP8980420-01




      CE
General Security Indemnity Company of Arizona Policy No.                  10T029659-07482-17-01
United Specialty Insurance Company Policy No.                             USI-20467-01
Lexington Insurance Company                                               LEX-014710125-01
Princeton Excess and Surplus Lines Insurance Company                      N/A
International Insurance Company of Hannover SE                            N/A
Old Republic Union Insurance Company                                      ORAMPR003050-00




                                 RT
Issued to:     Urban Meridian Group Inc
By:            See Contract Allocation Endorsement AR CA




                                                             IF
                                                                                    Authorized Representative

In consideration of a total return premium of $8,427, it is understood
and agreed the policy is amended as follows:




                                                                                IE
1. The Building value as respects to the 10660 Eastex Freeway,
   Houston, TX Location is increased to $9,450,000.

2. Item I.D.2. Limit of Liability on Section I of Form AR Compass




                                                                                  D
   02 17 "Commercial Property Compass Form" is deleted in its entirety
   and replaced with the following:

      I.D.2.      $170,426,098 maximum limit of liability.

3. Form AR CA 03 17 "Contract Allocation Endorsement" is deleted in its
   entirety and replaced with the attached AR CA 03 17 "Contract
   Allocation Endorsement".

4. The breakdown of the total return premium is as follows:

      AMR-57471-01:                                   $3,190
      AMP7531792-01:                                  $ 425
      MSP-23885-01:                                   $1.274
      CPP8980420-01:                                  $1.274
      10T029659-07482-17-01:                          $ 531
      USI-20467-01:                                   $ 354
      LEX-014710125-01:                               $1,273
      ORAMPR003050-00:                                $ 106

All other terms and conditions shall remain unchanged.




                                          Printed/Issued On: 04/09/18
                  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 12 of 176
                                                                                                                     Effective Date: 1/24/2018
           CONTRACT ALLOCATION ENDORSEMENT                                                                        Endorsement No: 5

This insurance is effected with certain insurance underwriters (hereinafter called the "Underwriters"). The following words shall be
deemed to be synonymous: "Underwriters", "Insurers" and "Company".
The liability of each Underwriter on this contract with the Insured is limited to the participation amount shown in the schedule below.
The liability of each separate contract listed and for each Underwriter represented thereby for any loss or losses or amounts payable
is several as to each and shall not exceed its participation percentage shown below and there is no joint liability of any Underwriters
pursuant to this contract. An Underwriter shall not have its liability hereunder increased or decreased by reason of failure or delay of
another Underwriter, its successors, assigns, or legal representatives. Any loss otherwise payable under the provisions of the
attached policy that exceeds the allocation of "Risk" as defined herein shall be bourne proportionately by the contracts as to their
limit of liability at the time and place of the loss bears to the total allocated limits herein.
This contract shall be constructed as a separate contract between the Insured and each of the Underwriters. This evidence of
coverage consists of separate sections of a composite insurance for all Underwriter's at Lloyd's combined and separate policies




              CE
issued by the insurance company(ies), all as identified below. This evidence of coverage does not constitute in any manner or form
a joint certificate of coverage by Underwriter's at Lloyd's with any other insurance company(ies).
In witness whereof, the following Underwriters execute and attest these presents, and subscribe for the amount of insurance
provided.
The security is as noted below.
   LAYER OF PARTICIPITATION             PERILS (AS PER            CONTRACT #              COMPANY         POLICY # /               PARTICIPITATION              rate




                                              RT
                                           POLICY)                                          CODE         CERTIFICATE #
       $5,000 excess of   Deductibles     AR EXCL NW              B123017AMR780             Lloyds         AMR-57471-01        $5,000              100.0000%   $0.008

     $100,000 excess of   Deductibles        CYB                      QBE17                  QBE           MSP-23885-01        $100,000            100.0000%   $0.000

  $50,000,000 excess of   Deductibles        EBD                 B123017AMR1088             Lloyds         AMR-57471-01        $50,000,000         100.0000%   $0.000

   $1,000,000 excess of   Deductibles        F,Q                 B123017AMR1063             Lloyds         AMR-57471-01        $1,000,000          100.0000%   $0.023




                                                                                 IF
 $170,421,098 excess of   $5,000          AR EXCL NW                  GSI17                  GSI       10T029659-07482-17-01   $12,781,582           7.5000%   $0.152
 $170,426,098 excess of   Deductibles        NW                       GSI17                  GSI       10T029659-07482-17-01   $12,781,957           7.5000%   $0.113
 $170,421,098 excess of   $5,000          AR EXCL NW                  XLA17                IndianH        AMP7531792-01        $10,225,266           6.0000%   $0.152
 $170,426,098 excess of   Deductibles        NW                       XLA17                IndianH        AMP7531792-01        $10,225,566           6.0000%   $0.113




                                                                                                       IE
 $170,421,098 excess of   $5,000          AR EXCL NW              B123017AMR824             Lloyds         AMR-57471-01        $10,225,266           6.0000%   $0.152
 $170,421,098 excess of   $5,000          AR EXCL NW             B123018AMR1042             Lloyds         AMR-57471-01        $1,704,211            1.0000%   $0.152
 $170,421,098 excess of   $5,000          AR EXCL NW             B123018AMR1139             Lloyds         AMR-57471-01        $32,380,009          19.0000%   $0.152
 $170,426,098 excess of   Deductibles        NW                   B123017AMR252             Lloyds         AMR-57471-01        $10,225,566           6.0000%   $0.113




                                                                                                         D
 $170,426,098 excess of   Deductibles        NW                  B123018AMR1042             Lloyds         AMR-57471-01        $1,704,261            1.0000%   $0.113
 $170,426,098 excess of   Deductibles        NW                  B123018AMR1139             Lloyds         AMR-57471-01        $32,380,959          19.0000%   $0.113
 $170,421,098 excess of   $5,000          AR EXCL NW                  STF17                Steadfast      CPP8980420-01        $30,675,798          18.0000%   $0.152
 $170,426,098 excess of   Deductibles        NW                       STF17                Steadfast      CPP8980420-01        $30,676,698          18.0000%   $0.113
 $170,421,098 excess of   $5,000          AR EXCL NW                  LEX17                  LEX         LEX-014710125-01      $30,675,798          18.0000%   $0.152
 $170,426,098 excess of   Deductibles        NW                       LEX17                  LEX         LEX-014710125-01      $30,676,698          18.0000%   $0.113
 $170,421,098 excess of   $5,000          AR EXCL NW                  QBE17                  QBE           MSP-23885-01        $30,675,798          18.0000%   $0.152
 $170,426,098 excess of   Deductibles        NW                       QBE17                  QBE           MSP-23885-01        $30,676,698          18.0000%   $0.113
 $170,421,098 excess of   $5,000          AR EXCL NW                  ORU17                  ORU        ORAMPR003050-00        $2,556,316            1.5000%   $0.152
 $170,426,098 excess of   Deductibles        NW                       ORU17                  ORU        ORAMPR003050-00        $2,556,391            1.5000%   $0.113
 $170,421,098 excess of   $5,000          AR EXCL NW                   USI17                 USI           USI-20467-01        $8,521,055            5.0000%   $0.152
 $170,426,098 excess of   Deductibles        NW                        USI17                 USI           USI-20467-01        $8,521,305            5.0000%   $0.113

 $100,000,000 excess of   Deductibles         T                  B123017AMR917-2            Lloyds         AMR-57471-01        $100,000,000        100.0000%   $0.000




AR CA 03 17                                              Printed/Issued On:    4/9/2018                                                       Page 1 of 4
               Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 13 of 176
ALLOCATION OF LIABILITY:
The contracts herein cover mutually exclusive perils. The maximum limit of liability is not to exceed the per occurrence
participation stated herein, regardless of whether multiple perils and multiple contracts are involved. Recognition of liability
by either of the contracts reduces the limit of liability of any corresponding contract.

The liability otherwise determined to exist under the terms and conditions of this policy shall be bourne by the contract
covering the proximate cause of loss identified in the allocation of security. Any loss covered by the policy by a peril not
allocated to a contract herein shall be bourne by the contract covering the most comprehensive perils, generally in
accordance with the ISO Special Causes of Loss Contracts. The liability of the policy shall not be increased or decreased
by any condition of the allocation to specific contracts on this endorsement.

Covered perils shall be defined by the applicable forms attached to this policy or otherwise as per the industry standard
definition.




              CE
SYMBOLS USED HEREIN:             CAUSE OF LOSS          SYMBOL               CODE       COMPANY
                                                Basic   BA                  Lloyds      Certain Underwriters at Lloyds
                                               Broad    BR                IndianH       Indian Harbor Insurance Company
                                              Special   SP                    QBE       QBE Specialty Insurance Co.




                                         RT
                                  All Risk excl F/Q     AR               Steadfast      Steadfast Insurance Company
                          Difference in Conditions      DIC                    GSI      General Security Indemnity Company of Arizona
                               Windstorm and Hail       WH                     USI      United Specialty Insurance Company
                                Named Windstorm         NW                    LEX       Lexington Insurance Company
                              All Other Windstorm       AOW                   ORU       Old Republic Union Insurance Company
                              Named Storm Flood         NF
                                                Flood   F




                                                                          IF
                                   All Other Flood      AOF
                                       Earthquake       Q
                        Terrorism Coverages (T3)        T
          Certified Terrorism as Defined by TRIA,




                                                                                             IE
                                                        T1
                                         if available
                           Non-Certified Terrorism      T2
                            Equipment Breakdown         EBD
                                           Excluding    EXCL




                                                                                               D
                                            Including   INCL
                     Cyber and Data Compromise          CYB

  "Risk" as per contract terms, shall be defined as follows:
                                  Risk                       Basis of Limits
                                   Flood and Earthquake         Any One Occurrence and Aggregate
                                      Named Windstorm
                               Wind and Hail EXCL NW
                            All Other Perils EXCL F, Q
                                           T, T1 and T2         Any One Occurrence
                         Maximum "Risk" is defined as           Any One Occurrence

 This schedule forms a part of the original Account #                          511481

                              by




                                               Authorized Signature




AR CA 03 17                                        Printed/Issued On:   4/9/2018                                           Page 2 of 4
                Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 14 of 176
                CERTAIN UNDERWRITER'S AT LLOYD'S, LONDON - Syndicate List

 If Certain Underwriter's at Lloyd's, London are listed as security on the Contract Allocation Endorsement attached to
 the policy, the list of syndicates is shown below:


              Account #: 511481

          Certificate #: AMR-57471-01


                            Syndicate Number           Syndicate Abbreviation




              CE
                                    33                              HIS
                                    510                             KLN
                                    510                             KLN
                                    33                              HIS
                                    510                             KLN
                                   1886                             QBP
                                   2003                             SJC




                                          RT
                                   2987                             BRT
                                   2987                             BRT
                                    510                             KLN
                                    510                             KLN
                                   1886                             QBP
                                   2010                             MMX




                                                                      IF
                                    382                             HDU
                                   5000                             SPL
                                   1980                             ISN
                                    727                             SAM




                                                                                    IE
                                   2007                             NVA
                                   2121                             ARG
                                   1861                             ANV
                                   2987                             BRT




                                                                                      D
                                   5820                             JCD
                                    33                              HIS
                                    780                             ADV
                                   5886                             WBC
                                   1225                             AES
                                   2010                             MMX
                                   1200                             AMA
                                   1969                             APL
                                   2015                             CHN
                                   2623                             BEA
                                   5886                             WBC
                                   1897                             SKD
                                   2121                             ARG
                                    318                             MSP
                                   5000                             SPL
                                    780                             ADV
                                    33                              HIS
                                   2468                             NEO
                                   1183                             TAL
                                   1886                             QBP
                                   2121                             ARG
                                   2014                             ACA
                                   1861                             ANV
                                   2988                             BRT



AR CA 03 17                                    Printed/Issued On:   4/9/2018                                         Page 3 of 4
              Case 4:19-cv-04657
                            318  Document 1-1 MSP
                                               Filed on 11/27/19 in TXSD Page 15 of 176
                           3268                         AGR
                           4444                         CNP
                           2003                         SJC
                            727                         SAM
                            623                         BEA
                           2987                         BRT
                           4444                         CNP
                           1886                         QBP
                           2010                         MMX
                            382                         HDU
                           5000                         SPL




              CE
                           2007                         NVA
                           2121                         ARG
                            780                         ADV
                           1200                         AMA
                           2015                         CHN
                           2623                         BEA
                           5886                         WBC




                                  RT
                           1183                         TAL
                           1969                         APL
                            318                         MSP
                           1897                         SKD
                           1861                         ANV
                           5820                         JCD




                                                          IF
                            727                         SAM
                            623                         BEA




                                                                   IE
                                                                     D

AR CA 03 17                        Printed/Issued On:   4/9/2018                 Page 4 of 4
              Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 16 of 176
(The Attaching Clause needs to be completed only when this endorsement is issued subsequent to preparation of the policy.)

                                                              ENDORSEMENT 7
This endorsement, effective on                   12/01/2017          , at 12:01 A.M. standard time, forms a part of:
Account No.        511481

Certain Underwriters at Lloyd's, London                                                                            AMR-57471-01
Indian Harbor Insurance Company                                                                                    AMP7531792-01
QBE Specialty Insurance Company                                                                                    MSP-23885-01
Steadfast Insurance Company                                                                                        CPP8980420-01
General Security Indemnity Company of Arizona                                                                      10T029659-07482-17-01
                                                                                                                   USI-20467-01




         CE
United Specialty Insurance Company
Lexington Insurance Company                                                                                        LEX-014710125-01
Old Republic Union Insurance Company                                                                               ORAMPR003050-00

Issued to:       Urban Meridian Group Inc
By:              See Contract Allocation Endorsement AR CA




                                        RT
In consideration of a total additional premium of $12,697, [plus $500
                                                                                                        Authorized Representative




                                                                      IF
inspection fee] it is understood and agreed the policy is amended as
follows:

1. Effective 12/01/2017 the address as respects to ON Quasar Land LTD is




                                                                                          IE
   amended to read:

      6950, 6970, 6990, 7020, 7021, 7050, 7051 Portwest Dr.
      Houston, TX 77024




                                                                                            D
2. Effective 05/01/2018:

      a. The following Location is added:

         Quasar Hardy LTD
         13827 W Hardy
         Houston, TX 77060
         Flood Zone: AE
         Values - Building:                             $6,215,000
                  Business Income:                      $ 660,000
                  Total Values:                         $6,875,000

      b. Section I.D.2. of form AR COMPASS 02 17 "Commercial Property Compass
         Form" is amended to read as follows:

         I.D.2.           $179,236,998           maximum limit of liability.

      c. Form AR CA 03 17 "Contract Allocation Endorsement" is deleted in its
         entirety and replaced with the attached revised AR CA 03 18 "Contract
         Allocation Endorsement".

      d. Form AR PED 03 06 "Pre-Existing Damage Exclusion" is added, per the
         attached.




                                                    Printed/Issued On: 06/06/2018
        Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 17 of 176
                                          Page 2



   e. The breakdown of the total additional premium is as follows:

      AMR-57471-01            $4,805
      AMP7531792-01           $ 639
      MSP-23885-01            $1,920
      CPP8980420-01           $1,921
      10T029659-07482-17-01   $ 800
      USI-20467-01            $ 533
      LEX-014710125-01        $1,920




      CE
      ORAMPR003050-00         $ 159


All other terms and conditions of the policy shall remain unchanged.




                        RT
                                          IF
                                                      IE
                                                        D
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 18 of 176
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                        Pre-Existing Damage Exclusion




CE
       It is understood and agreed that this policy shall exclude any loss or damage directly or
       indirectly caused by, resulting from or contributed to by any pre-existing building damage
       at the time of this Certificate’s or policy’s inception. This exclusion shall be removed
       upon substantial completion of repair or reconstruction of the damaged building.




                    RT
                                             IF
                                                             IE
                                                               D
All other terms and conditions remain unchanged.




AR PED 03 06
                  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 19 of 176
                                                                                                                     Effective Date: 5/1/2018
           CONTRACT ALLOCATION ENDORSEMENT                                                                        Endorsement No: 7

This insurance is effected with certain insurance underwriters (hereinafter called the "Underwriters"). The following words shall be
deemed to be synonymous: "Underwriters", "Insurers" and "Company".
The liability of each Underwriter on this contract with the Insured is limited to the participation amount shown in the schedule below.
The liability of each separate contract listed and for each Underwriter represented thereby for any loss or losses or amounts payable
is several as to each and shall not exceed its participation percentage shown below and there is no joint liability of any Underwriters
pursuant to this contract. An Underwriter shall not have its liability hereunder increased or decreased by reason of failure or delay of
another Underwriter, its successors, assigns, or legal representatives. Any loss otherwise payable under the provisions of the
attached policy that exceeds the allocation of "Risk" as defined herein shall be bourne proportionately by the contracts as to their
limit of liability at the time and place of the loss bears to the total allocated limits herein.
This contract shall be constructed as a separate contract between the Insured and each of the Underwriters. This evidence of
coverage consists of separate sections of a composite insurance for all Underwriter's at Lloyd's combined and separate policies




              CE
issued by the insurance company(ies), all as identified below. This evidence of coverage does not constitute in any manner or form
a joint certificate of coverage by Underwriter's at Lloyd's with any other insurance company(ies).
In witness whereof, the following Underwriters execute and attest these presents, and subscribe for the amount of insurance
provided.
The security is as noted below.
   LAYER OF PARTICIPITATION             PERILS (AS PER            CONTRACT #              COMPANY         POLICY # /               PARTICIPITATION              rate




                                              RT
                                           POLICY)                                          CODE         CERTIFICATE #
       $5,000 excess of   Deductibles     AR EXCL NW              B123017AMR780             Lloyds         AMR-57471-01        $5,000              100.0000%   $0.008

     $100,000 excess of   Deductibles        CYB                      QBE17                  QBE           MSP-23885-01        $100,000            100.0000%   $0.000

  $50,000,000 excess of   Deductibles        EBD                 B123017AMR1088             Lloyds         AMR-57471-01        $50,000,000         100.0000%   $0.000

   $1,000,000 excess of   Deductibles        F,Q                 B123017AMR1063             Lloyds         AMR-57471-01        $1,000,000          100.0000%   $0.022




                                                                                 IF
 $179,231,998 excess of   $5,000          AR EXCL NW                  GSI17                  GSI       10T029659-07482-17-01   $13,442,400           7.5000%   $0.149
 $179,236,998 excess of   Deductibles        NW                       GSI17                  GSI       10T029659-07482-17-01   $13,442,775           7.5000%   $0.111
 $179,231,998 excess of   $5,000          AR EXCL NW                  XLA17                IndianH        AMP7531792-01        $10,753,920           6.0000%   $0.149
 $179,236,998 excess of   Deductibles        NW                       XLA17                IndianH        AMP7531792-01        $10,754,220           6.0000%   $0.111




                                                                                                       IE
 $179,231,998 excess of   $5,000          AR EXCL NW              B123017AMR824             Lloyds         AMR-57471-01        $10,753,920           6.0000%   $0.149
 $179,231,998 excess of   $5,000          AR EXCL NW             B123018AMR1042             Lloyds         AMR-57471-01        $1,792,320            1.0000%   $0.149
 $179,231,998 excess of   $5,000          AR EXCL NW             B123018AMR1139             Lloyds         AMR-57471-01        $34,054,080          19.0000%   $0.149
 $179,236,998 excess of   Deductibles        NW                   B123017AMR252             Lloyds         AMR-57471-01        $10,754,220           6.0000%   $0.111




                                                                                                         D
 $179,236,998 excess of   Deductibles        NW                  B123018AMR1042             Lloyds         AMR-57471-01        $1,792,370            1.0000%   $0.111
 $179,236,998 excess of   Deductibles        NW                  B123018AMR1139             Lloyds         AMR-57471-01        $34,055,030          19.0000%   $0.111
 $179,231,998 excess of   $5,000          AR EXCL NW                  STF17                Steadfast      CPP8980420-01        $32,261,760          18.0000%   $0.149
 $179,236,998 excess of   Deductibles        NW                       STF17                Steadfast      CPP8980420-01        $32,262,660          18.0000%   $0.111
 $179,231,998 excess of   $5,000          AR EXCL NW                  LEX17                  LEX         LEX-014710125-01      $32,261,760          18.0000%   $0.149
 $179,236,998 excess of   Deductibles        NW                       LEX17                  LEX         LEX-014710125-01      $32,262,660          18.0000%   $0.111
 $179,231,998 excess of   $5,000          AR EXCL NW                  QBE17                  QBE           MSP-23885-01        $32,261,760          18.0000%   $0.149
 $179,236,998 excess of   Deductibles        NW                       QBE17                  QBE           MSP-23885-01        $32,262,660          18.0000%   $0.111
 $179,231,998 excess of   $5,000          AR EXCL NW                  ORU17                  ORU        ORAMPR003050-00        $2,688,480            1.5000%   $0.149
 $179,236,998 excess of   Deductibles        NW                       ORU17                  ORU        ORAMPR003050-00        $2,688,555            1.5000%   $0.111
 $179,231,998 excess of   $5,000          AR EXCL NW                   USI17                 USI           USI-20467-01        $8,961,600            5.0000%   $0.149
 $179,236,998 excess of   Deductibles        NW                        USI17                 USI           USI-20467-01        $8,961,850            5.0000%   $0.111

 $100,000,000 excess of   Deductibles         T                  B123017AMR917-2            Lloyds         AMR-57471-01        $100,000,000        100.0000%   $0.000




AR CA 03 18                                              Printed/Issued On:    6/6/2018                                                       Page 1 of 4
               Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 20 of 176
ALLOCATION OF LIABILITY:
The contracts herein cover mutually exclusive perils. The maximum limit of liability is not to exceed the per occurrence
participation stated herein, regardless of whether multiple perils and multiple contracts are involved. Recognition of liability
by either of the contracts reduces the limit of liability of any corresponding contract.

The liability otherwise determined to exist under the terms and conditions of this policy shall be bourne by the contract
covering the proximate cause of loss identified in the allocation of security. Any loss covered by the policy by a peril not
allocated to a contract herein shall be bourne by the contract covering the most comprehensive perils, generally in
accordance with the ISO Special Causes of Loss Contracts. The liability of the policy shall not be increased or decreased
by any condition of the allocation to specific contracts on this endorsement.

Covered perils shall be defined by the applicable forms attached to this policy or otherwise as per the industry standard
definition.




              CE
SYMBOLS USED HEREIN:             CAUSE OF LOSS          SYMBOL               CODE       COMPANY
                                                Basic   BA                  Lloyds      Certain Underwriters at Lloyds
                                               Broad    BR                IndianH       Indian Harbor Insurance Company
                                              Special   SP                    QBE       QBE Specialty Insurance Co.




                                         RT
                                  All Risk excl F/Q     AR               Steadfast      Steadfast Insurance Company
                          Difference in Conditions      DIC                    GSI      General Security Indemnity Company of Arizona
                               Windstorm and Hail       WH                     USI      United Specialty Insurance Company
                                Named Windstorm         NW                    LEX       Lexington Insurance Company
                              All Other Windstorm       AOW                   ORU       Old Republic Union Insurance Company
                              Named Storm Flood         NF
                                                Flood   F




                                                                          IF
                                   All Other Flood      AOF
                                       Earthquake       Q
                        Terrorism Coverages (T3)        T
          Certified Terrorism as Defined by TRIA,




                                                                                             IE
                                                        T1
                                         if available
                           Non-Certified Terrorism      T2
                            Equipment Breakdown         EBD
                                           Excluding    EXCL




                                                                                               D
                                            Including   INCL
                     Cyber and Data Compromise          CYB

  "Risk" as per contract terms, shall be defined as follows:
                                  Risk                       Basis of Limits
                                   Flood and Earthquake         Any One Occurrence and Aggregate
                                      Named Windstorm
                               Wind and Hail EXCL NW
                            All Other Perils EXCL F, Q
                                           T, T1 and T2         Any One Occurrence
                         Maximum "Risk" is defined as           Any One Occurrence

 This schedule forms a part of the original Account #                          511481

                              by




                                               Authorized Signature




AR CA 03 18                                        Printed/Issued On:   6/6/2018                                           Page 2 of 4
                Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 21 of 176
                CERTAIN UNDERWRITER'S AT LLOYD'S, LONDON - Syndicate List

 If Certain Underwriter's at Lloyd's, London are listed as security on the Contract Allocation Endorsement attached to
 the policy, the list of syndicates is shown below:


              Account #: 511481

          Certificate #: AMR-57471-01


                            Syndicate Number           Syndicate Abbreviation




              CE
                                    33                              HIS
                                    510                             KLN
                                    510                             KLN
                                    33                              HIS
                                    510                             KLN
                                   1886                             QBP
                                   2003                             SJC




                                          RT
                                   2987                             BRT
                                   2987                             BRT
                                    510                             KLN
                                    510                             KLN
                                   1886                             QBP
                                   2010                             MMX




                                                                      IF
                                    382                             HDU
                                   5000                             SPL
                                   1980                             ISN
                                    727                             SAM




                                                                                    IE
                                   2007                             NVA
                                   2121                             ARG
                                   1861                             ANV
                                   2987                             BRT




                                                                                      D
                                   5820                             JCD
                                    33                              HIS
                                    780                             ADV
                                   5886                             WBC
                                   1225                             AES
                                   2010                             MMX
                                   1200                             AMA
                                   1969                             APL
                                   2015                             CHN
                                   2623                             BEA
                                   5886                             WBC
                                   1897                             SKD
                                   2121                             ARG
                                    318                             MSP
                                   5000                             SPL
                                    780                             ADV
                                   2468                             NEO
                                    33                              HIS
                                   1183                             TAL
                                   1886                             QBP
                                   2121                             ARG
                                   2014                             ACA
                                   1861                             ANV
                                   2988                             BRT



AR CA 03 18                                    Printed/Issued On:   6/6/2018                                         Page 3 of 4
              Case 4:19-cv-04657
                            318  Document 1-1 MSP
                                               Filed on 11/27/19 in TXSD Page 22 of 176
                           3268                         AGR
                           4444                         CNP
                            727                         SAM
                           2003                         SJC
                            623                         BEA
                           2987                         BRT
                           4444                         CNP
                           1886                         QBP
                           2010                         MMX
                            382                         HDU
                           5000                         SPL




              CE
                           2007                         NVA
                           2121                         ARG
                            780                         ADV
                           1200                         AMA
                           2015                         CHN
                           2623                         BEA
                           5886                         WBC




                                  RT
                           1183                         TAL
                           1969                         APL
                            318                         MSP
                           1897                         SKD
                           1861                         ANV
                           5820                         JCD




                                                          IF
                            727                         SAM
                            623                         BEA




                                                                   IE
                                                                     D

AR CA 03 18                        Printed/Issued On:   6/6/2018                 Page 4 of 4
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 23 of 176
(The Attaching Clause needs to be completed only when this endorsement is issued subsequent to preparation of the
policy.)



                                                    ENDORSEMENT 10
This endorsement, effective on       01/05/2018              , at 12:01 A.M. standard time, forms a part of:

Account No.      511481
Certain Underwriters at Lloyds, London Certificate No.                    AMR-57471-01
Indian Harbor Insurance Company Policy No.                                AMP7531792-01
QBE Specialty Insurance Company Policy No.                                MSP-23885-01
Steadfast Insurance Company Policy No.                                    CPP8980420-01




      CE
General Security Indemnity Company of Arizona Policy No.                  10T029659-07482-17-01
United Specialty Insurance Company Policy No.                             USI-20467-01
Lexington Insurance Company                                               LEX-014710125-01
Princeton Excess and Surplus Lines Insurance Company                      N/A
International Insurance Company of Hannover SE                            N/A
Old Republic Union Insurance Company                                      ORAMPR003050-00




                                 RT
Issued to:       Urban Meridian Group Inc
By:              See Contract Allocation Endorsement AR CA




                                                             IF
                                                                                    Authorized Representative
In consideration of premiums shown below, it is understood and agreed the policy is
amended as follows:




                                                                                IE
1. Effective 01/05/2018 with a total return premium of $14,522:

      a. Endorsement 4 is deleted in its entirety

      b. The following Locations are deleted in their entirety:




                                                                                  D
           i.     Quasar W12 LTD
                  3530 W 12th St
                  Houston, TX 77008
                  Total Values: $3,660,000

           ii.    OTM Partners LP
                  3607 Old Spanish Trail
                  Houston, TX 77021
                  Total Values: $1,456,296

      c. Item I.D.2. Limit of Liability on Section I of Form AR Compass 02 17
         "Commercial Property Compass Form" is deleted in its entirety and replaced with
         the following:

           I.D.2.     $171,919,802 maximum limit of liability.

      d. Form AR CA 03 17 "Contract Allocation Endorsement" is deleted in its entirety
         and replaced with the attached AR CA 03 18 "Contract Allocation Endorsement".

      e. The breakdown of the total return premium is as follows:

           AMR-57471-01:                          $5,492
           AMP7531792-01:                         $ 732
           MSP-23885-01:                          $2,196
           CPP8980420-01:                         $2,197
           10T029659-07482-17-01:                 $ 915
           USI-20467-01:                          $ 610
           LEX-014710125-01:                      $2,197
           ORAMPR003050-00:                       $ 183




                                          Printed/Issued On: 08/15/18
        Case 4:19-cv-04657 Document 1-1PAGE
                                         Filed
                                            2
                                               on 11/27/19 in TXSD Page 24 of 176


2. Effective 01/24/2018 for a total additional premium of $7,946 [plus $500 Inspection
   Fee]:

  a. Endorsement 5 is deleted in its entirety.

  b. The Building value as respects to the 10660 Eastex Freeway, Houston, TX Location is
     decreased from $9,450,000 to $6,500,000.

  c. The following is added:

     Location:   Quasar Baytown, Ltd.




     CE
                 6902-6958 Garth Road
                 Baytown, TX 77521
                 Flood Zone: X-Unshaded
     Values:     Building:   $5,600,000
                 Rents:      $ 600,000
                 Total:      $6,200,000

     Mortgagee/Loss Payee:     Woodforest National Bank




                        RT
                               its successors and/or assigns
                               P O Box 863329
                               Plano, TX 75086-3329

  d. Item I.D.2. Limit of Liability on Section I of Form AR Compass 02 17 "Commercial
     Property Compass Form" is deleted in its entirety and replaced with the following:

     I.D.2.    $175,169,802 maximum limit of liability.




                                           IF
  e. The breakdown of the total additional premium is as follows:

     AMR-57471-01:                $3,005 [plus $500 inspection fee]
     AMP7531792-01:               $ 400




                                                       IE
     MSP-23885-01:                $1,201
     CPP8980420-01:               $1,202
     10T029659-07482-17-01:       $ 501
     USI-20467-01:                $ 334
     LEX-014710125-01:            $1,202




                                                         D
     ORAMPR003050-00:             $ 101

3. Effective 02/14/2018 Endorsement 6 is amended as follows:

  a. Item 2. is deleted in its entirety and replaced with the following:

     Item I.D.2. Limit of Liability on Section I of Form AR Compass 02 17 "Commercial
     Property Compass Form" is deleted in its entirety and replaced with the following:

     I.D.2.    $177,105,702 maximum limit of liability.

  b. Item 3. is deleted in its entirety.

4. Effective 05/01/2018 Endorsement 7 is amended as follows:

  a. Item 2.b. is deleted in its entirety and replaced with the following:

     Item I.D.2. Limit of Liability on Section I of Form AR Compass 02 17 "Commercial
     Property Compass Form" is deleted in its entirety and replaced with the following:

     I.D.2.    $183,980,702 maximum limit of liability.

  b. Item 2.c. is deleted in its entirety.
        Case 4:19-cv-04657 Document 1-1PAGE
                                         Filed
                                            3
                                               on 11/27/19 in TXSD Page 25 of 176


5. Effective 06/25/2018 Endorsement 8 is amended as follows:

  a. Item 2. is deleted in its entirety and replaced with the following:

     Item I.D.2. Limit of Liability on Section I of Form AR Compass 02 17 "Commercial
     Property Compass Form" is deleted in its entirety and replaced with the following:

     I.D.2.   $184,370,887 maximum limit of liability.

  b. Item 3. is deleted in its entirety.




      CE
6. Effective 06/29/2018 for a total return premium of $2,052:

  a. Endorsement 9 is deleted in its entirety:

  b. The following Location is added:

     1910 Wayside Dr.
     Houston, TX 77011




                        RT
     Flood Zone: X-Unshaded
     Values - Building:   $300,000
              Rents:      $ 30,240
              Total:      $330,240

  c. The following Location is deleted in its entirety:

     KRO Acquisitions LLC




                                           IF
     2710 W Alabama
     Houston, TX 77093
     Total Values: $750,000

  d. Item I.D.2. Limit of Liability on Section I of Form AR Compass 02 17 "Commercial




                                                      IE
     Property Compass Form" is deleted in its entirety and replaced with the following:

     I.D.2.   $183,951,127 maximum limit of liability.

  e. The breakdown of the total return premium is as follows:




                                                        D
     AMR-57471-01:               $776
     AMP7531792-01:              $104
     MSP-23885-01:               $311
     CPP8980420-01:              $311
     10T029659-07482-17-01:      $129
     USI-20467-01:               $ 86
     LEX-014710125-01:           $310
     ORAMPR003050-00:            $ 25

All other terms and conditions shall remain unchanged.
                  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 26 of 176
                                                                                                                      Effective Date: 1/5/2018
           CONTRACT ALLOCATION ENDORSEMENT
                                                                                                                      Endorsement No. 10
This insurance is effected with certain insurance underwriters (hereinafter called the "Underwriters"). The following words shall be
deemed to be synonymous: "Underwriters", "Insurers" and "Company".
The liability of each Underwriter on this contract with the Insured is limited to the participation amount shown in the schedule below.
The liability of each separate contract listed and for each Underwriter represented thereby for any loss or losses or amounts payable
is several as to each and shall not exceed its participation percentage shown below and there is no joint liability of any Underwriters
pursuant to this contract. An Underwriter shall not have its liability hereunder increased or decreased by reason of failure or delay of
another Underwriter, its successors, assigns, or legal representatives. Any loss otherwise payable under the provisions of the
attached policy that exceeds the allocation of "Risk" as defined herein shall be bourne proportionately by the contracts as to their
limit of liability at the time and place of the loss bears to the total allocated limits herein.
This contract shall be constructed as a separate contract between the Insured and each of the Underwriters. This evidence of
coverage consists of separate sections of a composite insurance for all Underwriter's at Lloyd's combined and separate policies




              CE
issued by the insurance company(ies), all as identified below. This evidence of coverage does not constitute in any manner or form
a joint certificate of coverage by Underwriter's at Lloyd's with any other insurance company(ies).
In witness whereof, the following Underwriters execute and attest these presents, and subscribe for the amount of insurance
provided.
The security is as noted below.
   LAYER OF PARTICIPITATION             PERILS (AS PER             CONTRACT #              COMPANY         POLICY # /               PARTICIPITATION              rate




                                              RT
                                           POLICY)                                           CODE         CERTIFICATE #
       $5,000 excess of   Deductibles     AR EXCL NW              B123017AMR780              Lloyds         AMR-57471-01        $5,000              100.0000%   $0.008

     $100,000 excess of   Deductibles        CYB                       QBE17                  QBE           MSP-23885-01        $100,000            100.0000%   $0.000

  $50,000,000 excess of   Deductibles        EBD                  B123017AMR1088             Lloyds         AMR-57471-01        $50,000,000         100.0000%   $0.000

   $1,000,000 excess of   Deductibles        F,Q                  B123017AMR1063             Lloyds         AMR-57471-01        $1,000,000          100.0000%   $0.022




                                                                                 IF
  $17,372,305 excess of   $5,000          AR EXCL NW                   GSI17                  GSI       10T029659-07482-17-01   $1,302,923            7.5000%   $0.148
  $17,377,305 excess of   Deductibles        NW                        GSI17                  GSI       10T029659-07482-17-01   $1,303,298            7.5000%   $0.111
  $17,372,305 excess of   $5,000          AR EXCL NW                   XLA17                IndianH        AMP7531792-01        $1,042,338            6.0000%   $0.148
  $17,377,305 excess of   Deductibles        NW                        XLA17                IndianH        AMP7531792-01        $1,042,638            6.0000%   $0.111




                                                                                                        IE
  $17,372,305 excess of   $5,000          AR EXCL NW              B123017AMR824              Lloyds         AMR-57471-01        $1,042,338            6.0000%   $0.148
  $17,372,305 excess of   $5,000          AR EXCL NW              B123018AMR1042             Lloyds         AMR-57471-01        $173,723              1.0000%   $0.148
  $17,372,305 excess of   $5,000          AR EXCL NW              B123018AMR1139             Lloyds         AMR-57471-01        $3,300,738           19.0000%   $0.148
  $17,377,305 excess of   Deductibles        NW                   B123017AMR252              Lloyds         AMR-57471-01        $1,042,638            6.0000%   $0.111




                                                                                                          D
  $17,377,305 excess of   Deductibles        NW                   B123018AMR1042             Lloyds         AMR-57471-01        $173,773              1.0000%   $0.111
  $17,377,305 excess of   Deductibles        NW                   B123018AMR1139             Lloyds         AMR-57471-01        $3,301,688           19.0000%   $0.111
  $17,372,305 excess of   $5,000          AR EXCL NW                   STF17                Steadfast      CPP8980420-01        $3,127,015           18.0000%   $0.148
  $17,377,305 excess of   Deductibles        NW                        STF17                Steadfast      CPP8980420-01        $3,127,915           18.0000%   $0.111
  $17,372,305 excess of   $5,000          AR EXCL NW                   LEX17                  LEX         LEX-014710125-01      $3,127,015           18.0000%   $0.148
  $17,377,305 excess of   Deductibles        NW                        LEX17                  LEX         LEX-014710125-01      $3,127,915           18.0000%   $0.111
  $17,372,305 excess of   $5,000          AR EXCL NW                   QBE17                  QBE           MSP-23885-01        $3,127,015           18.0000%   $0.148
  $17,377,305 excess of   Deductibles        NW                        QBE17                  QBE           MSP-23885-01        $3,127,915           18.0000%   $0.111
  $17,372,305 excess of   $5,000          AR EXCL NW                   ORU17                  ORU        ORAMPR003050-00        $260,585              1.5000%   $0.148
  $17,377,305 excess of   Deductibles        NW                        ORU17                  ORU        ORAMPR003050-00        $260,660              1.5000%   $0.111
  $17,372,305 excess of   $5,000          AR EXCL NW                   USI17                  USI           USI-20467-01        $868,615              5.0000%   $0.148
  $17,377,305 excess of   Deductibles        NW                        USI17                  USI           USI-20467-01        $868,865              5.0000%   $0.111

 $100,000,000 excess of   Deductibles         T                  B123017AMR917-2             Lloyds         AMR-57471-01        $100,000,000        100.0000%   $0.000




AR CA 03 18                                              Printed/Issued On:    8/15/2018                                                       Page 1 of 4
               Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 27 of 176
ALLOCATION OF LIABILITY:
The contracts herein cover mutually exclusive perils. The maximum limit of liability is not to exceed the per occurrence
participation stated herein, regardless of whether multiple perils and multiple contracts are involved. Recognition of liability
by either of the contracts reduces the limit of liability of any corresponding contract.

The liability otherwise determined to exist under the terms and conditions of this policy shall be bourne by the contract
covering the proximate cause of loss identified in the allocation of security. Any loss covered by the policy by a peril not
allocated to a contract herein shall be bourne by the contract covering the most comprehensive perils, generally in
accordance with the ISO Special Causes of Loss Contracts. The liability of the policy shall not be increased or decreased
by any condition of the allocation to specific contracts on this endorsement.

Covered perils shall be defined by the applicable forms attached to this policy or otherwise as per the industry standard
definition.




              CE
SYMBOLS USED HEREIN:             CAUSE OF LOSS          SYMBOL              CODE        COMPANY
                                                Basic   BA                  Lloyds      Certain Underwriters at Lloyds
                                               Broad    BR                IndianH       Indian Harbor Insurance Company
                                              Special   SP                    QBE       QBE Specialty Insurance Co.




                                         RT
                                  All Risk excl F/Q     AR               Steadfast      Steadfast Insurance Company
                          Difference in Conditions      DIC                    GSI      General Security Indemnity Company of Arizona
                               Windstorm and Hail       WH                     USI      United Specialty Insurance Company
                                Named Windstorm         NW                    LEX       Lexington Insurance Company
                              All Other Windstorm       AOW                   ORU       Old Republic Union Insurance Company
                              Named Storm Flood         NF
                                                Flood   F




                                                                         IF
                                   All Other Flood      AOF
                                       Earthquake       Q
                        Terrorism Coverages (T3)        T
          Certified Terrorism as Defined by TRIA,




                                                                                             IE
                                                        T1
                                         if available
                           Non-Certified Terrorism      T2
                            Equipment Breakdown         EBD
                                           Excluding    EXCL




                                                                                               D
                                            Including   INCL
                     Cyber and Data Compromise          CYB

  "Risk" as per contract terms, shall be defined as follows:
                                  Risk                       Basis of Limits
                                   Flood and Earthquake         Any One Occurrence and Aggregate
                                      Named Windstorm
                               Wind and Hail EXCL NW
                            All Other Perils EXCL F, Q
                                           T, T1 and T2         Any One Occurrence
                         Maximum "Risk" is defined as           Any One Location

 This schedule forms a part of the original Account #                          511481

                              by




                                               Authorized Signature




AR CA 03 18                                       Printed/Issued On:   8/15/2018                                           Page 2 of 4
                Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 28 of 176
                CERTAIN UNDERWRITER'S AT LLOYD'S, LONDON - Syndicate List

 If Certain Underwriter's at Lloyd's, London are listed as security on the Contract Allocation Endorsement attached to
 the policy, the list of syndicates is shown below:


              Account #: 511481

          Certificate #: AMR-57471-01


                            Syndicate Number           Syndicate Abbreviation




              CE
                                    33                               HIS
                                    510                              KLN
                                    510                              KLN
                                    33                               HIS
                                    510                              KLN
                                   1886                             QBP
                                   2003                              SJC




                                          RT
                                   2987                              BRT
                                   2987                              BRT
                                    510                              KLN
                                    510                              KLN
                                   1886                             QBP
                                   2010                             MMX




                                                                      IF
                                    382                             HDU
                                   5000                              SPL
                                   1980                              ISN
                                    727                             SAM




                                                                                    IE
                                   2007                              NVA
                                   2121                             ARG
                                   1861                             ANV
                                   2987                              BRT




                                                                                      D
                                   5820                              JCD
                                    33                               HIS
                                    780                             ADV
                                   5886                             WBC
                                   1225                              AES
                                   2010                             MMX
                                   1200                             AMA
                                   1969                              APL
                                   2015                             CHN
                                   2623                              BEA
                                   5886                             WBC
                                   1897                             SKD
                                   2121                             ARG
                                    318                             MSP
                                   5000                              SPL
                                    780                             ADV
                                   2468                             NEO
                                    33                               HIS
                                   1183                              TAL
                                   1886                             QBP
                                   2121                             ARG
                                   2014                             ACA
                                   1861                             ANV
                                   2988                              BRT



AR CA 03 18                                    Printed/Issued On:   8/15/2018                                        Page 3 of 4
              Case 4:19-cv-04657
                            318  Document 1-1 MSP
                                               Filed on 11/27/19 in TXSD Page 29 of 176
                           3268                         AGR
                           4444                         CNP
                            727                         SAM
                           2003                          SJC
                            623                          BEA
                           2987                          BRT
                           4444                         CNP
                           1886                         QBP
                           2010                         MMX
                            382                         HDU
                           5000                          SPL




              CE
                           2007                          NVA
                           2121                         ARG
                            780                         ADV
                           1200                         AMA
                           2015                         CHN
                           2623                          BEA
                           5886                         WBC




                                  RT
                           1183                          TAL
                           1969                          APL
                            318                         MSP
                           1897                         SKD
                           1861                         ANV
                           5820                          JCD




                                                          IF
                            727                         SAM
                            623                          BEA




                                                                    IE
                                                                      D

AR CA 03 18                        Printed/Issued On:   8/15/2018                Page 4 of 4
              Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 30 of 176
(The Attaching Clause needs to be completed only when this endorsement is issued subsequent to preparation of the policy.)

                                                             ENDORSEMENT 11
This endorsement, effective on                   06/30/2018         , at 12:01 A.M. standard time, forms a part of:
Account No.        511481

Certain Underwriters at Lloyd's, London                                                                            AMR-57471-01
Indian Harbor Insurance Company                                                                                    AMP7531792-01
QBE Specialty Insurance Company                                                                                    MSP-23885-01
Steadfast Insurance Company                                                                                        CPP8980420-02
General Security Indemnity Company of Arizona                                                                      10T029659-07482-17-01
                                                                                                                   USI-20467-01




         CE
United Specialty Insurance Company
Lexington Insurance Company                                                                                        LEX-014710125-01
Old Republic Union Insurance Company                                                                               ORAMPR003050-00

Issued to:       Urban Meridian Group Inc
By:              See Contract Allocation Endorsement AR CA




                                        RT
It is understood and agreed the policy number as respects to Steadfast Insurance
                                                                                                        Authorized Representative




                                                                      IF
Company is amended to read CPP8980420-02 in lieu of CPP8980420-01.

It is further agreed that any and all reference to policy number CPP8980420-01 shall
read CPP8980420-02.




                                                                                          IE
All other terms and conditions remain unchanged.




                                                                                            D
                                                    Printed/Issued On: 10/17/2018
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 31 of 176
(The Attaching Clause needs to be completed only when this endorsement is issued subsequent to preparation of the
policy.)



                                                    ENDORSEMENT 8
This endorsement, effective on       06/25/2018              , at 12:01 A.M. standard time, forms a part of:

Account No.     511481
Certain Underwriters at Lloyds, London Certificate No.                    AMR-57471-01
Indian Harbor Insurance Company Policy No.                                AMP7531792-01
QBE Specialty Insurance Company Policy No.                                MSP-23885-01
Steadfast Insurance Company Policy No.                                    CPP8980420-01




      CE
General Security Indemnity Company of Arizona Policy No.                  10T029659-07482-17-01
United Specialty Insurance Company Policy No.                             USI-20467-01
Lexington Insurance Company                                               LEX-014710125-01
Princeton Excess and Surplus Lines Insurance Company                      N/A
International Insurance Company of Hannover SE                            N/A
Old Republic Union Insurance Company                                      ORAMPR003050-00




                                 RT
Issued to:     Urban Meridian Group Inc
By:            See Contract Allocation Endorsement AR CA




                                                             IF
                                                                                    Authorized Representative

It is understood and agreed that the policy is amended as follows:

1. The total Building Value at Washington Shopping Ctr LTD, located at




                                                                                IE
   5555 Washington, Houston TX 77077 is increased from $1,529,815.00 to
   $1,920,000.00.

2. Item D.2) Limit of Liability of Section I of the form AR Compass 02




                                                                                  D
   17 "Commercial Property Compass Form" is deleted in its entirety and
   replaced with the following:

      I.D.2)      $179,627,183.00                 maximum Limit of Liability

3. Form AR CA 03 18 "Contract Allocation Endorsement" is deleted in
   its entirety and replaced with the attached revised AR CA 03 18
   "Contract Allocation Endorsement".

All other terms and conditions of the policy shall remain unchanged.




                                          Printed/Issued On: 07/12/18
                  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 32 of 176
                                                                                                                      Effective Date: 1/1/2018
           CONTRACT ALLOCATION ENDORSEMENT
This insurance is effected with certain insurance underwriters (hereinafter called the "Underwriters"). The following words shall be
deemed to be synonymous: "Underwriters", "Insurers" and "Company".
The liability of each Underwriter on this contract with the Insured is limited to the participation amount shown in the schedule below.
The liability of each separate contract listed and for each Underwriter represented thereby for any loss or losses or amounts payable
is several as to each and shall not exceed its participation percentage shown below and there is no joint liability of any Underwriters
pursuant to this contract. An Underwriter shall not have its liability hereunder increased or decreased by reason of failure or delay of
another Underwriter, its successors, assigns, or legal representatives. Any loss otherwise payable under the provisions of the
attached policy that exceeds the allocation of "Risk" as defined herein shall be bourne proportionately by the contracts as to their
limit of liability at the time and place of the loss bears to the total allocated limits herein.
This contract shall be constructed as a separate contract between the Insured and each of the Underwriters. This evidence of
coverage consists of separate sections of a composite insurance for all Underwriter's at Lloyd's combined and separate policies




              CE
issued by the insurance company(ies), all as identified below. This evidence of coverage does not constitute in any manner or form
a joint certificate of coverage by Underwriter's at Lloyd's with any other insurance company(ies).
In witness whereof, the following Underwriters execute and attest these presents, and subscribe for the amount of insurance
provided.
The security is as noted below.
   LAYER OF PARTICIPITATION             PERILS (AS PER             CONTRACT #              COMPANY         POLICY # /               PARTICIPITATION              rate




                                              RT
                                           POLICY)                                           CODE         CERTIFICATE #
       $5,000 excess of   Deductibles     AR EXCL NW              B123017AMR780              Lloyds         AMR-57471-01        $5,000              100.0000%   $0.008

     $100,000 excess of   Deductibles        CYB                       QBE17                  QBE           MSP-23885-01        $100,000            100.0000%   $0.000

  $50,000,000 excess of   Deductibles        EBD                  B123017AMR1088             Lloyds         AMR-57471-01        $50,000,000         100.0000%   $0.000

   $1,000,000 excess of   Deductibles        F,Q                  B123017AMR1063             Lloyds         AMR-57471-01        $1,000,000          100.0000%   $0.022




                                                                                 IF
 $179,622,183 excess of   $5,000          AR EXCL NW                   GSI17                  GSI       10T029659-07482-17-01   $13,471,664           7.5000%   $0.149
 $179,627,183 excess of   Deductibles        NW                        GSI17                  GSI       10T029659-07482-17-01   $13,472,039           7.5000%   $0.111
 $179,622,183 excess of   $5,000          AR EXCL NW                   XLA17                IndianH        AMP7531792-01        $10,777,331           6.0000%   $0.149
 $179,627,183 excess of   Deductibles        NW                        XLA17                IndianH        AMP7531792-01        $10,777,631           6.0000%   $0.111




                                                                                                        IE
 $179,622,183 excess of   $5,000          AR EXCL NW              B123017AMR824              Lloyds         AMR-57471-01        $10,777,331           6.0000%   $0.149
 $179,622,183 excess of   $5,000          AR EXCL NW              B123018AMR1042             Lloyds         AMR-57471-01        $1,796,222            1.0000%   $0.149
 $179,622,183 excess of   $5,000          AR EXCL NW              B123018AMR1139             Lloyds         AMR-57471-01        $34,128,215          19.0000%   $0.149
 $179,627,183 excess of   Deductibles        NW                   B123017AMR252              Lloyds         AMR-57471-01        $10,777,631           6.0000%   $0.111




                                                                                                          D
 $179,627,183 excess of   Deductibles        NW                   B123018AMR1042             Lloyds         AMR-57471-01        $1,796,272            1.0000%   $0.111
 $179,627,183 excess of   Deductibles        NW                   B123018AMR1139             Lloyds         AMR-57471-01        $34,129,165          19.0000%   $0.111
 $179,622,183 excess of   $5,000          AR EXCL NW                   STF17                Steadfast      CPP8980420-01        $32,331,993          18.0000%   $0.149
 $179,627,183 excess of   Deductibles        NW                        STF17                Steadfast      CPP8980420-01        $32,332,893          18.0000%   $0.111
 $179,622,183 excess of   $5,000          AR EXCL NW                   LEX17                  LEX         LEX-014710125-01      $32,331,993          18.0000%   $0.149
 $179,627,183 excess of   Deductibles        NW                        LEX17                  LEX         LEX-014710125-01      $32,332,893          18.0000%   $0.111
 $179,622,183 excess of   $5,000          AR EXCL NW                   QBE17                  QBE           MSP-23885-01        $32,331,993          18.0000%   $0.149
 $179,627,183 excess of   Deductibles        NW                        QBE17                  QBE           MSP-23885-01        $32,332,893          18.0000%   $0.111
 $179,622,183 excess of   $5,000          AR EXCL NW                   ORU17                  ORU        ORAMPR003050-00        $2,694,333            1.5000%   $0.149
 $179,627,183 excess of   Deductibles        NW                        ORU17                  ORU        ORAMPR003050-00        $2,694,408            1.5000%   $0.111
 $179,622,183 excess of   $5,000          AR EXCL NW                   USI17                  USI           USI-20467-01        $8,981,109            5.0000%   $0.149
 $179,627,183 excess of   Deductibles        NW                        USI17                  USI           USI-20467-01        $8,981,359            5.0000%   $0.111

 $100,000,000 excess of   Deductibles         T                  B123017AMR917-2             Lloyds         AMR-57471-01        $100,000,000        100.0000%   $0.000




AR CA 03 18                                              Printed/Issued On:    7/12/2018                                                       Page 1 of 4
               Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 33 of 176
ALLOCATION OF LIABILITY:
The contracts herein cover mutually exclusive perils. The maximum limit of liability is not to exceed the per occurrence
participation stated herein, regardless of whether multiple perils and multiple contracts are involved. Recognition of liability
by either of the contracts reduces the limit of liability of any corresponding contract.

The liability otherwise determined to exist under the terms and conditions of this policy shall be bourne by the contract
covering the proximate cause of loss identified in the allocation of security. Any loss covered by the policy by a peril not
allocated to a contract herein shall be bourne by the contract covering the most comprehensive perils, generally in
accordance with the ISO Special Causes of Loss Contracts. The liability of the policy shall not be increased or decreased
by any condition of the allocation to specific contracts on this endorsement.

Covered perils shall be defined by the applicable forms attached to this policy or otherwise as per the industry standard
definition.




              CE
SYMBOLS USED HEREIN:             CAUSE OF LOSS          SYMBOL              CODE        COMPANY
                                                Basic   BA                  Lloyds      Certain Underwriters at Lloyds
                                               Broad    BR                IndianH       Indian Harbor Insurance Company
                                              Special   SP                    QBE       QBE Specialty Insurance Co.




                                         RT
                                  All Risk excl F/Q     AR               Steadfast      Steadfast Insurance Company
                          Difference in Conditions      DIC                    GSI      General Security Indemnity Company of Arizona
                               Windstorm and Hail       WH                     USI      United Specialty Insurance Company
                                Named Windstorm         NW                    LEX       Lexington Insurance Company
                              All Other Windstorm       AOW                   ORU       Old Republic Union Insurance Company
                              Named Storm Flood         NF
                                                Flood   F




                                                                         IF
                                   All Other Flood      AOF
                                       Earthquake       Q
                        Terrorism Coverages (T3)        T
          Certified Terrorism as Defined by TRIA,




                                                                                             IE
                                                        T1
                                         if available
                           Non-Certified Terrorism      T2
                            Equipment Breakdown         EBD
                                           Excluding    EXCL




                                                                                               D
                                            Including   INCL
                     Cyber and Data Compromise          CYB

  "Risk" as per contract terms, shall be defined as follows:
                                  Risk                       Basis of Limits
                                   Flood and Earthquake         Any One Occurrence and Aggregate
                                      Named Windstorm
                               Wind and Hail EXCL NW
                            All Other Perils EXCL F, Q
                                           T, T1 and T2         Any One Occurrence
                         Maximum "Risk" is defined as           Any One Occurrence

 This schedule forms a part of the original Account #                          511481

                              by




                                               Authorized Signature




AR CA 03 18                                       Printed/Issued On:   7/12/2018                                           Page 2 of 4
                Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 34 of 176
                CERTAIN UNDERWRITER'S AT LLOYD'S, LONDON - Syndicate List

 If Certain Underwriter's at Lloyd's, London are listed as security on the Contract Allocation Endorsement attached to
 the policy, the list of syndicates is shown below:


              Account #: 511481

          Certificate #: AMR-57471-01


                            Syndicate Number           Syndicate Abbreviation




              CE
                                    33                               HIS
                                    510                              KLN
                                    510                              KLN
                                    33                               HIS
                                    510                              KLN
                                   1886                             QBP
                                   2003                              SJC




                                          RT
                                   2987                              BRT
                                   2987                              BRT
                                    510                              KLN
                                    510                              KLN
                                   1886                             QBP
                                   2010                             MMX




                                                                      IF
                                    382                             HDU
                                   5000                              SPL
                                   1980                              ISN
                                    727                             SAM




                                                                                    IE
                                   2007                              NVA
                                   2121                             ARG
                                   1861                             ANV
                                   2987                              BRT




                                                                                      D
                                   5820                              JCD
                                    33                               HIS
                                    780                             ADV
                                   5886                             WBC
                                   1225                              AES
                                   2010                             MMX
                                   1200                             AMA
                                   1969                              APL
                                   2015                             CHN
                                   2623                              BEA
                                   5886                             WBC
                                   1897                             SKD
                                   2121                             ARG
                                    318                             MSP
                                   5000                              SPL
                                    780                             ADV
                                   2468                             NEO
                                    33                               HIS
                                   1183                              TAL
                                   1886                             QBP
                                   2121                             ARG
                                   2014                             ACA
                                   1861                             ANV
                                   2988                              BRT



AR CA 03 18                                    Printed/Issued On:   7/12/2018                                        Page 3 of 4
              Case 4:19-cv-04657
                            318  Document 1-1 MSP
                                               Filed on 11/27/19 in TXSD Page 35 of 176
                           3268                         AGR
                           4444                         CNP
                            727                         SAM
                           2003                          SJC
                            623                          BEA
                           2987                          BRT
                           4444                         CNP
                           1886                         QBP
                           2010                         MMX
                            382                         HDU
                           5000                          SPL




              CE
                           2007                          NVA
                           2121                         ARG
                            780                         ADV
                           1200                         AMA
                           2015                         CHN
                           2623                          BEA
                           5886                         WBC




                                  RT
                           1183                          TAL
                           1969                          APL
                            318                         MSP
                           1897                         SKD
                           1861                         ANV
                           5820                          JCD




                                                          IF
                            727                         SAM
                            623                          BEA




                                                                    IE
                                                                      D

AR CA 03 18                        Printed/Issued On:   7/12/2018                Page 4 of 4
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 36 of 176
(The Attaching Clause needs to be completed only when this endorsement is issued subsequent to preparation of the
policy.)



                                                    ENDORSEMENT 9
This endorsement, effective on       06/29/2018              , at 12:01 A.M. standard time, forms a part of:

Account No.     511481
Certain Underwriters at Lloyds, London Certificate No.                    AMR-57471-01
Indian Harbor Insurance Company Policy No.                                AMP7531792-01
QBE Specialty Insurance Company Policy No.                                MSP-23885-01
Steadfast Insurance Company Policy No.                                    CPP8980420-01




      CE
General Security Indemnity Company of Arizona Policy No.                  10T029659-07482-17-01
United Specialty Insurance Company Policy No.                             USI-20467-01
Lexington Insurance Company                                               LEX-014710125-01
Princeton Excess and Surplus Lines Insurance Company                      N/A
International Insurance Company of Hannover SE                            N/A
Old Republic Union Insurance Company                                      ORAMPR003050-00




                                 RT
Issued to:     Urban Meridian Group Inc
By:            See Contract Allocation Endorsement AR CA




                                                             IF
                                                                                    Authorized Representative

It is understood and agreed that the policy is amended as follows:

1. The following location is added:




                                                                                IE
      1910 Wayside Dr.
      Houston, TX 77011
      Building: $300,000




                                                                                  D
      Rents:    $ 30,240
      Total:    $330,240
      Flood Zone: X-Unshaded

2. Item I.D.2. Limit of Liability on Section I of Form AR Compass
   02 17 "Commercial Property Compass Form" is deleted in its entirety
   and replaced with the following:

      I.D.2.      $179,957,423 maximum limit of liability.

3. Form AR FLD 06 13 "Flood Zone Designation" is deleted in its
   entirety and replaced with the attached revised AR FLD 06 13 "Flood
   Zone Designation".

4. Form AR CA 03 18 "Contract Allocation Endorsement" is deleted in
   its entirety and replaced with the attached revised AR CA 03 18
   "Contract Allocation Endorsement".


All other terms and conditions of the policy shall remain unchanged.




                                          Printed/Issued On: 07/12/18
               Case 4:19-cv-04657   Document 1-1 Filed on 11/27/19 in TXSD Page 37 of 176
                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                FLOOD ZONE DESIGNATION


  It is agreed that for purposes of applying the policy’s applicable Flood exclusions, sublimits and/or deductibles:

  1. The Locations from the latest Statement of Values on file with the Program Manager are designated to be in the Flood Zones
     as indicated below.The street addresses shown below shall apply to the entire Location that includes that street address.
     Any Flood Zone prefixed A or V is considered to be Flood Zone A or V, respectively.


                         Address                                     City               State        Zip          Flood Zone




         CE
                    2400 S. Loop W Fwy                             Houston               TX         77054           X-UnSh
                     2401 West Ridge                               Houston               TX         77054           X-UnSh
                 7020 Stuebner Ariline Rd.                         Houston               TX         77091             AE
                   3607 Old Spanish Trail                          Houston               TX         77021           X-UnSh
                      4808 Gibson St.                              Houston               TX         77007           X-UnSh
                     1417 Congress St.                             Houston               TX         77002           X-UnSh




                                         RT
                      4704 Airline Dr.                             Houston               TX         77022           X-UnSh
                     6010 Washington                               Houston               TX         77007           X-UnSh
                      4720 Clinton Dr                              Houston               TX         77020           X-UnSh
                      7410 Apache St.                              Houston               TX         77028             AE
                       200 Emile St.                               Houston               TX         77020           X-UnSh




                                                                IF
                     5820 Washington                               Houston               TX         77077           X-UnSh
                 22220-22224 NW Freeway                            Cypress               TX         77095           X-UnSh
                      2533 Southmore                               Houston               TX         77004           X-UnSh




                                                                                  IE
                     5555 Washington                               Houston               TX         77077           X-UnSh
                     2133 Hwy 6 South                              Houston               TX         77077           X-UnSh
                     2135 Hwy 6 South                              Houston               TX         77077           X-UnSh
                      5040 Broadway                               Pearland               TX         77584            X500




                                                                                    D
                  6940-7021 Portwest Dr.                           Houston               TX         77024           X-UnSh
                      525 McCarty St.                              Houston               TX         77029           X-UnSh
               1901-1903 Jefferson St. 2502 S                      Laredo                TX         78040           X-UnSh
                      6501 Navigation                              Houston               TX         77011           X-UnSh
                     3838 Westheimer                               Houston               TX         77028           X-UnSh
                      3900 6th Street                           Holmes Beach             FL         34217             AE
                     9451 Cullen Blvd.                             Houston               TX         77051            X500
                   4310 Old Spanish Trail                          Houston               TX         77021           X-UnSh
                    7647 Harrisburg Blvd                           Houston               TX         77012           X-UnSh
                      3815 Garrott St.                             Houston               TX         77006           X-UnSh
                       410 Sul Ross                                Houston               TX         77006           X-UnSh
                      6028 Navigation                              Houston               TX         77011           X-UnSh
                      5304 Navigation                              Houston               TX         77011            X500
                   702 W Bay Area Blvd                             Webster               TX         77598           X-UnSh
                     421 SE 34th Ave.                              Amarillo              TX         79103           X-UnSh
                    2504 Broadway Ave.                            Galveston              TX         77550             AE
                     13840 Pike Road                             Missouri City           TX         77489           X-UnSh
                    3730 Dacoma Street                             Houston               TX         77092           X-UnSh
                     6942 Signat Drive                             Houston               TX         77041           X-UnSh
                    2710 W Alabama St                              Houston               TX         77098           X-UnSh
                      440 South Street                             Houston               TX         77023             AE
                   10660 Eastex Freeway                            Houston               TX         77093             AE
                    3852 Telephone Rd                              Houston               TX         77023             AE
AR FLD 06 13
               Case 13827
                    4:19-cv-04657
                          W Hardy Document 1-1 Filed on 11/27/19 inTX
                                                  Houston           TXSD 77060
                                                                         Page 38 of 176
                                                                                      AE
                    1910 Wayside Dr.                                Houston                TX         77011           X-UnSh

 2. Any future Location(s) declared and added to the Statement of Values on file with the Program Manager :
    The Flood Zone will be determined at time of binding.If the Flood Zone is not indicated on the endorsement adding the
    Location (s), then it will be determined at the time of loss.

 3. Miscellaneous Unnamed Location or Newly Acquired Property (if covered by the policy):
    The Flood sublimit applying (if Flood is a covered peril for the affected Location) will be the lesser of:
         a) The Miscellaneous Unnamed Locations or Newly Acquired Property sublimit (whichever is applicable at the time of
              loss); or
         b) The applicable Flood limit.

    All other terms and conditions remain unchanged.




          CE
                                       RT
                                                                 IF
                                                                                   IE
                                                                                     D

AR FLD 06 13
                  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 39 of 176
                                                                                                                      Effective Date: 1/1/2018
           CONTRACT ALLOCATION ENDORSEMENT
This insurance is effected with certain insurance underwriters (hereinafter called the "Underwriters"). The following words shall be
deemed to be synonymous: "Underwriters", "Insurers" and "Company".
The liability of each Underwriter on this contract with the Insured is limited to the participation amount shown in the schedule below.
The liability of each separate contract listed and for each Underwriter represented thereby for any loss or losses or amounts payable
is several as to each and shall not exceed its participation percentage shown below and there is no joint liability of any Underwriters
pursuant to this contract. An Underwriter shall not have its liability hereunder increased or decreased by reason of failure or delay of
another Underwriter, its successors, assigns, or legal representatives. Any loss otherwise payable under the provisions of the
attached policy that exceeds the allocation of "Risk" as defined herein shall be bourne proportionately by the contracts as to their
limit of liability at the time and place of the loss bears to the total allocated limits herein.
This contract shall be constructed as a separate contract between the Insured and each of the Underwriters. This evidence of
coverage consists of separate sections of a composite insurance for all Underwriter's at Lloyd's combined and separate policies




              CE
issued by the insurance company(ies), all as identified below. This evidence of coverage does not constitute in any manner or form
a joint certificate of coverage by Underwriter's at Lloyd's with any other insurance company(ies).
In witness whereof, the following Underwriters execute and attest these presents, and subscribe for the amount of insurance
provided.
The security is as noted below.
   LAYER OF PARTICIPITATION             PERILS (AS PER             CONTRACT #              COMPANY         POLICY # /               PARTICIPITATION              rate




                                              RT
                                           POLICY)                                           CODE         CERTIFICATE #
       $5,000 excess of   Deductibles     AR EXCL NW              B123017AMR780              Lloyds         AMR-57471-01        $5,000              100.0000%   $0.008

     $100,000 excess of   Deductibles        CYB                       QBE17                  QBE           MSP-23885-01        $100,000            100.0000%   $0.000

  $50,000,000 excess of   Deductibles        EBD                  B123017AMR1088             Lloyds         AMR-57471-01        $50,000,000         100.0000%   $0.000

   $1,000,000 excess of   Deductibles        F,Q                  B123017AMR1063             Lloyds         AMR-57471-01        $1,000,000          100.0000%   $0.022




                                                                                 IF
 $179,952,423 excess of   $5,000          AR EXCL NW                   GSI17                  GSI       10T029659-07482-17-01   $13,496,432           7.5000%   $0.148
 $179,957,423 excess of   Deductibles        NW                        GSI17                  GSI       10T029659-07482-17-01   $13,496,807           7.5000%   $0.111
 $179,952,423 excess of   $5,000          AR EXCL NW                   XLA17                IndianH        AMP7531792-01        $10,797,145           6.0000%   $0.148
 $179,957,423 excess of   Deductibles        NW                        XLA17                IndianH        AMP7531792-01        $10,797,445           6.0000%   $0.111




                                                                                                        IE
 $179,952,423 excess of   $5,000          AR EXCL NW              B123017AMR824              Lloyds         AMR-57471-01        $10,797,145           6.0000%   $0.148
 $179,952,423 excess of   $5,000          AR EXCL NW              B123018AMR1042             Lloyds         AMR-57471-01        $1,799,524            1.0000%   $0.148
 $179,952,423 excess of   $5,000          AR EXCL NW              B123018AMR1139             Lloyds         AMR-57471-01        $34,190,960          19.0000%   $0.148
 $179,957,423 excess of   Deductibles        NW                   B123017AMR252              Lloyds         AMR-57471-01        $10,797,445           6.0000%   $0.111




                                                                                                          D
 $179,957,423 excess of   Deductibles        NW                   B123018AMR1042             Lloyds         AMR-57471-01        $1,799,574            1.0000%   $0.111
 $179,957,423 excess of   Deductibles        NW                   B123018AMR1139             Lloyds         AMR-57471-01        $34,191,910          19.0000%   $0.111
 $179,952,423 excess of   $5,000          AR EXCL NW                   STF17                Steadfast      CPP8980420-01        $32,391,436          18.0000%   $0.148
 $179,957,423 excess of   Deductibles        NW                        STF17                Steadfast      CPP8980420-01        $32,392,336          18.0000%   $0.111
 $179,952,423 excess of   $5,000          AR EXCL NW                   LEX17                  LEX         LEX-014710125-01      $32,391,436          18.0000%   $0.148
 $179,957,423 excess of   Deductibles        NW                        LEX17                  LEX         LEX-014710125-01      $32,392,336          18.0000%   $0.111
 $179,952,423 excess of   $5,000          AR EXCL NW                   QBE17                  QBE           MSP-23885-01        $32,391,436          18.0000%   $0.148
 $179,957,423 excess of   Deductibles        NW                        QBE17                  QBE           MSP-23885-01        $32,392,336          18.0000%   $0.111
 $179,952,423 excess of   $5,000          AR EXCL NW                   ORU17                  ORU        ORAMPR003050-00        $2,699,286            1.5000%   $0.148
 $179,957,423 excess of   Deductibles        NW                        ORU17                  ORU        ORAMPR003050-00        $2,699,361            1.5000%   $0.111
 $179,952,423 excess of   $5,000          AR EXCL NW                   USI17                  USI           USI-20467-01        $8,997,621            5.0000%   $0.148
 $179,957,423 excess of   Deductibles        NW                        USI17                  USI           USI-20467-01        $8,997,871            5.0000%   $0.111

 $100,000,000 excess of   Deductibles         T                  B123017AMR917-2             Lloyds         AMR-57471-01        $100,000,000        100.0000%   $0.000




AR CA 03 18                                              Printed/Issued On:    7/12/2018                                                       Page 1 of 4
               Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 40 of 176
ALLOCATION OF LIABILITY:
The contracts herein cover mutually exclusive perils. The maximum limit of liability is not to exceed the per occurrence
participation stated herein, regardless of whether multiple perils and multiple contracts are involved. Recognition of liability
by either of the contracts reduces the limit of liability of any corresponding contract.

The liability otherwise determined to exist under the terms and conditions of this policy shall be bourne by the contract
covering the proximate cause of loss identified in the allocation of security. Any loss covered by the policy by a peril not
allocated to a contract herein shall be bourne by the contract covering the most comprehensive perils, generally in
accordance with the ISO Special Causes of Loss Contracts. The liability of the policy shall not be increased or decreased
by any condition of the allocation to specific contracts on this endorsement.

Covered perils shall be defined by the applicable forms attached to this policy or otherwise as per the industry standard
definition.




              CE
SYMBOLS USED HEREIN:             CAUSE OF LOSS          SYMBOL              CODE        COMPANY
                                                Basic   BA                  Lloyds      Certain Underwriters at Lloyds
                                               Broad    BR                IndianH       Indian Harbor Insurance Company
                                              Special   SP                    QBE       QBE Specialty Insurance Co.




                                         RT
                                  All Risk excl F/Q     AR               Steadfast      Steadfast Insurance Company
                          Difference in Conditions      DIC                    GSI      General Security Indemnity Company of Arizona
                               Windstorm and Hail       WH                     USI      United Specialty Insurance Company
                                Named Windstorm         NW                    LEX       Lexington Insurance Company
                              All Other Windstorm       AOW                   ORU       Old Republic Union Insurance Company
                              Named Storm Flood         NF
                                                Flood   F




                                                                         IF
                                   All Other Flood      AOF
                                       Earthquake       Q
                        Terrorism Coverages (T3)        T
          Certified Terrorism as Defined by TRIA,




                                                                                             IE
                                                        T1
                                         if available
                           Non-Certified Terrorism      T2
                            Equipment Breakdown         EBD
                                           Excluding    EXCL




                                                                                               D
                                            Including   INCL
                     Cyber and Data Compromise          CYB

  "Risk" as per contract terms, shall be defined as follows:
                                  Risk                       Basis of Limits
                                   Flood and Earthquake         Any One Occurrence and Aggregate
                                      Named Windstorm
                               Wind and Hail EXCL NW
                            All Other Perils EXCL F, Q
                                           T, T1 and T2         Any One Occurrence
                         Maximum "Risk" is defined as           Any One Occurrence

 This schedule forms a part of the original Account #                          511481

                              by




                                               Authorized Signature




AR CA 03 18                                       Printed/Issued On:   7/12/2018                                           Page 2 of 4
                Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 41 of 176
                CERTAIN UNDERWRITER'S AT LLOYD'S, LONDON - Syndicate List

 If Certain Underwriter's at Lloyd's, London are listed as security on the Contract Allocation Endorsement attached to
 the policy, the list of syndicates is shown below:


              Account #: 511481

          Certificate #: AMR-57471-01


                            Syndicate Number           Syndicate Abbreviation




              CE
                                    33                               HIS
                                    510                              KLN
                                    510                              KLN
                                    33                               HIS
                                    510                              KLN
                                   1886                             QBP
                                   2003                              SJC




                                          RT
                                   2987                              BRT
                                   2987                              BRT
                                    510                              KLN
                                    510                              KLN
                                   1886                             QBP
                                   2010                             MMX




                                                                      IF
                                    382                             HDU
                                   5000                              SPL
                                   1980                              ISN
                                    727                             SAM




                                                                                    IE
                                   2007                              NVA
                                   2121                             ARG
                                   1861                             ANV
                                   2987                              BRT




                                                                                      D
                                   5820                              JCD
                                    33                               HIS
                                    780                             ADV
                                   5886                             WBC
                                   1225                              AES
                                   2010                             MMX
                                   1200                             AMA
                                   1969                              APL
                                   2015                             CHN
                                   2623                              BEA
                                   5886                             WBC
                                   1897                             SKD
                                   2121                             ARG
                                    318                             MSP
                                   5000                              SPL
                                    780                             ADV
                                   2468                             NEO
                                    33                               HIS
                                   1183                              TAL
                                   1886                             QBP
                                   2121                             ARG
                                   2014                             ACA
                                   1861                             ANV
                                   2988                              BRT



AR CA 03 18                                    Printed/Issued On:   7/12/2018                                        Page 3 of 4
              Case 4:19-cv-04657
                            318  Document 1-1 MSP
                                               Filed on 11/27/19 in TXSD Page 42 of 176
                           3268                         AGR
                           4444                         CNP
                            727                         SAM
                           2003                          SJC
                            623                          BEA
                           2987                          BRT
                           4444                         CNP
                           1886                         QBP
                           2010                         MMX
                            382                         HDU
                           5000                          SPL




              CE
                           2007                          NVA
                           2121                         ARG
                            780                         ADV
                           1200                         AMA
                           2015                         CHN
                           2623                          BEA
                           5886                         WBC




                                  RT
                           1183                          TAL
                           1969                          APL
                            318                         MSP
                           1897                         SKD
                           1861                         ANV
                           5820                          JCD




                                                          IF
                            727                         SAM
                            623                          BEA




                                                                    IE
                                                                      D

AR CA 03 18                        Printed/Issued On:   7/12/2018                Page 4 of 4
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 43 of 176
(The Attaching Clause needs to be completed only when this endorsement is issued subsequent to preparation of the
policy.)

                                                         REVISED
                                                    ENDORSEMENT 2
This endorsement, effective on       12/01/2017              , at 12:01 A.M. standard time, forms a part of:

Account No.     511481
Certain Underwriters at Lloyds, London Certificate No.                    AMR-57471-01
Indian Harbor Insurance Company Policy No.                                AMP7531792-01
QBE Specialty Insurance Company Policy No.                                MSP-23885-01
Steadfast Insurance Company Policy No.                                    CPP8980420-01




      CE
General Security Indemnity Company of Arizona Policy No.                  10T029659-07482-17-01
United Specialty Insurance Company Policy No.                             USI-20467-01
Lexington Insurance Company                                               LEX-014710125-01
Princeton Excess and Surplus Lines Insurance Company                      N/A
International Insurance Company of Hannover SE                            N/A
Old Republic Union Insurance Company                                      ORAMPR003050-00




                                 RT
Issued to:     Urban Meridian Group Inc
By:            See Contract Allocation Endorsement AR CA




                                                             IF
                                                                                    Authorized Representative

In consideration of a total return premium of $ 1,021, it is understood
and agreed the policy is amended as follows:




                                                                                IE
1. The policy term shown on Form CERTCO 06 17 "Declaration Page" is
   amended to read:

      Effective From 12/01/2017 to 12/01/2018 ;




                                                                                  D
      Both days at 12:01 a.m. standard time at the Insured's mailing
      address.

      It is agreed that any and all reference to an Effective Date of
      12/09/2017 on all policy forms is amended to read 12/01/2017.

2. The following location is deleted in its entirety:

      -    UMG Realty
           144 Winkler
           Houston, TX 77087
           Total Values: $324,000

3. Item I.D.2. Limit of Liability on Section I of Form AR Compass
   02 17 "Commercial Property Compass Form" is deleted in its entirety
   and replaced with the following:

      I.D.2) $186,325,296 maximum limit of liability.




                                          Printed/Issued On: 03/30/18
       Case 4:19-cv-04657 Document 1-1PAGE
                                        Filed
                                           2
                                              on 11/27/19 in TXSD Page 44 of 176


4. Form AR CA 03 17 "Contract Allocation Endorsement" is deleted in its
     entirety and replaced with the attached AR CA 03 17 "Contract
Allocation   Endorsement".

5. The breakdown of the total return premium is as follows:

  AMR-57471-01:                   $388
  AMP7531792-01:                  $ 52
  MSP-23885-01:                   $154




     CE
  CPP8980420-01:                  $154
  10T029659-07482-17-01:          $ 63
  USI-20467-01:                   $ 43
  LEX-014710125-01:               $154
  ORAMPR003050-00:                $ 13

All other terms and conditions shall remain unchanged.




                       RT
                                         IF
                                                     IE
                                                       D
              Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD         Page
                                                                     Effective Date:     45 of 176
                                                                                     12/1/2017
            CONTRACT   ALLOCATION   ENDORSEMENT                  Endorsement No: REVISED 2

This insurance is effected with certain insurance underwriters (hereinafter called the "Underwriters"). The following words shall be
deemed to be synonymous: "Underwriters", "Insurers" and "Company".
The liability of each Underwriter on this contract with the Insured is limited to the participation amount shown in the schedule below.
The liability of each separate contract listed and for each Underwriter represented thereby for any loss or losses or amounts payable
is several as to each and shall not exceed its participation percentage shown below and there is no joint liability of any Underwriters
pursuant to this contract. An Underwriter shall not have its liability hereunder increased or decreased by reason of failure or delay of
another Underwriter, its successors, assigns, or legal representatives. Any loss otherwise payable under the provisions of the
attached policy that exceeds the allocation of "Risk" as defined herein shall be bourne proportionately by the contracts as to their
limit of liability at the time and place of the loss bears to the total allocated limits herein.

This contract shall be constructed as a separate contract between the Insured and each of the Underwriters. This evidence of
coverage consists of separate sections of a composite insurance for all Underwriter's at Lloyd's combined and separate policies




              CE
issued by the insurance company(ies), all as identified below. This evidence of coverage does not constitute in any manner or form
a joint certificate of coverage by Underwriter's at Lloyd's with any other insurance company(ies).

In witness whereof, the following Underwriters execute and attest these presents, and subscribe for the amount of insurance
provided.
The security is as noted below.




                                           RT
      LAYER OF PARTICIPATION             PERILS (AS PER      CONTRACT #             COMPANY              POLICY # /             PARTICIPATION          rate
                                            POLICY)                                     CODE           CERTIFICATE #

        $5,000 excess of   Deductibles      AR EXCL NW         B123017AMR780             Lloyds         AMR-57471-01              $5,000   100.0000%   $0.008


      $100,000 excess of   Deductibles         CYB                 QBE17                  QBE           MSP-23885-01            $100,000   100.0000%   $0.000


   $50,000,000 excess of   Deductibles         EBD            B123017AMR1088             Lloyds         AMR-57471-01         $50,000,000   100.0000%   $0.000




                                                                            IF
    $1,000,000 excess of   Deductibles         F,Q            B123017AMR1063             Lloyds         AMR-57471-01          $1,000,000   100.0000%   $0.024


  $186,320,296 excess of   $5,000           AR EXCL NW              GSI17                 GSI       10T029659-07482-17-01    $13,974,022    7.5000%    $0.152
  $186,325,296 excess of   Deductibles         NW                   GSI17                 GSI       10T029659-07482-17-01    $13,974,397    7.5000%    $0.111




                                                                                                    IE
  $186,320,296 excess of   $5,000           AR EXCL NW             XLA17                 IndianH       AMP7531792-01         $11,179,218    6.0000%    $0.152
  $186,325,296 excess of   Deductibles         NW                  XLA17                 IndianH       AMP7531792-01         $11,179,518    6.0000%    $0.111
  $186,320,296 excess of   $5,000           AR EXCL NW        B123017AMR1042             Lloyds         AMR-57471-01          $1,863,203    1.0000%    $0.152
  $186,320,296 excess of   $5,000           AR EXCL NW        B123017AMR1139             Lloyds         AMR-57471-01         $35,400,856   19.0000%    $0.152
  $186,320,296 excess of   $5,000           AR EXCL NW         B123017AMR824             Lloyds         AMR-57471-01         $11,179,218    6.0000%    $0.152




                                                                                                      D
  $186,325,296 excess of   Deductibles         NW             B123017AMR1042             Lloyds         AMR-57471-01          $1,863,253    1.0000%    $0.111
  $186,325,296 excess of   Deductibles         NW             B123017AMR1139             Lloyds         AMR-57471-01         $35,401,806   19.0000%    $0.111
  $186,325,296 excess of   Deductibles         NW              B123017AMR252             Lloyds         AMR-57471-01         $11,179,518    6.0000%    $0.111
  $186,320,296 excess of   $5,000           AR EXCL NW             STF17                Steadfast      CPP8980420-01         $33,537,653   18.0000%    $0.152
  $186,325,296 excess of   Deductibles         NW                  STF17                Steadfast      CPP8980420-01         $33,538,553   18.0000%    $0.111
  $186,320,296 excess of   $5,000           AR EXCL NW             LEX17                  LEX         LEX-014710125-01       $33,537,653   18.0000%    $0.152
  $186,325,296 excess of   Deductibles         NW                  LEX17                  LEX         LEX-014710125-01       $33,538,553   18.0000%    $0.111
  $186,320,296 excess of   $5,000           AR EXCL NW             QBE17                  QBE           MSP-23885-01         $33,537,653   18.0000%    $0.152
  $186,325,296 excess of   Deductibles         NW                  QBE17                  QBE           MSP-23885-01         $33,538,553   18.0000%    $0.111
  $186,320,296 excess of   $5,000           AR EXCL NW             ORU17                  ORU        ORAMPR003050-00          $2,794,804    1.5000%    $0.152
  $186,325,296 excess of   Deductibles         NW                  ORU17                  ORU        ORAMPR003050-00          $2,794,879    1.5000%    $0.111
  $186,320,296 excess of   $5,000           AR EXCL NW              USI17                 USI           USI-20467-01          $9,316,015    5.0000%    $0.152
  $186,325,296 excess of   Deductibles         NW                   USI17                 USI           USI-20467-01          $9,316,265    5.0000%    $0.111


  $100,000,000 excess of   Deductibles          T             B123017AMR917-2            Lloyds         AMR-57471-01        $100,000,000   100.0000%   $0.000




 AR CA 03 17                                          Printed/Issued On:    3/30/2018                                       Page 1 of 4
                 Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 46 of 176
 ALLOCATION OF LIABILITY:

 The contracts herein cover mutually exclusive perils. The maximum limit of liability is not to exceed the per occurrence
 participation stated herein, regardless of whether multiple perils and multiple contracts are involved. Recognition of liability
 by either of the contracts reduces the limit of liability of any corresponding contract.

 The liability otherwise determined to exist under the terms and conditions of this policy shall be bourne by the contract
 covering the proximate cause of loss identified in the allocation of security. Any loss covered by the policy by a peril not
 allocated to a contract herein shall be bourne by the contract covering the most comprehensive perils, generally in
 accordance with the ISO Special Causes of Loss Contracts. The liability of the policy shall not be increased or decreased
 by any condition of the allocation to specific contracts on this endorsement.

 Covered perils shall be defined by the applicable forms attached to this policy or otherwise as per the industry standard
 definition.




             CE
SYMBOLS USED HEREIN:              CAUSE OF LOSS            SYMBOL               CODE     COMPANY

                                                   Basic   BA                   Lloyds   Certain Underwriters at Lloyd's, London
                                                  Broad    BR
                                                                              Indian H   Indian Harbor Insurance Company
                                                 Special   SP
                                     All Risk excl F/Q     AR                     QBE    QBE Specialty Insurance Company




                                           RT
                             Difference in Conditions      DIC
                                                                            Steadfast    Steadfast Insurance Company
                                  Windstorm and Hail       WH
                                   Named Windstorm         NW                     GSI    General Security Indemnity Company of Arizona
                                 All Other Windstorm       AOW
                                                                                  USI    United Specialty Insurance Company
                                 Named Storm Flood         NF
                                                   Flood   F                      LEX    Lexington Insurance Company
                                      All Other Flood      AOF




                                                                            IF
                                                                                Peslic   Princeton Excess and Surplus Lines Insurance Company
                                          Earthquake       Q
                          Terrorism Coverages (T3)         T                      HAN    International Insurance Company of Hannover
            Certified Terrorism as Defined by TRIA,
                                                                                 ORU     Old Republic Union Insurance Company
                                            if available   T1




                                                                                             IE
                             Non-Certified Terrorism       T2
                              Equipment Breakdown          EBD
                                              Excluding    EXCL
                                               Including   INCL




                                                                                               D
                       Cyber and Data Compromise           CYB

 "Risk" as per contract terms, shall be defined as follows:
                                Risk               Basis of Limits

                       Flood and Earthquake          Any One Occurrence and Aggregate
                          Named Windstorm
                    Wind and Hail EXCL NW
                  All Other Perils EXCL F, Q
                                 T, T1 and T2        Any One Occurrence
                Maximum "Risk" is defined as         Any One Occurrence

 This schedule forms a part of the original Account #                511481

                             by




                                         Authorized Signature




  AR CA 03 17                                          Printed/Issued On:   3/30/2018                                  Page 2 of 4
              Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 47 of 176
                 CERTAIN UNDERWRITER'S AT LLOYD'S, LONDON - Syndicate List

    If Certain Underwriter's at Lloyd's, London are listed as security on the Contract Allocation Endorsement attached to
    the policy, the list of syndicates is shown below:



                Account #:     511481

              Certificate #:   AMR-57471-01



                                   Syndicate Number                               Syndicate Abbreviation




          CE
                                               33                                            HIS

                                              510                                            KLN

                                              510                                            KLN

                                               33                                            HIS




                                        RT
                                              510                                            KLN

                                              1886                                           QBP

                                              2003                                           SJC

                                              2987                                           BRT

                                              2987                                           BRT




                                                                          IF
                                              510                                            KLN

                                              4444                                           CNP

                                              510                                            KLN




                                                                                           IE
                                              1886                                           QBP

                                              2010                                          MMX

                                              382                                            HDU




                                                                                             D
                                              5000                                           SPL

                                              2007                                           NVA

                                              2121                                           ARG

                                              1980                                           ISN

                                              727                                            SAM

                                              1861                                           ANV

                                              2987                                           BRT

                                              5820                                           JCD

                                              780                                            ADV

                                               33                                            HIS

                                              1225                                           AES

                                              2010                                          MMX

                                              1200                                           AMA

                                              2015                                           CHN

                                              2623                                           BEA

                                              5886                                          WBC

                                              1183                                           TAL

                                              5886                                          WBC

                                              1897                                           SKD

AR CA 03 17                                          Printed/Issued On:   3/30/2018                           Page 3 of 4
              Case 4:19-cv-04657 2121                         ARG
                                  Document 1-1 Filed on 11/27/19  in TXSD Page 48 of 176
                                 318                                     MSP

                                 5000                                    SPL

                                 780                                     ADV

                                 1969                                    APL

                                 1886                                    QBP

                                 2121                                    ARG

                                 2014                                    ACA

                                 318                                     MSP

                                 1897                                    SKD




          CE
                                 1861                                    ANV

                                 5820                                    JCD

                                 727                                     SAM

                                 623                                     BEA




                              RT
                                                             IF
                                                                         IE
                                                                           D

AR CA 03 17                             Printed/Issued On:   3/30/2018         Page 4 of 4
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 49 of 176
(The Attaching Clause needs to be completed only when this endorsement is issued subsequent to preparation of the
policy.)

                                                         REVISED
                                                    ENDORSEMENT 3
This endorsement, effective on       12/01/2017              , at 12:01 A.M. standard time, forms a part of:

Account No.     511481
Certain Underwriters at Lloyds, London Certificate No.                    AMR-57471-01
Indian Harbor Insurance Company Policy No.                                AMP7531792-01
QBE Specialty Insurance Company Policy No.                                MSP-23885-01
Steadfast Insurance Company Policy No.                                    CPP8980420-01




      CE
General Security Indemnity Company of Arizona Policy No.                  10T029659-07482-17-01
United Specialty Insurance Company Policy No.                             USI-20467-01
Lexington Insurance Company                                               LEX-014710125-01
Princeton Excess and Surplus Lines Insurance Company                      N/A
International Insurance Company of Hannover SE                            N/A
Old Republic Union Insurance Company                                      ORAMPR003050-00




                                 RT
Issued to:     Urban Meridian Group Inc
By:            See Contract Allocation Endorsement AR CA




                                                             IF
                                                                                    Authorized Representative
In consideration of a total return premium of $28,946, it is understood and agreed
the policy is amended as follows:




                                                                                IE
1. The Total Values for the following Locations have been amended:

      a. The Wilcox
         2400 S. Loop W Fwy
         Houston, TX 77054




                                                                                  D
         Total Values: $17,206,075

      b. The Morgan
         2401 West Ridge
         Houston, TX 77054
         Total Values: $17,377,305

2. Item I.D.2. Limit of Liability on Section I of Form AR Compass 02 17 "Commercial
   Property Compass Form" is deleted in its entirety and replaced with the
   following:

      I.D.2.      $177,036,098 maximum limit of liability

3. Form AR CA 03 17 "Contract Allocation Endorsement" is deleted in its entirety and
   replaced with the attached AR CA 03 17 "Contract Allocation Endorsement".

4. The breakdown of the total return premium is as follows:

      AMR-57471-01:                      $10,953
      AMP7531792-01:                     $ 1,459
      MSP-23885-01:                      $ 4,376
      CPP8980420-01:                     $ 4,376
      10T029659-07482-17-01:             $ 1,824
      USI-20467-01:                      $ 1,216
      LEX-014710125-01:                  $ 4,377
      ORAMPR003050-00:                   $   365

All other terms and conditions of the policy shall remain unchanged.




                                          Printed/Issued On: 03/30/18
                  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 50 of 176
                                                                                                                      Effective Date: 12/1/2017
           CONTRACT ALLOCATION ENDORSEMENT                                                                         Endorsement No: REVISED 3

This insurance is effected with certain insurance underwriters (hereinafter called the "Underwriters"). The following words shall be
deemed to be synonymous: "Underwriters", "Insurers" and "Company".
The liability of each Underwriter on this contract with the Insured is limited to the participation amount shown in the schedule below.
The liability of each separate contract listed and for each Underwriter represented thereby for any loss or losses or amounts payable
is several as to each and shall not exceed its participation percentage shown below and there is no joint liability of any Underwriters
pursuant to this contract. An Underwriter shall not have its liability hereunder increased or decreased by reason of failure or delay of
another Underwriter, its successors, assigns, or legal representatives. Any loss otherwise payable under the provisions of the
attached policy that exceeds the allocation of "Risk" as defined herein shall be bourne proportionately by the contracts as to their
limit of liability at the time and place of the loss bears to the total allocated limits herein.
This contract shall be constructed as a separate contract between the Insured and each of the Underwriters. This evidence of
coverage consists of separate sections of a composite insurance for all Underwriter's at Lloyd's combined and separate policies




              CE
issued by the insurance company(ies), all as identified below. This evidence of coverage does not constitute in any manner or form
a joint certificate of coverage by Underwriter's at Lloyd's with any other insurance company(ies).
In witness whereof, the following Underwriters execute and attest these presents, and subscribe for the amount of insurance
provided.
The security is as noted below.
   LAYER OF PARTICIPITATION             PERILS (AS PER             CONTRACT #              COMPANY         POLICY # /               PARTICIPITATION              rate




                                              RT
                                           POLICY)                                           CODE         CERTIFICATE #
       $5,000 excess of   Deductibles     AR EXCL NW              B123017AMR780              Lloyds         AMR-57471-01        $5,000              100.0000%   $0.008

     $100,000 excess of   Deductibles        CYB                       QBE17                  QBE           MSP-23885-01        $100,000            100.0000%   $0.000

  $50,000,000 excess of   Deductibles        EBD                  B123017AMR1088             Lloyds         AMR-57471-01        $50,000,000         100.0000%   $0.000

   $1,000,000 excess of   Deductibles        F,Q                  B123017AMR1063             Lloyds         AMR-57471-01        $1,000,000          100.0000%   $0.023




                                                                                 IF
 $177,031,098 excess of   $5,000          AR EXCL NW                   GSI17                  GSI       10T029659-07482-17-01   $13,277,332           7.5000%   $0.151
 $177,036,098 excess of   Deductibles        NW                        GSI17                  GSI       10T029659-07482-17-01   $13,277,707           7.5000%   $0.113
 $177,031,098 excess of   $5,000          AR EXCL NW                   XLA17                IndianH        AMP7531792-01        $10,621,866           6.0000%   $0.151
 $177,036,098 excess of   Deductibles        NW                        XLA17                IndianH        AMP7531792-01        $10,622,166           6.0000%   $0.113




                                                                                                        IE
 $177,031,098 excess of   $5,000          AR EXCL NW              B123017AMR1042             Lloyds         AMR-57471-01        $1,770,311            1.0000%   $0.151
 $177,031,098 excess of   $5,000          AR EXCL NW              B123017AMR1139             Lloyds         AMR-57471-01        $33,635,909          19.0000%   $0.151
 $177,031,098 excess of   $5,000          AR EXCL NW              B123017AMR824              Lloyds         AMR-57471-01        $10,621,866           6.0000%   $0.151
 $177,036,098 excess of   Deductibles        NW                   B123017AMR1042             Lloyds         AMR-57471-01        $1,770,361            1.0000%   $0.113




                                                                                                          D
 $177,036,098 excess of   Deductibles        NW                   B123017AMR1139             Lloyds         AMR-57471-01        $33,636,859          19.0000%   $0.113
 $177,036,098 excess of   Deductibles        NW                   B123017AMR252              Lloyds         AMR-57471-01        $10,622,166           6.0000%   $0.113
 $177,031,098 excess of   $5,000          AR EXCL NW                   STF17                Steadfast      CPP8980420-01        $31,865,598          18.0000%   $0.151
 $177,036,098 excess of   Deductibles        NW                        STF17                Steadfast      CPP8980420-01        $31,866,498          18.0000%   $0.113
 $177,031,098 excess of   $5,000          AR EXCL NW                   LEX17                  LEX         LEX-014710125-01      $31,865,598          18.0000%   $0.151
 $177,036,098 excess of   Deductibles        NW                        LEX17                  LEX         LEX-014710125-01      $31,866,498          18.0000%   $0.113
 $177,031,098 excess of   $5,000          AR EXCL NW                   QBE17                  QBE           MSP-23885-01        $31,865,598          18.0000%   $0.151
 $177,036,098 excess of   Deductibles        NW                        QBE17                  QBE           MSP-23885-01        $31,866,498          18.0000%   $0.113
 $177,031,098 excess of   $5,000          AR EXCL NW                   ORU17                  ORU        ORAMPR003050-00        $2,655,466            1.5000%   $0.151
 $177,036,098 excess of   Deductibles        NW                        ORU17                  ORU        ORAMPR003050-00        $2,655,541            1.5000%   $0.113
 $177,031,098 excess of   $5,000          AR EXCL NW                   USI17                  USI           USI-20467-01        $8,851,555            5.0000%   $0.151
 $177,036,098 excess of   Deductibles        NW                        USI17                  USI           USI-20467-01        $8,851,805            5.0000%   $0.113

 $100,000,000 excess of   Deductibles         T                  B123017AMR917-2             Lloyds         AMR-57471-01        $100,000,000        100.0000%   $0.000




AR CA 03 17                                              Printed/Issued On:    3/30/2018                                                       Page 1 of 4
               Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 51 of 176
ALLOCATION OF LIABILITY:
The contracts herein cover mutually exclusive perils. The maximum limit of liability is not to exceed the per occurrence
participation stated herein, regardless of whether multiple perils and multiple contracts are involved. Recognition of liability
by either of the contracts reduces the limit of liability of any corresponding contract.

The liability otherwise determined to exist under the terms and conditions of this policy shall be bourne by the contract
covering the proximate cause of loss identified in the allocation of security. Any loss covered by the policy by a peril not
allocated to a contract herein shall be bourne by the contract covering the most comprehensive perils, generally in
accordance with the ISO Special Causes of Loss Contracts. The liability of the policy shall not be increased or decreased
by any condition of the allocation to specific contracts on this endorsement.

Covered perils shall be defined by the applicable forms attached to this policy or otherwise as per the industry standard
definition.




              CE
SYMBOLS USED HEREIN:             CAUSE OF LOSS          SYMBOL              CODE        COMPANY
                                                Basic   BA                  Lloyds      Certain Underwriters at Lloyd's, London
                                               Broad    BR                Indian H      Indian Harbor Insurance Company
                                              Special   SP                    QBE       QBE Specialty Insurance Company




                                         RT
                                  All Risk excl F/Q     AR               Steadfast      Steadfast Insurance Company
                          Difference in Conditions      DIC                    GSI      General Security Indemnity Company of Arizona
                               Windstorm and Hail       WH                     USI      United Specialty Insurance Company
                                Named Windstorm         NW                    LEX       Lexington Insurance Company
                              All Other Windstorm       AOW                 Peslic      Princeton Excess and Surplus Lines Insurance Company
                              Named Storm Flood         NF                    HAN       International Insurance Company of Hannover
                                                Flood   F                     ORU       Old Republic Union Insurance Company




                                                                         IF
                                   All Other Flood      AOF
                                       Earthquake       Q
                        Terrorism Coverages (T3)        T
          Certified Terrorism as Defined by TRIA,




                                                                                             IE
                                                        T1
                                         if available
                           Non-Certified Terrorism      T2
                            Equipment Breakdown         EBD
                                           Excluding    EXCL




                                                                                               D
                                            Including   INCL
                     Cyber and Data Compromise          CYB

  "Risk" as per contract terms, shall be defined as follows:
                                  Risk                       Basis of Limits
                                   Flood and Earthquake         Any One Occurrence and Aggregate
                                      Named Windstorm
                               Wind and Hail EXCL NW
                            All Other Perils EXCL F, Q
                                           T, T1 and T2         Any One Occurrence
                         Maximum "Risk" is defined as           Any One Occurrence

 This schedule forms a part of the original Account #                          511481

                              by




                                               Authorized Signature




AR CA 03 17                                       Printed/Issued On:   3/30/2018                                          Page 2 of 4
                Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 52 of 176
                CERTAIN UNDERWRITER'S AT LLOYD'S, LONDON - Syndicate List

 If Certain Underwriter's at Lloyd's, London are listed as security on the Contract Allocation Endorsement attached to
 the policy, the list of syndicates is shown below:


              Account #: 511481

          Certificate #: AMR-57471-01


                            Syndicate Number           Syndicate Abbreviation




              CE
                                    33                               HIS
                                    510                              KLN
                                    510                              KLN
                                    33                               HIS
                                    510                              KLN
                                   1886                             QBP
                                   2003                              SJC




                                          RT
                                   2987                              BRT
                                   2987                              BRT
                                    510                              KLN
                                   4444                             CNP
                                    510                              KLN
                                   1886                             QBP




                                                                      IF
                                   2010                             MMX
                                    382                             HDU
                                   5000                              SPL
                                   2007                              NVA




                                                                                    IE
                                   2121                             ARG
                                   1980                              ISN
                                    727                             SAM
                                   1861                             ANV




                                                                                      D
                                   2987                              BRT
                                   5820                              JCD
                                    780                             ADV
                                    33                               HIS
                                   1225                              AES
                                   2010                             MMX
                                   1200                             AMA
                                   2015                             CHN
                                   2623                              BEA
                                   5886                             WBC
                                   1183                              TAL
                                   5886                             WBC
                                   1897                             SKD
                                   2121                             ARG
                                    318                             MSP
                                   5000                              SPL
                                    780                             ADV
                                   1969                              APL
                                   1886                             QBP
                                   2121                             ARG
                                   2014                             ACA
                                    318                             MSP
                                   1897                             SKD
                                   1861                             ANV



AR CA 03 17                                    Printed/Issued On:   3/30/2018                                        Page 3 of 4
              Case 4:19-cv-04657
                            5820 Document 1-1 JCD
                                               Filed on 11/27/19 in TXSD Page 53 of 176
                            727                         SAM
                            623                          BEA




              CE
                                  RT
                                                          IF
                                                                    IE
                                                                      D

AR CA 03 17                        Printed/Issued On:   3/30/2018                Page 4 of 4
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 54 of 176




                                       TEXAS COMPLAINTS NOTICE




                 IMPORTANT NOTICE                                  AVISO IMPORTANTE

    To obtain information or make a complaint:         Para obtener información o para presentar una




CE
                                                       queja:

    You may contact the Texas Department of            Usted puede comunicarse con el Departamento
    Insurance to obtain information on companies,      de Seguros de Texas para obtener información
    coverages, rights or complaints at:                sobre compañías, coberturas, derechos, o
                                                       quejas al:

                      1-800-252-3439                                  1-800-252-3439




                      RT
    You may write the Texas Department of              Usted puede escribir al Departamento de
    Insurance:                                         Seguros de Texas a:



    P. O. Box 149104                                   P. O. Box 149104




                                                 IF
    Austin, TX 78714-9104                              Austin, TX 78714-9104

    Fax: (512) 490-1007                                Fax: (512) 490-1007




                                                                IE
    Web: www.tdi.texas.gov                             Web: www.tdi.texas.gov

    E-mail: ConsumerProtection@tdi.texas.gov           E-mail: ConsumerProtection@tdi.texas.gov

    PREMIUM OR CLAIM DISPUTES:                         DISPUTAS POR PRIMAS DE SEGUROS O
                                                       RECLAMACIONES: Si tiene una disputa




                                                                  D
    Should you have a dispute concerning your          relacionada con su prima de seguro o con una
    premium or about a claim you should contact        reclamación, usted debe comunicarse con el
    the agent first. If the dispute is not resolved,   agente primero. Si la disputa no es resuelta,
    you may contact the Texas Department of            usted puede comunicarse con el Departamento
    Insurance.                                         de Seguros de Texas .

    ATTACH THIS NOTICE TO YOUR POLICY:                 ADJUNTE ESTE AVISO A SU PÓLIZA: Este
    This notice is for information only and does not   aviso es solamente para propósitos
    become a part or condition of the attached         informativos y no se convierte en parte o en
    document.                                          condición del documento adjunto.


   October 19, 2015
   LMA9080B
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 55 of 176



                            TEXAS SURPLUS LINES NOTICE

This insurance contract is with an insurer not licensed to transact insurance in this state
and is issued and delivered as surplus line coverage under the Texas insurance statutes.
The Texas Department of Insurance does not audit the finances or review the solvency of
the surplus lines insurer providing this coverage, and the insurer is not a member of the
property and casualty insurance guaranty association created under Chapter 462,
Insurance Code. Chapter 225, Insurance Code, requires payment of a 4.85% percent tax on
gross premium.




CE
                    RT
LMA9079
September 1, 2013




                                          IF
                                                          IE
                                                            D
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 56 of 176



                         FLORIDA NOTICES




             FLORIDA SURPLUS LINES NOTICE (GUARANTY ACT)




CE
THIS INSURANCE IS ISSUED PURSUANT TO THE FLORIDA SURPLUS LINES
LAW. PERSONS INSURED BY SURPLUS LINES CARRIERS DO NOT HAVE THE
PROTECTION OF THE FLORIDA INSURANCE GUARANTY ACT TO THE EXTENT
OF ANY RIGHT OF RECOVERY FOR THE OBLIGATION OF AN INSOLVENT
UNLICENSED INSURER.




                    RT
LMA9037
September 1, 2013




                                 IF
                                             IE
                                               D
           FLORIDA SURPLUS LINES NOTICE (RATES AND FORMS)

SURPLUS LINES INSURERS’ POLICY RATES AND FORMS ARE NOT
APPROVED BY ANY FLORIDA REGULATORY AGENCY.


LMA9038
September 1, 2013




LMA 9037/38
September 1, 2013
This Declaration Page is attached
       Case 4:19-cv-04657         to and
                             Document    forms
                                       1-1      part
                                            Filed on of Certificate
                                                     11/27/19       provisions.
                                                                in TXSD  Page 57 of 176
Previous Account No. 434808                                                                  Account No. 511481
          Certain Underwriters at Lloyd's, London                                    Certificate No. AMR-57471-01
          Indian Harbor Insurance Company                                                Policy No. AMP7531792-01
          QBE Specialty Insurance Company                                                Policy No. MSP-23885-01
          Steadfast Insurance Company                                                    Policy No. CPP8980420-01
          General Security Indemnity Company of Arizona                                   Policy   No.   10T029659-07482-17-01
          United Specialty Insurance Company                                              Policy   No.   USI-20467-01
          Lexington Insurance Company                                                     Policy   No.   LEX-014710125-01
          Princeton Excess and Surplus Lines Insurance Company                            Policy   No.   N/A
          International Insurance Company of Hannover SE                                  Policy   No.   N/A
          Old Republic Union Insurance Company                                            Policy   No.   ORAMPR003050-00




      CE
Name and address of the Insured                                                   Producer
Urban Meridian Group Inc                                                          Insgroup, Inc
4808 Gibson St                                                                    5151 San Felipe, 17th Floor
Houston, TX 77007                                                                 Houston, Texas 77056




                                         RT
Effective From                       12/09/2017                        to           12/09/2018                   ;
Both days at 12:01 a.m. standard time at the Insured's mailing address.

Insurance is effective with: Insurer(s) as stated on Form AR CA - Contract Allocation Endorsement

This Policy consists of the following coverage parts for which a premium is indicated -
This premium may be subject to adjustment.




                                                                    IF
COMMERCIAL PROPERTY COVERAGE PART                                       Premium
   Certain Underwriters at Lloyd's, London                                              Property         $   223,735
    One Lime Street, London EC3M 7HA                                                    TRIA             $      0
    c/o Thompson Heath and Bond Limited, 107 Leadenhall Street, London EC3A 4AF

   Indian Harbor Insurance Company                                                      Property         $   29,409




                                                                                      IE
    505 Eagleview Blvd., Ste. 100; Dept: Regulatory                                     TRIA             $      0
    Exton, PA 19341-1120

   QBE Specialty Insurance Company                                                      Property         $   88,808
    88 Pine Street, 16th Floor, Wall Street Plaza                                                        $
                                                                                        TRIA                    0
    New York, NY 10005




                                                                                        D
   Steadfast Insurance Company                                                          Property         $   88,228
    1299 Zurich Way
    Schaumburg, IL 60196
                                                                                        TRIA             $      0
   General Security Indemnity Company of Arizona                                        Property         $   36,762
    One Seaport Plaza, 199 Water Street                                                 TRIA             $      0
    New York, NY 10038-3526
   United Specialty Insurance Company                                                   Property         $   24,508
    1900 L. Don Dodson Drive
                                                                                        TRIA             $      0
    Bedford, TX 76021
   Lexington Insurance Company                                                          Property         $   88,228
    100 Summer Street #2000                                                             TRIA
    Boston, MA 02110
                                                                                                         $      0
   Princeton Excess and Surplus Lines Insurance Company                                 Property         $      0
    555 College Road East
    Princeton, NJ 08543
                                                                                        TRIA             $      0
   International Insurance Company of Hannover SE                                       Property         $      0
    Roderbruchstrasse 26, 30655 Hannover, Germany                                       TRIA             $      0
    Attn: Ralph Beutter

   Old Republic Union Insurance Company                                                 Property         $    7,352
    370 North Michigan Avenue                                                           TRIA             $       0
    Chicago, IL 60601

   Inspection Fee                                                                                        $    3,000
Total                                                                                                    $   590,030

Minimum Earned Premium = $205,460



             01/08/18                                                  r'
                                                                         &~/~'ii'"'
                                                                           ,,;:- '
Dated                                     by
                                                      Correspondent and/or Program Manager for the Company(ies)
                                                      AmRisc, LLC, 20405 SH 249, Suite 430, Houston, TX 77070
State stamp if applicable                             The Correspondent and/or Program Manager is not an Insurer hereunder and neither
CERTCO 06 17                                          is nor shall be liable for any loss or claim whatsoever.
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 58 of 176

           SCHEDULE OF FORMS AND ENDORSEMENTS
Account No.                                               NAMED INSURED
511481                                                    Urban Meridian Group Inc


                                           Forms and Endorsements

LMA9080B 10 19 15           TEXAS COMPLAINTS NOTICE
LMA9079 09 01 13            TEXAS SURPLUS LINES NOTICE
LMA 9037-38 09 01 13        FLORIDA NOTICES
CHANGE END. PAGE            ENDORSEMENT PAGE
AR CA 03 17                 CONTRACT ALLOCATION ENDORSEMENT




       CE
AR COMPASS 02 17            COMPASS COMMERCIAL PROPERTY FORM
AR EB 10 16                 EQUIPMENT BREAKDOWN SCHEDULE AND COVERAGE
LLOYDS SOS 03 17            LLOYDS OF LONDON AMENDATORY ENDT
XL SOP 11 12                INDIAN HARBOR INSURANCE COMPANY AMENDATORY ENDT
PN CW 01 0915               FRAUD NOTICE
QBIL-0217 04 15             QBE SERVICE OF PROCESS ENDT
STF-CL-111-A CW 11.08       STEADFAST INSURANCE COMPANY AMENDATORY ENDT
U-GU-873-A CW 6.11          ZURICH DISCLOSURE STATEMENT
U-GU-874-A CW 6.11          ZURICH DISCLOSURE NOTICE
U-GU-1041-A LMA3100         OFAC NOTICE and SANCTION LIMITATION CLAUSES




                                RT
VRS COS SOS 01 18           VARIOUS COMPANIES SERVICE OF SUIT CLAUSES ENDT
AR CYB 12 14                CYBERONE COVERAGE FORM
AR DC 12 14                 DATA COMPROMISE COVERAGE FORM
AR CYH 11 15                CALENDAR YEAR HURRICANE DEDUCTIBLE
AR COMPASS SINKHOLE 02 17   COMPASS SINKHOLE LOSS EXTENSION
AR TERR 09 17               TERRORISM ENDORSEMENT
AR FLD 06 13                FLOOD ZONE DESIGNATION ENDT
WDP-1 04 15                 WIND DRIVEN PRECIPITATION ENDT
AR TRIA EXCL 02 15          EXCLUSION OF CERTIFIED ACTS OF TERRORISM ENDT




                                                      IF
                                                                     IE
                                                                       D
                                           Additional Miscellaneous Forms




Forms Schedule
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 59 of 176
(The Attaching Clause needs to be completed only when this endorsement is issued subsequent to preparation of the
policy.)



                                                    ENDORSEMENT 1
This endorsement, effective on       12/09/2017              , at 12:01 A.M. standard time, forms a part of:

Account No.     511481
Certain Underwriters at Lloyds, London Certificate No.                    AMR-57471-01
Indian Harbor Insurance Company Policy No.                                AMP7531792-01
QBE Specialty Insurance Company Policy No.                                MSP-23885-01
Steadfast Insurance Company Policy No.                                    CPP8980420-01




      CE
General Security Indemnity Company of Arizona Policy No.                  10T029659-07482-17-01
United Specialty Insurance Company Policy No.                             USI-20467-01
Lexington Insurance Company                                               LEX-014710125-01
Princeton Excess and Surplus Lines Insurance Company                      N/A
International Insurance Company of Hannover SE                            N/A
Old Republic Union Insurance Company                                      ORAMPR003050-00




                                 RT
Issued to:     Urban Meridian Group Inc
By:            See Contract Allocation Endorsement AR CA




                                                             IF
                                                                                    Authorized Representative

1. Terrorism is provided as per Form AR TERR 09 17, subject to:
     a. Limit - As per schedule subject to $100,000,000 maximum Per
        Occurrence




                                                                                IE
     b. Deductible - $10,000 Per Occurrence

2. Replacement Cost Valuation shall apply as regards to Real & Personal
   Property; Except roof coverings to be Actual Cash Value if




                                                                                  D
   originally installed or last fully replaced prior to 2002.

3. Coverage excludes all damage directly or indirectly caused by any
   Named Storm in existence upon AmRisc receipt of written request to
   bind.

4. All Buildings with outstanding damage are excluded.                                                 Contact
   Underwriter if waiver needed.

5. Any additional premium or return premium under $500 shall be waived.

6. Warrant fire protection sprinklers are provided throughout all
   buildings, as noted on AmRisc Application - Statement of Values.

7. Warrant no losses in the last 5 years on properties to be covered
   unless specified in AmRisc Application - Statement of Values.

8. Warrant no Exterior Insulation and Finish Systems (EIFS)
   Construction.

9. Warrant no known sinkhole activity at the insured Location(s) or
   within 1000 ft. of the insured Location(s).

10.        Warrant no aluminum distribution wiring unless exception by
           underwriter as noted on AmRisc Application - Statement of Values.

11.        Warrant no more than 20% Section 8 subsidized units in any one
           Location.
                                          Printed/Issued On: 01/08/18
              Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD        Page
                                                                    Effective Date:     60 of 176
                                                                                    12/9/2017
            CONTRACT   ALLOCATION   ENDORSEMENT
This insurance is effected with certain insurance underwriters (hereinafter called the "Underwriters"). The following words shall be
deemed to be synonymous: "Underwriters", "Insurers" and "Company".
The liability of each Underwriter on this contract with the Insured is limited to the participation amount shown in the schedule below.
The liability of each separate contract listed and for each Underwriter represented thereby for any loss or losses or amounts payable
is several as to each and shall not exceed its participation percentage shown below and there is no joint liability of any Underwriters
pursuant to this contract. An Underwriter shall not have its liability hereunder increased or decreased by reason of failure or delay of
another Underwriter, its successors, assigns, or legal representatives. Any loss otherwise payable under the provisions of the
attached policy that exceeds the allocation of "Risk" as defined herein shall be bourne proportionately by the contracts as to their
limit of liability at the time and place of the loss bears to the total allocated limits herein.

This contract shall be constructed as a separate contract between the Insured and each of the Underwriters. This evidence of
coverage consists of separate sections of a composite insurance for all Underwriter's at Lloyd's combined and separate policies




              CE
issued by the insurance company(ies), all as identified below. This evidence of coverage does not constitute in any manner or form
a joint certificate of coverage by Underwriter's at Lloyd's with any other insurance company(ies).

In witness whereof, the following Underwriters execute and attest these presents, and subscribe for the amount of insurance
provided.
The security is as noted below.




                                           RT
      LAYER OF PARTICIPATION             PERILS (AS PER      CONTRACT #             COMPANY            POLICY # /             PARTICIPATION          rate
                                            POLICY)                                  CODE            CERTIFICATE #

        $5,000 excess of   Deductibles      AR EXCL NW        B123017AMR780            Lloyds         AMR-57471-01              $5,000   100.0000%   $0.008


      $100,000 excess of   Deductibles         CYB                QBE17                 QBE           MSP-23885-01            $100,000   100.0000%   $0.000


   $50,000,000 excess of   Deductibles         EBD            B123017AMR1088           Lloyds         AMR-57471-01         $50,000,000   100.0000%   $0.000




                                                                           IF
    $1,000,000 excess of   Deductibles         F,Q            B123017AMR1063           Lloyds         AMR-57471-01          $1,000,000   100.0000%   $0.024


  $186,644,296 excess of   $5,000           AR EXCL NW             GSI17                GSI       10T029659-07482-17-01    $13,998,322    7.5000%    $0.152
  $186,649,296 excess of   Deductibles         NW                  GSI17                GSI       10T029659-07482-17-01    $13,998,697    7.5000%    $0.111




                                                                                                  IE
  $186,644,296 excess of   $5,000           AR EXCL NW             XLA17              IndianH        AMP7531792-01         $11,198,658    6.0000%    $0.152
  $186,649,296 excess of   Deductibles         NW                  XLA17              IndianH        AMP7531792-01         $11,198,958    6.0000%    $0.111
  $186,644,296 excess of   $5,000           AR EXCL NW        B123017AMR1042           Lloyds         AMR-57471-01          $1,866,443    1.0000%    $0.152
  $186,644,296 excess of   $5,000           AR EXCL NW        B123017AMR1139           Lloyds         AMR-57471-01         $35,462,416   19.0000%    $0.152
  $186,644,296 excess of   $5,000           AR EXCL NW        B123017AMR824            Lloyds         AMR-57471-01         $11,198,658    6.0000%    $0.152




                                                                                                    D
  $186,649,296 excess of   Deductibles         NW             B123017AMR1042           Lloyds         AMR-57471-01          $1,866,493    1.0000%    $0.111
  $186,649,296 excess of   Deductibles         NW             B123017AMR1139           Lloyds         AMR-57471-01         $35,463,366   19.0000%    $0.111
  $186,649,296 excess of   Deductibles         NW             B123017AMR252            Lloyds         AMR-57471-01         $11,198,958    6.0000%    $0.111
  $186,644,296 excess of   $5,000           AR EXCL NW             STF17              Steadfast      CPP8980420-01         $33,595,973   18.0000%    $0.152
  $186,649,296 excess of   Deductibles         NW                  STF17              Steadfast      CPP8980420-01         $33,596,873   18.0000%    $0.111
  $186,644,296 excess of   $5,000           AR EXCL NW             LEX17                LEX         LEX-014710125-01       $33,595,973   18.0000%    $0.152
  $186,649,296 excess of   Deductibles         NW                  LEX17                LEX         LEX-014710125-01       $33,596,873   18.0000%    $0.111
  $186,644,296 excess of   $5,000           AR EXCL NW            QBE17                 QBE           MSP-23885-01         $33,595,973   18.0000%    $0.152
  $186,649,296 excess of   Deductibles         NW                 QBE17                 QBE           MSP-23885-01         $33,596,873   18.0000%    $0.111
  $186,644,296 excess of   $5,000           AR EXCL NW            ORU17                 ORU        ORAMPR003050-00          $2,799,664    1.5000%    $0.152
  $186,649,296 excess of   Deductibles         NW                 ORU17                 ORU        ORAMPR003050-00          $2,799,739    1.5000%    $0.111
  $186,644,296 excess of   $5,000           AR EXCL NW             USI17                USI           USI-20467-01          $9,332,215    5.0000%    $0.152
  $186,649,296 excess of   Deductibles         NW                  USI17                USI           USI-20467-01          $9,332,465    5.0000%    $0.111


  $100,000,000 excess of   Deductibles          T            B123017AMR917-2           Lloyds         AMR-57471-01        $100,000,000   100.0000%   $0.000




 AR CA 03 17                                          Printed/Issued On: 1/8/2018                                         Page 1 of 4
                 Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 61 of 176
 ALLOCATION OF LIABILITY:

 The contracts herein cover mutually exclusive perils. The maximum limit of liability is not to exceed the per occurrence
 participation stated herein, regardless of whether multiple perils and multiple contracts are involved. Recognition of liability
 by either of the contracts reduces the limit of liability of any corresponding contract.

 The liability otherwise determined to exist under the terms and conditions of this policy shall be bourne by the contract
 covering the proximate cause of loss identified in the allocation of security. Any loss covered by the policy by a peril not
 allocated to a contract herein shall be bourne by the contract covering the most comprehensive perils, generally in
 accordance with the ISO Special Causes of Loss Contracts. The liability of the policy shall not be increased or decreased
 by any condition of the allocation to specific contracts on this endorsement.

 Covered perils shall be defined by the applicable forms attached to this policy or otherwise as per the industry standard
 definition.




             CE
SYMBOLS USED HEREIN:              CAUSE OF LOSS            SYMBOL             CODE      COMPANY

                                                   Basic   BA                 Lloyds    Certain Underwriters at Lloyd's, London
                                                  Broad    BR
                                                                            Indian H    Indian Harbor Insurance Company
                                                 Special   SP
                                     All Risk excl F/Q     AR                   QBE     QBE Specialty Insurance Company




                                           RT
                             Difference in Conditions      DIC
                                                                           Steadfast    Steadfast Insurance Company
                                  Windstorm and Hail       WH
                                   Named Windstorm         NW                   GSI     General Security Indemnity Company of Arizona
                                 All Other Windstorm       AOW
                                                                                USI     United Specialty Insurance Company
                                 Named Storm Flood         NF
                                                   Flood   F                     LEX    Lexington Insurance Company
                                      All Other Flood      AOF




                                                                          IF
                                                                               Peslic   Princeton Excess and Surplus Lines Insurance Company
                                          Earthquake       Q
                          Terrorism Coverages (T3)         T                    HAN     International Insurance Company of Hannover
            Certified Terrorism as Defined by TRIA,
                                                                                ORU     Old Republic Union Insurance Company
                                            if available   T1




                                                                                            IE
                             Non-Certified Terrorism       T2
                              Equipment Breakdown          EBD
                                              Excluding    EXCL
                                               Including   INCL




                                                                                              D
                       Cyber and Data Compromise           CYB

 "Risk" as per contract terms, shall be defined as follows:
                                Risk               Basis of Limits

                       Flood and Earthquake          Any One Occurrence and Aggregate
                          Named Windstorm
                    Wind and Hail EXCL NW
                  All Other Perils EXCL F, Q
                                 T, T1 and T2        Any One Occurrence
                Maximum "Risk" is defined as         Any One Occurrence

 This schedule forms a part of the original Account #               511481

                             by




                                         Authorized Signature




  AR CA 03 17                                          Printed/Issued On: 1/8/2018                                    Page 2 of 4
              Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 62 of 176
                 CERTAIN UNDERWRITER'S AT LLOYD'S, LONDON - Syndicate List

    If Certain Underwriter's at Lloyd's, London are listed as security on the Contract Allocation Endorsement attached to
    the policy, the list of syndicates is shown below:



                Account #:     511481

              Certificate #:   AMR-57471-01



                                   Syndicate Number                                Syndicate Abbreviation




          CE
                                               33                                             HIS

                                              510                                             KLN

                                              510                                             KLN

                                               33                                             HIS




                                        RT
                                              510                                             KLN

                                              1886                                            QBP

                                              2003                                            SJC

                                              2987                                            BRT

                                              2987                                            BRT




                                                                        IF
                                              510                                             KLN

                                              4444                                            CNP

                                              510                                             KLN




                                                                                            IE
                                              1886                                            QBP

                                              2010                                           MMX

                                              382                                             HDU




                                                                                              D
                                              5000                                            SPL

                                              2007                                            NVA

                                              2121                                            ARG

                                              1980                                            ISN

                                              727                                             SAM

                                              1861                                            ANV

                                              2987                                            BRT

                                              5820                                            JCD

                                              780                                             ADV

                                               33                                             HIS

                                              1225                                            AES

                                              2010                                           MMX

                                              1200                                            AMA

                                              2015                                            CHN

                                              2623                                            BEA

                                              5886                                           WBC

                                              1183                                            TAL

                                              5886                                           WBC

                                              1897                                            SKD

AR CA 03 17                                          Printed/Issued On: 1/8/2018                              Page 3 of 4
              Case 4:19-cv-04657 2121                         ARG
                                  Document 1-1 Filed on 11/27/19  in TXSD Page 63 of 176
                                 318                                  MSP

                                 5000                                 SPL

                                 780                                  ADV

                                 1969                                 APL

                                 1886                                 QBP

                                 2121                                 ARG

                                 2014                                 ACA

                                 318                                  MSP

                                 1897                                 SKD




          CE
                                 1861                                 ANV

                                 5820                                 JCD

                                 727                                  SAM

                                 623                                  BEA




                              RT
                                                           IF
                                                                      IE
                                                                        D

AR CA 03 17                             Printed/Issued On: 1/8/2018           Page 4 of 4
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 64 of 176
                                                                        t
                                                                        N


                                                                    +



                                           mRisC,LLc·

                        COMPASS COMMERCIAL PROPERTY FORM




CE
In consideration of the premium charged, this policy covers for direct physical loss of or damage to the
Covered Property caused by a Covered Cause of Loss occurring during the policy period. Coverage shall
be subject to the terms, conditions, definitions, exclusions, limitations and provisions contained herein.

                    SECTION I - COVERAGES AND LIMITS OF LIABILITY




                         RT
Terms which appear in boldface type have special meaning. See Section VIII. POLICY DEFINITIONS.

A. NAMED INSURED: First Named Insured (as shown in the Declarations) and/or its affiliated and
   subsidiary companies and/or corporations as now exist or may hereafter be constituted or acquired
   including their interests as may appear in partnerships or joint ventures which the Insured is
   responsible or legally obligated to insure.




                                                  IF
B. LOSS PAYEE(S), LENDER'S LOSS PAYEE(S), MORTGAGEE(S), AND ADDITIONAL INSURED(S):
   Per Certificates of Insurance (or similar document, list or schedule) on file with AmRisc. Any
   Certificates of Insurance issued in connection with this Policy shall be issued solely as a matter of
   convenience or information (and do not alter or amend coverage) for the addressee(s) or holders(s) of
   said Certificates of Insurance, except where any Loss Payee(s), Lender's Loss Payee(s),




                                                                   IE
   Mortgagee(s), or Additional Insured(s) are named pursuant to the Special Provisions of said Certificate
   of Insurance. In the event any Loss Payee(s), Lender's Loss Payee(s), Mortgagee(s), or Additional
   Insured(s) are so named by contract, this Policy shall be deemed to have endorsed accordingly,
   subject to all other terms, conditions and exclusions stated herein, and provided the Certificate of
   Insurance is issued prior to a loss. Such endorsement adding any Loss Payee(s), Lender's Loss
   Payee(s), Mortgagee(s), or Additional Insured(s) will be deemed attached to the policy and the Insured




                                                                     D
   will pay any required premium.

C. COVERAGE TERRITORY: Coverage under this Policy applies to Occurrences within the United
   States of America and Canada.

D. LIMIT OF LIABILITY ("Policy Limit"): The total maximum liability for all insurance companies and
   Lloyd's of London, London England (all hereinafter, the "Companies") in any one Occurrence as a
   result of all covered loss or damage regardless of the number of Locations, coverages, or perils
   insured under this Policy shall not exceed the lesser of: 1. (a, b, or c, or d; as indicated by an 'X'); OR
   2.:

        1.        x
              a. ___     As respects each Location insured by this Policy: 100.00         % of the total
                         combined stated values for all categories of Covered Property and Time Element
                         exposures shown for that Location on the latest Statement of Values or other
                         documentation on file with AmRisc;

               b. ___    As respects each item (e.g. Building, Personal Property, Time Element), insured
                         by this Policy:          % of the total stated value shown for that item on the
                         latest Statement of Values or other documentation on file with AmRisc;




AR COMPASS 02 17                               Page 1 of 49
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 65 of 176

                  c.   ___ As respects each Location insured by this Policy:             % of the total
                          combined stated values for all categories of Covered Property shown for that
                          Location; and separately,             % of the total combined stated values for
                          Time Element shown for that Location; all on the latest Statement of Values or
                          other documentation on file with AmRisc;

                  d. ___



         OR




CE
         2. $ 186,649,296         maximum limit of liability.


E. SUBLIMITS OF LIABILITY: Sublimits of Liability stated below are included within and not in addition to
   the Limit of Liability shown in Paragraph D., above. These Sublimits of Liability and the specified limits
   of liability contained in the forms, endorsements and extensions attached, if any, are per Occurrence,
   unless otherwise indicated.




                            RT
    If the words "NOT COVERED" are shown, instead of a limit, sublimit amount or number of days, or if a
    specified amount or number of days is not shown corresponding to any coverage or Covered Cause of
    Loss, then no coverage is provided for that coverage or Covered Cause of Loss.

    1.   Earth Movement:

         a.   $ 1,000,000         Annual Aggregate




                                                    IF
              Subject to the Annual Aggregate Limit for all Earth Movement shown in E.1.a. above:

         b.   $ NOT COVERED           Annual Aggregate for all Earth Movement in California, Alaska and
                                      Hawaii, combined.




                                                                     IE
         c.   $ NOT COVERED           Annual Aggregate for Pacific Northwest States, combined.

         d.   $ NOT COVERED           Annual Aggregate for New Madrid Earthquake Zone Counties,
                                      combined.




                                                                       D
    2.   Flood:

         a.   $ 1,000,000           Annual Aggregate


              Subject to the Annual Aggregate Limit for all Flood shown in E.2.a. above:

         b.   $ Incl. in Above        Annual Aggregate as respects Flood for all Locations combined,
                                      wholly or partially within Special Flood Hazard Areas.


    3.   Named Storm:

              $ INCLUDED              Regardless of the number of Coverages, Locations or Perils involved
                                      including, but not limited to, wind, wind gusts, tornados, cyclones, hail,
                                      or rain, all arising out of a Named Storm, the maximum amount the
                                      Companies will pay per Occurrence as respects all covered loss or
                                      damage.

    In the event a loss involves more than one of the above perils (E.1. - E.3.) and provided it is a covered
    peril(s), each peril's sublimit above shall be considered a separate sublimit apart from the other peril's
    sublimits above.

    However, the Sublimits below (E.4. - E.36.) shall be considered sublimits within the above applicable
    covered peril sublimits (E.1. - E.3.).

    4.   Accounts Receivable:        $1,000,000



AR COMPASS 02 17                                Page 2 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 66 of 176

  5.   Builder's Risks:                  $1,000,000          New Buildings or structures in the Course of
                                         Construction; excluding Soft Costs.

  6.   Builder's Risk Soft Costs:        $100,000

  7.   Civil or Military Authority:      30    Days, but in no event will the Companies pay more than
                                         $1,000,000.

  8.   Contingent Time Element:          60 Days      or $1,000,000;            whichever is less.

  9.   Debris Removal: The Companies' total liability for Debris Removal per Occurrence for all insured
       Locations sustaining covered direct physical loss or damage payable under this Policy shall not
       exceed the lesser of:




CE
       a. 25%      of the amount of covered physical loss or damage to covered Property (excluding Time
          Element), payable for all insured Locations; or

       b. $5,000,000.

       However, in the event the covered loss is subject to a sublimit, as stated in Sublimits E.4. - E.8. and
       E.10 - E.36., the Debris Removal shall be limited to 25% of that sublimit.




                          RT
  10. Electronic Data and Media:         $500,000

  11. Errors or Omissions:               $100,000           subject to all other sublimits contained herein.

  12. Extended Period of Indemnity:      180 Days




                                                IF
  13. Extra Expense/Expediting Expense: $1,000,000

  14. Fine Arts:                         $250,000

  15. Fire Brigade Charges:              $100,000




                                                                   IE
  16. Fungus, Molds, Mildew, Spores, Yeast: $100,000                   Annual Aggregate.


  17. Ingress/Egress Coverage:            30 Days      ; but in no event will the Companies pay
                                                         more than $1,000,000.




                                                                     D
  18. Leased, rented, borrowed, loaned, or unscheduled owned Contractor's Equipment:
                                        $100,000;        but not to exceed:
                                        $25,000          any one item.

  19. Leasehold Interest:                $100,000

  20. Limited Pollution Coverage:        $100,000               Annual Aggregate.

  21. Lock Replacement:                  $250,000

  22. Miscellaneous Unnamed Locations: $250,000;                   subject to all other sublimits contained herein.

  23. Newly Acquired Property:           60 Days     but in no event will the Companies pay more than
                                         $1,000,000,      subject to all other sublimits contained herein.

  24. Ordinance or Law:
      a. Coverage A: Included in Building Limit.
      b. Coverage B:20% of the scheduled Building value, not to exceed $5,000,000.
      c. Coverage C: Included with Coverage B.
      d. Coverage D: Included in the Time Element (if covered).
      e. Coverage E: Included in the Building Limit.




AR COMPASS 02 17                             Page 3 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 67 of 176
     25. Ordinary Payroll:                       30 Days    (provided values are included in the reported Time
                                                 Element Values).

     26. Plants, lawns, trees or shrubs:         $250,000

          Any one plant, lawn, tree or shrub:    $25,000

     27. Professional Fees:                      $100,000            Annual Aggregate for all claims combined.

     28. Reclaiming, restoring or repairing land improvements: $10,000

     29. Reward Reimbursement:                   $25,000

     30. Royalties:                              $100,000




CE
     31. Service Interruption:                   $500,000;            however, a qualifying period of 72 hours
                                                 applies to this coverage (if Time Element is covered).

     32. Spoilage:                               $100,000

     33. Time Element Monthly Limitation:        1/4    Monthly; applicable to all Time Element coverages, except




                             RT
                                                 those that have a sublimit in this Paragraph E.

     34. Transit:                                $100,000

     35. Underground pipes, flues & drains:      $250,000

     36. Valuable Papers and Records:            $1,000,000




                                                       IF
F.   MAXIMUM AMOUNT PAYABLE: In the event of a Covered Cause of Loss hereunder, the total liability of the
     Companies shall be limited to the least of the following:

     1.   The actual adjusted amount of loss, less applicable deductible(s), or




                                                                        IE
     2.   The limit of liability or applicable sublimit of liability shown in this Policy or endorsed hereon.

G. DEDUCTIBLE: Each claim for loss or damage under this Policy shall be subject to a per Occurrence
   deductible amount of:




                                                                          D
          1. $ 10,000               Property Damage & Time Element (if covered), combined; OR

          2. $ N/A                  Property Damage; and

                N/A                 Time Element (if covered).



     unless a specific deductible shown below applies for the indicated peril(s).

     1.   Flood:

          a. $ 25,000             Per Occurrence, except as follows in Subparagraphs G.1.b. or G.1.c.:



          b.   As respects Locations wholly or partially within Special Flood Hazard Areas:

               Maximum available limits with National Flood Insurance Program (NFIP), whether purchased or not;
               plus $ 100,000       per Occurrence.


          c.   As respects Locations wholly or partially within Special Flood Hazard Areas or Zones B, X500, or
               X-Shaded:

               Maximum available limits with National Flood Insurance Program (NFIP), whether purchased or not;
               plus $ N/A           per Occurrence.




AR COMPASS 02 17                                    Page 4 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 68 of 176


  2.   Earth Movement:

       a. $ 25,000                  Per Occurrence, except as follows in Subparagraph G.2.b., G.2.c. or G.2.d.:



       b.   As respects Locations in California, Hawaii and Alaska:

              N/A       % of the TIV at each Location involved in the loss or damage, subject to a minimum of
            $ N/A                any one Occurrence.




CE
       c.   As respects Locations in the Pacific Northwest States:

             N/A        % of the TIV at each Location involved in the loss or damage, subject to a minimum of
            $ N/A                  any one Occurrence.

       d.   As respects Locations in the New Madrid Earthquake Zone Counties:

             N/A % of the TIV at each Location involved in the loss or damage, subject to a minimum of




                             RT
            $ N/A            any one Occurrence.



  3.   Windstorm or Hail:

       a.   $       *             Per Occurrence; OR




                                                      IF
            $ N/A                 Per Occurrence, Per Location;
             *$25,000; Except $100,000 as respects Locations outside Tier 1 & 2 Counties; 2.0% of the TIV at each
              Location involved in the loss arising out of Wind Driven Precipittion, subject to a minimum deductible of
              $50,000.
       except as follows in Subparagraphs G.3.b. or G.3.c.:




                                                                         IE
       b.   any loss arising out of a Named Storm (which includes Hurricane):

            1) N/A   % of the TIV at each Location, subject to a minimum deductible of $ N/A
               any one Occurrence; as respects Locations in:




                                                                           D
                N/A.




            2) N/A    % of the TIV at each Building or structure or outdoor property, subject to a minimum
               deductible of $ N/A               any one Occurrence; as respects Locations in:
               N/A.




AR COMPASS 02 17                                   Page 5 of 49
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 69 of 176



       c.   any loss arising out of a Hurricane only:

            1) 2.0      % of the TIV at each Location, subject to a minimum deductible of $ 50,000
               any one Occurrence; as respects Locations in:
              All Locations, as per Statement of Values on file with AmRisc.




CE
            2) N/A     % of the TIV at each Building or structure or outdoor property, subject to a
               minimum deductible of $ N/A           any one Occurrence; as respects Locations in:
              N/A.




                         RT
                                                  IF
The following four paragraphs apply to Subparagraphs G.1. through G.3. above, inclusive:

       1)       TIV at each Location shall mean the sum of all reported values for Real Property, Personal




                                                                 IE
                Property, Time Element, and any other values for that scheduled Location, as per the
                Statement of Values on file with AmRisc.

       2)       TIV at each Building or structure or outdoor property shall mean the sum of all reported
                values for Real Property, Personal Property, Time Element, and any other values for that
                scheduled Building or scheduled structure or scheduled outdoor property, as per the




                                                                   D
                Statement of Values on file with AmRisc.

       3)       In each case of loss or damage covered by this Policy, the Companies shall not be liable
                unless the Insured sustains loss or damage in a single Occurrence greater than any
                applicable deductible described herein and then, if this is a quota share Policy, only for
                each Companies' share in excess of such deductible. When this Policy covers more than
                one Location, the deductible shall apply against the total loss or damage covered by this
                Policy in any one Occurrence, unless otherwise stated in this Paragraph G.

       4)       If two or more peril deductible amounts provided in this Policy apply to a single
                Occurrence, the total to be deducted shall not exceed the largest deductible applicable,
                unless otherwise stated in this Policy. However, if a Time Element deductible and another
                deductible apply to a single occurrence, then the Companies shall apply both deductibles to
                the Occurrence.



                        SECTION II - COVERED CAUSES OF LOSS


A. COVERED CAUSES OF LOSS: This Policy insures against all risks of direct physical loss or damage
   to Covered Property, except as excluded.




AR COMPASS 02 17                               Page 6 of 49
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 70 of 176




B. EXCLUSIONS: The Companies do not insure for loss or damage caused directly or indirectly by any of
   the following. Such loss or damage is excluded regardless of any other cause or event contributing
   concurrently or in any sequence to the loss or damage. These exclusions apply whether or not the loss
   event results in widespread damage or affects a substantial area:

   1.   NUCLEAR, BIOLOGICAL, CHEMICAL AND RADIOLOGICAL EXCLUSIONS

        a.   The Companies will not pay for any loss, damage, cost or expense, whether real or alleged,
             that is caused, results from, is exacerbated by or otherwise impacted by, either directly or




CE
             indirectly, any of the following:

             1)   Nuclear Hazard - including, but not limited to, nuclear reaction, nuclear detonation, nuclear
                  radiation, radioactive contamination and all agents, materials, products or substances,
                  whether engineered or naturally occurring, involved therein or released thereby;

             2)   Biological Hazard - including, but not limited to, any biological and/or poisonous or
                  pathogenic agent, material, product or substance, whether engineered or naturally




                           RT
                  occurring, that induces or is capable of inducing physical distress, illness, or disease;

             3)   Chemical Hazard - including, but not limited to, any chemical agent, material, product or
                  substance;

             4)   Radioactive Hazard - including, but not limited to, any electromagnetic, optical, or ionizing
                  radiation or energy, including all generators and emitters thereof, whether engineered or




                                                      IF
                  naturally occurring.

        b.   The provisions of subparagraphs a.2) and a.3) will not apply where the agent, material, product
             or substance at issue is utilized in the course of business by an Insured.




                                                                    IE
        c.   Only if and to the extent required by state law, the following exception to the exclusions in
             Paragraph a. applies:

             If a hazard excluded under Paragraph a. results in Fire (and provided Fire is a Covered Peril),
             the Companies will pay for the loss, damage, cost or expense caused by that Fire, subject to
             all applicable policy provisions including the Limit of Insurance on the affected Covered




                                                                      D
             Property. Such coverage for Fire applies only to direct loss or damage by Fire to Covered
             Property. This coverage does not apply to insurance provided under Time Element, including
             but not limited to,     Business Income, Rental Value or Extra Expense coverage or
             endorsements that apply to those coverages.

   2.   a.   War, hostile or warlike action in time of peace or war, whether or not declared, including action
             in hindering, combating, or defending against an actual, impending, or expected attack:

             1)   By any government or sovereign power (de jure or de facto) or by any authority maintaining
                  or using military, naval, or air forces; or

             2)   By military, naval, or air forces; or

             3)   By an agent of any such government, power, authority, or force;

        b.   Any weapon of war employing atomic fission or radioactive force, whether in time of peace or
             war, whether or not its discharge was accidental; or

        c.   Insurrection, rebellion, revolution, civil war, usurped power, or action taken by governmental
             authority in hindering combating, or defending against such Occurrence, seizure or
             destruction;

        Including any consequence of Subparagraphs 2.a., 2.b., or 2.c. above.




AR COMPASS 02 17
                                                     Page 7 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 71 of 176



  3.   Any fraudulent or dishonest act or acts, intended to result in financial gain, committed alone or in
       collusion with others: by any proprietor, partner, director, trustee, officer or employee of the Insured
       (including leased employees), or by any party to whom the property may have been entrusted
       (other than a carrier for hire).

       However, a willful act of destruction by an employee of the Insured (including leased employees),
       or others listed above without the knowledge of the Insured is covered.

  4.   Asbestos




CE
       a.   The Companies will not pay for loss, damage or remediation expenses caused by or resulting
            from the presence of asbestos or asbestos-containing materials. As used in this exclusion,
            remediation expenses are expenses incurred for or in connection with the investigation,
            monitoring, removal, disposal, treatment, abatement or neutralization of asbestos or
            asbestos-containing materials to the extent required by federal, state or local laws, regulations
            or statutes or any subsequent amendments thereof to address asbestos.

       b.   However, this Asbestos exclusion does not apply to the extent that coverage is provided under




                           RT
            the following:

                This policy insures asbestos located within an insured Building or structure, and then only
                that part of the asbestos which has been physically damaged during the policy period by
                one of these Listed Perils:

                     FIRE; SMOKE; EXPLOSION; LIGHTNING; WINDSTORM; HAIL; DIRECT IMPACT OF




                                                   IF
                     VEHICLE, AIRCRAFT OR VESSEL; RIOT OR CIVIL COMMOTION; VANDALISM OR
                     MALICIOUS MISCHIEF; ACCIDENTAL DISCHARGE OF FIRE PROTECTIVE
                     EQUIPMENT

                This coverage is subject to all limitations in the policy and, in addition, to each of the




                                                                   IE
                following specific limitations:

                1)   The said Building or structure must be insured under this policy for damage by this
                     Listed Peril.

                2)   The Listed Peril must be the immediate, sole cause of the damage to the asbestos.




                                                                     D
                3)   The Insured must report to the Companies the existence and cost of the damage as
                     soon as practicable after the Listed Peril first damaged the asbestos. However, this
                     policy does not insure any such damage first reported to the Companies more than 12
                     (twelve) months after the expiration, or termination, of the policy period.

                4)   Insurance under this policy in respect of asbestos shall not include any sum relating to:

                     a)   any faults in the design, manufacture or installation of the asbestos;
                     b)   asbestos not physically damaged by a Listed Peril including any governmental or
                          regulatory authority direction or request of whatsoever nature relating to
                          undamaged asbestos.

  5.   Pollution/Contamination Exclusion
       NMA 2340 11/24/1988 (USA date) - amended

       Seepage And/Or Pollution And/Or Contamination Exclusion

       This Policy does not insure:

       a.   any loss, damage, cost or expense, or

       b.   any increase in insured loss, damage, cost or expense, or




AR COMPASS 02 17                                Page 8 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 72 of 176



       c.   any loss, damage, cost, expense, fine or penalty, which is incurred, sustained or imposed by
            order, direction, instruction or request of, or by any agreement with, any court, government
            agency or any public, civil or military authority, or threat thereof, (and whether or not as a result
            of public or private litigation),

       which arises from any kind of seepage or any kind of pollution and/or contamination, or threat
       thereof, whether or not caused by or resulting from a peril insured, or from steps or measures taken
       in connection with the avoidance, prevention, abatement, mitigation, remediation, clean-up or
       removal of such seepage or pollution and/or contamination or threat thereof.




CE
       The term "any kind of seepage or any kind of pollution and/or contamination" as used in this clause
       includes (but is not limited to):

       a.   seepage of, or pollution and/or contamination by, anything, including but not limited to, any
            material designated as a "hazardous substance" by the United States Environmental Protection
            Agency or as a "hazardous material" by the United States Department of Transportation, or
            defined as a "toxic substance" by the Canadian Environmental Protection Act for the purposes
            of Part II of that Act, or any substance designated or defined as toxic, dangerous, hazardous or




                         RT
            deleterious to persons or the environment under any other Federal, State, Provincial, Municipal
            or other law, ordinance or regulation; and

       b.   the presence, existence, or release of anything which endangers or threatens to endanger the
            health, safety or welfare of persons or the environment.

  6. Delay, loss of market, or loss of use.




                                                   IF
  7.   Indirect, remote, or consequential loss or damage.

  8.   Mysterious disappearance or loss or shortage disclosed on taking inventory or any unexplained
       loss.




                                                                    IE
  9.   Voluntary parting with title or possession of any property, including voluntary parting which is the
       result of any fraudulent scheme, trick, devise, false pretenses, or any other similar act.

  10. Faulty workmanship, material, construction, installation, or design from any cause; or faulty
      planning, zoning, development, surveying or siting; all unless physical damage not excluded by




                                                                      D
      this Policy ensues, in which event, this Policy will cover only such resulting damage.

  11. Loss attributable to manufacturing or processing operations which result in damage to stock or
      materials while such stock or materials are being processed, manufactured, tested or otherwise
      being worked upon; all unless physical damage not excluded by this Policy results, in which event,
      this Policy shall cover only such resulting damage.

  12. Deterioration, depletion, rust, corrosion, erosion, wet or dry rot, decay, evaporation, leakage, wear
      and tear, animal, insect or vermin damage, inherent vice or latent defect, shrinkage or change in
      color, flavor, texture or finish, extremes or changes of temperature damage or changes in relative
      humidity damage, all whether atmospheric or not; all unless physical damage not excluded by this
      Policy results, in which event, this Policy shall cover only such resulting damage.

  13. Settling, cracking, shrinking, bulging, or expansion of pavements, paved surfaces, walkways,
      drainage systems or roadways, foundations, walls, floors, or ceilings; all unless physical damage
      not excluded by this Policy results, in which event, this Policy will cover only such resulting damage.

  14. Lack of incoming electricity, fuel, water, gas, steam, refrigerant, or outgoing sewerage, or incoming
      or outgoing data or telecommunications, all of which are caused by an Occurrence away from the
      Location(s) insured under this Policy, unless specifically provided herein and only to the extent
      provided herein.




AR COMPASS 02 17                                Page 9 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 73 of 176




  15. Costs, expenses, fines or penalties incurred or sustained by or imposed on the Insured at the
      order of any government agency, court or other authority arising from any cause whatsoever.

  16. Electronic Data & Media Exclusion

      Damage or consequential loss directly or indirectly caused by, consisting of, or arising out of:

      a.   Any functioning or malfunctioning of the internet or similar facility, or of any intranet or private
           network or similar facility,




CE
      b.   Any corruption, destruction, distortion, erasure, "computer virus", or any other loss or damage
           to data, media, software, or any kind or programming or instruction set,

      c.   Loss of use or functionality, whether partial or entire, of data, media, coding, program, software,
           any computer or computer system or other device dependent upon any microchip or embedded
           logic, and any ensuing inability or failure of the Insured to conduct business, as a result thereof.




                        RT
      "Computer Virus" means a set of corrupting, harmful or otherwise unauthorized instructions or code
      including a set of maliciously introduced unauthorized instructions or code, programmatic or
      otherwise, that propagate themselves through a computer system or network of whatsoever nature.
      "Computer Virus" includes, but is not limited to, "Trojan Horses," "worms" and "time or logic bombs".

      However, in the event that a Defined Cause of Loss results from any of the matters described in
      paragraph a.- c. above, this Policy, subject to all its terms, conditions and exclusions, will




                                                  IF
      cover physical damage occurring during the policy period to property insured by this Policy directly
      caused by such Defined Cause of Loss.

  17. Electronic Date Recognition Exclusion (EDRE)
      NMA 2802 12/17/1997 (USA Date) - amended




                                                                   IE
      This policy does not cover any loss, damage, cost, claim or expense, whether preventative,
      remedial or otherwise, directly or indirectly arising out of or relating to:

      a.   the calculations, comparison, differentiation, sequencing or processing of data involving the
           date change to the year 2000, or any other date change, including leap year calculations, by




                                                                     D
           any computer system, hardware, program or software and/or any microchip, integrated circuit
           or similar device in computer equipment or non-computer equipment, whether the property of
           the Insured or not; or

      b.   any change, alteration or modification involving the date change to the year 2000, or any other
           date change, including leap year calculations, to any such computer system, hardware,
           program or software and/or any microchip, integrated circuit or similar device in computer
           equipment or non-computer equipment, whether the property of the Insured or not.

      This clause applies regardless of any other cause or event that contributes concurrently or in any
      sequence to the loss, damage, cost, claim or expense.

  18. Loss or damage in the form of, caused by, arising out of, contributed to, or resulting from Fungus,
      Mold(s), Mildew, Spores or Yeast; or any spores or toxins created or produced by or emanating
      from such Fungus, Mold(s), Mildew, Spores or Yeast.

      However, this exclusion shall not apply provided the Insured establishes that the fungus, mold(s),
      mildew, spores or yeast is a direct result of a covered loss from a Defined Cause of Loss or Flood
      (provided Flood is a covered peril) and provided this loss is reported to the Companies within
      twelve (12) months from the expiration date of the policy. The Companies' liability shall then be
      limited to the sublimit stated elsewhere.




AR COMPASS 02 17                               Page 10 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 74 of 176



  19. Hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel, or an electrical
      insulation breakdown test of any type of electrical equipment, unless physical damage not excluded
      by this Policy results, in which event, this Policy will cover only such resulting damage.

  20. Loss or damage arising out of:

      a.   A building or any part of a building that is in danger of falling down or caving in,

      b.   Any part of a building that has separated from another part of the building, or




CE
      c.   A building or any part of a building that is standing which shows evidence of cracking, bulging,
           sagging, bending, leaning, settling, shrinkage or expansion.

      However, the Companies do cover loss or damage arising out of Collapse.

  21. Equipment Breakdown to vehicles (or any equipment on vehicles), or contractors equipment,
      including but not limited to draglines, cranes, excavation or construction equipment; all unless
      physical damage not excluded by this Policy results to other insured Property, in which event, this




                        RT
      Policy will cover only such resulting damage.

  22. Terrorism Exclusion
      NMA 2920; 10/8/01 (USA Date) - amended

      This policy excludes loss, damage, cost or expense of whatsoever nature directly or indirectly
      caused by, resulting from or in connection with any act of terrorism regardless of any other cause or




                                                 IF
      event contributing concurrently or in any other sequence to the loss.

      For the purpose of this exclusion, an "act of terrorism" means an act, including but not limited to
      the use of force or violence and/or the threat thereof, of any person or group(s) of persons,
      whether acting alone or on behalf of or in connection with any organization(s) or government(s),




                                                                  IE
      committed for political, religious, ideological or similar purposes including the intention to influence
      any government and/or to put the public, or any section of the public, in fear.

      This clause also excludes loss, damage, cost or expense of whatsoever nature directly or
      indirectly caused by, resulting from or in connection with any action taken in controlling,
      preventing, suppressing or in any way relating to any act of terrorism.




                                                                    D
      If the Companies allege that by reason of this exclusion, any loss, damage, cost or expense is not
      covered by this insurance, the burden of proving the contrary shall be upon the Insured.

      In the event any portion of this exclusion is found to be invalid or unenforceable, the remainder
      shall remain in full force and effect.

  23. Exclusion Of Loss Due To Virus Or Bacteria
      AR 01 40 07 - amended

      a.   The exclusion set forth in subparagraph b. below, applies to all coverage under all forms and
           endorsements that comprise this Policy, including but not limited to forms or endorsements
           that cover property damage to buildings or personal property and forms or endorsements
           that cover business income extra expense or action of civil authority.

      b.   The Companies will not pay for loss or damage caused by or resulting from any virus,
           bacterium or other microorganism that induces or is capable of inducing physical distress,
           illness or disease.




AR COMPASS 02 17                              Page 11 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 75 of 176




      However, this exclusion does not apply to loss or damage caused by or resulting from fungus,
      mold(s), mildew, spores or yeast.       Such loss or damage is addressed in a separate
      exclusion in this Policy.

      c.   With respect to any loss or damage subject to the exclusion in subparagraph b. above, such
           exclusion supersedes any exclusion relating to pollutants or contaminants.

      d.   The terms of the exclusion in subparagraph b. above, or the inapplicability of this exclusion
           to a particular loss, do not serve to create coverage for any loss that would otherwise be




CE
           excluded by this Policy.

  24. Water under the ground surface pressing on, or flowing or seeping through:

      a. Foundations, walls, floors or paved surfaces;

      b. Basements, whether paved or not;




                        RT
      c. Doors, windows or other openings.

      However, this exclusion shall not apply to water damage to Covered Property caused by the
      breakage of underground pipes or containment structures.

  25. Rain, snow, ice or sleet to personal property in the open.




                                                 IF
  26. Loss or damage by rain, snow, or dust, whether driven by wind or not, to the interior of any
      building or structure, or the property inside the building or structure, unless the building or
      structure first sustains wind or hail damage to its roof or walls through which the rain, snow, sand or
      dust enters. This exclusion shall not apply to loss or damage caused by or resulting from the
      thawing of snow, sleet or ice on the Building or structure (also known as ice damming).




                                                                   IE
  27. Seizure or destruction of property by order of governmental authority. However, coverage is
      provided for loss or damage caused by or resulting from acts of destruction ordered by
      governmental authority and taken at the time of a fire to prevent its spread, if the fire is a Covered
      Cause of Loss.




                                                                     D
  28. Equipment Breakdown (see Definitions); unless physical damage not excluded by this Policy
      results, in which event, this Policy shall cover only such resulting damage.

  29. Hot Testing; which means:

      a.   Commissioning or performance testing;

      b.   Any testing involving the introduction of flammable or explosive feedstock beginning when
           such feedstock is first introduced; or

      c.   The rotational operation of any turbine or generator, except for rotational operation by turning
           gear only when the turbine or generator is not energized.

      Hot Testing does not mean the commissioning or performance testing of:

           Heating; Cooling; Air handling; Electrical; Mechanical; Hydraulic; Hydrostatic; or Pneumatic;
           all being systems that are part of construction works.




AR COMPASS 02 17                              Page 12 of 49
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 76 of 176




   30. Loss, damage, cost, or expense covered under any express or implied guarantee or warranty from
       a manufacturer or supplier, whether or not such manufacturer or supplier is an Insured under this
       policy.

   31. Named Storm Restriction: This policy shall exclude all damage directly or indirectly caused by a
       Named Storm that is in existence at the time that written request to bind is given to AmRisc, until
       coverage for such Named Storm has been bound by written agreement between AmRisc and the
       First Named Insured. In addition, no increase in limits or additional coverages will be provided for
       any insured Location(s) threatened by such Named Storm, until coverage for such Named




CE
       Storm has been bound by written agreement between AmRisc and the First Named Insured.

   32. Loss or damage to contractor's equipment caused by the weight of a load exceeding the
       registered lifting capacity of the machine.


                                SECTION III - COVERED PROPERTY




                         RT
A. COVERED PROPERTY: Unless otherwise excluded, this Policy covers the following property while
   on the described Locations and within 1,000 feet thereof; except contractor's equipment shall be
   per the Policy Coverage Territory:

   1.   Real property, including new buildings and additions under construction or renovation at an
        insured Location, Personal property, Contractor's Equipment and any other Equipment in which




                                                 IF
        the Insured has an insurable interest;

   2.   Improvements and betterments to buildings or structures in which the Insured has an insurable
        interest. Such Improvements and Betterments shall be considered Real property.




                                                                  IE
   3.   At the option of the Insured, Personal property, other than motor vehicles, of officers and
        employees of the Insured;

   4.   Personal property of others, other than motor vehicles, in the care, custody and control of the
        Insured, which the Insured is under obligation to keep insured for physical loss or damage of the




                                                                    D
        type insured against by this Policy;

   5.   Contractor's and vendor's interests in property covered to the extent of the Insured's liability
        imposed by law or assumed by written contract prior to the date of direct physical loss or damage.
        However, such interests will not extend to any Time Element coverage provided by this Policy.

   6.   Real and Personal Property and related Time Element Loss at Miscellaneous Unnamed
        Location(s) owned by the Insured or for which the Insured is legally responsible for, and within
        the Coverage Territory of the policy. This shall also include Personal Property of the Insured
        while temporarily at Miscellaneous Unnamed Location(s), including Property on Exhibitions and
        Salesman's Samples.

B. PROPERTY EXCLUDED: This Policy does not insure against loss or damage to:

   1.   Currency, money, notes, securities, stamps, furs, jewelry, precious metals, precious stones, and
        semi-precious stones. This exclusion does not apply to precious metals and precious stones used
        by the Insured for industrial purposes;

   2.   Air, Land, land values, and any substance in or on Land, or any alteration to the natural condition
        of the Land. However, this exclusion does not apply to the cost of reclaiming, restoring or
        repairing land improvements, provided the loss is from a Defined Cause of Loss;




AR COMPASS 02 17                              Page 13 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 77 of 176



  3.   Water, except water which is normally contained within any type of tank, piping system or other
       process equipment;

  4.   Standing timber, growing crops, plants, lawns, trees, shrubs or animals. However, this exclusion
       does not apply to plants, lawns, trees or shrubs, provided the loss is from a Defined Cause of
       Loss;

  5.   Pavements, paved surfaces, walkways, drainage systems or roadways; except: a) Builder's Risks,
       provided values are included in contract costs; b) when scheduled as such on the Statement of
       Values on file with AmRisc; & c) pool decking and spa decking which shall be considered part of the




CE
       pool or spa, provided the Pool or Spa values are scheduled as such on the Statement of Values on
       file with AmRisc;

  6.   Vehicles licensed for highway use, watercraft, aircraft and railroad rolling stock;

  7.   Property sold by the Insured under conditional sale, trust agreement, installment plan or other
       deferred payment plan after delivery to customers;




                         RT
  8.   Property in transit, except expressly as provided elsewhere in this Policy;

  9.   Underground mines or mining shafts and any related mining property and equipment while
       underground, or wells;

  10. Offshore oil rigs, platforms and property contained therein or thereon;




                                                  IF
  11. Satellites and spacecraft;

  12. Dams, dikes, levees, bridges, tunnels, reservoirs, flood retaining walls and canals; except when
      scheduled as such on the Statement of Values on file with AmRisc;




                                                                   IE
  13. Docks, piers and wharves; except when scheduled as such on the Statement of Values on file with
      AmRisc;

  14. Transmission and distribution lines and related equipment, including transformers, feeder lines,
      pipelines, and support structures of every type and description; except when located on the insured




                                                                     D
      Location or within one-thousand (1000) feet thereof;

  15. Personal property in the care, custody, and control of the Insured when the Insured is acting as a
      bailee, a warehouseman, or a carrier for hire;

  16. Contraband, or property in the course of illegal transportation or trade;

  17. Property of Unit Owners within individual Condominium units, consisting of:

       a.   Personal property and Improvements & Betterments; and

       b.   Floor coverings, wall coverings and ceiling coverings which only serve that unit.

       However, this exclusion shall not apply to:

       c.   Appliances; refrigerators; air conditioning equipment (including air conditioning compressors);
            heating equipment; cooking ranges; dishwashers; clothes washers/dryers; and fixtures,
            installations or permanent additions initially installed in accordance with the original plans and
            specifications; all contained within the units; or




AR COMPASS 02 17                               Page 14 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 78 of 176




          d.   Any property within the individual unit (including the property excluded in a. and b., above) that
               the Condominium Association Agreement requires be covered by the Condominium
               Association.

     18. Marijuana and Schedule 1 Controlled Substances, including all related Property, Expenses and
         Time Element.


                                           SECTION IV - VALUATION




CE
Except as otherwise provided in this Paragraph, adjustment of loss or damage under this Policy shall be
valued at the cost to repair or replace (whichever is less) at the time and place of the loss with materials of
like kind and quality, without deduction for depreciation and obsolescence. The Insured may elect to rebuild
on another site, provided that, such rebuilding does not increase the amount of loss or damage that would
otherwise be payable to rebuild at the same site. However, if the property is not repaired, rebuilt or
replaced as soon as reasonably possible after the loss or damage, the value of the property will be
determined on an Actual Cash Value basis. In the event the Insured elects to have the loss or damage




                            RT
settled on an Actual Cash Value basis, the Insured may still make a claim on a replacement cost basis,
provided the Insured notifies the Companies within 180 days after the loss or damage.

Unless otherwise endorsed hereon, the property, as described below, will be valued as follows:

A. Stock in process: the cost of raw materials and labor expended, plus the proper proportion of overhead
   charges.




                                                     IF
B. Finished goods manufactured by the Insured: the regular cash selling price at the location where the
   loss occurs, less all discounts and charges to which the merchandise would have been subject had no
   loss occurred




                                                                     IE
C. Raw materials, supplies and other merchandise not manufactured by the Insured:              the replacement
   cost.

D. Valuable Papers and Records: the cost to replace or restore the property with like kind and quality
   including the cost to research, gather and assemble information. If not replaced, the Companies will




                                                                       D
   only pay the blank value of the valuable papers or records.

E. Electronic Data and Media: the cost of the blank media, plus the costs of copying the Electronic
   Data and Media from back-up or from originals of a previous generation. These costs will not include
   research and engineering nor any costs of recreating, gathering or assembling such Electronic Data
   and Media. If the Electronic Data and Media is not repaired, replaced or restored, the basis of
   valuation shall be the cost of the blank media. However, this Policy does not insure any amount
   pertaining to the value of such Electronic Data and Media to the Insured or any other party, even if
   such Electronic Data and Media cannot be recreated, gathered or assembled.

F.   Jigs and fixtures, dies, small tools, patterns, employees' personal property and personal property of
     third parties: the replacement cost if replacement cost values have been reported to the Companies
     and if actually replaced; otherwise the Actual Cash Value, but not to exceed the cost to repair or
     replace the property with material of like kind and quality.

G. Leasehold improvements and betterments:

     1.   If repaired or replaced at the expense of the Insured within two (2) years after the date of the loss,
          the cost to repair or replace the damaged improvements and betterments.




AR COMPASS 02 17                                  Page 15 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 79 of 176



     2.   If not repaired or replaced within two (2) years after the date of the loss, a proportion of the
          Insured's original cost.

          The Companies will determine the proportionate value as follows:

          a.   Multiply the original cost by the number of days from the loss or damage to the expiration of the
               lease; and

          b.   Divide the amount determined in Subparagraph a. above by the number of days from the
               installation of improvements to the expiration of the lease.




CE
          If the Insured's lease contains a renewal option, the expiration of the renewal option period will
          replace the expiration of the lease in this procedure; or

     3.   Nothing, if others pay for repairs or replacement.

H. Fine Arts:




                             RT
     1.   If there is no Agreed Value Schedule on file with AmRisc, then the lesser of:

          a.   The cost to repair or replace the fine art, or

          b.   The appraised value, which will be determined as of the time of the loss.

     2.   If there is an Agreed Value Schedule on file with AmRisc, then the Agreed Value Schedule shall be
          used.




                                                       IF
     3.   If a Fine Arts article is part of a pair or set, and a physically damaged article cannot be replaced, or
          cannot be repaired or restored to the condition that existed immediately prior to the loss, the
          Companies will be liable for the lesser of the full value of such pair or set or the Agreed Value, as
          per the schedule on file with AmRisc. The Insured will surrender the pair or set to the Companies.




                                                                     IE
I.   Accounts Receivable: the amount owed the Insured which the Insured is unable to collect from
     customers, and shall include:

     1.   Any collection expenses over and above the normal collection costs;




                                                                       D
     2.   Interest charges on any loan to offset impaired collections pending repayment of such sums that
          cannot be collected; and

     3.   Other reasonable and necessary expenses incurred by the Insured to recreate Accounts Receivable
          Records.

     Unearned interest and service charges on deferred payment accounts and normal credit losses on bad
     debts shall be deducted in determining the recovery hereunder.

     After payment of loss by the Companies, all amounts recovered by the Insured on Accounts Receivable
     for which the Insured has been paid will belong to and will be paid to the Companies by the Insured up
     to the total amount of loss paid by these Companies. All recoveries in excess of such amounts will
     belong to the Insured.

     In the event it is possible to reconstruct the Insured's Accounts Receivable Records after they have
     been physically lost or damaged, so that no shortage in collection of Accounts Receivable is sustained,
     the Companies shall only be liable for the costs of the material and the time required to reconstruct such
     records, with the exercise of due diligence and dispatch, but only to the extent that such amounts are
     not covered by any other insurance.




AR COMPASS 02 17                                   Page 16 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 80 of 176



J.   Property for Sale: If, at the time of the loss, any real property is being offered for sale, the loss or
     damage to such property will be valued at the lesser of:

     1.   The cost to repair or replace the damaged property, or

     2.   The price at which the property is offered for sale less the market value of the Land.

K. Property in Transit: In case of loss, the basis of adjustment shall be:

     1.   Property shipped to or for the account of the Insured: the actual invoice to the Insured, together




CE
          with such costs and charges as may have accrued and become legally due on such property;

     2.   Property which has been sold by the Insured and has been shipped to or for account of the
          purchaser (if covered hereunder): the amount of the Insured's selling invoice, including prepaid or
          advanced freight;

     3.   Property of others not under invoice: the actual market value at the point of destination on the date
          of the Occurrence, less any charges saved which would have become due and payable upon




                           RT
          delivery at destination; or

     4.   Property of the Insured not under invoice: valued in accordance with the valuation provisions of this
          Policy applying at the location from which such property is being transported, less any charges
          saved which would have become due and payable upon delivery at such destination.

L.   Contractor's equipment and vehicles (if covered): Actual Cash Value, unless an agreed value applies.




                                                    IF
M. Catalyst: Actual Cash Value.

N. Historic Building Replacement Cost: As respects buildings that are declared and designated by a local,
   state or federal authority to be of historical significance or of historic value, such rebuilding, repairing or




                                                                     IE
   replacement shall be with material, workmanship, processes, technologies and designs publicly
   available within the current marketplace and shall not include the cost of creating outdated, archaic or
   antiquated materials, workmanship, processes, technologies or designs. In no event shall the loss
   exceed the scheduled limit on the damaged Building.




                                                                       D
O. For all other property: At replacement cost if actually replaced; otherwise, the Actual Cash Value, but
   not to exceed the cost to repair or replace the property with material of like kind and quality.

With respect to Subparagraphs A. through O., inclusive, unless otherwise specifically stated, the Companies
will compute the valuations at the time and place of the loss.


                             SECTION V - TIME ELEMENT COVERAGE
                                      GROSS EARNINGS

This Policy is extended to cover the actual loss sustained by the Insured during the Period of Interruption
directly resulting from a Covered Cause of Loss to Covered Property.

A. ACTUAL LOSS SUSTAINED: In the event the Insured is prevented from producing goods or from
   continuing its business operations or services and is unable:

     1.   To make up lost production within a reasonable period of time (not to be limited to the period during
          which production is interrupted), or

     2.   To continue business operations or services,




AR COMPASS 02 17                                 Page 17 of 49
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 81 of 176




   all through the use of any property or service owned or controlled by the Insured, or obtainable from
   other sources, whether the property or service is at an insured Location or through working extra time
   or overtime at any other substitute location(s), including any other location(s) acquired for the purpose,
   then the Companies shall be liable, subject to all other conditions of this Policy not inconsistent
   herewith, for the actual loss sustained of the following during the Period of Interruption:

   1.   GROSS EARNINGS less all charges and expenses which do not necessarily continue during the
        interruption of production or suspension of business operations or services. For the purpose of this
        coverage, GROSS EARNINGS means:




CE
        a.   For manufacturing operations: The net sales value of production less the cost of all raw stock,
             materials and supplies utilized in such production; or

        b.   For mercantile or non-manufacturing operations: The total net sales less cost of merchandise
             sold, materials and supplies consumed in the operations or services rendered by the Insured;

        c.   Plus all other earnings derived from the operation of the business.




                          RT
        In determining net sales, in the event of loss hereunder, for mercantile or non-manufacturing
        operations, any amount recovered under Property Damage policies for loss or damage to or
        destruction of merchandise shall be included as though the merchandise had been sold to the
        Insured's regular customers.

        In determining the amount of loss payable under this coverage, due consideration shall be given to




                                                   IF
        the experience of the business before the Period of Interruption and the probable experience
        thereafter had no loss occurred, and to the continuation of only those normal charges and
        expenses, including payroll (subject to the Ordinary Payroll restriction below), that would have
        existed had no interruption of production or suspension of business operations or services
        occurred.




                                                                   IE
        There is no coverage for any portion of the Insured's Ordinary Payroll expense, unless a specified
        number of days for Ordinary Payroll are shown elsewhere and values have been included in the
        reported Time Element Values. In such case, the Companies will pay Ordinary Payroll for that
        number of days only. The number of days need not be consecutive, but must fall within the
        interruption of production or suspension of business operations or services, or fall within the




                                                                     D
        extension of that period, if an extension is provided. Ordinary Payroll means the entire payroll
        expense for all employees of the Insured except officers, executives, department managers,
        employees under contract, and other essential employees.

   2.   EXPENSE TO REDUCE LOSS: Expenses, over and above normal operating expenses, necessarily
        incurred by the Insured in making up lost production or in reducing loss otherwise payable under
        this coverage are covered hereunder, but in no event shall these Companies be liable for an
        amount greater than that for which it would have been liable had the Insured been unable to make
        up any lost production or to continue any business operations or services.

B. PERIOD OF INTERRUPTION: In determining the amount payable under this coverage, the Period of
   Interruption shall be:

   1.   The period from the time of physical loss or damage insured against by this Policy to the time when,
        with the exercise of due diligence and dispatch, either:

        a.   normal operations resume; or

        b.   physically damaged buildings and equipment could be repaired or replaced and made ready for
             operations under the same or equivalent physical and operating conditions that existed prior to
             such loss or damage,

        whichever is less. Such period of time shall not be cut short by the expiration or earlier termination
        date of the Policy.




AR COMPASS 02 17                                Page 18 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 82 of 176




  2.   In addition, if applicable, such time as may be required with the exercise of due diligence and
       dispatch:

       a.   To restore stock in process to the same state of manufacture in which it stood at the time of the
            initial interruption of production or suspension of business operations or services; or

       b.   To replace physically damaged or destroyed mercantile stock necessary to resume operations;
            or




CE
       c.   To replace raw materials and supplies in order to continue operations.

       However, the inability to procure destroyed mercantile stock or suitable raw materials and supplies
       to replace similar stock or materials and supplies physically damaged or destroyed shall not
       increase the Period of Interruption.

  3.   For Property under construction: The time period between the anticipated date of substantial
       completion had no covered loss occurred and the actual date of completion. In calculating the




                         RT
       amount of loss, due consideration will be given to the actual experience of the business compiled
       after substantial completion and start-up.

       The Period of Interruption does not include any additional time:

       a.   Required for re-staffing or re-training employees; or




                                                  IF
       b.   Due to the Insured's inability to resume operations for reasons other than those enumerated in
            B.2.a. through B.2.c., inclusive, above; or

       c.   Required for making change(s) to the buildings, structures, or equipment for any reason
            except as provided in the Ordinance or Law coverage, if such coverage is provided by this




                                                                    IE
            Policy.

C. ADDITIONAL TIME ELEMENT COVERAGES

  1.   EXTRA EXPENSE/EXPEDITING EXPENSE: This Policy is extended to cover the loss sustained by
       the Insured for Extra Expense during the Period of Interruption resulting from direct physical loss or




                                                                      D
       damage from a Covered Cause of Loss to Covered Property utilized by the Insured. Extra Expense
       means:

       a.   The reasonable and necessary extra expense incurred to temporarily continue as nearly normal
            as practicable the conduct of the Insured's business; and

       b.   The reasonable and necessary extra costs of temporarily using property or facilities of the
            Insured or others.

       c.   The reasonable extra costs (expediting expenses) for temporary repair of damaged property
            and for expediting the permanent repair or replacement of such damaged property. This
            includes overtime wages and extra costs of express or other rapid means of transportation.
            This does not include expenses recoverable elsewhere under this policy.

       The Insured agrees to use any suitable property or service owned or controlled by the Insured or
       obtainable from other sources in reducing the Business Income and Extra Expense incurred under
       this Policy.




AR COMPASS 02 17                               Page 19 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 83 of 176




  2.   RENTAL VALUE: As respects Covered Property held for rental to others, this Policy is extended to
       cover the loss sustained during the Period of Interruption but not exceeding the reduction in Rental
       Value less charges and expenses which do not necessarily continue.

       Rental Value means the sum of:

       a.   The total anticipated gross rental income from tenant occupancy of the described property as
            furnished and equipped by the Insured including taxes, rent based on percentage of sales, and
            other charges paid by tenants in respect of the leased premises; and




CE
       b.   The amount of all charges which, by the terms of a written lease, are the legal obligation of the
            tenant(s) and which would otherwise be obligations of the Insured; and

       c.   The fair rental value of any portion of such property which is occupied by the Insured.

       Due consideration will be given to the historic rental expenses prior to the loss and the probable
       expenses thereafter.




                         RT
  3.   ROYALTIES: This Policy is extended to cover loss of income sustained by the Insured under a
       royalty, licensing fee, or commission agreement between the Insured and another party during the
       Period of Interruption arising out of direct physical loss or damage by a Covered Cause of Loss
       during the term of this Policy to real or personal property of such other party, only if such
       Royalties are shown as such on the Statement of Values on file with AmRisc. When determining
       the amount payable, the Companies will consider the amount of income derived by the Insured




                                                   IF
       from such agreements before, and the probable amount of income after, the date of loss or
       damage.

  4.   SOFT COSTS (BUILDER'S RISK): For Property under Construction, this Policy is extended to
       cover Soft Costs incurred by the Insured during the Period of Interruption (described in Paragraph




                                                                  IE
       B. above). Such Soft Costs must be the result of direct damage from a Covered Cause of Loss.

       The Companies will pay reasonable and necessary Soft Costs over and above those costs which
       would have been incurred by the Insured during the Period of Interruption had no loss occurred.
       Soft Costs means:




                                                                    D
       a.   The amount of actual interim or construction financing interest, including loan fees and other
            one-time charges incurred to negotiate a new construction loan and/or extend the existing one;

       b.   Realty taxes and ground rent if any;

       c.   Advertising and promotional expenses;

       d.   Cost of additional commissions;

       e.   Architects, surveyors, legal, consulting engineers, accounting, licenses, permits, or other fees
            not otherwise covered by this Policy;

       f.   Project administration expense, but not including development fees;

       g.   Insurance premiums;

       h.   Founder's fee refunds; and

       i.   Net Business Income or Net Rental Income.




AR COMPASS 02 17                               Page 20 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 84 of 176




  5.   CONTINGENT TIME ELEMENT: If direct physical loss or damage to the real or personal property
       of a direct supplier or direct customer of the Insured is damaged by a Covered Cause of Loss under
       this Policy, and such damage:

       a.   wholly or partially prevents any direct supplier to the Insured from supplying their goods and/or
            services to the Insured; or

       b.   wholly or partially prevents any direct customer of the Insured from accepting the Insured's
            goods and/or services;




CE
       then this Policy is extended to cover the actual loss sustained by the Insured during the Period of
       Interruption with respect to such real or personal property. The property of the supplier or customer
       which sustains loss or damage must be of the type of property which would be Covered Property
       under this Policy.

       This coverage applies to the Insured's direct suppliers or direct customers located in the Policy's
       Coverage Territory.




                         RT
  6.   INTERRUPTION BY CIVIL OR MILITARY AUTHORITY: This Policy is extended to cover the actual
       loss sustained during the period of time when access to the Insured's covered Location is
       prohibited by an order of civil or military authority, provided that such order is a direct result of a
       Covered Cause of Loss to real property not insured hereunder. The insured physical loss or
       damage must occur within five (5) statute miles from the Insured's covered Location in order for
       coverage to apply. Such period of time begins with the effective date of the order of civil or military




                                                 IF
       authority and ends when the order expires, but no later than the number of days shown elsewhere.

       With respect to Additional Time Element Coverages 6. & 7., if a Covered Cause of Loss results in
       coverage under both Additional Time Element Coverages, the Companies will only pay for loss
       under one of the two Additional Time Element Coverages, whichever the First Named Insured




                                                                  IE
       selects.

  7.   INGRESS & EGRESS: This Policy is extended to cover the actual loss sustained during the period
       of time when ingress to or egress from the Insured's covered Location is prohibited as a direct result
       of a Covered Cause of Loss to real property not insured hereunder. The insured physical loss or
       damage must occur within five (5) statute miles from the Insured's covered Location in order for




                                                                    D
       coverage to apply. Such period of time begins on the date that ingress to or egress from real or
       personal property is prohibited and ends when ingress or egress is no longer prohibited, but no later
       than the number of days shown elsewhere.

       With respect to Additional Time Element Coverages 6. & 7., if a Covered Cause of Loss results in
       coverage under both Additional Time Element Coverages, the Companies will only pay for loss
       under one of the two Additional Time Element Coverages, whichever the First Named Insured
       selects.

  8.   INTERDEPENDENCY: This Policy is extended to cover a Time Element loss at an insured Location
       that involves interdependency at one or more other insured Locations, all within the Policy's
       Coverage Territory. The loss, including the resulting interdependency loss, will be adjusted based
       on the Time Element coverage that applies at the insured Location where the covered physical loss
       or damage occurred.




AR COMPASS 02 17                              Page 21 of 49
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 85 of 176



   9.   EXTENDED PERIOD OF INDEMNITY: Coverage is provided for such additional length of time as
        is required to restore the Insured's business to the condition that would have existed had no loss
        occurred, commencing with the later of the following dates:

        a.   the date on which the liability of the Companies for loss or damage would otherwise terminate;
             or

        b.   the earliest date on which either normal operations resume, or repair, replacement, or rebuilding
             of the property that has been damaged is actually completed;




CE
        but in no event for a period of time exceeding the number of days specified elsewhere starting with
        the later of a. or b. above. This Extended Period of Indemnity does not apply to any Additional Time
        Element Coverages, except RENTAL VALUE (Par. 2. above) or SOFT COSTS (BUILDER'S RISK)
        Net Business Income or Net Rental Income (Par. 4.i. above).

        This additional coverage does not include coverage for any increase in loss due to fines or damages
        for breach of contract or for late or non-completion of orders, or penalties of any nature.




                          RT
D. ADDITIONAL EXCLUSIONS: Section V - Time Element Coverage does not cover:

   1.   IDLE PERIODS - Any loss during any period in which goods would not have been produced, or
        business operations or services would not have been maintained, for any reason other than
        physical loss or damage from a Covered Cause of Loss to which this coverage applies.

   2.   REMOTE LOSS -




                                                   IF
        a.   Any increase in loss due to the suspension, cancellation, or lapse of any lease, contract, license
             or order; or

        b.   Any loss due to fines or damages for breach of contract or for late or non-completion of orders




                                                                   IE
             or penalties of whatever nature; or

        c.   Any increase in loss due to interference at the Insured's premises by strikers or other persons
             with rebuilding, repairing, or replacing the property damaged or destroyed, or with the
             resumption or continuation of business, or with the re-occupancy of the premises.




                                                                     D
        Nor shall the Companies be liable for any other consequential or remote loss, other than as
        specifically provided in this Section V.

   3.   FINISHED PRODUCTS - Any loss resulting from loss or damage to finished products manufactured
        by the Insured nor for the time required for their reproduction.

   4.   TRANSIT - Any loss resulting from loss or damage to property in transit.

   5.   BERTH AND/OR PORT BLOCKAGE - Blockage means a blockage of any part of the ship channel,
        dock areas, port or berths caused by disabled, stranded or sunken vessels, or rigs or cargo, or
        other obstructions to navigation.

E. TIME ELEMENT MONTHLY LIMITATION OF INDEMNITY: The Companies shall not be liable for more
   than the Monthly Limitation of Indemnity shown elsewhere. This Monthly Limitation Of Indemnity shall
   apply to all Time Element coverages, except those that have a sublimit.

   Time Element Monthly Limitation means the most the Companies will pay monthly for a Time Element
   loss sustained by the Insured during the Period of Interruption directly resulting from a Covered Cause
   of Loss to Covered Property. This Monthly Limitation of Indemnity is payable for each period of 30
   consecutive days after the beginning of the Period of Interruption and is calculated by multiplying the
   scheduled Time Element value by the fraction shown elsewhere.




AR COMPASS 02 17                                Page 22 of 49
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 86 of 176



                              SECTION VI - ADDITIONAL COVERAGES

The following additional coverages are subject to the terms and conditions of this Policy, including the
deductibles and sublimits of liability corresponding to each such additional coverage stated elsewhere.
These sublimits are part of, and not in addition to sublimits and limits of liability of this Policy, including, but
not limited to, the Earth Movement, Flood, or Named Storm Sublimits of Liability provided herein, if
applicable.

A. ACCOUNTS RECEIVABLE: This Policy covers any shortage in the collection of Accounts Receivable
   directly resulting from a Covered Cause of Loss to Accounts Receivable Records.




CE
    This extension of coverage does not apply to loss due to:

    1.   Bookkeeping, accounting or billing errors and omissions; and

    2.   Alteration, falsification, manipulation, concealment, destruction, or disposal of Accounts Receivable
         Records committed to conceal the wrongful giving, taking, obtaining or withholding of money,




                           RT
         securities or other property, but only to the extent of such wrongful giving, taking, obtaining or
         withholding.

B. DEBRIS REMOVAL: This Policy covers the necessary and reasonable expense of removal from the
   insured Locations of debris of Covered Property or property of others remaining as a result of direct
   physical loss or damage insured against under this Policy that occurs during the policy period when the
   Insured gives written notice of such direct physical loss or damage to the Companies, but no later than
   180 days after the loss. There is no liability for the expense of removing contaminated or polluted




                                                     IF
   uninsured property, nor the Pollutants or Contaminants therein or thereon, whether or not the
   contamination results from an insured event.

C. ELECTRONIC DATA AND MEDIA: This Policy is extended to cover direct physical loss or damage to
   Electronic Data and Media.




                                                                       IE
D. ERRORS OR OMISSIONS: This Policy is extended to cover direct physical loss or damage at
   Locations within the Coverage Territory that are owned, leased or operated by the Insured or any
   property at an insured Location, if such loss or damage is not payable under this Policy solely due to:




                                                                         D
    1.   Any error or unintentional omission in the description of the address of the property whether made
         at the inception of the policy period or subsequent thereto; or

    2.   Failure through any error or unintentional omission to:

         a.   Include any Location of the Insured or any property at an insured Location, at the inception
              of the Policy; or

         b.   Report any newly acquired location or property before the period of automatic coverage
              provided under this Policy for Newly Acquired Location(s) expires.

    With respect to Subparagraphs 1. and 2. above, this Errors or Omissions Additional Coverage does not
    allow the Insured or its representative to correct any value shown in the Statement of Values.

    This Policy covers such direct physical loss or damage, to the extent it would have provided coverage
    had such error or unintentional omission not been made.

    It is a condition of this additional coverage that any error or unintentional omission be reported by the
    Insured to the Companies when discovered and an additional premium be paid, as determined by the
    Companies.

    There is no coverage under this Paragraph for loss or damage which is covered under Newly Acquired
    Property or Miscellaneous Unnamed Locations provisions of this Policy.




AR COMPASS 02 17                                  Page 23 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 87 of 176



E. FINE ARTS: This Policy is extended to cover direct physical loss or damage to fine arts. However, no
   coverage is provided for:

     1.   Breakage, marring, scratching, chipping or denting of art, glass, windows, statuary, sculptures,
          marble, glassware, porcelain, bric-a-brac, antique furniture, antique jewelry or similar fragile
          articles, unless such breakage, marring, scratching, chipping or denting is caused by a Defined
          Cause of Loss; or

     2.   Physical loss or damage as a result of restoring, repairing or retouching processes.




CE
F.   FIRE BRIGADE CHARGES AND EXTINGUISHING EXPENSES:                        This Policy covers the following
     expenses resulting from a Covered Cause of Loss:

     1.   Fire brigade charges and any extinguishing expenses which the Insured incurs;

     2.   Loss and disposal of fire extinguishing materials expended.

     There is no coverage for any costs incurred as a result of a false alarm.




                            RT
G. LEASEHOLD IMPROVEMENTS & BETTERMENTS: This Policy is extended to cover the value of
   undamaged tenant's improvements and betterments when the Insured's lease is cancelled by the
   lessor; acting under a valid condition of the lease due to direct physical loss or damage to building or
   personal property caused by or resulting from a Covered Cause of Loss at an insured Location. No
   sublimit of liability applies to this additional coverage, but in no event will the Companies be liable for an
   amount in excess of the applicable sublimit of liability specified for the Leasehold Interest, if any.




                                                    IF
H. LEASEHOLD INTEREST: If Covered Property is: (1) rendered wholly or partially untenantable by a
   Covered Cause of Loss during the Policy period and (2) the Insured's lease is canceled by a party,
   other than the Named Insured, or an entity with any common ownership of the Named Insured, in
   accordance with the conditions of the lease or as a result of a statutory requirement of the appropriate




                                                                     IE
   jurisdiction in which the damaged or destroyed Covered Property is located, then this Policy is
   extended to cover "The Interest of the Insured as Lessee" (as defined below) or "The Interest of the
   Insured as Lessor" (as defined below), whichever is applicable, but only for the first three months
   succeeding the date of the loss and the "Net Lease Interest" (as defined below) shall be paid for the
   remaining months of the unexpired lease.




                                                                       D
     Recovery under this additional coverage shall be the pro-rata proportion from the date of loss to
     expiration date of the lease (to be paid without discount) on the Insured's interest in:

     1.   The amount of bonus paid by the Insured for the acquisition of the lease not recoverable under the
          terms of the lease;

     2.   Improvements and betterments to real property which are not covered under any other section of
          this Policy; and

     3.   The amount of advance rental paid by the Insured and not recoverable under the terms of the
          lease.

     Definitions: The following terms, wherever used in this Paragraph H. shall mean:

     1.   The Interest of the Insured as Lessee is defined as:

          a.   the excess of the rental value of similar premises over the actual rental payable by the lessee
               (including any maintenance or operating charges paid by the lessee) during the unexpired term
               of the lease; and

          b.   the rental income earned by the Insured from sublease agreements, to the extent not covered
               under any other section of this Policy, over and above the rental expenses specified in the
               lease between the Insured and the lessor.




AR COMPASS 02 17                                 Page 24 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 88 of 176




     2.   The Interest of the Insured as Lessor is defined as the difference between the rents payable to the
          lessor under the terms of the lease in effect at the time of loss and the actual rent collectible by the
          lessor during the unexpired term of the lease provided the lease is canceled by the lessee, to the
          extent not covered under any other section of this Policy.

     3.   Net Lease Interest is defined as that sum, which placed at 6% interest compounded annually will
          be equivalent to The Interest of the Insured as Lessee or Lessor.

     The Companies shall not be liable for any increase of loss which may be occasioned by the




CE
     suspension, lapse or cancellation of any license or by the Named Insured exercising any option to
     cancel the lease. Furthermore, the Named Insured shall use due diligence, including all things
     reasonably practicable, to diminish loss under this additional coverage.

I.   LIMITED POLLUTION COVERAGE: This Policy is extended to cover the reasonable and necessary
     additional expense incurred to remove, dispose of, or clean-up the actual presence of Pollutants or
     Contaminants from Land or water at an insured Location when such Land or water is contaminated
     or polluted due to a Covered Cause of Loss that occurs during the policy period. There will be no




                            RT
     coverage unless such expenses are reported to the Companies within 180 days of the date of direct
     physical loss or damage.

J.   LOCK REPLACEMENT: This policy covers the necessary expense to repair or replace the exterior or
     interior door locks of a covered Building:

     1. If the door keys are stolen in a covered theft loss; or




                                                     IF
     2. When the covered property is damaged and the door keys are stolen by burglars.

K. NEWLY ACQUIRED PROPERTY: This Policy covers real or personal property of the type insured
   under this Policy for the perils insured under this Policy that is rented, leased, or purchased by the




                                                                      IE
   Insured after the inception date of this Policy. Coverage under this additional coverage ceases at the
   earlier of the following dates:

     1.   See number of Days stated elsewhere from the date of acquisition or lease of such property; or

     2.   When the newly acquired location is bound by the Companies; or




                                                                        D
     3.   AmRisc notifies the Insured that it will not bind the newly acquired location.

     There is no coverage for any property that is partially or wholly insured under any other insurance.

     There is no coverage under this Paragraph for loss or damage which is covered under the Error or
     Omissions or Miscellaneous Unnamed Locations provisions of this Policy.

L.   ORDINANCE OR LAW: In the event of direct physical loss or damage under this Policy that results in
     the enforcement of any law, ordinance, governmental directive or standard in effect at the time of loss
     or damage regulating the construction, repair or use and occupancy of the property, the Companies
     shall pay:

     1.   Coverage A: For the loss in value of the undamaged portion of the building as a consequence of
          enforcement of an ordinance or law that requires demolition of undamaged parts of the same
          building.

     2.   Coverage B: For the cost to demolish and clear the site of undamaged parts of the same building,
          as a consequence of enforcement of an ordinance or law that requires demolition of such
          undamaged property.




AR COMPASS 02 17                                  Page 25 of 49
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 89 of 176



    3.   Coverage C: For the increased cost of repair or replacement of the damaged and undamaged
         Building on the same or another site, limited to the cost that would have been incurred in order to
         comply with the minimum requirements of such law or ordinance regulating the repair or
         reconstruction of the damaged property on the same site. However, these Companies shall not be
         liable for any increased cost of construction loss unless the damaged property is actually rebuilt or
         replaced.

    4. Coverage D: For the additional loss in Time Element (if covered), that the Insured sustains during
       the increased period of suspension of operations caused by or resulting from a consequence of
       enforcement of an ordinance or law.




CE
    5.   Coverage E: In the event the enforcement of an applicable Ordinance or Law results in the
         requirement to demolish and not replace the damaged Building(s), the Companies agree to pay the
         greater of: a) the Actual Cash Value; or b) the outstanding loan balance including accrued fees, if
         applicable, as determined at the time of loss for the Building(s) not permitted to be rebuilt.

         In the event the damaged Building(s) is permitted to be repaired or rebuilt, but only to a more
         limited extent as a consequence of the enforcement of any applicable Ordinance or Law, the




                          RT
         Companies agree to pay: a) Replacement Cost for the repair of or construction of the permitted
         structure(s); and b) Actual Cash Value for the incremental portion of the original building that is not
         permitted to be repaired or replaced.

         Coverage under this clause does not increase the applicable scheduled Limit of Insurance for the
         damaged Building(s).




                                                   IF
    The Companies shall not be liable for any cost of demolition or increased cost of reconstruction, repair,
    debris removal or loss of use (including Time Element) necessitated by the enforcement of any law or
    ordinance regulating any form of contamination or pollution.

M. PAIRS OR SETS: If two or more components or parts are necessary for a whole or complete product,




                                                                    IE
   then this Policy covers the reduction in value of insured components or parts of products due to direct
   physical loss or damage insured against by this Policy to the other insured components or parts of such
   products.

N. PROFESSIONAL FEES:            This Policy is extended to cover reasonable and necessary "Claim
   Preparation Costs" (as defined below) incurred by the Insured at the request of the Companies for the




                                                                      D
   purpose of determining the extent or amount of insured loss or damage as a result of a Covered Cause
   of Loss under this Policy, provided that, the Insured obtains the prior written approval of the Companies
   for the vendor to be engaged by the Insured.

    Claim Preparation Costs means:

    1.   The cost of taking inventory and the cost of gathering and preparing other data to substantiate the
         extent or amount of loss or damage; and

    2.   The cost of services provided by accountants, contractors and engineers solely for the purpose of
         determining the extent or amount of loss.

    Claim Preparation Costs does not mean and does not include:

    1.   Legal fees, charges and expenses;

    2.   Fees and costs of a public claims adjuster, claim consultant, insurance broker or agent (except
         forensic accounting services), or any person acting for or on behalf of a public claims adjuster,
         claim consultant, or insurance broker or agent;

    3.   Costs associated with negotiation or presentation of any claim or part of a claim that the
         Companies have advised the Insured is disputed or denied;




AR COMPASS 02 17                                Page 26 of 49
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 90 of 176




    4.   Costs associated with establishing that any claim or part of a claim is covered by the Policy; or

    5.   Costs which represent overhead or operating expense of any Insured, including salaries of such
         Insured's employees.

O. PROPERTY REMOVED FROM INSURED LOCATIONS: This Policy covers direct physical loss or
   damage to personal property of the Insured by a Covered Cause of Loss at any Location within the
   Coverage Territory when such personal property is removed from the insured Locations for the




CE
   purpose of being repaired or serviced, excluding:

    1.   Personal property insured under another policy or floater;

    2.   Personal property excluded under this Policy; or

    3.   Personal property removed from the insured Locations for normal storage or processing or
         preparation for sale or delivery.




                          RT
P. REWARD REIMBURSEMENT: This Policy covers monetary rewards for information that leads to a
   criminal conviction in connection with loss or damage to covered property by a Covered Cause of Loss.

Q. SERVICE INTERRUPTION: This Policy is extended to cover the loss or damage to Covered Property
   and Time Element (provided Time Element values are reported) resulting from direct physical loss or
   damage from a Covered Cause of Loss to: (1) incoming electrical, gas, water and telecommunication




                                                   IF
   equipment and outgoing sewer; or (2) electrical, telecommunication, fuel, water, steam, refrigeration, or
   other service transmission lines; all situated outside the insured Locations.

    However, this extension of coverage DOES NOT apply to any loss caused by damage to any utility
    service listed in (1) or (2) above, if located more than five (5) statute miles from the Insured's covered




                                                                      IE
    Location.

    There shall be no loss payable under this Additional Coverage unless the interruption exceeds the
    qualifying period shown elsewhere. In such case, the loss shall be measured from date and time of the
    loss. With respect to any Time Element Coverage provided herein, the Period of Interruption ends




                                                                        D
    when: (1) incoming electrical, gas, water, or telecommunication equipment or outgoing sewer or (2)
    electrical, telecommunication, fuel, water, steam, refrigeration, or other service transmission lines, is
    restored.

    The Sublimit shown elsewhere applies to all loss or damage to Covered Property and/or Time Element
    Coverage, combined arising out of one Service Interruption. None of the additional Time Element
    Coverages set forth in Section V.C. apply to the Time Element Coverage provided herein, except
    Rental Value.

R. SPOILAGE: This policy is extended to cover spoilage as a direct result of a Covered Cause of Loss
   and subject to the additional exclusions listed below. The Companies shall be liable for direct physical
   loss or damage to:

    1.   Perishable goods due to spoilage;

    2.   Perishable goods due to contamination from the release of refrigerant, including but not limited to
         ammonia;

    3.   Perishable goods due to spoilage caused by a Covered Cause of Loss to equipment that is owned
         by a utility, landlord, or other supplier of any of the following services: electrical power,
         communications, waste disposal, air conditioning, refrigeration, heating, gas, air, water or steam.




AR COMPASS 02 17                                Page 27 of 49
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 91 of 176




   If the Insured is unable to replace the perishable goods before its anticipated sale, payment will be
   determined on the basis of the sales price of the perishable goods at the time of the loss, less
   discounts and expenses that otherwise would have been incurred. Otherwise, payment will be
   determined in accordance with the Valuation provision of this Policy.

   Perishable Goods means personal property:

   1.   maintained under controlled conditions for its preservation, and




CE
   2.   susceptible to loss or damage if the controlled conditions change.

   Additional Exclusions: The Companies shall not be liable for loss or damage caused by or resulting
   from:

        1.   The disconnection of any refrigerating, cooling or humidity control system from the source of
             power.




                         RT
        2.   The deactivation of electrical power caused by the manipulation of any switch or other device
             used to control the flow of electrical power or current.

S. TRANSIT: This Policy is extended to cover personal property, not otherwise excluded by this Policy,
   while such property is in transit.

   It is agreed that coverage under this extension shall include the following:




                                                  IF
   1.   Personal property shipped to customers on F.O.B., C& F, or similar terms.             The Insured's
        contingent interest in such shipments is admitted.

   2.   The interest of the Insured in, and legal liability for, personal property of others in the actual or




                                                                   IE
        constructive custody of the Insured.

   3.   Personal property of others sold by the Insured which the Insured has agreed prior to loss to
        insure during course of delivery.




                                                                     D
   It is agreed that the following additional exclusions apply to coverage as provided under this
   additional coverage:

   1.   Property insured under import or export ocean cargo policies.

   2.   Waterborne shipments to and from the Policy's Coverage Territory.

   3.   Shipments made by air, unless via regularly scheduled airlines.

   4.   Property shipped by mail.

   5.   Property of others, including the Insured's legal liability therefor, hauled on vehicles owned,
        leased, or operated by the Insured when acting as a common or contract carrier as defined by the
        Interstate Commerce Commission Regulations or other state regulatory agencies.

   6.   Any transporting vehicle or conveyance.

   7.   Waterborne shipments via the Panama Canal, or waterborne to and from the United States
        territories or possessions, Alaska, Puerto Rico, and Hawaii.




AR COMPASS 02 17                               Page 28 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 92 of 176




     This additional coverage attaches from the time the property leaves the original point of shipment for
     the commencement of transit and covers thereafter continuously in the due course of transit within
     the Policy's Coverage Territory until delivered at destination.

     Coverage on export shipments not insured under ocean cargo policies does not extend beyond the
     time when the property is loaded on board overseas vessels or aircraft. Coverage on import
     shipments not insured under ocean cargo policies does not attach until after discharge from
     overseas vessels or aircraft.




CE
     This additional coverage does not cover or apply to delay, loss of market, or any Time Element
     coverage.

     Permission is granted to the Insured without prejudice to this insurance to accept the ordinary bills of
     lading used by carriers, including released and/or undervalued bills of lading and/or shipping or
     messenger receipts.     The Insured may waive subrogation against railroads under sidetrack
     agreements, but the Insured shall not enter into any special agreement with carriers releasing them
     from their common law or statutory liability.




                          RT
T.   VALUABLE PAPERS AND RECORDS:                This Policy is extended to cover Valuable Papers and
     Records.


                                      SECTION VII - CONDITIONS




                                                   IF
A. ABANDONMENT: There can be no abandonment to the Companies of any property.

B. ADJUSTMENT OF LOSSES and FIRST NAMED INSURED CLAUSE: Loss or damage shall be
   adjusted with and payable to the First Named Insured, subject to any Certificates of Insurance on file




                                                                    IE
   with AmRisc which require payment to a loss payee or mortgagee.

     If this Policy insures more than one entity, the First Named Insured is authorized to act on behalf of
     all other Insureds with respect to their rights, obligations and duties under this Policy. Payment of
     loss or return premium under this Policy to the First Named Insured shall satisfy the Companies'




                                                                      D
     obligations with respect to all Insureds.

C. ARBITRATION CLAUSE: All matters in difference between the Insured and the Companies
   (hereinafter referred to as "the parties") in relation to this insurance, including its formation and
   validity, and whether arising during or after the period of this insurance, shall be referred to an
   Arbitration Tribunal in the manner hereinafter set out.

     Unless the parties agree upon a single Arbitrator within thirty days of one receiving a written request
     from the other for Arbitration, the Claimant (the party requesting Arbitration) shall appoint his
     Arbitrator and give written notice thereof to the Respondent. Within thirty days or receiving such
     notice, the Respondent shall appoint his Arbitrator and give written notice thereof to the Claimant,
     failing which the Claimant may nominate an Arbitrator on behalf of the Respondent.

     Should the Arbitrators fail to agree, they shall appoint, by mutual agreement only, an Umpire to
     whom the matter in difference shall be referred.

     Unless the parties otherwise agree, the Arbitration Tribunal shall consist of persons employed or
     engaged in a senior position in Insurance underwriting or claims.




AR COMPASS 02 17                                Page 29 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 93 of 176




     The Arbitration Tribunal shall have power to fix all procedural rules for the holding of the Arbitration
     including discretionary power to make orders as to any matters which it may consider proper in the
     circumstances of the case with regard to pleadings, discovery, inspection of documents, examination of
     witnesses and any other matter whatsoever relating to the conduct of the Arbitration and may receive
     and act upon such evidence whether oral or written strictly admissible or not as it shall in its discretion
     think fit.

     All costs of the Arbitration shall be in the discretion of the Arbitration Tribunal who may direct to and by
     whom and in what manner they shall be paid.




CE
     The seat of the Arbitration shall be in New York and the Arbitration Tribunal shall apply the law of New
     York as the proper law of this insurance.

     The Arbitration Tribunal may not award exemplary, punitive, multiple, consequential, or other damages
     of a similar nature.

     The award of the Arbitration Tribunal shall be in writing and binding upon the parties who covenant to




                            RT
     carry out the same. If either of the parties should fail to carry out any award the other may apply for its
     enforcement to a court of competent jurisdiction in any territory in which the party in default is domiciled
     or has assets or carries on business.

D. ASSIGNMENT: The Insured may not assign this Policy without the Companies' prior written consent.

E. BRANDS AND LABELS: If branded or labeled merchandise covered by this Policy is physically




                                                     IF
   damaged and the Companies elect to take all or any part of such merchandise at the value established
   by the terms of this Policy, the Insured may, at their own expense, stamp "SALVAGE" on the
   merchandise or its containers, or may remove or obliterate the brands or labels, if such stamp, removal
   or obliteration will not physically damage the merchandise, but the Insured must re-label the
   merchandise or containers in compliance with the requirements of law.




                                                                     IE
F.   CANCELLATION AND ADDITIONS OR DELETIONS:

     1.   This Policy can be canceled by the First Named Insured by providing the Companies with:




                                                                       D
          a.   An advanced written request for cancellation stating when the cancellation shall be effective,
               and

          b.   The original Policy or a lost policyholder release signed by the First Named Insured or its legal
               representative.

     2.   This Policy may be canceled by the Companies by giving to the Insured at least ninety (90) days
          written notice of cancellation or in the case of non-payment of premium or material mis-statement,
          at least ten (10) days written notice of cancellation.

     3.   The cancellation will be effective even if the Companies have not made or offered a refund.          If
          notice is mailed, proof of mailing will be sufficient proof of notice.

     4.   If this Policy is canceled, the Companies will send the First Named Insured any premium refund
          due.

     5. Earned Premium:

          a.   For Locations NOT "Exposed to Hurricanes", if the Insured cancels this Policy or removes a
               Location, the short rate return premium is 90% of applicable pro-rata premium subject to any
               Minimum Earned Premium stipulations in the Policy.




AR COMPASS 02 17                                  Page 30 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 94 of 176



      b.   For Locations "Exposed to Hurricanes", if the Insured cancels this Policy, removes a Location
           or reduces the amount of insurance on a Location and coverage existed any time during the
           period of June 1st to November 1st, the amount of premium the Companies will return will be
           the Unearned Premium for the Location. The Unearned Premium is the Location premium
           times the Unearned Factor noted below:

               Days Policy in Force                       Unearned Factor

                    1-180                                        20.0%




CE
                   181-210                                       15.0%

                   211-240                                       10.0%

                   241-270                                        7.5%

                   271-300                                        5.0%




                         RT
                   301-330                                        2.5%

                   331 or more                                      0%


      c.   However, subject to receipt of closing documents within 30 days of closing, this Policy allows
           pro-rata return premium for locations sold (but not for loss of management contract), subject to




                                                   IF
           a maximum of 25% of scheduled values at time of the policy's inception. This pro-rata clause
           shall not apply if the policy is cancelled in its entirety due to the sale of all the covered
           location(s).

      d.   For Locations "Exposed to Hurricanes", if added (or coverage increased at an existing




                                                                     IE
           location which is "Exposed to Hurricanes") during the term of the Policy and coverage exists at
           any time during the period of June 1st to November 1st, the premium will be calculated at 100%
           of the annual rate, less the Unearned Factor noted in b. above. Otherwise, it shall be pro-rata.

           However, subject to receipt of closing documents, this Policy allows pro-rata additional
           premium for Locations purchased during the policy term.




                                                                       D
      e.   Locations of like kind and quality shall be added at the account rate, subject to the Unearned
           Factor noted in b. above. Locations of differing kind or quality or locations in Dade, Broward
           or Palm Beach counties of Florida must be approved by AmRisc prior to attachment.

      f.   If a Location is "Exposed to Hurricanes", the provisions of this clause replace any short rate
           provisions stipulated in this Policy, all subject to the Minimum Earned Premium provisions.

      g.   "Exposed to Hurricanes" is defined to include any Location within 100 miles of the closest
           salt water of the Atlantic Ocean or the Gulf of Mexico.

      h.   Coverage cannot be increased nor additional Locations added if they are "Exposed to
           Hurricanes" and a Named Storm is in existence, unless with the express written consent of
           AmRisc.

      i.   Nothing herein will act to provide coverage outside the automatic acquisition clause
           elsewhere in the Policy.

      j.   Non-payment of premium, material misstatement or non-compliance with               underwriting
           requirements shall be considered a request by the Insured to cancel the Policy.

      k.   Proof of mailing will be sufficient proof of notice of cancellation.




AR COMPASS 02 17                                Page 31 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 95 of 176




G. CLAIMS REPORTING AND ADJUSTMENT:
   All Claims shall be reported to: AmRisc Claims Department
                                    E-Mail: claims@amrisc.com
                                    Ph: 252-247-8796
                                    Fax: 252-726-2855

     All Claims shall be adjusted by: CJW and Associates
                                      1420 Edgewater Drive, Suite 101, Orlando, FL 32804




CE
     and/or its assigned adjusters and the costs of such adjustments shall be borne by each Company in
     proportion to its pro-rata participation in this policy.

     In the event the Company(s) elects to use its own adjusters or independent adjusters or consultants
     other than as listed above, expenses so incurred shall be borne solely by the Company.

     It is further understood and agreed that, notwithstanding any provision contained elsewhere in this
     policy to the contrary, the Insured will be deemed to be in full compliance with any claim notice




                          RT
     requirements, if notice of an occurrence is made to the Company[s] as soon as practicable after
     knowledge by the Insured or their representatives, that such occurrence will, or is likely to result in a
     claim under the policy. Any unintentional failure to report any occurrence or claim shall not invalidate
     coverage with respect to any such occurrence or claim.

H. CONTROL OF DAMAGED MERCHANDISE: The Insured, exercising reasonable discretion, shall be
   the sole judge as to whether the goods involved in any loss under this Policy are fit for normal intended




                                                   IF
   use or consumption. No goods so deemed by the Insured to be unfit for consumption shall be sold or
   otherwise disposed of except by the Insured or with the Insured's consent, but the Insured shall allow
   the Companies any salvage obtained by the Insured on any sale or other disposition of such goods.
   The Insured shall have full right to the possession of and retain control of all goods involved in any loss
   under this Policy.




                                                                   IE
I.   CURRENCY: Any amount of money specified in the Policy, including Limits of Liability, Deductibles
     and Premiums shall be considered to be in the currency of the United States of America.

J.   DIVISIBLE CONTRACT: Subject to Condition N. below, if the Locations described in this Policy
     include two or more buildings or the contents of two or more buildings, the breach of any condition




                                                                     D
     of this Policy in respect to any one or more of the buildings insured or containing the Covered
     Property, shall not prejudice the right to recover for physical loss or damage occurring in any
     building insured or containing the Covered Property where, at the time of such loss or damage, a
     breach of condition does not exist.

K. INSPECTION AND AUDIT: The Companies, at all reasonable times during this Policy period, shall be
   permitted but not obligated to inspect the property insured by this Policy. Neither the Companies'
   right to make inspections nor the making thereof nor any report thereon shall constitute any
   undertaking by the Companies, on behalf of or for the benefit of the Insured or others, to determine
   or warrant that such property is safe or healthful or that they comply with any law, rule or regulation.

     The Companies may also examine and audit the Insured's books and records at any reasonable time
     during the Policy period and within one year after the Policy termination, as long as such examination
     and audit relate to the subject matter of this Policy.

L.   JOINT LOSS AGREEMENT: In the event the insurance company, if any, providing Equipment
     Breakdown insurance ('EBD insurer') disputes any portion of the claim made against that EBD
     insurer, but these Companies believe the EBD insurer should have paid that portion of the claim,
     then these Companies shall, upon written request of the Insured, pay to the Insured one-half of the




AR COMPASS 02 17                                Page 32 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 96 of 176




        amount of the loss which is in disagreement, but in no event more than these Companies would
        have paid if there had been no Equipment Breakdown policy in effect, subject to the following
        conditions:

        1.   The amount of the loss which is in disagreement, after making provisions for any undisputed
             claims payable under the said policies and after the amount of the loss is agreed upon by the
             Insured and all of the insurers, is limited to the minimum amount remaining payable under the
             Equipment Breakdown policy;




CE
        2.   The EBD insurer shall simultaneously pay to the Insured one-half of said amount which is in
             disagreement;

        3.   The payments by all of the insurers hereunder and acceptance of the same by the Insured
             signify the agreement of all the insurers to submit to and proceed with arbitration within 90
             days of such payments; the arbitrators shall be three in number, one of whom shall be
             appointed by the Property insurance Companies and one of whom shall be appointed by the
             EBD insurer and the third shall be appointed with the consent of the Property insurance




                          RT
             Companies and the EBD insurer, and the decision by the arbitrators shall be binding upon all
             the insurers and that judgment upon such award may be entered in any court of competent
             jurisdiction;

        4.   The Insured agrees to cooperate in connection with such arbitration but not to intervene
             therein;




                                                   IF
        5.   The provisions of this clause shall not apply unless such other policy issued by the EBD
             insurer is similarly endorsed;

        6.   Acceptance by the Insured of sums paid pursuant to the provisions of this clause, including an
             arbitration award, shall not operate to alter, waive, surrender, or in any way affect the rights of




                                                                    IE
             the Insured against any of the insurers.

M. LOSS PAYEES, LENDER'S LOSS PAYEES, AND MORTGAGEES (OR TRUSTEES):

   1.   Loss, or damage, if any, under this Policy shall be payable to:




                                                                      D
        a.   any Loss Payee or Lender's Loss Payee as its interest may appear; and

        b.   any Mortgagee (or Trustee) as its interest may appear under all present or future mortgages
             upon the insured property in which the aforesaid may have an interest as Mortgagee (or
             Trustee), in order of precedence of said mortgages.

   2.   As to the interest of the Lender's Loss Payee or Mortgagee (or Trustee) only, this insurance shall
        not be invalidated by any act or neglect of the Insured nor by any foreclosure or other proceedings
        or notice of sale relating to said property nor by any change in the title or ownership of said
        property, nor by the occupation of the insured Locations for purposes more hazardous than are
        permitted by this Policy; provided, that in case the Insured shall neglect to pay any premium due
        under this Policy, the Lender's Loss Payee or Mortgagee (or Trustee) shall, on demand pay the
        same.

        The Lender's Loss Payee or Mortgagee (or Trustee) must notify AmRisc of any change of
        ownership or occupancy or increase of hazard which shall come to the knowledge of the Lender's
        Loss Payee or Mortgagee (or Trustee) and, unless permitted by this Policy it shall be noted hereon
        and the Lender's Loss Payee or Mortgagee (or Trustee) shall, on demand, pay the premium for
        such increased hazard; otherwise, this entire Clause 2. shall be null and void.




AR COMPASS 02 17                                Page 33 of 49
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 97 of 176




    3.   If the Companies cancel this Policy, they will give:

         a.   ten (10) days before the effective date, if cancellation is for non-payment of premium or
              material mis-statement; or

         b. ninety (90) days before the effective date, if cancellation is for any other reason.

    4.   Nothing herein shall affect the rights of the Companies to suspend insurance [which shall include
         any insurance applying to the interest of the Loss Payee, Lender's Loss Payee, or Mortgagee (or
         Trustee)] on any machine, vessel or part thereof in accordance with the Suspension Clause of




CE
         Equipment Breakdown (if such coverage is provided by endorsement to this policy).             The
         Companies agree to furnish the Loss Payee, Lender's Loss Payee, or Mortgagee (or Trustee) with
         a copy of the suspension notice at the Loss Payee's, Lender's Loss Payee's, or Mortgagee's (or
         Trustee's) address.

    5.   Whenever the Companies shall pay the Loss Payee, Lender's Loss Payee, or Mortgagee (or
         Trustee) any sum for loss under this Policy and shall claim that, as to the Insured, no liability




                           RT
         therefor existed, the Companies shall, to the extent of such payment, be subrogated to all the rights
         of the party to whom such payment shall be made, under all securities held as collateral to the
         debt, or may, at their option pay to the Loss Payee, Lender's Loss Payee, or Mortgagee (or
         Trustee) the whole principal due or to grow due on the debt with interest, and shall thereupon
         receive a full assignment and transfer of all rights and securities; but no subrogation shall impair the
         right of the Loss Payee, Lender's Loss Payee, or Mortgagee (or Trustee) to recover the full amount
         of the Loss Payee's, Lender's Loss Payee's or Mortgagee's (or Trustee's) claim.




                                                    IF
N. MISREPRESENTATION AND FRAUD: This entire Policy shall be void if, whether before or after a
   loss, the Insured has willfully concealed or misrepresented any material fact or circumstance
   concerning this insurance or the subject thereof, or the interest of the Insured therein, or in case of any
   fraud, or false swearing by the Insured relating thereto.




                                                                      IE
O. OTHER INSURANCE/EXCESS INSURANCE/UNDERLYING INSURANCE: In the event there is other
   insurance covering loss or damage insured under this Policy, then this Policy shall apply only as excess
   and in no event as contributory insurance (unless this Policy is specifically written to be contributory
   insurance), and then only after all other insurance has been exhausted, whether or not such insurance
   is collectible. Permission is granted for the Insured to purchase Excess Insurance over the limits




                                                                        D
   provided by this Policy, and underlying insurance on all or any part of the deductibles of this Policy.

    However, in the event the Named Insured is a Condominium Association, the Unit-Owner may have
    other insurance covering the same property as this insurance. This insurance is intended to be
    Primary, and not to contribute with other such Unit-Owner insurance.

P. PROTECTION AND PRESERVATION OF PROPERTY: In case of actual or imminent direct physical
   loss or damage by a Covered Cause of Loss, the expenses incurred by the Insured in taking
   reasonable and necessary actions for the temporary protection and preservation of Covered Property
   hereunder shall be added to the total physical loss or damage otherwise recoverable under this Policy
   and be subject to the applicable deductible, sublimit of liability and the Policy Limit.

Q. REINSTATEMENT OF LIMITS: Except for any Covered Cause of Loss which is subject to an annual
   aggregate limit or sublimit of liability, payment of a claim will not reduce the amount payable under this
   Policy for any subsequent covered loss.

R. REQUIREMENTS IN CASE OF LOSS: The Insured shall:

    1.   Give immediate written notice of any loss or damage to AmRisc Claims Department;

    2.   Promptly contact the applicable authority having jurisdiction in the event a law has been broken,
         and promptly file a written report with such authority;




AR COMPASS 02 17                                 Page 34 of 49
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 98 of 176



   3.   Protect the property from further loss or damage;

   4.   Separate the damaged and undamaged personal property;

   5.   Maintain such property in the best possible order;

   6.   Furnish a complete inventory of the lost, destroyed, damaged and undamaged property, showing in
        detail quantities, costs, actual cash value and amount of loss claimed;

   7.   Furnish all other documents or insurance policies that the Companies may reasonably require;




CE
   8.   Allow the Companies to access and inspect any of the damaged or undamaged property; and

   9.   Submit to examination under oath at such times as may be reasonably required about any matter
        relating to this insurance or any claim;

   Within ninety (90) days after the loss, unless such time is extended in writing by the Companies, the
   Insured shall provide the Companies with a Proof of Loss, signed and sworn to by the Insured, stating




                          RT
   the knowledge and belief of the Insured as to the following:

   1.   The time and origin of the loss;

   2.   The interest of the Insured and of all others in the property;

   3.   The value of each item thereof determined in accordance with the Valuation Provisions of this




                                                   IF
        Policy and the amount of loss thereto and all encumbrances thereon;

   4.   All other contracts of insurance, whether collectible or not, covering any of said property; and

   5.   Any changes in the title, use, occupation, location, possession or exposures of said property




                                                                    IE
        subsequent to the issuance of this Policy, by whom and for what purpose any building herein
        described and the several parts thereof were occupied at the time of loss whether or not it then
        stood on leased ground.

S. REVIEW OF VALUES: The Insured shall provide AmRisc at Policy inception and each subsequent




                                                                      D
   anniversary date of this Policy, a Statement of Values which consists of the current 100% Property and
   Time Element values for all insured Locations.

   Such values shall be reported separately for each Location, with separate figures shown for each type
   of coverage at each Location. The property values shall be shown on a Replacement Cost Basis for
   property which is covered on a Replacement Cost Basis and on an Actual Cash Value basis for other
   property. The value of stock and supplies to be included in the property values shall be in accordance
   with the Valuation clause contained in this Policy and shall be based on the approximate average of the
   stock and supplies on hand during the twelve months immediately preceding the annual review of
   values. Time Element values (if covered) shall be provided in accordance with the terms of the
   applicable Time Element provisions.

   Upon inception and at each anniversary date of this Policy, the Annual Premium shall be due and
   payable to AmRisc. Receipt of said Statement of Values by AmRisc shall be considered as
   authorization by the Insured for premiums under this Policy to be calculated.

   The premium for this Policy is based upon the Statement of Values on file with AmRisc, or attached to
   this Policy.




AR COMPASS 02 17                                Page 35 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 99 of 176




T.   SALVAGE AND RECOVERIES: All salvages, recoveries and payments, excluding proceeds from
     subrogation and underlying insurance recovered or received prior to a loss settlement under this Policy,
     shall reduce the loss accordingly.

U. SETTLEMENT OF CLAIMS: The amount of loss for which the Companies may be liable shall be
   payable within thirty (30) days after Proof of Loss, as herein required, is received and accepted by the
   Companies and ascertainment of the amount of loss is made either by agreement between the First
   Named Insured and the Companies or an amount is determined by binding Arbitration in accordance
   with the provisions of this Policy.




CE
     The Companies shall have the option to take all, or any part of the property at the agreed or arbitrated
     value, or to repair, rebuild or replace the property physically lost or damaged with other of like kind and
     quality, within a reasonable time, on giving notice of its intention to do so within sixty (60) days after
     receipt of the Proof of Loss herein required.

V. SEVERAL LIABILITY NOTICE
   LMA5096 03/08 (Combined Certificate) - amended




                           RT
     The liability of an insurer under this Policy is several and not joint with other insurers party to this
     Policy. An insurer is liable only for the proportion of liability it has underwritten. An insurer is not jointly
     liable for the proportion of liability underwritten by any other insurer. Nor is an insurer otherwise
     responsible for any liability of any other insurer that may underwrite this Policy.
     The proportion of liability under this Policy underwritten by an insurer (or, in the case of a Lloyd's
     syndicate, the total of the proportions underwritten by all the members of the syndicate taken together)




                                                      IF
     is shown in this Policy.
     In the case of a Lloyd's syndicate, each member of the syndicate (rather than the syndicate itself) is an
     insurer. Each member has underwritten a proportion of the total shown for the syndicate (that total
     itself being the total of the proportions underwritten by all the members of the syndicate taken
     together). The liability of each member of the syndicate is several and not joint with other members.




                                                                       IE
     A member is liable only for that member's proportion. A member is not jointly liable for any other
     member's proportion. Nor is any member otherwise responsible for any liability of any other insurer
     that may underwrite this Policy. The business address of each member is Lloyd's, One Lime Street,
     London EC3M 7HA United Kingdom. The identity of each member of a Lloyd's syndicate and their
     respective proportion may be obtained by writing to Market Services, Lloyd's, at the above address.




                                                                         D
     Although reference is made at various points in this clause to "this Policy" in the singular, where the
     circumstances so require this should be read as a reference to Policies in the plural.

     Wherever the word Insurers is mentioned in this clause, this is deemed to also mean reinsured in
     respect of reinsurance business.

W. SUBROGATION: The Companies may require from the Insured an assignment of all right of recovery
   against any party for loss to the extent that payment has been made by the Companies, but the
   Companies shall not acquire any rights of recovery which the Insured has expressly waived in writing
   prior to loss nor shall such waiver in writing affect the Insured's rights under this Policy.

     The Companies do waive rights of recovery against any unit-owner of a Condominium Association.

     However, notwithstanding the foregoing, the Companies shall be subrogated to all the Insured's rights
     of recover against:

         1.   any Architect or Engineer, whether named as an Insured or not, for any loss or damage arising
              out of the performance of professional services in their capacity as such and caused by an
              error, omission, deficiency or act of the Architect or Engineer, by any person employed by them
              or by any others for whose acts they are legally liable, and




AR COMPASS 02 17                                   Page 36 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 100 of 176




         2.   any manufacturer or supplier of machinery, equipment or other property, whether named as an
              Insured or not, for the cost of making good any loss or damage which said party has agreed to
              make good under a guarantee or warranty, whether expressed or implied.

     Any recovery as a result of subrogation proceedings arising out of an Occurrence, after expenses
     incurred in such subrogation proceedings are deducted, shall accrue to the Insured in the proportion
     that the deductible amount and/or any provable uninsured loss amount bears to the entire provable loss
     amount.




CE
     The Insured will cooperate with the Companies and, upon the Companies' request and expense will:

         1.   Attend hearings and trials; and

         2.   Assist in effecting settlements, securing and giving evidence, obtaining the attendance of
              witnesses, and conducting suits.

X. SUIT AGAINST COMPANIES: No suit, action or proceeding for the recovery of any claim under this




                           RT
   Policy shall be sustainable in any court of law or equity unless the Insured shall have fully complied with
   all the requirements of this Policy, nor unless the same be commenced within twelve (12) months next
   after the date of the loss, provided however, that if under the laws of the jurisdiction in which the
   property is located such time limitation is invalid, then any such claims shall be void unless such action,
   suit or proceedings is commenced within the shortest limit of time permitted by the laws of such
   jurisdiction.




                                                   IF
Y. TERRITORIAL LIMITATIONS: Payment of loss under this Policy shall only be made in full compliance
   with all United States of America economic or trade sanction laws or regulations, including, but not
   limited to, sanctions, laws and regulations administered and enforced by the U.S. Treasury
   Department's Office of Foreign Assets Control ("OFAC").




                                                                   IE
Z.   TITLES OF PARAGRAPHS: The titles of the various paragraphs of this Policy (and of endorsements
     included in this Policy) are solely for reference and shall not in any way affect the provisions to which
     they relate.

AA. VACANCY: The Insured has permission to cease business operations or to have any insured
    Location vacant or unoccupied, provided that the existing fire protection, security and alarm services




                                                                     D
    are maintained. The insured Location is considered vacant or unoccupied when it does not contain
    adequate Covered Property to conduct customary business operations, but this provision shall not
    apply to any time period when customary business operations are suspended due to circumstances that
    are usual to such business operations. The Insured must notify AmRisc no later than 90 days after the
    cessation of business operations, vacancy or un-occupancy. If not so notified within 90 days, the
    Deductible shall be double the applicable peril deductible. This restriction shall not apply to any
    Location in the course of construction or renovation.


                                  SECTION VIII - POLICY DEFINITIONS

A. Actual Cash Value: The following is added to any provision which uses the term Actual Cash Value:

     Actual Cash Value is calculated as the amount it would cost to repair or replace Covered Property, at
     the time of loss or damage, with material of like kind and quality, subject to a deduction for
     deterioration, depreciation and obsolescence. Actual Cash Value applies to valuation of Covered
     Property regardless of whether that property has sustained partial or total loss or damage.

     The Actual Cash Value of the lost or damaged property may be significantly less than its replacement
     cost.




AR COMPASS 02 17                                Page 37 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 101 of 176




B. Aircraft or Vehicle Impact means only physical contact of an aircraft, spacecraft, self-propelled
   missile, or objects falling therefrom, or vehicle or an object thrown up by a vehicle.

C. Average Daily Value (ADV): Average Daily Value shall be the total 100% Time Element Value that
   would have been projected for the Period of Interruption for the Location(s) where the physical loss or
   damage occurs, had no physical loss or damage occurred, divided by the number of working days in
   such period. The sum shall include all Time Element values to which the operations of the Locations(s)
   directly or indirectly contribute.




CE
D. Building: Building is defined as a fully enclosed permanent structure with walls and a continuous roof.

E. Catastrophic Ground Cover Collapse means direct physical loss or damage to Covered Property
   caused by or resulting from catastrophic ground cover collapse, meaning geological activity that results
   in all of the following:

        1. The abrupt collapse of the ground cover;




                          RT
        2. A depression in the ground cover clearly visible to the naked eye;

        3. Structural damage to the building, including the foundation; and

        4. The insured Building or structure being condemned and ordered to be vacated by the
           governmental agency authorized by law to issue such an order for that structure.




                                                    IF
    However, structural damage consisting merely of the settling or cracking of a foundation, structure or
    building does not constitute loss or damage resulting from a catastrophic ground cover collapse.

    The Earth Movement exclusion does not apply to coverage for Catastrophic Ground Cover Collapse.




                                                                  IE
    Coverage for Catastrophic Ground Cover Collapse does not increase the applicable Limit of Insurance.
    Regardless of whether loss or damage attributable to catastrophic ground cover collapse also qualifies
    as Sinkhole Loss or Earth Movement (if either or both of these causes of loss are covered), only one
    Limit of Insurance will apply to such loss or damage.




                                                                    D
F. Collapse means an abrupt falling down or caving in of a building or any part of a building with the
   result that the building or part of the building cannot be occupied for its current intended purpose.
   The Collapse must be caused by or resulting from one or more of the following:

        1. Building decay that is hidden from view, unless the presence of such decay is known to the
           Insured prior to collapse;

        2.   Insect or vermin damage that is hidden from view, unless the presence of such damage is
             known to the Insured prior to collapse;

        3.   Use of defective material or methods in construction, remodeling or renovation if the abrupt
             collapse occurs during the course of construction, remodeling or renovation.

        4.   Use of defective material or methods in construction, remodeling or renovation if the abrupt
             collapse occurs after the construction, remodeling or renovation is complete, but only if the
             collapse is caused in part by:

                a. A cause of loss listed in F.1. or F.2;

                b. One or more of the Defined Causes of Loss;

                c. Breakage of building glass;




AR COMPASS 02 17                                 Page 38 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 102 of 176




                   d. Weight of people or personal property; or

                   e. Weight of rain or snow or ice that collects on a roof.

           5. Catastrophic Ground Cover Collapse.

G. Companies: The following words shall be synonymous with each other: "Underwriters", "Insurers"
   and "Companies".




CE
H. Contractor's Equipment: Machinery, accessories, equipment, spare parts or tools of a mobile nature
   that are used in contracting, installation, erection, repair or moving operations and projects. It includes
   self-propelled vehicles that transport mounted equipment and any vehicle not registered or licensed and
   not used on public roads, even though designed for highway use.

I.    Defined Cause of Loss means Fire, Lightning, Explosion, Windstorm or Hail, Smoke, Aircraft or
      Vehicle Impact, Riot, Strike or Civil Commotion, Vandalism and Malicious Mischief, or Leakage




                            RT
      from Fire Protection Equipment.

J.    Earth Movement means any natural or manmade:

      1.   Earthquake, including any earth sinking, rising or shifting related to such event;

      2.   Landslide, including any earth sinking, rising or shifting related to such event;




                                                      IF
      3.   Mine subsidence, meaning subsidence of a man-made mine, whether or not mining activity has
           ceased;

      4.   Earth sinking, rising or shifting, including soil conditions which cause settling, cracking or other
           disarrangement of foundations or other parts of realty. Soil conditions include contraction,




                                                                       IE
           expansion, freezing, thawing, erosion, improperly compacted soil and the action of water under the
           ground surface

      5.   Shocks, tremors, mudslide, mud flow, rock falls, volcanic eruption, Sinkhole Loss, subsidence or
           any other Earth Movement.




                                                                         D
K. Earth Movement Counties: As referenced in this Policy, designated Earthquake Zones shall be
   defined as all Locations situated within the States or Counties as specified below:

      1.   Pacific Northwest States:

           Oregon and Washington.

      2.   New Madrid Earthquake Zone Counties:

           Arkansas: Arkansas, Clay, Cleburne, Conway, Craighead, Crittenden, Cross, Desha, Faulkner,
           Fulton, Independence, Izard, Greene, Jackson, Jefferson, Lawrence, Lee, Lincoln, Lonoke,
           Mississippi, Monroe, Phillips, Prairie, Poinsett, Pulaski, Randolph, Sharp, St. Francis, Stone, Van
           Buren, White, and Woodruff.

           Illinois: Alexander, Bond, Calhoun, Christian, Clark, Clay, Clinton, Coles, Crawford, Cumberland,
           Edwards, Effingham, Fayette, Franklin, Gallatin, Greene, Hamilton, Hardin, Jackson, Jasper,
           Jefferson, Jersey, Johnson, Lawrence, Macoupin, Madison, Marion, Massac, Monroe,
           Montgomery, Moultrie, Perry, Pope, Pulaski, Randolph, Richland, Saline, Shelby, St. Clair, Union,
           Wabash, Washington, Wayne, White, and Williamson.




AR COMPASS 02 17                                   Page 39 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 103 of 176




          Indiana: Daviess, Dubois, Gibson, Knox, Perry, Pike, Posey, Spencer, Sullivan, Vanderburgh, and
          Warrick.

          Kentucky: Ballard, Caldwell, Calloway, Carlisle, Christian, Crittenden, Daviess, Fulton, Graves,
          Hancock, Henderson, Hickman, Hopkins, Livingston, Lyon, Marshall, McCracken, McLean,
          Muhlenberg, Ohio, Todd, Trigg, Union, and Webster.

          Mississippi: Alcorn, Benton, Bolivar, Coahoma, De Soto, Lafayette, Marshall, Panola, Quitman,
          Sunflower, Tallahatchie, Tate, Tippah, Tunica, and Union.




CE
          Missouri: Bollinger, Butler, Cape Girardeau, Carter, Crawford, Dent, Dunklin, Franklin, Howell, Iron,
          Jefferson, Lincoln, Madison, Mississippi, New Madrid, Oregon, Pemiscot, Perry, Reynolds, Ripley,
          Scott, Shannon, St. Charles, St. Francois, St. Louis City, St. Louis, Ste. Genevieve, Stoddard,
          Warren, Washington, and Wayne.

          Tennessee: Benton, Carroll, Chester, Crockett, Decatur, Dickson, Dyer, Fayette, Gibson,
          Hardeman, Hardin, Haywood, Henderson, Henry, Hickman, Houston, Humphreys, Lake,




                            RT
          Lauderdale, Madison, McNairy, Montgomery, Obion, Perry, Shelby, Stewart, Tipton, and Weakley.

L.   Electronic Data and Media means data, messages, information, coding, programs, instructions or any
     other software stored on electronic, electromechanical, electromagnetic data processing or
     electronically controlled production equipment and distributed by means of a computer network or is
     produced in a format for use with a computer.




                                                      IF
M. Equipment Breakdown means:

     1.   Mechanical breakdown, including rupture or bursting caused by centrifugal force;

     2.   Artificially generated electrical current, including electric arcing, that disturbs electrical   devices,




                                                                       IE
          appliances or wires;

     3.   Explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by
          the Insured, or operated under the control of the Insured;




                                                                         D
     4.   Loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by or
          resulting from any condition or event inside such equipment; or

     5.   Loss or damage to hot water boilers or other water heating equipment caused by or resulting
          from any condition or event inside such boilers or equipment.

N. Explosion: Explosion does not include loss or damage occasioned by or incident to explosion in or of
   the following equipment owned, operated or controlled by the Insured:

     1.   Steam boiler, steam turbines, steam engines, and steam pipes interconnecting any of the
          foregoing;

     2.   Moving or rotating machinery or parts thereof when such direct loss or damage is caused by
          centrifugal force or mechanical breakdown;

     3.   Combustion gas turbines;

     4.   Any products manufactured by the Insured or other property attached thereto or forming or to
          form a part thereof undergoing pressure tests to the extent of the loss to such property.




AR COMPASS 02 17                                   Page 40 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 104 of 176



    Explosion will include loss or damage arising or resulting from:

    1.   The explosion of accumulated combustible gases or unconsumed fuel within the furnace of a boiler
         or pressure vessel, other than combustion gas turbines, or within the flues or passages which
         conduct the gases of combustion therefrom;

    2.   A combustion explosion outside of any equipment excluded above even though such combustion
         explosion may have been the direct result of the explosion or such excluded equipment.

    The following are not explosions within the intent or meaning of this definition:




CE
    1.   Electric arcing or any coincident rupture of electrical equipment due to such arcing;

    2.   Bursting or rupture caused by freezing;

    3.   Sonic shock waves, generally known as Sonic Boom;

    4.   Bursting, rupture or collapse of any safety disc, rupture diaphragm or fusible link.




                          RT
O. Exterior Insulation and Finish Systems (EIFS): means a non-load bearing, exterior wall cladding
   system that consists of an expanded foam insulation board attached either adhesively or mechanically,
   or both, to a substrate; an integrally reinforced base coat; and a textured protective finish coat.

P. Fine Arts means: paintings; etchings; pictures; tapestries; rare or art glass; art glass windows;
   valuable rugs; statuary; sculptures; antique furniture; antique jewelry; bric-a-brac; porcelains; and




                                                    IF
   similar property of rarity, historical value, or artistic merit, excluding automobiles, coins, stamps, furs,
   jewelry, precious stones, precious metal, watercraft, aircraft, money and securities.

Q. Flood means, whether natural or manmade: Flood waters, surface water, waves, tide or tidal water,
   tsunami, overflow or rupture of a dam, levee, dike, floodgates, or other surface containment structure,




                                                                     IE
   storm surge, the rising, overflowing or breaking of boundaries of natural or manmade bodies of water,
   or the spray from any of the foregoing, all whether driven by wind or not.

    Water which backups or discharges from sewers, drains or sumps is not considered Flood, unless such
    backup or discharge was caused by Flood as defined above.




                                                                       D
R. Fungus, Mold(s), Mildew, Spores Or Yeast:

    Fungus includes, but is not limited to, any of the plants or organisms belonging to the major group
    fungi, lacking chlorophyll, and including mold(s), rusts, mildews, smuts and mushrooms.

    Mold includes, but is not limited to, any superficial growth produced on damp or decaying organic
    matter or on living organisms, and fungi that produce mold(s).

    Spore means any dormant or reproductive body produced by or arising or emanating out of any fungus,
    mold(s), mildew, plants, organisms or microorganisms.

S. Hurricane: A hurricane is a storm system that has been declared to be a Hurricane by the National
   Hurricane Center of the National Weather Service.

T. Land means land (except land for which values are reported and premiums are charged hereunder),
   such as dikes, levees, and other surface containment structures. Surface containment structures are
   not land to a depth of six inches below such surface containment structures.




AR COMPASS 02 17                                 Page 41 of 49
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 105 of 176




U. Leakage From Fire Protection Equipment means direct physical loss or damage from:

      1.   Water or other substances discharged from within any part of the Fire Protection Equipment
           for the insured Location or for any adjoining Locations;

      2.   Collapse or fall of tanks forming a part of the Fire Protection Equipment or the component parts
           or supports of such tanks.

      The term Fire Protection Equipment includes tanks, water mains, hydrants or valves, and any other




CE
      equipment whether used solely for fire protection or jointly for fire protection and for other purposes, but
      does not include:

      1.   Branch piping from a joint system where such branches are used entirely for purposes other than
           fire protection;

      2.   Any underground water mains or appurtenances located outside of the insured Location and
           forming a part of the public water distribution system;




                            RT
      3.   Any pond or reservoir in which the water is impounded by a dam.

V. Location means the location as specified in the Statement of Values on file with AmRisc, but if not
   so specified, location means any building, yard, dock, wharf, pier or bulkhead or any group of the
   foregoing bounded on all sides by public streets, clear Land space or open waterways, each not less
   than two hundred feet wide. Any bridge or tunnel crossing such street, space or waterway shall




                                                     IF
   render such separation inoperative for the purpose of this definition.

W. Miscellaneous Unnamed Location(s) means a location that has not been included in the Statement
   of Values on file with AmRisc and has not been reported to AmRisc as may be required in the Policy
   provisions elsewhere.




                                                                      IE
      There is no coverage under this Paragraph for loss or damage which is covered under the Error or
      Omissions or Newly Acquired Property provisions of this Policy.

X. Named Storm: The term "Named Storm" shall include, but not be limited to, storm, cyclone, typhoon,
   atmospheric disturbance, depression or other weather phenomena designated by the US National




                                                                        D
   Hurricane Center and where a name (and not only a number) has been applied.

Y. Occurrence means any one loss, disaster, casualty, incident or series of losses, disasters, casualties
   or incidents, not otherwise excluded by this Policy and arising out of a single event or originating cause
   and includes all resultant or concomitant insured losses. The occurrence must occur during the policy
   period.

      If more than one event for Windstorm & Hail, Named Storm, Riot Strike Or Civil Commotion,
      Vandalism & Malicious Mischief, Earth Movement or Flood covered by this Policy occurs within any
      period of seventy-two (72) hours during the term of this Policy, such covered events shall be deemed to
      be a single Occurrence. When filing proof of loss, the Insured may elect the moment at which the 72
      hour period shall be deemed to have commenced, which shall not be earlier than the time when the first
      loss occurs to the Covered Property.

Z.    Pollutants or Contaminants means any solid, liquid, gaseous or thermal irritant or contaminant,
      including smog, smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste, which after its release
      can cause or threaten damage to human health or human welfare or causes or threatens damage,
      deterioration, loss of value, marketability or loss of use to property insured hereunder, including, but not
      limited to, bacteria, virus, or hazardous substances as listed in the Federal Water Pollution Control Act ,
      Clean Air Act, Resource Conservation and Recovery Act of 1976, and Toxic Substances Control Act or
      as designated by the U. S. Environmental Protection Agency. Waste includes materials to be recycled,
      reconditioned or reclaimed.




AR COMPASS 02 17                                  Page 42 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 106 of 176




AA. Riot, Strike or Civil Commotion means riot and civil commotion including:

   1. Acts of striking employees while occupying the insured Location; and

   2. Pilferage or looting occurring at the time and place of a riot or civil commotion.

BB. Sinkhole Loss

   1.   As respects locations in all states, EXCEPT Florida:




CE
        Sinkhole Loss means: The sudden sinking or collapse of land into underground empty spaces
        created by the action of water on limestone or dolomite. This does not include:

        a.   The cost of filling sinkholes; or

        b.   Sinking or collapse of land into man-made underground cavities.




                           RT
   2.   As respects locations in Florida:

        a.   Sinkhole Loss, means loss or damage to Covered Property when "structural damage" to the
             covered Building, including the foundation, is caused by settlement or systematic weakening
             of the earth supporting the covered Building, only if the settlement or systematic weakening
             results from contemporaneous movement or raveling of soils, sediments, or rock materials into
             subterranean voids created by the effect of water on a limestone or similar rock formation.




                                                    IF
             Coverage for Sinkhole Loss includes stabilization of the Building (including land stabilization)
             and repair to the foundation, provided such work is in accordance with the requirements of
             Florida Insurance Law and in accordance with the recommendation of a professional engineer
             and with notice to the Insured. The professional engineer must be selected or approved by the




                                                                    IE
             Companies. However, until the Insured enters into a contract for performance of building
             stabilization or foundation repair in accordance with the recommendations of the professional
             engineer as set forth in a report from the Companies:

                 1)   The Companies will not pay for underpinning or grouting or any other repair technique




                                                                      D
                      performed below the existing foundation of the Building; and

                 2)   The Companies' payment for Sinkhole Loss to Covered Property may be limited to the
                      Actual Cash Value of the loss to such property.

             The Insured must enter into a contract for the performance of building stabilization and/or
             foundation repair in accordance with the aforementioned recommendations, within 90 days
             after the Companies notify the Insured that there is coverage for Sinkhole Loss. After the
             Insured has entered into such contract, the Companies will pay the amounts necessary to
             begin and perform such repairs as the work is performed and the expenses are incurred.

             However, if the professional engineer determines, prior to the Insured entering into the
             aforementioned contract or prior to the start of repair work, that the repairs will exceed the
             applicable Limit of Insurance, the Companies must either complete the recommended repairs
             or pay that Limit of Insurance upon such determination. If the aforementioned determination is
             made during the course of repair work and the Companies have begun making payments for
             the work performed, the Companies must either complete the recommended repairs or pay
             only the remaining portion of the applicable Limit of Insurance upon such determination. The
             most the Companies will pay for the total of all Sinkhole Loss, including Building and land
             stabilization and foundation repair, is the applicable Limit of Insurance on the affected
             Building.




AR COMPASS 02 17                                 Page 43 of 49
 Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 107 of 176




           The stabilization and all other repairs to the Covered Property must be completed within 12
           months after entering into the contract for the performance of these repairs, unless:

               1) There is a mutual agreement between the Insured and the Companies;

               2) The claim is involved with the neutral evaluation process;

               3) The claim is in litigation; or




CE
               4) The claim is under appraisal or mediation.

      b.   Sinkhole Loss does not include:

               1) Sinking or collapse of land into man-made underground cavities; or

               2) Earthquake.




                         RT
      c.   With respect to a claim for alleged Sinkhole Loss, the following provision is added:

               Following receipt by the Companies of a report from a professional engineer or professional
               geologist on the cause of loss and recommendations for land stabilization and repair of
               property, or if the Companies deny the claim, the Companies will notify the Insured of his
               right to participate in a neutral evaluation program administered by the Florida Department
               of Financial Services (hereinafter referred to as the Department). For alleged Sinkhole Loss




                                                      IF
               to commercial residential or farm residential properties, this program applies instead of any
               mediation procedure set forth elsewhere in this policy, but does not invalidate the Appraisal
               Condition.

               Either party may file a request with the Department for neutral evaluation; the other party




                                                                   IE
               must comply with such request. The Companies will pay reasonable costs associated with
               the neutral evaluation, regardless of which party makes the request. But if a party chooses
               to hire a court reporter or stenographer to contemporaneously record and document the
               neutral evaluation, that party must bear the costs of those services. The neutral evaluator
               will be selected from a list maintained by the Department. The recommendation of the




                                                                     D
               neutral evaluator will not be binding on either party.

               Participation in the neutral evaluation program does not change the Insured's right to file
               suit against the Companies, except that the time for filing suit is extended for a period of 60
               days following the conclusion of the neutral evaluation process or five years, whichever is
               later.

      d.   Coverage for Sinkhole Loss does not increase the applicable Limit of Insurance. Even if loss or
           damage qualifies under, or includes, both Catastrophic Ground Cover Collapse (addressed
           elsewhere) and Sinkhole Loss, only one Limit of Insurance will apply to such loss or damage.

      e.   The following provision is added to the REQUIREMENTS IN CASE OF LOSS Condition:

               A claim for Sinkhole Loss, including but not limited to initial, supplemental and reopened
               claims is barred unless notice of claim is provided to the Companies in accordance with the
               terms of this policy within two years after the Insured knew or reasonably should have
               known about the Sinkhole Loss.




AR COMPASS 02 17                                   Page 44 of 49
 Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 108 of 176




      The following definitions are added with respect to the coverage provided for Sinkhole loss:

           1) "Structural damage" means a covered Building, regardless of the date of its construction,
               has experienced the following:

               a) Interior floor displacement or deflection in excess of acceptable variances as defined in
                  ACI 117-90 or the Florida Building Code, which results in settlement related damage to
                  the interior such that the interior Building structure or members become unfit for
                  service or represent a safety hazard as defined within the Florida Building Code;




CE
               b) Foundation displacement or deflection in excess of acceptable variances as defined in
                  ACI 318-95 or the Florida Building Code, which results in settlement related damage to
                  the "primary structural members" or "primary structural systems" and that prevents
                  those members or systems from supporting the loads and forces they were designed
                  to support to the extent that stresses in those "primary structural members" or "primary
                  structural systems" exceed one and one-third the nominal strength allowed under the
                  Florida Building Code for new buildings of similar structure, purpose, or location;
               c) Damage that results in listing, leaning, or buckling of the exterior load bearing walls or




                        RT
                  other vertical "primary structural members" to such an extent that a plumb line passing
                  through the center of gravity does not fall inside the middle one-third of the base as
                  defined within the Florida Building Code;
               d) Damage that results in the building, or any portion of the Building containing "primary
                  structural members" or "primary structural systems", being significantly likely to
                  imminently collapse because of the movement or instability of the ground within the
                  influence zone of the supporting ground within the sheer plane necessary for the




                                                IF
                  purpose of supporting such Building as defined within the Florida Building Code; or
               e) Damage occurring on or after October 15, 2005, that qualifies as substantial structural
                  damage as defined in the Florida Building Code.

           2) "Primary structural member" means a structural element designed to provide support and




                                                                 IE
               stability for the vertical or lateral loads of the overall structure.

           3) "Primary structural system" means an assemblage of "primary structural members".

      f.   If the Companies deny the claim for Sinkhole Loss without performing testing under section
           627.7072, Florida Statutes, the Insured may demand testing by communicating such demand




                                                                   D
           to the Companies in writing within 60 days after the Insured receives the Companies' denial of
           the claim. The Insured is responsible for 50% of the testing costs, or $2,500, whichever is less.
           If the Companies' professional engineer or geologist provides written certification, pursuant to
           section 627.7073, that there is sinkhole loss, the Companies will reimburse the Insured for the
           testing costs.

      g. The Insured may not accept a rebate from any person performing repairs for Sinkhole Loss. If
         the Insured receives a rebate, coverage under this Policy is void and the Insured must refund
         the amount of the rebate to the Companies.

      h.   If the Companies deny the claim for Sinkhole Loss upon receipt of written certification from a
           professional engineer or geologist, pursuant to section 627. 7073, that there is no Sinkhole loss
           or that the cause of the damage was not Sinkhole activity, and if the Sinkhole claim was
           submitted without good faith grounds for submitting such claim, the Insured shall reimburse the
           Companies for 50% of the actual costs of the analyses and services provided under sections
           627.7072 and 627.7073, or $2,500, whichever is less. The Insured is not required to pay such
           reimbursement unless the Insured requested the analysis and services and the Companies,
           before ordering the analysis, informed the Insured in writing of the potential for reimbursement
           and gave the Insured the opportunity to withdraw the claim.

      i.   As a precondition to accepting payment for Sinkhole loss, the Insured must file with the county
           clerk of court, a copy of any Sinkhole report regarding the property which was prepared on
           behalf or at the Insured's request. The Insured will bear the cost of filing and recording the
           sinkhole report.




AR COMPASS 02 17                             Page 45 of 49
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 109 of 176




CC.Smoke means loss or damage ensuing from a sudden and accidental release of Smoke. The peril of
   Smoke does not include loss or damage caused by Smoke from agricultural smudging or industrial
   operations.

DD.Special Flood Hazard Areas means areas of 100-year flooding as defined by the Federal Emergency
   Management Agency (FEMA) and shall only include those Flood Zones that are prefixed A or V.

EE. Tier 1 and Tier 2: Shall be defined as all locations situated within Tier 1 or Tier 2 Counties, Parishes or
    Independent Cities as specified below:




CE
                     State           Tier 1                          Tier 2

                      AL             Baldwin                          Covington
                                     Mobile                           Escambia
                                                                      Geneva
                                                                      Houston
                --------------------------------------------------------------------------------------------




                            RT
                     CT              Fairfield
                                     Middlesex
                                     New Haven
                                     New London
                --------------------------------------------------------------------------------------------
                     DE              Sussex                           Kent
                --------------------------------------------------------------------------------------------




                                                            IF
                     FL              All FL counties                  Not Applicable
                --------------------------------------------------------------------------------------------
                     GA              Bryan                            Brantley
                                     Camden                           Charlton
                                     Chatham                          Effingham




                                                                                 IE
                                     Glynn                            Long
                                     Liberty                          Wayne
                                     Mcintosh
                --------------------------------------------------------------------------------------------
                      HI             All HI counties
                --------------------------------------------------------------------------------------------




                                                                                   D
                      LA             Cameron                          Acadia
                                     Iberia                           Ascension
                                     Jefferson                        Assumption
                                     Lafourche                        Calcasieu
                                     Orleans                          Iberville
                                     Plaquemines                      Jefferson Davis
                                     St Bernard                       Lafayette
                                     St Martin (South)                St Charles
                                     St Mary                          St James
                                     St Tammany                       St John The Baptist
                                     Terrebonne                       St Martin (North)
                                     Vermilion                        Tangipahoa
                                                                      Washington




AR COMPASS 02 17                                        Page 46 of 49
 Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 110 of 176




             --------------------------------------------------------------------------------------------
                  MA              Barnstable                       Middlesex
                                  Bristol
                                  Dukes
                                  Essex
                                  Nantucket
                                  Norfolk
                                  Plymouth
                                  Suffolk




CE
             -------------------------------------------------------------------------------------------
                  MD              Worcester                        Calvert
                                                                   Dorchester
                                                                   St. Mary's
                                                                   Somerset
                                                                   Wilcomico
             -------------------------------------------------------------------------------------------
                  ME              Cumberland




                         RT
                                  Hancock
                                  Knox
                                  Lincoln
                                  Sagadahoc
                                  Waldo
                                  Washington
                                  York




                                                         IF
             -------------------------------------------------------------------------------------------
                  MS              Hancock                          George
                                  Harrison                         Pearl River
                                  Jackson                          Stone
             ------------------------------------------------------------------------------------------




                                                                              IE
                  NC              Beaufort                         Bladen
                                  Bertie                           Columbus
                                  Brunswick                        Craven
                                  Camden                           Duplin
                                  Carteret                         Gates
                                  Chowan                           Hertford




                                                                                D
                                  Currituck                        Jones
                                  Dare                             Lenoir
                                  Hyde                             Martin
                                  New Hanover                      Pitt
                                  Onslow                           Sampson
                                  Pamlico
                                  Pasquotank
                                  Pender
                                  Perquimans
                                  Tyrrell
                                  Washington
             -------------------------------------------------------------------------------------------
                  NH              Rockingham
                                  Strafford
             -------------------------------------------------------------------------------------------
                  NJ              Atlantic                         Burlington
                                  Cape May                         Cumberland
                                  Monmouth                         Essex
                                  Ocean                            Hudson
                                                                   Middlesex
                                                                   Union




AR COMPASS 02 17                                     Page 47 of 49
 Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 111 of 176




             -------------------------------------------------------------------------------------------
                  NY              Kings                            Bronx
                                  Nassau                           New York
                                  Queens                           Westchester
                                  Richmond
                                  Suffolk
             -------------------------------------------------------------------------------------------
                  RI              Newport                          Bristol
                                  Washington                       Kent




CE
             -------------------------------------------------------------------------------------------
                  SC              Beaufort                         Berkeley
                                  Charleston                       Dillon
                                  Colleton                         Dorchester
                                  Georgetown                       Florence
                                  Horry                            Hampton
                                  Jasper                           Marion
                                                                   Williamsburg




                        RT
             --------------------------------------------------------------------------------------------
                  TX              Aransas                          Bee
                                  Brazoria                         Brooks
                                  Calhoun                          Fort Bend
                                  Cameron                          Goliad
                                  Chambers                         Hardin
                                  Galveston                        Harris




                                                        IF
                                  Jefferson                        Hidalgo
                                  Kenedy                           Jackson
                                  Kleberg                          Jim Wells
                                  Matagorda                        Liberty
                                  Nueces                           Live Oak




                                                                              IE
                                  Refugio                          Orange
                                  San Patricio                     Victoria
                                  Willacy                          Wharton
             -------------------------------------------------------------------------------------------
                  VA              Accomack




                                                                                D
                                  Chesapeake
                                  Gloucester
                                  Hampton
                                  Isle of Wight
                                  James City
                                  Lancaster
                                  Mathews
                                  Middlesex
                                  Newport News
                                  Norfolk
                                  Northampton
                                  Northumberland
                                  Poquoson
                                  Portsmouth
                                  Suffolk
                                  Surry
                                  Virginia Beach City
                                  Westmoreland
                                  Williamsburg City
                                  York
             -------------------------------------------------------------------------------------------




AR COMPASS 02 17                                     Page 48 of 49
      Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 112 of 176




FF. Total Insurable Values (TIV): The Total Insurable Values shall include all Covered Property (Real &
    Personal Property) and Time Element values reported on the Statement of Values on file with AmRisc.

GG.Unit of Insurance: The following shall be considered a separate "unit" of insurance:

           1.   Each separate Building or Structure;
           2.   Contents in each Separate Building or Structure;
           3.   Property in the Yard or open at each scheduled Location;
           4.   Business Income/Extra Expense in each Separate Building or Structure.




CE
           The above definition is to be used in the determination of the DEDUCTIBLE where a percent (%) of
           TIV of each separate "unit" DEDUCTIBLE applies at the time when such loss occurs.

HH.Valuable Papers and Records means documents that are written, printed or otherwise inscribed.
   These include:

      1.   Books, manuscripts, abstracts, maps and drawings; film and other photographically produced




                            RT
           records, such as slides and microfilm;

      2.   Legal and financial agreements, such as deeds and mortgages;

      3.   Addressograph plates; and

      4.   Any electrically produced data, such as printouts, punched cards, tapes or discs.




                                                     IF
      Valuable Papers and Records does not mean money and securities and converted data, programs or
      instructions used in data processing operations, including the materials on which the data is stored.

II.   Vandalism and Malicious Mischief means willful and malicious damage to, or destruction of,




                                                                      IE
      Covered Property. Vandalism and Malicious Mischief does not include loss or damage caused by or
      resulting from theft, except for real property loss or damage caused by the breaking or exiting of
      burglars.

JJ. Warranty:




                                                                        D
      1.   "Warranty" means any provision of an insurance contract which has the effect of requiring, as a
           condition precedent of the taking effect of such contract or as a condition precedent of the
           Companies' liability hereunder, the existence of fact which tends to diminish, or the non-existence
           of a fact which tends to increase, the risk of the occurrence of loss or damage within the coverage
           of the contract.

      2.   A breach of warranty shall not void an insurance contract or defeat recovery hereunder unless such
           breach materially increases the risk of loss, damage or injury within the coverage of the contract. If
           the insurance contract specified two or more distinct kinds of loss, damage or injury which are
           within its coverage, a breach of warranty shall not void such contract or defeat recovery hereunder
           with respect to any kind of loss, damage or injury other than the kind or kinds to which such
           warranty relates and the risk of which is materially increased by the breach of such warranty.

KK. Windstorm or Hail: Direct action of wind or by the direct action of hail, whether accompanied by wind
    or not, but no liability is assumed under this peril for loss or damage caused by or resulting from frost or
    cold weather, ice (other than hail), snow or sleet, whether driven by wind or not.




AR COMPASS 02 17                                  Page 49 of 49
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 113 of 176
                  COMMERCIAL PROPERTY COVERAGE PART
              EQUIPMENT BREAKDOWN SCHEDULE AND COVERAGE

   Equipment Breakdown is subject to the Limits of Insurance shown in the Declarations
   except as specifically shown below.

   These coverages apply to all locations covered on the policy, unless otherwise specified.

                 EQUIPMENT BREAKDOWN COVERAGE SCHEDULE

             Coverages                                                      Limits
*****************************************************************************************************************




CE
   Equipment Breakdown Limit                      $Per Statement of Values on file with AmRisc.
                                                  However, not to exceed $50,000,000
                                                  Per Occurrence

     Time Element                                 $Per Statement of Values on file with AmRisc.

     Extra Expense                                $100,000




                         RT
     Data Restoration                             $100,000

     Expediting Expenses                          $100,000

     Green Upgrades                               $25,000

     Hazardous Substances                         $100,000




                                                     IF
     Off Premises Equipment Breakdown             $100,000

     Service Interruption                         $Included in Time Element and/or




                                                                       IE
                                                  Spoilage.

     Spoilage                                     $100,000                     @ NIL% Coinsurance


                                                 Deductibles




                                                                         D
*****************************************************************************************************************

      Combined, All Coverages                       $Per Property Deductibles

      Direct Coverages                              $N/A

      Indirect Coverages                            $N/A
                                                    or N/A           hours,
                                                    or N/A           times ADV

      Spoilage                                      $N/A
                                                    or $N/A          of loss, $N/A            minimum




                                              Other Conditions
*****************************************************************************************************************
   N/A




AR EB 10 16                                                                                                    1
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 114 of 176




                             EQUIPMENT BREAKDOWN COVERAGE
                                (Including Electronic Circuitry Impairment)




A.       The following is added to Section VI - ADDITIONAL COVERAGES:




CE
         Additional Coverage-- Equipment Breakdown


         The term Covered Cause of Loss includes the Additional Coverage Equipment Breakdown as
         described and limited below. Without an accident or electronic circuitry impairment, there is
         no Equipment Breakdown Coverage.




                            RT
         1.        The Companies will pay for direct physical damage to Covered Property that is the direct
                   result of an accident or electronic circuitry impairment. The Companies will consider
                   electronic circuitry impairment to be physical damage to covered equipment.
         2.        Unless otherwise shown in a schedule, the following coverages also apply to the direct
                   result of an accident or electronic circuitry impairment. However, with respect to
                   coverage 2.h. Service Interruption below and any Contingent Time Element coverage
                   provided by this coverage part, coverage will apply only to the direct result of an




                                                    IF
                   accident and will not apply to the direct result of an electronic circuitry impairment.
                   These coverages do not provide additional amounts of insurance.
                   a.       Time Element Coverage
                            (1)     Insurance provided under the coverage part for Time Element Coverage
                                    is extended to the coverage provided by this endorsement. However,




                                                                     IE
                                    coverage under this endorsement is not extended to the Additional Time
                                    Element Coverages for Soft Costs and Royalties.
                            (2)     If a deductible is shown in a schedule, then with respect to this
                                    endorsement only, the period of interruption will begin immediately after
                                    the accident or electronic circuitry impairment, and the deductible
                                    shown in the schedule will apply.




                                                                       D
                            (3)     The most the Companies will pay for loss or expense under this
                                    coverage is the applicable limit for Time Element Coverage provided,
                                    unless otherwise show in in a schedule.
                   b.       Data Restoration
                            (1)     The Companies will pay for the Insured’s reasonable and necessary cost
                                    to research, replace and restore lost Electronic Data and Media.
                            (2)     The most the Companies will pay for loss or expense under this
                                    coverage, including actual loss of covered Time Element the Insured
                                    sustains and necessary covered Extra Expense the Insured incurs, is
                                    $100,000 unless otherwise shown in a schedule.
                   c.       Expediting Expenses
                            (1)     With respect to the Insured’s damaged Covered Property, the
                                    Companies will pay the reasonable extra cost to:
                                    (a)     Make temporary repairs; and
                                    (b)     Expedite permanent repairs or permanent replacement.
                            (2)     The most the Companies will pay for loss or expense under this
                                    coverage is $100,000 unless otherwise shown in a schedule.




     AR EB 10 16                                                                                       2
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 115 of 176




              d.   Green Upgrades
                   (1)     Any insurance provided under the coverage part for Green Upgrades is
                           extended to the coverage provided by this endorsement.
                   (2)     The most the Companies will pay for loss or expense under this
                           coverage, including actual loss of covered Time Element the Insured
                           sustains and necessary covered Extra Expense the Insured incurs, is




CE
                           $25,000 unless otherwise shown in a schedule.
              e.   Hazardous Substances
                   (1)     The Companies will pay the Insured's additional cost to repair or replace
                           Covered Property because of contamination by a hazardous
                           substance. This includes the additional expenses to clean up or dispose
                           of such property.
                   (2)     This does not include contamination of perishable goods by refrigerant,
                           including but not limited to ammonia, which is addressed in 2.i.(1)(b)




                    RT
                           below. As used in this coverage, additional costs mean those beyond
                           what would have been payable under this Equipment Breakdown
                           Coverage had no hazardous substance been involved.
                   (3)     The most the Companies will pay for loss, damage or expense under
                           this coverage, including actual loss of covered Time Element the Insured
                           sustains and necessary covered Extra Expense the Insured incurs, is
                           $100,000 unless otherwise shown in a schedule.




                                            IF
              f.   Off Premises Equipment Breakdown
                   (1)     The Companies will pay for physical damage to transportable covered
                           equipment that, at the time of the accident or electronic circuitry
                           impairment, is not at an insured Location. As respects this Off
                           Premises Equipment Breakdown coverage only, the accident or




                                                            IE
                           electronic circuitry impairment may occur in any country except one
                           in which the United States has imposed sanctions, embargoes or similar
                           restrictions on the provision of insurance.
                   (2)     The Companies will also pay for the Insured's reasonable and necessary
                           cost to research, replace and restore lost Electronic Data and Media
                           contained within covered equipment as described under (1) above. This




                                                              D
                           amount may not exceed the limit applicable to Data Restoration
                           coverage.
                   (3)     The most the Companies will pay for loss, damage or expense under
                           this coverage, including actual loss of covered Time Element the Insured
                           sustains and necessary covered Extra Expense the Insured incurs, and
                           Data Restoration as described in (2) above is $100,000 unless otherwise
                           shown in a schedule.
              g.   Public Relations
                   (1)     This coverage only applies if the Insured has sustained an actual loss of
                           Time Element covered under this endorsement.
                   (2)     The Companies will pay for the Insured's reasonable costs for
                           professional services to create and disseminate communications, when
                           the need for such communications arises directly from the interruption of
                           the Insured's business. This communication must be directed to one or
                           more of the following:
                           (a)       The media;
                           (b)       The public; or
                           (c)       The Insured's customers, clients or members.




AR EB 10 16                                                                                   3
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 116 of 176




                   (3)     Such costs must be incurred during the period of interruption or up to 30
                           days after the period of interruption has ended.
                   (4)     The most the Companies will pay for loss or expense under this
                           coverage is $5,000.
              h.   Service Interruption
                   (1)     Any insurance provided under this endorsement for Time Element, Data




CE
                           Restoration or Spoilage is extended to apply to the Insured's loss,
                           damage or expense caused by a failure or disruption of service. The
                           failure or disruption of service must be caused by an accident to
                           equipment, including overhead transmission lines, that is owned by a
                           utility, landlord, a landlord's utility or other supplier who provides the
                           Insured with any of the following services: electrical power, waste
                           disposal, air conditioning, refrigeration, heating, natural gas,
                           compressed air, water, steam, Internet access, telecommunications




                    RT
                           services, cloud computing services, wide area networks or data
                           transmission. The equipment must meet the definition of covered
                           equipment except that it is not Covered Property.
                   (2)     Cloud computing services must be provided by a professional
                           provider with whom the Insured has a contract.
                   (3)     With respect to the Data Restoration portion of this Service Interruption
                           coverage, coverage will also apply to Electronic Data and Media




                                             IF
                           stored in the equipment of a provider of cloud computing services.
                   (4)     Unless otherwise shown in a schedule, any insurance provided for
                           Time Element or Data Restoration will not apply under this Service
                           Interruption coverage unless the failure or disruption of service exceeds
                           24 hours immediately following the accident. If the interruption exceeds




                                                              IE
                           24 hours, coverage will begin at the time of the disruption, and the
                           applicable deductible will apply.
                   (5)     The most the Companies will pay in any one equipment breakdown for
                           loss, damage or expense under this coverage is the applicable limit for
                           covered Time Element, Data Restoration or Spoilage, except that if a
                           limit is shown in a schedule for Service Interruption, that limit will apply




                                                                D
                           to Time Element loss under this coverage.
              i.   Spoilage
                   (1)     The Companies will pay for:
                           (a)        Physical damage to perishable goods due to spoilage;
                           (b)        Physical damage to perishable goods due to contamination
                                      from the release of refrigerant, including but not limited to
                                      ammonia;
                           (c)        Any necessary expenses the Insured incurs to reduce the
                                      amount of loss under this coverage to the extent that they do
                                      not exceed the amount of loss that otherwise would have been
                                      payable under this coverage.
                   (2)     If the Insured is unable to replace the perishable goods before its
                           anticipated sale, the amount of the Companies' payment will be
                           determined on the basis of the sales price of the perishable goods at
                           the time of the accident or electronic circuitry impairment, less
                           discounts and expenses the Insured otherwise would have had.
                           Otherwise the Companies' payment will be determined in accordance
                           with the Valuation provision.




AR EB 10 16                                                                                       4
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 117 of 176




                      (3)     The most the Companies will pay for loss, damage or expense under
                              this coverage is $100,000 unless otherwise shown in a schedule.
    3.        EXCLUSIONS
              All exclusions in the Commercial Property Compass Form apply except as modified
              below and to the extent that coverage is specifically provided by this Additional Coverage
              Equipment Breakdown.




CE
              a.      The following exclusions are modified:
                      (1)      As respects this endorsement only, ACCIDENT and ELECTRONIC
                               CIRCUITRY IMPAIRMENT are included as Listed Perils under
                               SECTION II –    - COVERED CAUSES OF LOSS, Exclusion B.4.b) -
                               Asbestos.
                      (2)      SECTION II –          COVERED CAUSES OF LOSS, Exclusion B.5.-
                               Pollution/Contamination, does not apply to the Hazardous Substances
                               coverage provided within this endorsement.




                       RT
                      (3)      As respects this endorsement only, SECTION II – COVERED CAUSES
                               OF LOSS, Exclusion B.19. is deleted and replaced with the following:
                               Loss or damage caused by a hydrostatic, pneumatic or gas pressure
                               test of any boiler or pressure vessel, or an electrical insulation
                               breakdown test of any type of electrical equipment.
              b.      The following exclusions are added:
                      (1)      The Companies will not pay for loss, damage or expense caused directly




                                                IF
                               or indirectly by any of the following, whether or not caused by or
                               resulting from an accident or electronic circuitry impairment:
                               (a)      Fire, including smoke from a fire;
                               (b)      Explosion of gas or unconsumed fuel within the furnace of any
                                        boiler or fired vessel or within the passages from that furnace to




                                                                 IE
                                        the atmosphere;
                               (c)      Any other explosion, except as specifically covered under this
                                        endorsement;
                               (d)      Any earth movement, including but not limited to earthquake,
                                        subsidence, sinkhole collapse, landslide, earth sinking, tsunami
                                        or volcanic action;




                                                                   D
                               (e)      Flood, surface water, waves, tides, tidal waves, overflow of any
                                        body of water, or their spray, all whether driven by wind or not;
                                        mudslide or mudflow; or water that backs up or overflows from a
                                        sewer, drain or sump;
                               (f)      Vandalism; or
                               (g)      The Insured's failure to use all reasonable means to protect
                                        Covered Property from damage following an accident or
                                        electronic circuitry impairment.
                      (2)      Coverage under this endorsement does not apply to an accident or
                               electronic circuitry impairment caused by or resulting from:
                               (a)      Lightning;
                               (b)      Windstorm or hail. However this exclusion does not apply when:
                                        i.       Covered equipment located within a building or
                                                 structure suffers an accident or electronic circuitry
                                                 impairment that results from windblown rain, snow,
                                                 sand or dust; and




AR EB 10 16                                                                                         5
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 118 of 176




                                        ii.       The building or structure did not first sustain wind or
                                                  hail damage to its roof or walls through which the rain,
                                                  snow, sand or dust entered.
                               (c)      Smoke; aircraft or vehicles; riot or civil commotion; sprinkler
                                        leakage; elevator collision;
                               (d)      Breakage of glass; falling objects; weight of snow, ice or sleet;




CE
                                        freezing (caused by cold weather); collapse or molten material;
                                        or
                               (e)      Water or other means used to extinguish a fire.
                       (3)     With respect to Time Element and Service Interruption coverages, the
                               Companies will also not pay for:
                               (a)      Loss caused by the Insured's failure to use due diligence and
                                        dispatch and all reasonable means to resume business; or
                               (b)      Any increase in loss resulting from an agreement between the




                       RT
                                        Insured and the Insured's customer or supplier.
                       (4)     The Companies will not pay for loss, damage or expense caused
                               directly or indirectly by the following, whether or not caused by or
                               resulting from an accident or electronic circuitry impairment: Any
                               Fungus, Mold(s), Mildew, Spores or Yeast including any presence,
                               growth, proliferation, spread or any activity of Fungus, Mold(s),
                               Mildew, Spores or Yeast. This includes, but is not limited to, costs




                                                  IF
                               arising from clean up, removal, or abatement of such Fungus, Mold(s),
                               Mildew, Spores or Yeast. However, this exclusion does not apply to
                               spoilage of personal property that is perishable goods, to the extent
                               that such spoilage is covered under Spoilage coverage.
                       (5)     The Companies will not pay for any loss or damage to animals.




                                                                   IE
              c.       Exclusions b.(2)(a), b.(2)(b), b.(2)(c) and b.(2)(d) above shall not apply if:
                       (1)     The excluded cause of loss occurs away from any covered Location
                               and causes an electrical surge or other electrical disturbance;
                       (2)     Such surge or disturbance is transmitted through utility service
                               transmission lines to the covered Location and results in an
                               accident or electronic circuitry impairment; and




                                                                     D
                       (3)     The loss, damage or expense caused by such surge or disturbance is
                               not covered elsewhere under the policy.
              d.       Any cause of loss set forth in exclusion b.(2)(d) above that is not a Covered
                       Cause of Loss in this coverage part shall be excluded only as respects Service
                       Interruption coverage.
    4.        DEFINITIONS
              The following definitions are added with respect to this endorsement only:
              a.       Accident
                       (1)     Accident means a fortuitous event that causes direct physical damage
                               to covered equipment. The event must be one of the following:
                               (a)      Mechanical breakdown, including rupture or bursting caused by
                                        centrifugal force;
                               (b)      Artificially generated electrical current, including electric arcing,
                                        that disturbs electrical devices, appliances or wires;




AR EB 10 16                                                                                             6
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 119 of 176




                           (c)       Explosion of steam boilers, steam pipes, steam engines or
                                     steam turbines owned or leased by the Insured, or operated
                                     under the Insured's control;
                            (d)      Loss or damage to steam boilers, steam pipes, steam engines
                                     or steam turbines caused by or resulting from any condition or
                                     event inside such equipment; or




CE
                            (e)      Loss or damage to hot water boilers or other water heating
                                     equipment caused by or resulting from any condition or event
                                     inside such boilers or equipment.
                   (2)      None of the following is an accident:
                            (a)      Defect, programming error, programming limitation, computer
                                     virus, malicious code, loss of data, loss of access, loss of use,
                                     loss of functionality or other condition   within  or   involving




                    RT
                                     Electronic Data and Media of any kind; or
                            (b)      Misalignment, miscalibration, tripping off-line, or any condition
                                     which can be corrected by resetting, tightening, adjusting or
                                     cleaning, or by the performance of maintenance.
                            However, if an accident results, the Companies will pay for the resulting
                            loss, damage or expense caused by that accident.
              b.   Boilers and vessels means:
                   (1)      Any boiler, including attached steam, condensate and feedwater piping;




                                            IF
                            and
                   (2)      Any fired or unfired pressure vessel subject to vacuum or internal
                            pressure other than the static pressure of its contents.
                   This term does not appear elsewhere in this endorsement, but may appear in a
                   schedule.




                                                             IE
              c.   Cloud computing services means professional, on-demand, self-service data
                   storage or data processing services provided through the Internet or over
                   telecommunications lines. This includes services known as IaaS (infrastructure
                   as a service), PaaS (platform as a service), SaaS (software as a service) and
                   NaaS (network as a service). This includes business models known as public




                                                               D
                   clouds, community clouds and hybrid clouds. Cloud computing services include
                   private clouds if such services are owned and operated by a third party.
              d.   Covered equipment
                   (1)      Covered equipment means, unless otherwise specified in a schedule,
                            Covered Property:
                            (a)      That generates, transmits or utilizes energy; or
                            (b)      Which, during normal usage, operates under vacuum or
                                     pressure, other than the weight of its contents.
                            Covered equipment may utilize conventional design and technology or
                            new or newly commercialized design and technology.
                   (2)      None of the following is covered equipment:
                            (a)      Structure, foundation, cabinet or compartment;
                            (b)      Insulating or refractory material;
                            (c)      Sewer piping, buried vessels or piping, or piping forming a part
                                     of a sprinkler or fire suppression system;
                            (d)      Water piping other than boiler feedwater piping, boiler
                                     condensate return piping or water piping forming a part of a
                                     refrigerating or air conditioning system;




AR EB 10 16                                                                                     7
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 120 of 176




                           (e)        Vehicle or any equipment mounted on a vehicle;
                           (f)        Satellite, spacecraft or any equipment mounted on a satellite or
                                      spacecraft;
                            (g)       Dragline, excavation or construction equipment; or
                            (h)       Equipment manufactured by the Insured for sale.
              e.   Electronic circuitry means microelectronic components, including but not




CE
                   limited to circuit boards, integrated circuits, computer chips and disk drives.
              f.   Electronic circuitry impairment
                   (1)      Electronic circuitry impairment means a fortuitous event involving
                            electronic circuitry within covered equipment that causes the
                            covered equipment to suddenly lose its ability to function as it had been
                            functioning immediately before such event. This definition is subject to
                            the conditions specified in (2), (3) and (4) below.
                   (2)      The Companies shall determine that the reasonable and appropriate




                    RT
                            remedy to restore such covered equipment's ability to function is the
                            replacement of one or more electronic circuitry components of the
                            covered equipment.
                   (3)      The covered equipment must be owned or leased by the Insured, or
                            operated under the Insured's control.
                   (4)      None of the following is an electronic circuitry impairment:
                            (a)       Any condition that can be reasonably remedied by:




                                             IF
                                      i.       Normal maintenance, including but not limited to
                                               replacing expendable parts, recharging batteries or
                                               cleaning;
                                      ii.      Rebooting, reloading or updating software or firmware;
                                               or




                                                              IE
                                      iii.     Providing necessary power or supply.
                            (b)       Any condition caused by or related to:
                                      i.       Incompatibility of the covered equipment with any
                                               software or equipment installed, introduced or
                                               networked within the prior 30 days; or
                                      ii.      Insufficient size, capability or capacity of the covered




                                                                D
                                               equipment.
                            (c)       Exposure to adverse environmental conditions, including but not
                                      limited to change in temperature or humidity, unless such
                                      conditions result in an observable loss of functionality. Loss of
                                      warranty shall not be considered an observable loss of
                                      functionality.
              g.   Hazardous substance means any substance that is hazardous to health or has
                   been declared to be hazardous to health by a governmental agency.
              h.   One equipment breakdown means: If an initial accident or electronic circuitry
                   impairment causes other accidents or electronic circuitry impairments, all
                   will be considered one equipment breakdown. All accidents or electronic
                   circuitry impairments that are the result of the same accident or electronic
                   circuitry impairment will be considered one equipment breakdown.
              i.   Perishable goods means personal property maintained under controlled
                   conditions for its preservation, and susceptible to loss or damage if the
                   controlled conditions change.




AR EB 10 16                                                                                      8
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 121 of 176




                   j.      Production machinery means any machine or apparatus that processes or
                           produces a product intended for eventual sale. This includes all component
                           parts of such machine or apparatus and any other equipment used exclusively
                           with such machine or apparatus. However, production machinery does not
                           mean any boiler, or fired or unfired pressure vessel. This term does not appear
                           elsewhere in this endorsement, but may appear in a schedule.




CE
                   k.      Schedule means the Equipment Breakdown Coverage Schedule.
                   l.      Vehicle means, as respects this endorsement only, any machine or apparatus
                           that is used for transportation or moves under its own power. Vehicle includes,
                           but is not limited to: car, truck, bus, trailer, train, aircraft, watercraft, forklift,
                           bulldozer, tractor or harvester.
                           However, any property that is stationary, permanently installed at a covered
                           location and that receives electrical power from an external power source will not
                           be considered a vehicle.




                            RT
B.       The Commercial Property Compass Form is modified as follows.
         The definitions stated above also apply to section B. of this endorsement.

         1.        DEDUCTIBLE
                   The deductible in the Declarations applies unless a separate Equipment Breakdown
                   deductible is shown in a schedule. If a separate Equipment Breakdown deductible is




                                                      IF
                   shown, the following applies.
                   Only as regards Equipment Breakdown Coverage, SECTION I –- COVERAGES AND
                   LIMITS OF LIABILITY, paragraph G. is deleted and replaced with the following:
                   a.      Deductibles for Each Coverage
                           (1)     Unless the schedule indicates that the Insured's deductible is combined




                                                                       IE
                                   for all    coverages, multiple deductibles may apply to any one
                                   equipment breakdown.
                           (2)     The Companies will not pay for loss, damage or expense under any
                                   coverage until the amount of the covered loss, damage or expense
                                   exceeds the deductible amount indicated for that coverage in the




                                                                         D
                                   schedule. The Companies will then pay the amount of loss, damage or
                                   expense in excess of the applicable deductible amount, subject to the
                                   applicable limit.
                           (3)     If deductibles vary by type of covered equipment and more than one
                                   type of covered equipment is involved in any one equipment
                                   breakdown, only the highest deductible for each coverage will apply.
                   b.      Direct and Indirect Coverages
                           (1)     Direct Coverages Deductibles and Indirect Coverages Deductibles may
                                   be indicated in the schedule.
                           (2)     Unless more specifically indicated in the schedule:
                                   (a)      Indirect Coverages Deductibles apply to Time Element loss and
                                            expense; and
                                   (b)      Direct Coverages Deductibles apply to all remaining loss,
                                            damage or expense covered by this endorsement.
                   c.      Application of Deductibles
                           (1)     Dollar Deductibles
                                   The Companies will not pay for loss, damage or expense resulting from
                                   any one equipment breakdown until the amount of loss, damage or
                                   expense exceeds the applicable deductible shown in the schedule. The
                                   Companies will then pay the amount of loss, damage or expense in
                                   excess of the applicable deductible or deductibles, up to the applicable
                                   Limit of Insurance.




     AR EB 10 16                                                                                            9
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 122 of 176




                     (2)     Time Deductible
                             If a time deductible is shown in the schedule, the Companies will not be
                             liable for any loss occurring during the specified number of hours or days
                             immediately following the accident or electronic circuitry impairment.
                             If a time deductible is expressed in days, each day shall mean




CE
                             twenty-four consecutive hours.
                     (3)     Multiple of Average Daily Value (ADV)
                             If a deductible is expressed as a number times ADV, that amount will be
                             calculated as follows:
                             The ADV (Average Daily Value) will be the Time Element (as defined in
                             any Time Element Coverage that is part of this policy) that would have
                             been earned during the period of interruption of business had no
                             accident or electronic circuitry impairment occurred, divided by the




                      RT
                             number of working days in that period. No reduction shall be made for
                             the Time Element not being earned, or in the number of working days,
                             because of the accident or electronic circuitry impairment or any
                             other scheduled or unscheduled shutdowns during the period of
                             interruption. The ADV applies to the Time Element value of the entire
                             Location, whether or not the loss affects the entire Location. If more
                             than one Location is included in the valuation of the loss, the ADV will




                                              IF
                             be the combined value of all affected Locations. The number indicated
                             in the schedule will be multiplied by the ADV as determined above. The
                             result shall be used as the applicable deductible.
                     (4)     Percentage of Loss Deductibles
                             If a deductible is expressed as a percentage of loss, the Companies will




                                                               IE
                             not be liable for the indicated percentage of the gross amount of loss,
                             damage or expense (prior to any applicable deductible or coinsurance)
                             insured under the applicable coverage. If the dollar amount of such
                             percentage is less than the indicated minimum deductible, the minimum
                             deductible will be the applicable deductible.
    2.        CONDITIONS




                                                                 D
              The following conditions are in addition to those in SECTION VII – CONDITIONS:
              a.       Suspension
                       Whenever covered equipment is found to be in, or exposed to, a dangerous
                       condition, any of the Companies’ representatives may immediately suspend the
                       insurance against loss from an accident or electronic circuitry impairment to
                       that covered equipment. This can be done by mailing or delivering a written
                       notice of suspension to:
                       (1)      The Insured's last known address; or
                       (2)      The address where the covered equipment is located.
                       Once suspended in this way, the Insured's coverage can be reinstated only by
                       an endorsement for that covered equipment. If the Companies suspend the
                       Insured's coverage, the Insured will get a pro rata refund of premium for that
                       covered equipment for the period of suspension. But the suspension will be
                       effective even if the Companies have not yet made or offered a refund.




AR EB 10 16                                                                                      10
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 123 of 176




              b.      Jurisdictional Inspections
                      If any property that is covered equipment under this endorsement requires
                      inspection to comply with state or municipal boiler and pressure vessel
                      regulations, the Companies agree to perform such inspection on the Insured's
                      behalf. The Companies do not warrant that conditions are safe or healthful.




CE
              c.      Coinsurance
                      If a coinsurance percentage is shown in a schedule for specified coverages, the
                      following condition applies.
                      The Companies will not pay for the full amount of the Insured's loss if the
                      applicable limit is less than the product of the specified coinsurance percentage
                      times the value of the property subject to the coverage at the time of the loss.
                      Instead, the Companies will determine what percentage this calculated product
                      is compared to the applicable limit and apply that percentage to the gross




                       RT
                      amount of loss. The Companies will then subtract the applicable deductible. The
                      resulting amount, or the applicable limit, is the most the Companies will pay. The
                      Companies will not pay for the remainder of the loss. Coinsurance applies
                      separately to each insured Location.
    3.        VALUATION
              As respects this endorsement only, SECTION IV - VALUATION in the Commercial
              Property Compass Form is deleted and replaced with the following:




                                                IF
              The Companies will determine the value of Covered Property as follows:
              a.      Except as specified otherwise, the Companies’ payment for damaged Covered
                      Property will be the smallest of:
                      (1)      The cost to repair the damaged property;
                      (2)      The cost to replace the damaged property on the same site; or




                                                                 IE
                      (3)      The amount the Insured actually spends that is necessary to repair or
                               replace the damaged property.
              b.      The amount of the Companies’ payment will be based on the most cost effective
                      means to replace the function, capacity and remaining useful life of the damaged
                      property. This may include the use of generic, used or reconditioned parts,
                      equipment or property.




                                                                   D
              c.      Except as described in d. below, the Insured must pay the extra cost of replacing
                      damaged property with property of a better kind or quality or of a different size or
                      capacity.
              d.      Environmental, Safety and Efficiency Improvements
                      If covered equipment requires replacement due to an accident or electronic
                      circuitry impairment, the Companies will pay the Insured's additional cost to
                      replace with equipment that is better for the environment, safer for people or
                      more energy or water efficient than the equipment being replaced. However, the
                      Companies will not pay to increase the size or capacity of the equipment and the
                      Companies will not pay more than 150% of what the cost would have been to
                      replace with like kind and quality. This provision does not apply to the
                      replacement of component parts or to any property to which Actual Cash Value
                      applies and does not increase any of the applicable limits.
              e.      The following property will be valued on an Actual Cash Value basis:
                      (1)      Any property that does not currently serve a useful or necessary
                               function for the Insured;
                      (2)      Any Covered Property that the Insured does not repair or replace within
                               24 months after the date of the accident or electronic circuitry
                               impairment; and




AR EB 10 16                                                                                         11
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 124 of 176




                      (3)     Any Covered Property for which Actual Cash Value coverage is
                              specified in a schedule,
                              Actual Cash Value includes deductions for depreciation.
                 f.   If any one of the following conditions is met, property held for sale by the




CE
                      Insured will be valued at the sales price as if no loss or damage had occurred,
                      less any discounts and expenses that otherwise would have applied:
                      (1)     The property was manufactured by the Insured;
                      (2)     The sales price of the property is less than the replacement cost of the
                              property; or
                      (3)     The Insured is unable to replace the property before its anticipated sale.
                 g.   Except as specifically provided for under Data Restoration coverage, Electronic
                      Data and Media will be valued on the following basis:




                       RT
                      (1)     For mass-produced and commercially available software, at the
                              replacement cost.
                      (2)     For all other Electronic Data and Media, at the cost of blank media for
                              reproducing the records. The Companies will not pay for data
                              representing financial records based on the face value of such records.

The most the Companies will pay for loss, damage or expense under this endorsement arising from any
one equipment breakdown is the applicable limit of liability shown in SECTION I –
                                                                                - COVERAGES AND




                                               IF
LIMITS OF LIABILITY, unless otherwise shown in a schedule. Coverage provided under this
endorsement does not provide an additional amount of insurance.




                                                                IE
                                                                  D

   AR EB 10 16                                                                                     12
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 125 of 176
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                    LLOYD’S OF LONDON AMENDATORY


WITH RESPECT TO THE COVERAGE PROVIDED BY CERTAIN UNDERWRITERS
AT LLOYD’S, LONDON, THE FOLLOWING CLAUSES (SERVICE OF SUIT and
APPLICABLE LAW) SHALL APPLY:




CE
                         Service of Suit Clause (U.S.A.)
                               NMA 1998 4/24/86 (USA date)

It is agreed that in the event of the failure of the Underwriters hereon to pay any amount claimed
to be due hereunder, the Underwriters hereon, at the request of the Insured (or Reinsured), will
submit to the jurisdiction of a Court of competent jurisdiction within the United States. Nothing in




                      RT
this Clause constitutes or should be understood to constitute a waiver of Underwriters' rights to
commence an action in any Court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to another Court as
permitted by the laws of the United States or of any State in the United States. It is further agreed
that service of process in such suit may be made upon




                                                IF
        1. California Insureds:                           2. All other Insureds:
            Foley & Lardner, LLP                               Mendes and Mount
            555 California Street, Suite 1700                  750 Seventh Avenue
            San Francisco, CA 94104-1520                       New York, NY 10019-6829;
            USA                                                USA




                                                                IE
and that in any suit instituted against any one of them upon this contract, Underwriters will abide
by the final decision of such Court or of any Appellate Court in the event of an appeal.

The above-named are authorized and directed to accept service of process on behalf of




                                                                  D
Underwriters in any such suit and/or upon the request of the Insured (or Reinsured) to have a
written undertaking to the Insured (or Reinsured) that they will enter a general appearance upon
Underwriters' behalf in the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the United States which makes
provision therefor, Underwriters hereon hereby designate the Superintendent, Commissioner or
Director of Insurance or other officer specified for that purpose in the statute, or his successor or
successors in office, as their true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the Insured (or Reinsured)
or any beneficiary hereunder arising out of this contract of insurance (or reinsurance), and hereby
designate the above-named person to whom the said officer is authorized to mail such process or
a true copy thereof.


                           APPLICABLE LAW (U.S.A.)
                              LMA5021 9/14/2005 (USA date)


This Insurance shall be subject to the applicable state law to be determined by the court of
competent jurisdiction as determined by the provisions of the Service of Suit Clause (USA).




LLOYDS - SOS 03 17
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 126 of 176
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 INDIAN HARBOR INSURANCE COMPANY AMENDATORY

WITH RESPECT TO THE COVERAGE PROVIDED BY INDIAN HARBOR INSURANCE COMPANY, THE FOLLOWING
CLAUSES SHALL APPLY:

                                        Service of Process Clause

1. The following Service of Process Clause applies to all policies written in Alabama, Arkansas, Colorado,




       CE
   Connecticut, Delaware, District of Columbia, Florida, Georgia, Hawaii, Indiana, Iowa, Kansas, Maryland,
   Massachusetts, Mississippi, Montana, Nevada, New Hampshire, New Jersey, North Carolina, Oklahoma,
   Oregon, Pennsylvania, Tennessee, Texas, Washington and Wyoming:

                                                  Service of Process




                                 RT
  The Commissioner of Insurance of the above applicable state is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:
                                             Sarah Mims
                                             Assistant Secretary
                                             505 Eagleview Boulevard, Suite 100




                                                          IF
                                             Exton, Pennsylvania 19341-0636

  as its agent in the above applicable state to whom such process shall be forwarded by the Commissioner of Insurance.




                                                                          IE
  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.




                                                                            D
2. The following Service of Process Clause applies to all policies written in Alaska, Arizona, Idaho, Illinois,
   Nebraska, South Carolina and South Dakota:

                                                  Service of Process

  The Director of Insurance of the above applicable state is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:
                                             Sarah Mims
                                             Assistant Secretary
                                             505 Eagleview Boulevard, Suite 100
                                             Exton, Pennsylvania 19341-0636

  as its agent in the above applicable state to whom such process shall be forwarded by the Director of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.




                                                                                                               Page 1 of 6
XL SOP 11 12
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 127 of 176


3. The following Service of Process Clause applies to all policies written in Kentucky, Louisiana and West
   Virginia:

                                                  Service of Process

  The Secretary of State of the above applicable state is hereby designated the true and lawful attorney of the Company
  upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The Company
  further designates:




        CE
                                                Sarah Mims
                                                Assistant Secretary
                                                505 Eagleview Boulevard, Suite 100
                                                Exton, Pennsylvania 19341-0636

  as its agent in the above applicable state to whom such process shall be forwarded by the Secretary of State.




                                 RT
  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


4. The following Service of Process Clause applies to all policies written in New Mexico, New York and Ohio:




                                                          IF
                                                  Service of Process




                                                                          IE
  The Superintendent of Insurance of the above applicable state is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:
                                               Sarah Mims
                                               Assistant Secretary




                                                                            D
                                               505 Eagleview Boulevard, Suite 100
                                               Exton, Pennsylvania 19341-0636

  as its agent in the above applicable state to whom such process shall be forwarded by the Superintendent of
  Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


5. The following Service of Process Clause applies to all policies written in California:

                                                  Service of Process

  The Commissioner of Insurance of the State of California is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:
                                            John Oster
                                            1990 North California Boulevard
                                            Suite 740
                                            Walnut Creek, CA 94596

                                                                                                               Page 2 of 6
XL SOP 11 12
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 128 of 176

  as its agent in California to whom such process shall be forwarded by the Commissioner of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


6. The following Service of Process Clause applies to all policies written in Maine:

                                                  Service of Process




       CE
  The Acting Superintendent of Insurance of the State of Maine is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:
                                               CT Corporation System




                                 RT
                                               One Portland Square
                                               Portland, ME 04101

  as its agent in Maine to whom such process shall be forwarded by the Acting Superintendent of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or




                                                          IF
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.




                                                                          IE
7. The following Service of Process Clause applies to all policies written in Michigan:

                                                  Service of Process




                                                                            D
  The Commissioner of Insurance of the State of Michigan is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:

                                                 The Corporation Company
                                                 30600 Telegraph Road
                                                 Bingham Farms, MI 48025

  as its agent in Michigan to whom such process shall be forwarded by the Commissioner of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


8. The following Service of Process Clause applies to all policies written in Minnesota:

                                                  Service of Process

  The Commissioner of Commerce of the State of Minnesota is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:

                                                                                                               Page 3 of 6
XL SOP 11 12
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 129 of 176
                                                 Sarah Mims
                                                 Assistant Secretary
                                                 505 Eagleview Boulevard, Suite 100
                                                 Exton, Pennsylvania 19341-0636

  as its agent in Minnesota to whom such process shall be forwarded by the Commissioner of Commerce.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.




       CE
9. The following Service of Process Clause applies to all policies written in Missouri:

                                                  Service of Process

  The Director of the Department of Insurance of the State of Missouri is hereby designated the true and lawful attorney




                                 RT
  of the Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy.
  The Company further designates:
                                               Sarah Mims
                                               Assistant Secretary
                                               505 Eagleview Boulevard, Suite 100
                                               Exton, Pennsylvania 19341-0636




                                                          IF
  as its agent in Missouri to whom such process shall be forwarded by the Director of the Department of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his




                                                                          IE
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.




                                                                            D
10. The following Service of Process Clause applies to all policies written in Rhode Island:

                                                  Service of Process

  The Commissioner of Insurance of the State of Rhode Island is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:
                                              Ms. Sherry A. Goldin
                                              CT Corporation System
                                              10 Weybosset Street
                                              Providence, RI 02903

  as its agent in Rhode Island to whom such process shall be forwarded by the Commissioner of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.




                                                                                                               Page 4 of 6
XL SOP 11 12
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 130 of 176
11. The following Service of Process Clause applies to all policies written in Utah:

                                                  Service of Process

  The Commissioner of Insurance and Lieutenant Governor of the State of Utah is hereby designated the true and lawful
  attorney of the Company upon whom may be served all lawful process in any action, suit or proceeding arising out of
  this policy. The Company further designates:

                                                 Sarah Mims
                                                 Assistant Secretary
                                                 505 Eagleview Boulevard, Suite 100




        CE
                                                 Exton, Pennsylvania 19341-0636

  as its agent in Utah to whom such process shall be forwarded by the Commissioner of Insurance or Lieutenant
  Governor.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or




                                 RT
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


12. The following Service of Process Clause applies to all policies written in Virginia:




                                                          IF
                                                  Service of Process

  The Clerk of the Commissioner of Insurance of the State of Virginia is hereby designated the true and lawful attorney of




                                                                          IE
  the Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy.
  The Company further designates:
                                               Sarah Mims
                                               Assistant Secretary
                                               505 Eagleview Boulevard, Suite 100




                                                                            D
                                               Exton, Pennsylvania 19341-0636

  as its agent in Virginia to whom such process shall be forwarded by the Clerk of the Commissioner of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


13. The following Service of Process Clause applies to all policies written in Wisconsin:

                                                  Service of Process

  The Commissioner of Insurance and the Department of Financial Institutions of the State of Wisconsin is hereby
  designated the true and lawful attorney of the Company upon whom may be served all lawful process in any action,
  suit or proceeding arising out of this policy. The Company further designates:

                                                 Sarah Mims
                                                 Assistant Secretary
                                                 505 Eagleview Boulevard, Suite 100
                                                 Exton, Pennsylvania 19341-0636


                                                                                                               Page 5 of 6
XL SOP 11 12
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 131 of 176
  as its agent in Wisconsin to whom such process shall be forwarded by the Commissioner of Insurance or the
  Department of Financial Institutions.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


  All other terms and conditions of this policy remain unchanged.




       CE
                                 RT
                                                          IF
                                                                          IE
                                                                            D

                                                                                                               Page 6 of 6
XL SOP 11 12
    Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 132 of 176

                        NOTICE TO POLICYHOLDERS

                                         FRAUD NOTICE


   Arkansas      Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                 benefit or knowingly presents false information in an application for insurance is guilty
                 of a crime and may be subject to fines and confinement in prison.
   Colorado      It is unlawful to knowingly provide false, incomplete, or misleading facts or
                 information to an insurance company for the purpose of defrauding or
                 attempting to defraud the company. Penalties may include imprisonment, fines,




 CE
                 denial of insurance, and civil damages. Any insurance company or agent of an
                 insurance company who knowingly provides false, incomplete, or misleading
                 facts or information to a policyholder or claimant for the purpose of defrauding
                 or attempting to defraud the policyholder or claimant with regard to a settlement
                 or award payable for insurance proceeds shall be reported to the Colorado
                 Division of Insurance within the Department of Regulatory Agencies.




                     RT
   District of   WARNING: It is a crime to provide false or misleading information to an insurer for the
   Columbia      purpose of defrauding the insurer or any other person. Penalties include imprisonment
                 and/or fines. In addition, an insurer may deny insurance benefits if false information
                 materially related to a claim was provided by the applicant.
   Florida       Any person who knowingly and with intent to injure, defraud, or deceive any insurer
                 files a statement of claim or an application containing any false, incomplete, or
                 misleading information is guilty of a felony of the third degree.




                                             IF
   Kansas        A "fraudulent insurance act" means an act committed by any person who, knowingly
                 and with intent to defraud, presents, causes to be presented or prepares with
                 knowledge or belief that it will be presented to or by an insurer, purported insurer,
                 broker or any agent thereof, any written, electronic, electronic impulse, facsimile,




                                                              IE
                 magnetic, oral, or telephonic communication or statement as part of, or in support of, an
                 application for the issuance of, or the rating of an insurance policy for personal or
                 commercial insurance, or a claim for payment or other benefit pursuant to an insurance
                 policy for commercial or personal insurance which such person knows to contain
                 materially false information concerning any fact material thereto; or conceals, for the




                                                                D
                 purpose of misleading, information concerning any fact material thereto.
   Kentucky      Any person who knowingly and with intent to defraud any insurance company or other
                 person files an application for insurance containing any materially false information or
                 conceals, for the purpose of misleading, information concerning any fact material
                 thereto commits a fraudulent insurance act, which is a crime.
   Louisiana     Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                 benefit or knowingly presents false information in an application for insurance is guilty
                 of a crime and may be subject to fines and confinement in prison.
   Maine         It is a crime to knowingly provide false, incomplete or misleading information to an
                 insurance company for the purpose of defrauding the company. Penalties may include
                 imprisonment, fines, or denial of insurance benefits.
   Maryland      Any person who knowingly or willfully presents a false or fraudulent claim for payment
                 of a loss or benefit or who knowingly or willfully presents false information in an
                 application for insurance is guilty of a crime and may be subject to fines and
                 confinement in prison.
   New Jersey    Any person who includes any false or misleading information on an application for an
                 insurance policy is subject to criminal and civil penalties.
   New Mexico    ANY PERSON WHO KNOWINGLY PRESENTS A FALSE OR FRAUDULENT CLAIM
                 FOR PAYMENT OF A LOSS OR BENEFIT OR KNOWINGLY PRESENTS FALSE
                 INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIME
                 AND MAY BE SUBJECT TO CIVIL FINES AND CRIMINAL PENALTIES.




PN CW 01 0915                                                                                   Page 1 of 3
       Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 133 of 176

                         NOTICE TO POLICYHOLDERS

   New York       General: All applications for commercial insurance, other than automobile
                  insurance: Any person who knowingly and with intent to defraud any insurance
                  company or other person files an application for insurance or statement of claim
                  containing any materially false information, or conceals for the purpose of misleading,
                  information concerning any fact material thereto, commits a fraudulent insurance act,
                  which is a crime, and shall also be subject to a civil penalty not to exceed five thousand
                  dollars and the stated value of the claim for each such violation.

                  All applications for automobile insurance and all claim forms: Any person who




    CE
                  knowingly makes or knowingly assists, abets, solicits or conspires with another to make
                  a false report of the theft, destruction, damage or conversion of any motor vehicle to a
                  law enforcement agency, the department of motor vehicles or an insurance company,
                  commits a fraudulent insurance act, which is a crime, and shall also be subject to a civil
                  penalty not to exceed five thousand dollars and the value of the subject motor vehicle
                  or stated claim for each violation.




                         RT
                  Fire: Any person who knowingly and with intent to defraud any insurance company or
                  other person files an application for insurance containing any false information, or
                  conceals for the purpose of misleading, information concerning any fact material
                  thereto, commits a fraudulent insurance act, which is a crime.

                  The proposed insured affirms that the foregoing information is true and agrees that




                                                  IF
                  these applications shall constitute a part of any policy issued whether attached or not
                  and that any willful concealment or misrepresentation of a material fact or
                  circumstances shall be grounds to rescind the insurance policy.
   Ohio           Any person who, with intent to defraud or knowing that he is facilitating a fraud against




                                                                   IE
                  an insurer, submits an application or files a claim containing a false or deceptive
                  statement is guilty of insurance fraud.
   Oklahoma       WARNING: Any person who knowingly, and with intent to injure, defraud or deceive
                  any insurer, makes any claim for the proceeds of an insurance policy containing any
                  false, incomplete or misleading information is guilty of a felony.




                                                                     D
   Pennsylvania   All Commercial Insurance, Except As Provided for Automobile Insurance:
                  Any person who knowingly and with intent to defraud any insurance company or other
                  person files an application for insurance or statement of claim containing any materially
                  false information or conceals for the purpose of misleading, information concerning any
                  fact material thereto commits a fraudulent insurance act, which is a crime and subjects
                  such person to criminal and civil penalties.

                  Automobile Insurance: Any person who knowingly and with intent to injure or defraud
                  any insurer files an application or claim containing any false, incomplete or misleading
                  information shall, upon conviction, be subject to imprisonment for up to seven years
                  and the payment of a fine of up to $15,000.
   Puerto Rico    Any person who knowingly and with the intention of defrauding presents false
                  information in an insurance application, or presents, helps, or causes the
                  presentation of a fraudulent claim for the payment of a loss or any other benefit,
                  or presents more than one claim for the same damage or loss, shall incur a
                  felony and, upon conviction, shall be sanctioned for each violation by a fine of
                  not less than five thousand dollars ($5,000) and not more than ten thousand
                  dollars ($10,000), or a fixed term of imprisonment for three (3) years, or both
                  penalties. Should aggravating circumstances [be] present, the penalty thus
                  established may be increased to a maximum of five (5) years, if extenuating
                  circumstances are present, it may be reduced to a minimum of two (2) years.




PN CW 01 0915                                                                                     Page 2 of 3
    Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 134 of 176

                             NOTICE TO POLICYHOLDERS

   Rhode Island       Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                      benefit or knowingly presents false information in an application for insurance is guilty
                      of a crime and may be subject to fines and confinement in prison.
   Tennessee          All Commercial Insurance, Except As Provided for Workers’ Compensation It is a
                      crime to knowingly provide false, incomplete or misleading information to an insurance
                      company for the purpose of defrauding the company. Penalties include imprisonment,
                      fines and denial of insurance benefits.

                      Workers’ Compensation: It is a crime to knowingly provide false, incomplete or




 CE
                      misleading information to any party to a workers’ compensation transaction for the
                      purpose of committing fraud. Penalties include imprisonment, fines and denial of
                      insurance benefits.
   Utah               Workers’ Compensation: Any person who knowingly presents false or fraudulent
                      underwriting information, files or causes to be filed a false or fraudulent claim for
                      disability compensation or medical benefits, or submits a false or fraudulent report or




                          RT
                      billing for health care fees or other professional services is guilty of a crime and may be
                      subject to fines and confinement in state prison.
   Virginia           It is a crime to knowingly provide false, incomplete or misleading information to an
                      insurance company for the purpose of defrauding the company. Penalties include
                      imprisonment, fines and denial of insurance benefits.
   Washington         It is a crime to knowingly provide false, incomplete or misleading information to an
                      insurance company for the purpose of defrauding the company. Penalties include




                                                   IF
                      imprisonment, fines and denial of insurance benefits.
   West Virginia      Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                      benefit or knowingly presents false information in an application for insurance is guilty
                      of a crime and may be subject to fines and confinement in prison.




                                                                    IE
   All Other States   Any person who knowingly and willfully presents false information in an application for
                      insurance may be guilty of insurance fraud and subject to fines and confinement in
                      prison. (In Oregon, the aforementioned actions may constitute a fraudulent insurance
                      act which may be a crime and may subject the person to penalties).




                                                                      D

PN CW 01 0915                                                                                          Page 3 of 3
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 135 of 176
                                                                              QBIL-0217 (04-15)




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                   QBE INSURANCE COMPANY
                               SERVICE OF PROCESS ENDORSEMENT
When a cause of action arises in any of the states listed below, service of process applies as shown below for that state.
As used in this endorsement, “the Company” shall mean QBE Specialty Insurance Company.




        CE
                                       ALABAMA Service of Process Clause
   The Company hereby designates the Commissioner of the State of Alabama as its true and lawful attorney upon whom
   may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or any
   beneficiary hereunder arising out of this contract of insurance. The Company further designates CT Corporation
   System, 2 North Jackson Street, Suite 605, Montgomery, AL 36104 as the person to whom the Commissioner shall
   mail process.




                                  RT
                                             ALASKA Service of Process Clause
   Upon any cause of action arising in Alaska under this contract, the Company may be sued. The Company appoints the
   Director of Insurance for the State of Alaska as its attorney for acceptance of service of all legal process issued in this
   state in any action or proceeding arising out of this policy. Service of process upon the Director, or their successors in
   office, shall be lawful service upon the Company. The Company further designates CT Corporation System, 9360
   Glacier Highway, Suite 202, Juneau, AK 99801 as the person to whom the Director is authorized to mail such process




                                                           IF
   or a true copy thereof.

                                           ARIZONA Service of Process Clause
   Upon any cause of action arising in Arizona under this contract, QBE Specialty Insurance Company (hereafter referred




                                                                            IE
   to as “the Company”) may be sued in the circuit court of the county in which the cause of action arose. Service of
   process against the Company may be made in such action by service upon the Director of Insurance of the State of
   Arizona by the clerk of the court in which the action is brought. The Company further designates CT Corporation
   System, 2390 East Camelback Road, Phoenix, AZ 85016 as the person to whom the Director shall mail process.




                                                                              D
                                        ARKANSAS Service of Process Clause
   Upon any cause of action arising in Arkansas under this contract, the Company may be sued in the court of the county
   in which the cause of action arose. Service of process against the Company may be made in such action by service
   upon the Commissioner of Insurance of the State of Arkansas and his successors in office by the clerk of the court in
   which the action is brought. The Company further designates The Corporation Company, 124 West Capitol Avenue,
   Suite 1900, Little Rock, AR 72201 as the person to whom the Commissioner shall mail process.

                                             CALIFORNIA Service of Suit Clause
   We hereby appoint Nancy Flores, c/o C.T. Corporation System, 818 West 7th Street, 2nd Floor,Los Angeles, California,
   90017, as our true and lawful attorney in and for the State of California, upon whom all lawful process may be served in
   any action, “suit” or proceeding instituted in California by or on behalf of any insured or beneficiary against us arising
   out of this insurance policy, provided a copy of any process, “suit”, complaint or summons is sent by certified or
   registered mail to: 88 Pine Street – 16th Floor, New York, NY 10005.

                                         COLORADO Service of Process Clause
   Upon any cause of action under this policy, the Company may be sued in the district court of the county in which the
   cause of action arose. The Company appoints the Commissioner of Insurance for the State of Colorado as its attorney
   for acceptance of service of all legal process issued in this state in any action or proceeding arising out of this policy.
   Service of process upon the Commissioner shall be lawful service upon the Company. The Company further
   designates The Corporation Company, 1675 Broadway, Suite 1200, Denver, CO 80202 as the person to whom the
   Commissioner is authorized to mail such process or a true copy thereof.




QBIL-0217 (04-15)                                                                                                 Page 1 of 6
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 136 of 176
                                     CONNECTICUT Service of Process Clause
  Upon any cause of action under this policy, the Company may be sued in the district court of the county in which the
  cause of action arose. The Company appoints the Commissioner of Insurance for the State of Connecticut as its
  attorney for acceptance of service of all legal process issued in this state in any action or proceeding arising out of this
  policy. Service of process upon the Commissioner shall be lawful service upon the Company. The Company further
  designates CT Corporation System, One Corporate Center, Floor 11, Hartford, CT 06103 as the person to whom the
  Commissioner is authorized to mail such process or a true copy thereof.

                                       DELAWARE Service of Process Clause
  The Company hereby designates the Commissioner of the State of Delaware, as its true and lawful attorney upon
  whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or
  any beneficiary arising out of this contract of insurance. The Company further designates The Corporation Trust




       CE
  Company, Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801 as the person to whom the
  Commissioner shall mail process.

                                         FLORIDA Service of Process Clause
  The Company hereby designates the Chief Financial Officer of the Office of Insurance Regulation, as its agent upon
  whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or
  any beneficiary hereunder arising out of this contract of insurance. The Company further designates CT Corporation




                                  RT
  System, 1200 South Pine Island Road, Plantation, FL 33324 as the person to whom the Chief Financial Officer shall
  mail process.

                                              GEORGIA Service of Process
  Upon any cause of action under this policy, the Company may be sued in the superior court of the county in which the
  cause of action arose. The Company appoints the Georgia Commissioner of Insurance as its attorney for acceptance
  of service of all legal process issued in this state in any action or proceeding arising out of this policy. Service of




                                                           IF
  process upon the Commissioner shall be lawful service upon the Company. The Company further designates CT
  Corporation System, 1201 Peachtree Street, N.E., Atlanta, GA 30361 as the person to whom the Commissioner is
  authorized to mail such process or a true copy thereof.




                                                                            IE
                                           HAWAII Service of Process Clause
  Upon any cause of action under this policy, the Company may be sued in the district court of the county in which the
  cause of action arose. The Company appoints the Commissioner of Insurance for the State of Hawaii as its attorney
  for acceptance of service of all legal process issued in this state in any action or proceeding arising out of this policy.
  Service of process upon the Commissioner shall be lawful service upon the Company. The Company further




                                                                              D
  designates The Corporation Company, Inc., 1136 Union Mall, Suite 301, Honolulu, HI 96813 as the person to whom
  the Commissioner is authorized to mail such process or a true copy thereof.

                                          IDAHO Service of Process Clause
  Upon any cause of action arising in Idaho under this contract, the Company may be sued in the district court of the
  county in which the cause of action arose. Service of process against the Company may be made in such action by
  service upon the Director of Insurance of the State of Idaho. The Company further designates CT Corporation System,
  921 S. Orchard Street, Suite G, Boise, ID 83705 as the person to whom the Director shall mail process.

                                              ILLINOIS Service of Process Clause
  The Company hereby designates the Director of the Illinois Department of Insurance and his successor or successors
  in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding
  instituted by or on behalf of the insured or any beneficiary hereunder arising out of this contract of insurance. The
  Company further designates CT Corporation System, 208 South LaSalle Street, Suite 814, Chicago, IL 60604 as the
  person to whom the Director shall mail process.

                                         INDIANA Service of Process Clause
  Upon any cause of action arising in Indiana under this contract, the Company may be sued in the court of the county in
  which the cause of action arose. Service of process against the Company may be made in such action by service
  upon the Commissioner of Insurance of the State of Indiana by the clerk of the court in which the action is brought.
  The Company further designates C T Corporation System, 150 West Market Street, Suite 800, Indianapolis, IN 46204
  as the person to whom the Commissioner shall mail process.

                                        KANSAS Service of Process Clause
  Upon any cause of action arising in Kansas under this policy, the Company may be sued in the court of the county in
  which the cause of action arose. Service of process against the Company may be made in such action by service upon

QBIL-0217 (04-15)                                                                                                 Page 2 of 6
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 137 of 176
  the Commissioner of Insurance of the State of Kansas and his successor or successors in office. The Company
  further designates The Corporation Company, Inc., 112 S.W. Seventh Street, Suite 3C, Topeka, KS 66603 as the
  person to whom the Commissioner shall mail process.

                                         KENTUCKY Service of Process Clause
  Upon any cause of action arising in Kentucky under this contract, the Company may be sued in the circuit court of the
  county in which the cause of action arose. Service of process against the Company may be made in such action by
  service upon the Secretary of State by the clerk of the court in which the action is brought. The Company further
  designates CT Corporation System, 306 West Main Street, Suite 512, Frankfort, KY 40601 as the person to whom the
  Secretary of State shall mail process.

                                       LOUISIANA Service of Process Clause




       CE
  Upon any cause of action arising in Louisiana under this contract, the Company may be sued in the district court of the
  parish in which the cause of action arose. Service of process against the Company may be made in such action by
  service upon the Secretary of State. The Company further designates CT Corporation System, 5615 Corporate      ............
  Boulevard, Suite 400B, Baton Rouge, LA 70808 as the person to whom the Secretary of State shall mail process. 5.

                                        MAINE Service of Process Clause
  Upon any cause of action arising in this State under this policy, the Company may be sued in the Superior Court.




                                 RT
  Service of legal process against the Company may be made in any such action by service of two copies upon the
  designated agent. The Company further designates CT Corporation System, 1536 Main Street, Readfield, ME 04355
  as the agent.

                                      MARYLAND Service of Process Clause
  Upon any cause of action arising in Maryland under this contract, the Company may be sued in the court of the county
  in which the cause of action arose. Service of process against the Company may be made in such action by service




                                                          IF
  upon the Insurance Commissioner of the State of Maryland by the clerk of the court in which the action is brought. The
  Company further designates The Corporation Trust Incorporated, 351 West Camden Street, Baltimore, MD 21201 as
  the person to whom the Commissioner shall mail process.




                                                                           IE
                                    MASSACHUSETTS Service of Process Clause
  The Company hereby designates the Commissioner of the State of Massachusetts, as its true and lawful attorney upon
  whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or
  any beneficiary arising out of this contract of insurance. The Company further designates C T Corporation System,
  155 Federal Street, Suite 700, Boston, MA 02110 as the person to whom the Commissioner shall mail process.




                                                                             D
                                       MICHIGAN Service of Process Clause
  Upon any cause of action arising in Michigan under this contract, the Company may be sued in the court of the county
  in which the cause of action arose. Service of process against the Company may be made in such action by service
  upon Director of Insurance, c/o Resident Agent, of the State of Michigan by the clerk of the court in which the action is
  brought. The Company further designates The Corporation Company, 30600 Telegraph Road, Suite 2345, Bingham
  Farms, MI 48025 as the person to whom the Commissioner shall mail process.

                                      MINNESOTA Service of Process Clause
  Upon any cause of action arising in Minnesota under this contract, the Company may be sued in the court of the
  county in which the cause of action arose. Service of process against the Company may be made in such action by
  service upon the Commissioner of Commerce of the State of Minnesota by the clerk of the court in which the action is
  brought. The Company further designates C T Corporation System, Inc., 100 South 5th Street, Suite 1075,
  Minneapolis, MN 55402 as the person to whom the Commissioner shall mail process.

                                           MISSISSIPPI Service of Process Clause
  The Company hereby designates the Commissioner of the State of Mississippi, as its true and lawful attorney upon
  whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or
  any beneficiary arising out of this contract of insurance. The Company further designates CT Corporation System, 645
  Lakeland East Drive, Suite 101, Flowood, MS 39232 as the person to whom the Commissioner shall mail process.

                                       MISSOURI Service of Process Clause
  Upon any cause of action arising in Missouri under this contract, the Company may be sued in the court of the county
  in which the cause of action arose. Service of process against the Company may be made in such action by service
  upon the Director of Insurance of the State of Missouri and his successors in office by the clerk of the court in which


QBIL-0217 (04-15)                                                                                                Page 3 of 6
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 138 of 176
  the action is brought. The Company further designates CT Corporation System, 120 South Central Avenue, Clayton,
  MO 63105 as the person to whom the Director shall mail process.

                                        MONTANA Service of Process Clause
  Upon any cause of action under this policy, the Company may be sued in the district court of the county in which the
  cause of action arose. The Company appoints the Commissioner of Insurance of the State of Montana, as its attorney
  for acceptance of the service of all legal process issued in this state in any action or proceeding arising out of this
  policy. Service of process upon the Commissioner shall be lawful service upon the Company. The Company further
  designates CT Corporation System, 208 North Broadway, Suite 313, Billings, MT 59101 as the person to whom the
  Commissioner is authorized to mail such process or a true copy thereof.

                                       NEBRASKA Service of Process Clause




       CE
  Upon any cause of action arising in Nebraska under this policy, the Company may be sued in the court of the county in
  which the cause of action arose. Service of process against the Company may be made in such action by service upon
  the Director of Insurance of the State of Nebraska. The Company further designates CT Corporation System, 5601
  South 59th Street, Lincoln, NE 68516 as the person to whom the Director shall mail process.

                                         NEVADA Service of Process Clause
  Upon any cause of action arising in Nevada under this contract, the Company may be sued in a district court of




                                RT
  Nevada. Service of process against the Company may be made in such action by service upon the Commissioner of
  Insurance of the State of Nevada or the Commissioner’s authorized representative. The Company further designates
  The Corporation Trust Company of Nevada, 311 South Division Street, Carson City, NV 89703 as the person to whom
  the Commissioner shall mail process.

                                   NEW HAMPSHIRE Service of Process Clause
  Upon any cause of action arising in New Hampshire under this contract, the Company may be sued in the court of the




                                                         IF
  county in which the cause of action arose. Service of process against the Company may be made in such action by
  service upon the Commissioner of Insurance of the State of New Hampshire by the clerk of the court in which the
  action is brought. The Company further designates C T Corporation System, 9 Capitol Street, Concord, NH 03301 as
  the person to whom the Commissioner shall mail process.




                                                                         IE
                                      NEW MEXICO Service of Process Clause
  Upon any cause of action arising in New Mexico under this contract, the Company may be sued in the district court of
  the county in which the cause of action arose. Service of process against the Company may be made in such action
  by service upon the Superintendent of Insurance of the State of New Mexico by the clerk of the court in which the




                                                                           D
  action is brought. The Company further designates Registered Agent: C T Corporation System, 123 East Marcy,
  Santa Fe, NM 87501 as the person to whom the Superintendent shall mail process.

                                       NEW YORK Service of Process Clause
  QBE Specialty Insurance Company (hereafter referred to as “the Company”) pursuant to the provisions of Regulation
  41, promulgated by New York (11 NYCRR 27.16) by issuance of this policy hereby constitutes and appoints the
  Superintendent of Insurance of the State of New York as its true and lawful attorney upon whom all lawful process
  may be served in any action, suit, or proceeding instituted in this State by or on behalf of the insured or any
  beneficiary against the Company arising out of this policy of insurance. The Company further designates CT
                                             th
  Corporation System, 111 Eighth Avenue, 13 Floor, New York, NY 10011 as the person to whom the Superintendent
  shall mail process.

                                  NORTH CAROLINA Service of Process Clause
  The Company hereby designates the Commissioner of Insurance of the State of North Carolina, as its true and lawful
  attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of
  the insured or any beneficiary arising out of this contract of insurance. The Company further designates CT
  Corporation System, 150 Fayetteville Street, Box 1011, Raleigh, NC 27601 as the person to whom the Commissioner
  shall mail process.

                                         OHIO Service of Process Clause
  Upon any cause of action arising in Ohio under this contract, the Company may be sued in the court of the county in
  which the cause of action arose. Service of process against the Company may be made in such action by service
  upon the Superintendent of Insurance of the State of Ohio by the clerk of the court in which the action is brought. The
                                                                      th
  Company further designates C T Corporation System, 1300 East 9 Street, Cleveland, OH 44114 as the person to
  whom the Superintendent shall mail process.

QBIL-0217 (04-15)                                                                                            Page 4 of 6
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 139 of 176
                                       OKLAHOMA Service of Process Clause
  Upon any cause of action arising in Oklahoma under this contract, the Company may be sued in the court of the county
  in which the cause of action arose. Service of process against the Company may be made in such action by service
  upon the Commissioner of Insurance of the State of Oklahoma by the clerk of the court in which the action is brought.
  The Company further designates The Corporation Company, 1833 South Morgan Road, Oklahoma City, OK 73128 as
  the person to whom the Commissioner shall mail process.

                                       OREGON Service of Process Clause
  Upon any cause of action arising in Oregon under this contract, the Company may be sued in the circuit court of the
  county in which the cause of action arose. The Company further designates: CT Corporation System, 388 State
  Street, Suite 420, Salem, OR 97301 as the person to whom the process shall be mailed.




       CE
                                          PENNSYLVANIA Service of Process Clause
  It is agreed that in the event of the failure of the Insurer(s) or Underwriter(s) herein to pay any amount claimed to be
  due hereunder, the Insurer(s) or Underwriter(s) herein, at the request of the Insured (or reinsured), will submit to the
  jurisdiction of any court of competent jurisdiction within the United States of America and will comply with all
  requirements necessary to give such court jurisdiction, and all matters arising hereunder shall be determined in
  accordance with the law and practice of such court. It is further agreed that in any such action instituted against any
  one of them upon this contract, Insurer(s) or Underwriter(s) will abide by the final decision of such court or of any




                                 RT
  appellate court in the event of an appeal. Service of process shall be made pursuant to the procedures provided by 42
  Pa.C.S. Ch. 53 Subch. B (relating to interstate and international procedure). When making service of process by mail,
  such process shall be mailed to: CT Corporation System, 116 Pine Street, Suite 320, Harrisburg, PA 17101. The
  above-named is authorized and directed to accept service of process on behalf of the Insured(s) or Underwriter(s) in
  any such action or upon the request of the insured (or reinsured) to give a written undertaking to the insured (or
  reinsured) that it or they will enter a general appearance for the Insurer(s) or Underwriter(s) in the event such an action
  shall be instituted. Further, pursuant to any statute of any state, territory or district of the United States of America,




                                                          IF
  which makes provisions therefor, the Insured(s) or Underwriter(s) hereby designates the Superintendent,
  Commissioner or Director of Insurance or other officer specified for that purpose in the statute or his successor or
  successors in office, as the true and lawful attorney upon whom any lawful process may be served in any action, suit or
  proceeding instituted by or on behalf of the insured (or reinsured) or any beneficiary hereunder arising out of his




                                                                           IE
  contract of insurance (or reinsurance), and hereby designates the above-named as the person on whom such process
  or a true copy thereof shall be served.

                                    RHODE ISLAND Service of Process Clause
  Upon any cause of action arising in Rhode Island under this policy, the Company may be sued in the court of the




                                                                             D
  county in which the cause of action arose. Service of process against the Company may be made in such action by
  service upon the Secretary of State by the clerk of the court in which the action is brought. The Company further
  designates CT Corporation System, 450 Veterans Memorial Parkway, Suite 7A, East Providence, RI 02914 as the
  person to whom the Secretary of State shall mail process.

                                      SOUTH DAKOTA Service of Process Clause
  Any cause of action against the Company arising in South Dakota under this policy shall be brought in the circuit court
  for the county in which the cause of action arose. Service of legal process against the Company may be made in any
  such action by service upon the Director of Insurance of the State of South Dakota and his successors in office. The
  Company further designates CT Corporation System, 319 South Coteau Street, Pierre, SD 57501 as the person to
  whom the Director shall mail a copy of the process. The copy shall be mailed by prepaid registered or certified mail
  with return receipt requested. The Company shall have thirty days from the date of service upon the Director within
  which to plead, answer, or otherwise defend the action.

                                        TENNESSEE Service of Process Clause
  The Company hereby designates the Commissioner of the State of Tennessee, as its true and lawful attorney upon
  whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or
  any beneficiary arising out of this contract of insurance. The Company further designates CT Corporation System, 800
  S. Gay Street, Suite 2021, Knoxville, TN 37929-9710 as the person to whom the Commissioner shall mail process.

                                          TEXAS Service of Process Clause
  The Company hereby designates the Commissioner of the State of Texas as its true and lawful attorney upon whom
  may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or any
  beneficiary hereunder arising out of this contract of insurance. The Company further designates CT Corporation
  System, 1999 Bryan Street, Suite 900, Dallas, TX 75201 as the person to whom the Commissioner shall mail process.

QBIL-0217 (04-15)                                                                                                Page 5 of 6
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 140 of 176
                                           UTAH Service of Process Clause
   The Company hereby designates the Commissioner and Lieutenant Governor of the State of Utah, as its agent upon
   whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or
   any beneficiary hereunder arising out of this contract of insurance. The Company further designates CT Corporation
   System, 1108 East South Union Avenue, Midvale, UT 84047 as the person to whom the Commissioner or Lieutenant
   Governor shall mail process.

                                           VIRGINIA Service of Process Clause
   The Company hereby designates the clerk of the Commission of the State of Virginia as its true and lawful attorney
   upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured
   or any beneficiary hereunder arising out of this contract of insurance. The Company further designates CT Corporation
   System, 4701 Cox Road, Suite 285, Glen Allen, VA 23060 as the person to whom the clerk of the Commission shall




        CE
   mail process.

                                       WASHINGTON Service of Process Clause
   Upon any cause of action arising in Washington under this contract, the Company may be sued in the court of the
   county in which the cause of action arose. Service of process against the Company may be made in such action by
   service upon the Commissioner of Insurance of the State of Washington by the clerk of the court in which the action is
   brought. The Company further designates C T Corporation System, Inc., 505 Union Ave. S.E., Suite 120, Olympia,




                                 RT
   WA 98501 as the person to whom the Commissioner shall mail process.

                                      WEST VIRGINIA Service of Process Clause
   Upon any cause of action arising in West Virginia under this policy, the Company may be sued in the court of the
   county in which the cause of action arose. Service of process against the Company may be made in such action by
   service upon the Secretary of State by the clerk of the court in which the action is brought. The Company further
   designates CT Corporation System, 5400 D Big Tyler Road, Charleston, WV 25313 as the person to whom the




                                                          IF
   Secretary of State shall mail process.

                                       WISCONSIN Service of Process Clause
   Upon any cause of action arising in Wisconsin under this policy the Company may be sued in the court of the county in




                                                                          IE
   which the cause of action arose. Service of process against the Company may be made in such action by service
   upon the Commissioner of Insurance of the State of Wisconsin. The Company further designates CT Corporation
   System, 8020 Excelsior Drive, Suite 200, Madison, WI 53717 as the person to whom the Commissioner shall mail
   process.




                                                                            D
                                         WYOMING Service of Process Clause
   Upon any cause of action under this policy, the Company may be sued in the district court of the county in which the
   cause of action arose. The Company appoints the Commissioner of Insurance of the State of Wyoming, as its attorney
   for acceptance of the service of all legal process issued in this state in any action or proceeding arising out of this
   policy. Service of process upon the Commissioner shall be lawful service upon the Company. The Company further
   designates CT Corporation System, 1712 Pioneer Avenue, Suite 120, Cheyenne, WY 82001 as the person to whom
   the Commissioner is authorized to mail such process or a true copy thereof.




All other terms and conditions of this policy remain unchanged.




QBIL-0217 (04-15)                                                                                             Page 6 of 6
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 141 of 176
                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      STEADFAST INSURANCE COMPANY AMENDATORY



        WITH RESPECT TO THE COVERAGE PROVIDED BY STEADFAST INSURANCE COMPANY,
        THE FOLLOWING CLAUSES SHALL APPLY:




        CE
                              Service Of Suit and In Witness Clause
        1. The following Service Of Suit and In Witness Clause applies to all policies written in Alabama,
           Alaska, Arkansas, Colorado, Connecticut, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana,
           Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,
           Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico,




                                 RT
           New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Puerto
           Rico, Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont,
           Washington, West Virginia or Wyoming:

            Service Of Suit




                                                          IF
            In the event of failure of the Company to pay any amount claimed to be due hereunder, the Company,
            at the request of the “Insured”, will submit to the jurisdiction of a court of competent jurisdiction
            within the United States. Nothing in this condition constitutes or should be understood to constitute a
            waiver of the Company's rights to commence an action in any court of competent jurisdiction in the




                                                                           IE
            United States to remove an action to a United States District Court or to seek a transfer of a case to
            another court as permitted by the laws of the United States or any state in the United States. It is
            further agreed that service of process in such suit may be made upon General Counsel, Law
            Department, Steadfast Insurance Company, 1400 American Lane, Schaumburg, Illinois 60196-1056,




                                                                             D
            or his or her representative, and that in any suit instituted against the Company upon this policy, the
            Company will abide by the final decision of such court or of any appellate court in the event of an
            appeal.
            Further, pursuant to any statute of any state, territory, or district of the United States which makes
            provisions therefore, the Company hereby designates the Superintendent, Commissioner, or Director
            of Insurance, or other officer specified for that purpose in the statute, or his or her successor or
            successors in office, as its true and lawful attorney upon whom may be served any lawful process in
            any action, suit or proceeding instituted by or on behalf of the “Insured” or any beneficiary hereunder
            arising out of this policy of insurance and hereby designates the above named General Counsel as the
            person to whom the said officer is authorized to mail such process or a true copy thereof.

            In Witness Clause

            In return for the payment of premium, and subject to the terms of the policy, the Company agrees
            with the “Insured” to provide insurance as stated in this policy. This policy shall not be valid unless
            signed by the duly authorized Representative of the Company.

            In Witness Whereof, this Company has executed and attested these presents, and where required by
            law, has caused this policy to be signed by its duly authorized Representative.




STF-CL-111-A CW (11-08)                                                                                          Page 1 of 4
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 142 of 176


        2. The following Service Of Suit and In Witness Clause applies to all policies written in Arizona,
           Virginia or Washington:

            Service Of Suit

            In the event of failure of the Company to pay any amount claimed to be due hereunder, the Company,
            at the request of the “Insured”, will submit to the jurisdiction of a court of competent jurisdiction
            within the United States. Nothing in this condition constitutes or should be understood to constitute a
            waiver of the Company's rights to commence an action in any court of competent jurisdiction in the
            United States to remove an action to a United States District Court or to seek a transfer of a case to




        CE
            another court as permitted by the laws of the United States or any state in the United States. It is
            further agreed that service of process in such suit may be made upon General Counsel, Law
            Department, Steadfast Insurance Company, 1400 American Lane, Schaumburg, Illinois 60196-1056,
            or his or her representative, and that in any suit instituted against the Company upon this policy, the
            Company will abide by the final decision of such court or of any appellate court in the event of an
            appeal.




                                 RT
            Further, pursuant to any statute of any state, territory, or district of the United States which makes
            provisions therefore, the Company hereby designates the Superintendent, Commissioner, or Director
            of Insurance, or other officer specified for that purpose in the statute, or his or her successor or
            successors in office, as its true and lawful attorney upon whom may be served any lawful process in
            any action, suit or proceeding instituted by or on behalf of the “Insured” or any beneficiary hereunder




                                                          IF
            arising out of this policy of insurance and hereby designates the above named General Counsel as the
            person to whom the said officer is authorized to mail such process or a true copy thereof.

            In Witness Clause




                                                                           IE
            In return for the payment of premium, and subject to the terms of the policy, the Company agrees
            with the “Insured” to provide insurance as stated in this policy.




                                                                             D
            In Witness Whereof, the Company has executed and attested these presents, and where required by
            law, has caused this policy to be signed by its duly authorized Representative.


        3. The following Service Of Suit and In Witness Clause applies to all policies written in California:

            Service Of Suit

            In the event of failure of the Company to pay any amount claimed to be due hereunder, the Company,
            at the request of the “Insured”, will submit to the jurisdiction of a court of competent jurisdiction
            within the United States. Nothing in this condition constitutes or should be understood to constitute a
            waiver of the Company's rights to commence an action in any court of competent jurisdiction in the
            United States to remove an action to a United States District Court or to seek a transfer of a case to
            another court as permitted by the laws of the United States or any state in the United States. It is
            further agreed that service of process in such suit may be made upon General Counsel, Law
            Department, Steadfast Insurance Company, 1400 American Lane, Schaumburg, Illinois 60196-1056,
            or his or her representative, and that in any suit instituted against the Company upon this policy, the
            Company will abide by the final decision of such court or of any appellate court in the event of an
            appeal.

            Further, pursuant to any statute of any state, territory, or district of the United States which makes
            provisions therefore, the Company hereby designates the Superintendent, Commissioner, or Director
            of Insurance, or other officer specified for that purpose in the statute, or his or her successor or
            successors in office, as its true and lawful attorney upon whom may be served any lawful process in
            any action, suit or proceeding instituted by or on behalf of the “Insured” or any beneficiary hereunder
STF-CL-111-A CW (11-08)                                                                                          Page 2 of 4
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 143 of 176


            arising out of this policy of insurance and hereby designates Carpenter & Moore Insurance Services,
            Inc., 111 Pine Street, Suite 777, San Francisco, California 94111 as whom the said officer is
            authorized to mail such process or a true copy thereof.


            In Witness Clause

            In return for the payment of premium, and subject to the terms of the policy, the Company agrees
            with the “Insured” to provide insurance as stated in this policy. This policy shall not be valid unless
            signed by the duly authorized Representative of the Company.




        CE
            In Witness Whereof, the Company has executed and attested these presents, and where required by
            law, has caused this policy to be signed by its duly authorized Representative.

        4. The following Service Of Suit and In Witness Clause applies to all policies written in Delaware:




                                 RT
            Service Of Suit

            In the event of failure of the Company to pay any amount claimed to be due hereunder, the Company,
            at the request of the “Insured”, will submit to the jurisdiction of a court of competent jurisdiction
            within the United States. Nothing in this condition constitutes or should be understood to constitute a




                                                          IF
            waiver of the Company's rights to commence an action in any court of competent jurisdiction in the
            United States to remove an action to a United States District Court or to seek a transfer of a case to
            another court as permitted by the laws of the United States or any state in the United States. It is
            further agreed that service of process in such suit may be made upon General Counsel, Law




                                                                           IE
            Department, Zurich American Insurance Company of Illinois, 1400 American Lane, Schaumburg,
            Illinois 60196-1056, or his or her representative, and that in any suit instituted against the Company
            upon this policy, the Company will abide by the final decision of such court or of any appellate court
            in the event of an appeal.




                                                                             D
            Further, pursuant to any statute of any state, territory, or district of the United States which makes
            provisions therefore, the Company hereby designates the Superintendent, Commissioner, or Director
            of Insurance, or other officer specified for that purpose in the statute, or his or her successor or
            successors in office, as its true and lawful attorney upon whom may be served any lawful process in
            any action, suit or proceeding instituted by or on behalf of the “Insured” or any beneficiary hereunder
            arising out of this policy of insurance and hereby designates the above named General Counsel as the
            person to whom the said officer is authorized to mail such process or a true copy thereof.


            In Witness Clause

            In return for the payment of premium, and subject to the terms of the policy, the Company agrees
            with the “Insured” to provide insurance as stated in this policy. This policy shall not be valid unless
            signed by the duly authorized Representative of the Company.

            In Witness Whereof, this Company has executed and attested these presents, and where required by
            law, has caused this policy to be signed by its duly authorized Representative.




STF-CL-111-A CW (11-08)                                                                                          Page 3 of 4
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 144 of 176


        5. The following Service Of Suit and In Witness Clause applies to all policies written in District of
           Columbia:

            Service Of Suit

            In the event of failure of the Company to pay any amount claimed to be due hereunder, the Company,
            at the request of the “Insured”, will submit to the jurisdiction of a court of competent jurisdiction
            within the United States. Nothing in this condition constitutes or should be understood to constitute a
            waiver of the Company's rights to commence an action in any court of competent jurisdiction in the
            United States to remove an action to a United States District Court or to seek a transfer of a case to




        CE
            another court as permitted by the laws of the United States or any state in the United States. It is
            further agreed that service of process in such suit may be made upon General Counsel, Law
            Department, Steadfast Insurance Company, 1400 American Lane, Schaumburg, Illinois 60196-1056,
            or his or her representative, and that in any suit instituted against the Company upon this policy, the
            Company will abide by the final decision of such court or of any appellate court in the event of an
            appeal.




                                 RT
            Further, pursuant to any statute of any state, territory, or district of the United States which makes
            provisions therefore, the Company hereby designates the Superintendent, Commissioner, or Director
            of Insurance, or other officer specified for that purpose in the statute, or his or her successor or
            successors in office, as its true and lawful attorney upon whom may be served any lawful process in
            any action, suit or proceeding instituted by or on behalf of the “Insured” or any beneficiary hereunder




                                                          IF
            arising out of this policy of insurance and hereby designates Douglas A. Henry, c/o CT Corporation,
            1025 Vermont Avenue, N.W., Washington, DC 20005 as the person to whom the said officer is
            authorized to mail such process or a true copy thereof.




                                                                           IE
            In Witness Clause

            In return for the payment of premium, and subject to the terms of the policy, the Company agrees




                                                                             D
            with the “Insured” to provide insurance as stated in this policy. This policy shall not be valid unless
            signed by the duly authorized Representative of the Company.

            In Witness Whereof, this Company has executed and attested these presents, and where required by
            law, has caused this policy to be signed by its duly authorized Representative.




STF-CL-111-A CW (11-08)                                                                                          Page 4 of 4
         Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 145 of 176




Disclosure Statement

                                It is our pleasure to present the enclosed policy to you
                                            for presentation to your customer.




      CE
                                     INSTRUCTION TO AGENT OR BROKER:

WE REQUIRE THAT YOU TRANSMIT THE ATTACHED/ENCLOSED DISCLOSURE STATEMENT TO THE CUSTOMER
                                     WITH THE POLICY.




                               RT
   Once again, thank you for your interest, and we look forward to meeting your needs and those of your customers.




                                                         IF
                                                                         IE
                                                                           D

                                                                                                  U-GU-873-A CW (06/11)
                                                                                                             Page 1 of 1
     Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 146 of 176




Disclosure Statement

              NOTICE OF DISCLOSURE FOR AGENT & BROKER COMPENSATION




    CE
            If you want to learn more about the compensation Zurich pays agents and brokers visit:

                               http://www.zurichnaproducercompensation.com

                            or call the following toll-free number: (866) 903-1192.




                        RT
                  This Notice is provided on behalf of Zurich American Insurance Company

                                      and its underwriting subsidiaries.




                                                IF
                                                                 IE
                                                                   D

                                                                                           U-GU-874-A CW (06/11)
                                                                                                      Page 1 of 1
            Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 147 of 176


                OFAC Notice and Sanction Limitation Clauses

                       Office of Foreign Assets Control (“OFAC”) Regulations


Advisory notice to policyholders regarding the U.S. Treasury Department’s




        CE
Office of Foreign Assets Control (“OFAC”) regulations

No coverage is provided by this policyholder notice nor can it be construed to replace any provisions of your policy. You
should read your policy and review your declarations page for complete information on the coverages you are provided.

 This notice provides information concerning possible impact on your insurance coverage due to directives issued by the




                                  RT
                          U.S. Treasury Department's Office of Foreign Assets Control ("OFAC").

Please read this Notice carefully.

OFAC administers and enforces sanctions policy based on Presidential declarations of "national emergency". OFAC has
identified and listed numerous:




                                                           IF
           Foreign agents;
           Front organizations;
           Terrorists;




                                                                            IE
           Terrorist organizations; and
           Narcotics traffickers;

as "Specially Designated Nationals and Blocked Persons." This list can be located on the United States Treasury's web
site – http://www.treasury.gov/about/organizational-structure/offices/Pages/Office-of-Foreign-Assets-Control.aspx.




                                                                              D
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity claiming the
benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and Blocked Person, as
identified by OFAC, this insurance will be considered a blocked or frozen contract and all provisions of this insurance are
immediately subject to OFAC restrictions. When an insurance policy is considered to be such a blocked or frozen
contract, no payments or premium refunds may be made without authorization from OFAC. Other limitations on
premiums and payments also apply.

Includes copyrighted material of Insurance Service Office, Inc. with its permission                    U-GU-1041-A (3/11)




                                Sanction Limitation and Exclusion Clause

No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or provide any benefit
hereunder to the extent that the provision of such cover, payment of such claim or provision of such benefit would expose
that (re)insurer to any sanction, prohibition or restriction under United Nations resolutions or the trade or economic
sanctions, laws or regulations of the European Union, United Kingdom or United States of America.

                                                                                        LMA3100 9/15/2010 (USA date)
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 148 of 176
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


             VARIOUS COMPANIES’ SERVICE OF SUIT CLAUSES

WITH RESPECT TO THE COVERAGE PROVIDED BY:

       GENERAL SECURITY INDEMNITY COMPANY OF ARIZONA; OR
       INTERNATIONAL INSURANCE COMPANY OF HANNOVER, PLC; OR
       LEXINGTON INSURANCE COMPANY; OR
       OLD REPUBLIC UNION INSURANCE COMPANY; OR




CE
       UNITED SPECIALTY INSURANCE COMPANY; OR
       PRINCETON EXCESS AND SURPLUS LINES INSURANCE COMPANY.

THE FOLLOWING APPLICABLE CLAUSES SHALL APPLY TO THE INDICATED
COMPANY(IES), PROVIDED THAT COMPANY IS PARTICIPATING ON THE POLICY:




                    RT
                              Service of Suit Clause(s)

It is agreed that in the event of the failure of the Company hereon to pay any amount
claimed to be due hereunder, the Company hereon, at the request of the Insured (or
Reinsured), will submit to the jurisdiction of a Court of competent jurisdiction within the
United States. Nothing in this Clause constitutes or should be understood to constitute a




                                           IF
waiver of the Company’s rights to commence an action in any Court of competent
jurisdiction in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another Court as permitted by the laws of the United
States or of any State in the United States. It is further agreed that service of process in




                                                          IE
such suit may be made upon:

       General Security Indemnity Company of Arizona
             One Seaport Plaza        With copy to:




                                                            D
             199 Water Street         One Seaport Plaza
             New York, NY 10038-3526 199 Water Street
             Attn.: Henry Klecan, CEO New York, NY 10038-3526
                                      Attn.: Maxine Verne, General Legal Counsel

       International Insurance Company of Hannover, PLC
              Drinker, Biddle & Reath, LLP
              1177 Avenue of the Americas, 41st Floor
              New York, NY 10036-2714
              Attn: Andrea Best

       Lexington Insurance Company
              100 Summer Street
              Boston, MA 02110
              Facsimile: (866) 753-8411
              Attn.: Division Executive, Commercial Property
              With copies to:
              AIG Property Casualty U.S. and Lexington Insurance Company
              175 Water Street - 18th Floor        100 Summer Street
              New York, NY 10038                   Boston, MA 02110
              Facsimile: (212) 458-7080            Facsimile: (617) 772-4588
              Attn.: General Counsel               Attn.: General Counsel



VRS COS SOS – 01 18                                                            Page 1 of 2
Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 149 of 176



       Old Republic Union Insurance Company
               Old Republic Specialty Insurance Underwriters, Inc.
               c/o Office of General Counsel
               370 North Michigan Avenue
               Chicago, IL 60601

       United Specialty Insurance Company
              1900 L. Don Dodson Drive




CE
              Bedford, Texas 76021
              Attn.: Terry L. Ledbetter

and that in any suit instituted against any one of them upon this contract, the Company
will abide by the final decision of such Court or of any Appellate Court in the event of an
appeal.




                    RT
The above-named are authorized and directed to accept service of process on behalf of
the Company in any such suit and/or upon the request of the Insured (or Reinsured) to
have a written undertaking to the Insured (or Reinsured) that they will enter a general
appearance upon the Company’s behalf in the event such a suit shall be instituted.




                                          IF
Further, pursuant to any statute of any state, territory or district of the United States
which makes provision therefore, the Company hereon hereby designates the
Superintendent, Commissioner or Director of Insurance or other officer specified for that
purpose in the statute, or his successor or successors in office, as their true and lawful




                                                         IE
attorney upon whom may be served any lawful process in any action, suit or proceeding
instituted by or on behalf of the Insured (or Reinsured) or any beneficiary hereunder
arising out of this contract of insurance (or reinsurance), and hereby designate the
above-named person to whom the said officer is authorized to mail such process or a




                                                           D
true copy thereof.


AS RESPECTS PRINCETON EXCESS AND SURPLUS LINES INSURANCE
COMPANY ONLY:

                                 Service of Process Clause
We designate the Superintendent of Insurance, Insurance Commissioner, Director of
Insurance, or other officer specified by law, pursuant to the laws of the State where this
policy is delivered, as our true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted in the State in which this policy is
delivered, by, or on behalf of, the Named Insured or any beneficiary hereunder arising
out of this Policy. We designate the General Counsel of The Princeton Excess and
Surplus Lines Insurance Company, 555 College Road East, Princeton, New Jersey
08543 as the person to whom the said officer is authorized to mail such process or true
copy thereof.




VRS COS SOS – 01 18                                                           Page 2 of 2
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 150 of 176
                                                                                 AR CYB 12 14


                                 CyberOne Coverage Form
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.
Throughout this policy the words “you” and “your” refer to the First Named Insured shown in the Declarations. The words
“we”, “us” and “our” refer to the Company providing this insurance.
Some words and phrases that appear in bold face or quotation marks have special meaning. Refer to Definitions.




        CE
Coverage under this Coverage Form is subject to the following SCHEDULE:

SECTION 1 – COMPUTER ATTACK

Computer Attack Limit                      $100,000
                                          Annual Aggregate
Sublimits




                                   RT
   Data Re-creation                        $5,000
   Loss of Business                        $10,000
   Public Relations                        $5,000
                                          Per Occurrence

Computer Attack Deductible                 $10,000




                                                            IF
                                          Per Occurrence

SECTION 2 – NETWORK SECURITY LIABILITY

Network Security Liability Limit           $100,000




                                                                             IE
                                          Annual Aggregate

Network Security Liability Deductible $10,000
                                  Per Occurrence




                                                                               D
Network Security Liability Optional Coverage
   3rd Party Business Information      Included


SECTION 1 – COMPUTER ATTACK
A. COVERED CAUSE OF LOSS – SECTION 1
    This Computer Attack coverage applies only if all of the following conditions are met:
    1. There has been a “computer attack”; and
    2. Such “computer attack” is first discovered by you during the policy period for which this Coverage Form is
       applicable; and
    3. Such “computer attack” is reported to us as soon as practicable, but in no event more than 60 days after the date
       it is first discovered by you.
B. COVERAGE – SECTION 1
    If all three of the conditions listed above in COVERED CAUSE OF LOSS – SECTION 1 have been met, then we will
    provide you the following coverages for loss directly arising from such “computer attack”.
    1. Data Restoration
        We will pay your necessary and reasonable “data restoration costs”.
    2. Data Re-creation
        We will pay your necessary and reasonable “data re-creation costs”.

AR CYB 12 14                                               © 2013                                               Page 1 of 8
                                   Includes material © ISO Services, Inc., with permission
                                            as well as other copyrighted material
           Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 151 of 176
    3. System Restoration
        We will pay your necessary and reasonable “system restoration costs”.
    4. Loss of Business
        We will pay your actual “business income loss” and your necessary and reasonable “extra expenses”.
    5. Public Relations
        If you suffer a covered “business income loss”, we will pay for the services of a professional public relations firm
        to assist you in communicating your response to the “computer attack” to the media, the public and your
        customers, clients or members.
C. LIMITS – SECTION 1




        CE
    The most we will pay under Computer Attack coverage is the Computer Attack Limit indicated in the SCHEDULE. If
    no limit is shown or is shown as Excluded in the SCHEDULE at the top of this Coverage Form, then the Computer
    Attack coverage will be considered to have a limit of $0 and no coverage will be provided.
    The most we will pay under Data Re-creation coverage for loss (including “business income loss” and “extra expense”
    related to data re-creation activities) arising from any one “computer attack” is the Data Re-creation Sublimit indicated
    in the SCHEDULE. This sublimit is part of, and not in addition to, the Computer Attack Limit. If no sublimit is shown or
    is shown as Excluded in the SCHEDULE at the top of this Coverage Form, then the Data Re-creation coverage will be




                                   RT
    considered to have a sublimit of $0 and no coverage will be provided.
    The most we will pay under Loss of Business coverage for loss arising from any one “computer attack” is the Loss of
    Business Sublimit indicated in the SCHEDULE. This sublimit is part of, and not in addition to, the Computer Attack
    Limit. If no sublimit is shown or is shown as Excluded in the SCHEDULE at the top of this Coverage Form, then the
    Loss of Business coverage will be considered to have a sublimit of $0 and no coverage will be provided.
    The most we will pay under Public Relations coverage for loss arising from any one “computer attack” is the Public




                                                            IF
    Relations Sublimit indicated in the SCHEDULE. This sublimit is part of, and not in addition to, the Computer Attack
    Limit. If no sublimit is shown or is shown as Excluded in the SCHEDULE at the top of this Coverage Form, then the
    Public Relations coverage will be considered to have a sublimit of $0 and no coverage will be provided.
    The Computer Attack Limit is an annual aggregate limit. This amount is the most we will pay for the total of all loss




                                                                             IE
    covered under Section 1 arising out of all “computer attack” events which are first discovered by you during the
    present annual policy period. This limit applies regardless of the number of “computer attack” events occurring during
    that period.
   A “computer attack” may be first discovered by you in one policy period but it may cause covered costs in one or more




                                                                               D
   subsequent policy periods. If so, all covered costs arising from such “computer attack” will be subject to the Computer
   Attack Limit applicable to the policy period when the “computer attack” was first discovered by you.
D. DEDUCTIBLE – SECTION 1
    The Computer Attack coverage is subject to the Computer Attack Deductible indicated in the SCHEDULE for this
    Coverage Form. You shall be responsible for the applicable deductible amount as respects loss arising from each
    “computer attack” covered under this Coverage Form.

SECTION 2 – NETWORK SECURITY LIABILITY

A. COVERED CAUSE OF LOSS – SECTION 2
    This Network Security Liability coverage applies only if all of the following conditions are met:
    1. You first receive notice of a “network security liability suit” during the policy period for which this Coverage Form is
       applicable or any Extended Reporting Periods; and
    2. Such “network security liability suit” is reported to us as soon as practicable, but in no event more than 60 days
       after the date it is first received by you.
B. COVERAGE – SECTION 2
    If both of the conditions listed above in COVERED CAUSE OF LOSS - SECTION 2 have been met, then we will
    provide you the following coverages for loss directly arising from such “network security liability suit”.
    1. Defense
        We will pay your necessary and reasonable “network security liability defense costs”.
    2. Settlement Costs
        We will pay your necessary and reasonable “network security liability settlement costs”.
AR CYB 12 14                                               © 2013                                                 Page 2 of 8
                                   Includes material © ISO Services, Inc., with permission
                                            as well as other copyrighted material
            Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 152 of 176
C. LIMITS – SECTION 2
   Except for post-judgment interest, the most we will pay under Network Security Liability coverage is the Network
   Security Liability Limit indicated in the SCHEDULE. If no limit is shown or is shown as Excluded in the SCHEDULE at
   the top of this Coverage Form, then the Network Security Liability coverage will be considered to have a limit of $0
   and no coverage will be provided.
   The Network Security Liability Limit is an annual aggregate limit. This amount is the most we will pay for the total of all
   loss covered under Section 2 (other than post-judgment interest) arising out of all “network security liability suits” of
   which you first receive notice during the present annual policy period or any Extended Reporting Periods. This limit
   applies regardless of the number of “network security liability suits” of which you first receive notice during that period.
   You may first receive notice of a “network security liability suit” in one policy period but it may cause covered costs in
   one or more subsequent policy periods. If so, all covered costs arising from such “network security liability suit” (other




        CE
   than post-judgment interest) will be subject to the Network Security Liability Limit applicable to the policy period when
   notice of the “network security liability suit” was first received by you.
   The Network Security Liability Limit for the Extended Reporting Periods (if applicable) shall be part of, and not in
   addition to, the Network Security Liability Limit for the immediately preceding policy period.
D. DEDUCTIBLE – SECTION 2
   The Network Security Liability coverage is subject to the Network Security Liability Deductible indicated in the




                                  RT
   SCHEDULE for this Coverage Form. You shall be responsible for the applicable deductible amount as respects loss
   arising from each “network security liability suit” covered under this Coverage Form.

EXCLUSIONS, ADDITIONAL CONDITIONS AND DEFINITIONS APPLICABLE TO ALL SECTIONS

A. EXCLUSIONS




                                                            IF
   We will not pay for costs or loss based upon, arising out of or resulting from the following:
   1. Loss to the internet, an internet service provider, or any computer or computer system that is not owned or leased
      by you and operated under your control.




                                                                             IE
   2. Costs to research or correct any deficiency.
   3. Any fines or penalties.
   4. Any criminal investigations or proceedings.
   5. Any threat, extortion or blackmail. This includes, but is not limited to, ransom payments and private security




                                                                               D
      assistance.
   6. Your intentional or willful complicity in a covered loss event or your reckless disregard for the security of your
      computer system or data.
   7. Any criminal, fraudulent or dishonest act, error or omission, or any intentional or knowing violation of the law by
      you.
   8. Any “computer attack” occurring prior to the first inception of this CyberOne Coverage Form or any coverage
      substantially similar to that described in this Coverage Form.
   9. That part of any “network security liability suit” seeking any non-monetary relief.
   10. Any “network security liability suit” arising from a propagation of malware, denial of service attack, or if applicable,
       loss, release or disclosure of business data that occurred prior to the first inception of this Coverage Form or any
       coverage substantially similar to that described in this Coverage Form.
   11. The propagation or forwarding of malware, including viruses, worms, Trojans, spyware and keyloggers in
       connection with hardware or software created, produced or modified by you for sale, lease or license to third
       parties.
   12. Seizure or destruction of property by order of governmental authority.
   13. Nuclear reaction or radiation or radioactive contamination, however caused.
   14. War and military action including any of the following and any consequence of any of the following:
       a. War, including undeclared or civil war;
       b. Warlike action by a military force, including action in hindering or defending against an actual or expected
          attack, by any government, sovereign or other authority using military personnel or other agents; or
       c.   Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in hindering or
            defending against any of these.
AR CYB 12 14                                               © 2013                                                 Page 3 of 8
                                   Includes material © ISO Services, Inc., with permission
                                            as well as other copyrighted material
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 153 of 176
   15. Bodily harm or injury, sickness, disease, disability, humiliation, shock, fright, mental anguish or mental injury,
       including care, loss of services or death resulting from any of these at any time.
   16. Physical injury to or destruction of tangible property including all resulting loss of use; or loss of use of tangible
       property that is not physically injured.
   17. Failure or interruption of or damage to the internet or internet service provider.
B. CONDITIONS
   The following conditions apply in addition to the Common Policy Conditions.
   1. Abandonment
      There can be no abandonment of any property to us.




       CE
   2. Concealment or Fraud
      This policy is void if you have intentionally concealed or misrepresented any material fact or circumstance relating
      to this insurance.
   3. Coverage Territory
      The “computer attack” must involve a computer or other electronic hardware that is owned or leased by you and
      operated under your control within the United States of America, its territories and possessions, and Puerto Rico.




                                  RT
      The “network security liability suit" must be brought in the United States of America, its territories and possessions,
      Puerto Rico or Canada.
   4. Due Diligence
      You agree to use due diligence to prevent and mitigate costs covered under this Coverage Form. This includes,
      but is not limited to, complying with reasonable and industry-accepted protocols for:




                                                           IF
      a. Providing and maintaining appropriate computer and internet security; and
      b. Maintaining and updating at appropriate intervals backups of computer data.
   5. Duties in the Event of a “Computer Attack”
      You must see that the following are done in the event of a “computer attack”:




                                                                            IE
      a. Notify the police if a law may have been broken.
      b. Give us prompt notice of the “computer attack”. As noted in Section 1 A.3., you must report the “computer
         attack” to us within 60 days of the date you first discover it.
      c. As soon as possible, give us a description of how, when and where the “computer attack” occurred.




                                                                              D
      d. Take all reasonable steps to protect computers or other electronic hardware. If feasible, preserve evidence of
         the “computer attack”.
      e. Permit us to inspect the property and records proving the “computer attack”.
      f. If requested, permit us to question you under oath at such times as may be reasonably required about any
         matter relating to this insurance or your claim, including your books and records. In such event, your answers
         must be signed.
      g. Send us a signed, sworn statement containing the information we request to investigate the claim. You must
         do this within 60 days after our request. We will supply you with the necessary forms.
      h. Cooperate with us in the investigation or settlement of the claim.
   6. Duties in the Event of a “Network Security Liability Suit”
      a. If a “network security liability suit” is brought against you, you must:
          1. Immediately record the specifics of the “network security liability suit” and the date received; and
          2. Provide us with written notice, as soon as practicable, but in no event more than 60 days after the date
              the “network security liability suit” is first received by you.
          3. Immediately send us copies of any demands, notices, summonses or legal papers received in connection
              with the “network security liability suit”;
          4. Authorize us to obtain records and other information;
          5. Cooperate with us in the investigation, settlement or defense of the “network security liability suit”;
          6. Assist us, upon our request, in the enforcement of any right against any person or organization which
              may be liable to you because of loss to which this insurance may also apply; and
          7. Not take any action, or fail to take any required action, that prejudices your rights or our rights with
              respect to such “network security liability suit”.
   7. Extended Reporting Periods
      a. You shall have the right to the Extended Reporting Periods described in this section, in the event that:
AR CYB 12 14                                              © 2013                                                Page 4 of 8
                                  Includes material © ISO Services, Inc., with permission
                                           as well as other copyrighted material
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 154 of 176
          1. You or we cancel this CyberOne coverage;
          2. You or we refuse to renew this CyberOne coverage; or
          3. We renew this CyberOne coverage on an other than a claims-made basis or with a retroactive date later
               than the date of the first inception of this Coverage Form or any coverage substantially similar to that de-
               scribed in this Coverage Form;
       b. If an event as specified in Paragraph a. has occurred, you shall have the right to the following:
          1. An Automatic Extended Reporting Period of 30 days after the effective date of cancellation or nonrenewal
               at no additional premium in which to give to us written notice of a “network security liability suit” of which
               you first receive notice during said Automatic Extended Reporting Period for any propagation of malware,
               denial of service attack, or if applicable, loss, release or disclosure of business data occurring before the
               end of the coverage period for this CyberOne coverage and which is otherwise covered by this CyberOne




       CE
               coverage; and
          2. Upon payment of an additional premium of 100% of the full annual premium applicable to this CyberOne
               coverage, a Supplemental Extended Reporting Period of 1 year immediately following the effective date
               of cancellation or nonrenewal in which to give to us written notice of a “network security liability suit” of
               which you first receive notice during said Supplemental Extended Reporting Period for any propagation of
               malware, denial of service attack, or if applicable, loss, release or disclosure of business data occurring
               before the end of the coverage period for this CyberOne coverage and which is otherwise covered by this




                                 RT
               CyberOne coverage.
               To obtain the Supplemental Extended Reporting Period, you must request it in writing and pay the addi-
               tional premium due, within 30 days of the effective date of cancellation or nonrenewal. The additional
               premium for the Supplemental Extended Reporting Period shall be fully earned at the inception of the
               Supplemental Extended Reporting Period. If we do not receive the written request as required, you may
               not exercise this right at a later date.




                                                          IF
               This insurance, provided during the Supplemental Extended Reporting Period, is excess over any other
               valid and collectible insurance that begins or continues in effect after the Supplemental Extended Report-
               ing Period becomes effective, whether the other insurance applies on a primary, excess, contingent, or
               any other basis.




                                                                           IE
   8. Legal Action Against Us
      No one may bring a legal action against us under this insurance unless:
      a. There has been full compliance with all of the terms of this insurance; and
      b. The actions is brought within 2 years after the date the “computer attack” is first discovered by you, or the date




                                                                             D
         on which you first receive notice of a “network security liability suit”.
   9. Network Security Liability Defense
      a. We shall have the right and the duty to assume the defense of any applicable “network security liability suit”
         against you. You shall give us such information and cooperation as we may reasonably require.
      b. You shall not admit liability for or settle any “network security liability suit” or incur any defense costs without
         our prior written consent.
      c. If you refuse to consent to any settlement recommended by us and acceptable to the claimant, we may then
         withdraw from your defense by tendering control of the defense to you. From that point forward, you shall, at
         your own expense, negotiate or defend such “network security liability suit” independently of us. Our liability
         shall not exceed the amount for which the claim or suit could have been settled if such recommendation was
         consented to, plus defense costs incurred by us, and defense costs incurred by you with our written consent,
         prior to the date of such refusal.
      d. We shall not be obligated to pay any damages or defense costs, or to defend or continue to defend any
         “network security liability suit”, after the Network Security Liability Limit has been exhausted.
      e. We shall pay all interest on that amount of any judgment within the Network Security Liability Limit which
         accrues:
          1. After entry of judgment; and
          2. Before we pay, offer to pay or deposit in court that part of the judgment within the Network Security
             Liability Limit or, in any case, before we pay or offer to pay the entire Network Security Liability Limit.
          These interest payments shall be in addition to and not part of the Network Security Liability Limit.
   10. Other Data Coverage in This Policy
      Some elements of this CyberOne coverage may also be covered elsewhere under this policy. If so, this CyberOne

AR CYB 12 14                                              © 2013                                                  Page 5 of 8
                                  Includes material © ISO Services, Inc., with permission
                                           as well as other copyrighted material
            Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 155 of 176
      coverage will apply as excess, additional coverage. If loss payment has been made elsewhere under the policy for
      the same event, the amount of such payment will count towards the deductible that applies to this CyberOne
      coverage.
   11. Policy Period
      This policy applies only to “computer attacks” that are first discovered by you during the policy period shown in the
      Declarations, and to “network security liability suits” of which you first receive notice during the policy period shown
      in the Declarations. The policy period begins and ends at 12:01 a.m., Standard Time, at your address shown in the
      Declarations.
   12. Services
      The following conditions apply as respects any services provided to you by any service firm provided or paid for in




       CE
      whole or in part under this Coverage Form:
      a. The effectiveness of such services depends on your cooperation and assistance.
      b. We do not warrant or guarantee that the services will end or eliminate all problems associated with the covered
         events.
C. DEFINITIONS
   With respect to the provisions of this Coverage Form only, the following definitions are added:




                                  RT
   1. “Business Income Loss” means the sum of the:
       a. Net income (net profit or loss before income taxes) that would have been earned or incurred; and
       b. Continuing normal and necessary operating expenses incurred, including employee payroll,
       actually lost by you during the “period of restoration”.
   2. “Computer Attack” means one of the following involving a computer or other electronic hardware that is owned or




                                                            IF
      leased by you and operated under your control:
       a. Unauthorized Access - meaning the gaining of access to your computer system by an unauthorized person or
          persons; or




                                                                            IE
       b. Malware Attack – meaning damage to your computer system or data arising from malicious code, including
          viruses, worms, Trojans, spyware and keyloggers. This does not mean damage from shortcomings or
          mistakes in legitimate electronic code or damage from code installed on your computer system during the
          manufacturing process.
       c.   Denial of Service Attack – meaning a deliberate act to prevent third parties from gaining access to your




                                                                              D
            computer system through the internet in a manner in which they are legally entitled.
   3. “Data Re-creation Costs”
       a. “Data re-creation costs” means the costs of an outside professional firm hired by you to research, re-create
          and replace data that has been lost or corrupted and for which there is no electronic source available or
          where the electronic source does not have the same or similar functionality to the data that has been lost or
          corrupted.
       b. “Data re-creation costs” also means your actual “business income loss” and your necessary and reasonable
          “extra expenses” arising from the lack of the lost or corrupted data during the time required to research, re-
          create and replace such data.
       c.   “Data re-creation costs” does not mean costs to research, re-create or replace:
            1) Software programs or operating systems that are not commercially available; or
            2) Data that is obsolete, unnecessary or useless to you.
   4. “Data Restoration Costs”
       a. “Data restoration costs” means the costs of an outside professional firm hired by you to replace electronic da-
          ta that has been lost or corrupted. In order to be considered “data restoration costs,” such replacement must
          be from one or more electronic sources with the same or similar functionality to the data that has been lost or
          corrupted.
       b.    “Data restoration costs” does not mean costs to research, restore or replace:
            1) Software programs or operating systems that are not commercially available; or
            2) Data that is obsolete, unnecessary or useless to you.
   5. “Extra Expense” means the additional cost you incur to operate your business during the “period of restoration”
      over and above the cost that you normally would have incurred to operate your business during the same period
AR CYB 12 14                                              © 2013                                                 Page 6 of 8
                                  Includes material © ISO Services, Inc., with permission
                                           as well as other copyrighted material
            Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 156 of 176
       had no “computer attack” occurred.
   6. “Network Security Liability Defense Costs”
       a. “Network security liability defense costs” means reasonable and necessary expenses resulting solely from the
          investigation, defense and appeal of any “network security liability suit” against you. Such expenses may be
          incurred by us. Such expenses may include premiums for any appeal bond, attachment bond or similar bond.
          However, we have no obligation to apply for or furnish such bond.
       b. “Network security liability defense costs” does not mean your salaries or your loss of earnings.
   7. “Network Security Liability Settlement Costs”
      a. “Network security liability settlement costs” means the following, when they arise from a “network security
          liability suit”:




       CE
          1) Damages, judgments or settlements; and
          2) Defense costs added to that part of any judgment paid by us, when such defense costs are awarded by
               law or court order; and
          3) Pre-judgment interest on that part of any judgment paid by us.
      b. “Network security liability settlement costs” does not mean:
          1) Civil or criminal fines or penalties imposed by law;




                                   RT
          2) Punitive or exemplary damages;
          3) The multiplied portion of multiplied damages;
          4) Taxes; or
          5) Matters which may be deemed uninsurable under the applicable law.
   8. “Network Security Liability Suit”




                                                             IF
       a. “Network security liability suit” means a civil proceeding against you in which damages are alleged. Such
          proceeding must be brought in the United States of America, its territories and possessions, Puerto Rico or
          Canada. Such proceeding must be based on an allegation that a negligent security failure or weakness with
          respect to a computer or other electronic hardware that is owned or leased by you and operated under your
          control allowed one or more of the following to happen:




                                                                              IE
            1) The unintended propagation or forwarding of malware, including viruses, worms, Trojans, spyware and
               keyloggers. Malware does not include shortcomings or mistakes in legitimate electronic code.
            2) The unintended abetting of a denial of service attack against one or more other systems.
       b. If the 3rd Party Business Information line under Network Security Liability Optional Coverage on the




                                                                                D
          SCHEDULE at the top of this Coverage Form is marked as Included, then “network security liability suit” also
          means a civil proceeding against you in which damages are alleged which is brought in the United States of
          America, its territories and possessions, Puerto Rico or Canada and which is based on an allegation that a
          negligent security failure or weakness with respect to a computer or other electronic hardware that is owned
          or leased by you and operated under your control allowed the loss, release or disclosure of business data that
          is owned by or proprietary to a third party. This does not include personally identifying information or other
          information that is sensitive or personal to individuals. If the 3rd Party Business Information line under Network
          Security Liability Optional Coverage on the SCHEDULE at the top of this Coverage Form is marked as
          Excluded or is blank, then “network security liability suit” does not include such suits.
       c.   “Network security liability suit” includes the following:
            1) An arbitration or alternative dispute resolution proceeding that you are required to submit to or which we
               agree you should submit to; or
            2) A written demand for money, when such demand could reasonably result in a civil proceeding as
               described in this definition.
       d. “Network security liability suit” does not mean any demand or action alleging or arising from property damage
          or bodily injury.
       e. “Network security liability suit” does not mean any demand or action brought by or on behalf of someone who
          is:
            1) Your director or officer;
            2) Your owner or part-owner; or
            3) A holder of your securities;
            in their capacity as such, whether directly, derivatively, or by class action.

AR CYB 12 14                                                © 2013                                             Page 7 of 8
                                    Includes material © ISO Services, Inc., with permission
                                             as well as other copyrighted material
         Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 157 of 176
   9. “Period of Restoration” means the period of time that begins at the time that the “computer attack” is discovered
      by you and continues until the earlier of:
       a. The date that all data restoration, data re-creation and system restoration directly related to the “computer
          attack” has been completed; or
       b. The date on which such data restoration, data re-creation and system restoration could have been completed
          with the exercise of due diligence and dispatch.
   10. “System Restoration Costs”
       a. “System restoration costs” means the costs of an outside professional firm hired by you to do any of the
          following in order to restore your computer system to its pre- “computer attack” level of functionality:
          1) Replace or reinstall computer software programs;




       CE
          2) Remove any malicious code; and
          3) Configure or correct the configuration of your computer system.
       b. “System restoration costs” does not mean:
          1) Costs to increase the speed, capacity or utility of your computer system;
          2) Labor of your employees;




                                RT
          3) Any costs in excess of the actual cash value of your computer system; or
          4) Costs to repair or replace hardware.




                                                        IF
                                                                         IE
                                                                           D

AR CYB 12 14                                            © 2013                                            Page 8 of 8
                                Includes material © ISO Services, Inc., with permission
                                         as well as other copyrighted material
              Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 158 of 176AR DC 12 14

                          Data Compromise Coverage Form
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.
Throughout this policy the words “you” and “your” refer to the First Named Insured shown in the Declarations. The words
“we”, “us” and “our” refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to the Definitions section.

The terms and conditions of the Cancellation Clause of the Common Policy Conditions and any amendment to such terms




        CE
incorporated by endorsement are hereby incorporated herein and shall apply to coverage as is afforded by this Data
Compromise Coverage, unless specifically stated otherwise in an endorsement attached hereto.

                                                        SCHEDULE
 SECTION 1 – RESPONSE EXPENSES
 Data Compromise




                                  RT
   Response Expenses Limit:                          $50,000                  Annual Aggregate
 Sublimits
   Named Malware (Section 1):                        $50,000                  Any One “Personal Data Compromise”
    Forensic IT Review:                              $5,000                   Any One “Personal Data Compromise”
    Legal Review:                                    $5,000                   Any One “Personal Data Compromise”




                                                           IF
    PR Services:                                     $5,000                   Any One “Personal Data Compromise”
 Response Expense Deductible:                        $5,000                   Any One “Personal Data Compromise”
 SECTION 2 – DEFENSE AND LIABILITY




                                                                            IE
 Data Compromise
   Defense and Liability Limit:                      $50,000                  Annual Aggregate
 Sublimits




                                                                              D
   Named Malware (Section 2):                        $50,000                  Any One “Personal Data Compromise”
 Defense and Liability Deductible                    $2,500                   Each “Data Compromise Suit”


The following is added as an Additional Coverage:


SECTION 1 – RESPONSE EXPENSES

A. DATA COMPROMISE COVERED CAUSE OF LOSS
    Coverage under this Data Compromise Coverage Form applies only if all of the following conditions are met:
    1. There has been a “personal data compromise”; and
    2. Such “personal data compromise” is first discovered by you during the policy period for which this Data
       Compromise Coverage Form is applicable; and
    3. Such “personal data compromise” is reported to us within 60 days after the date it is first discovered by you.




AR DC 12 14                                        © 2006, 2009, 2012                                             Page 1 of 9
                                 includes material © ISO Services, Inc., with permission
                                          as well as other copyrighted material
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 159 of 176

B. COVERAGE – SECTION 1
   If all three of the conditions listed above in DATA COMPROMISE – COVERED CAUSE OF LOSS have been met,
   then we will provide coverage for the following expenses when they arise directly from the covered cause of loss and
   are necessary and reasonable. Coverages 4 and 5 apply only if there has been a notification of the “personal data
   compromise” to “affected individuals” as covered under coverage 3.
   1. Forensic IT Review
       Professional information technologies review if needed to determine, within the constraints of what is possible and
       reasonable, the nature and extent of the “personal data compromise” and the number and identities of the
       “affected individuals”.
       This does not include costs to analyze, research or determine any of the following:




       CE
       a. Vulnerabilities in systems, procedures or physical security;
       b. Compliance with PCI or other industry security standards; or
       c. The nature or extent of loss or damage to data that is not “personally identifying information” or “personally
          sensitive information”.




                                   RT
       If there is reasonable cause to suspect that a covered “personal data compromise” may have occurred, we will
       pay for costs covered under Forensic IT Review, even if it is eventually determined that there was no covered
       “personal data compromise”. However, once it is determined that there was no covered “personal data
       compromise”, we will not pay for any further costs.
   2. Legal Review
       Professional legal counsel review of the “personal data compromise” and how you should best respond to it.




                                                            IF
       If there is reasonable cause to suspect that a covered “personal data compromise” may have occurred, we will
       pay for costs covered under Legal Review, even if it is eventually determined that there was no covered “personal
       data compromise”. However, once it is determined that there was no covered “personal data compromise”, we will
       not pay for any further costs.




                                                                            IE
   3. Notification to Affected Individuals
       We will pay your necessary and reasonable costs to provide notification of the “personal data compromise” to
       “affected individuals”.
   4. Services to Affected Individuals




                                                                              D
       We will pay your necessary and reasonable costs to provide the following services to “affected individuals”.
       a. The following services apply to any “personal data compromise”.
              (1) Informational Materials
                  A packet of loss prevention and customer support information.
              (2) Help Line
                  A toll-free telephone line for “affected individuals” with questions about the “personal data compromise”.
                  Where applicable, the line can also be used to request additional services as listed in b. 1) and 2).
       b. The following additional services apply to “personal data compromise” events involving “personally identifying
          information”.
              (1) Credit Report and Monitoring
                  A credit report and an electronic service automatically monitoring for activities affecting an individual’s
                  credit records. This service is subject to the “affected individual” enrolling for this service with the
                  designated service provider.
              (2) Identity Restoration Case Management
                  As respects any “affected individual” who is or appears to be a victim of “identity theft” that may
                  reasonably have arisen from the “personal data compromise”, the services of an identity restoration
                  professional who will assist that “affected individual” through the process of correcting credit and other
                  records and, within the constraints of what is possible and reasonable, restoring control over his or her
                  personal identity.




AR DC 12 14                                       © 2006, 2009, 2012                                            Page 2 of 9
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 160 of 176

   5. PR Services
       Professional public relations firm review of and response to the potential impact of the “personal data
       compromise” on your business relationships.
       This includes costs to implement public relations recommendations of such firm. This may include advertising and
       special promotions designed to retain your relationship with “affected individuals”. However, we will not pay for
       promotions:
       a. Provided to any of your directors or employees; or;
       b. Costing more than $25 per “affected individual”.
C. LIMITS – SECTION 1




        CE
   The most we will pay under Response Expenses coverage is the Response Expenses Limit indicated in the
   SCHEDULE above.
   The Data Compromise Response Expenses Limit is an annual aggregate limit. This amount is the most we will pay for
   the total of all loss covered under Section 1 arising out of all “personal data compromise” events which are first
   discovered by you during the present annual policy period. This limit applies regardless of the number of “personal
   data compromise” events discovered by you during that period.




                                 RT
   A “personal data compromise” may be first discovered by you in one policy period but cause covered costs in one or
   more subsequent policy periods. If so, all covered costs arising from such “personal data compromise” will be subject
   to the Response Expenses Limit applicable to the policy period when the “personal data compromise” was first
   discovered by you.
   The most we will pay under Response Expenses coverage for loss arising from any “malware-related compromise” is
   the Named Malware (Sec. 1) sublimit indicated in the Data Compromise schedule above. For the purpose of the




                                                          IF
   Named Malware (Sec. 1) sublimit, all “malware-related compromises” that are caused, enabled or abetted by the
   same virus or other malicious code are considered to be a single “personal data compromise”. This sublimit is part of,
   and not in addition to the Response Expenses Limit.
   The most we will pay under Forensic IT Review, Legal Review and PR Services coverages for loss arising from any




                                                                          IE
   one “personal data compromise” is the applicable sublimit for each of those coverages indicated in the Data
   Compromise schedule above. These sublimits are part of, and not in addition to, the Data Compromise Response
   Expenses Limit. PR Services coverage is also subject to a limit per “affected individual” as described in 5. PR
   Services.




                                                                            D
   Coverage for Services to “affected individuals” is limited to costs to provide such services for a period of up to one
   year from the date of the notification to the “affected individuals”. Notwithstanding, coverage for Identity Restoration
   Case Management services initiated within such one year period may continue for a period of up to one year from the
   date such Identity Restoration Case Management services are initiated.
D. DEDUCTIBLE – SECTION 1
   Response Expenses coverage is subject to the Response Expenses Deductible indicated in the Data Compromise
   schedule above. You shall be responsible for such deductible amount as respects each “personal data compromise”
   covered under this Coverage Form.
The following is added as an Additional Coverage:


SECTION 2 – DEFENSE AND LIABILITY

A. DEFENSE AND LIABILITY COVERED CAUSE OF LOSS
   Coverage under this Data Compromise Coverage Form applies only if all three of the conditions in DATA
   COMPROMISE – COVERED CAUSE OF LOSS are met.
   Only with regard to Section 2 – Defense and Liability coverage, the following conditions must also be met:
   1. You have provided notifications and services to “affected individuals” in consultation with us pursuant to
      Response Expenses coverage; and
   2. You receive notice of a “data compromise suit” brought by one or more “affected individuals” or by a
      governmental entity on behalf of one or more “affected individuals”; and



AR DC 12 14                                    © 2006, 2009, 2012                                               Page 3 of 9
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 161 of 176

   3. Notice of such “data compromise suit” is received by you within two years of the date that the “affected
      individuals” are notified of the “personal data compromise”; and
   4. Such “data compromise suit” is reported to us as soon as practicable, but in no event more than 60 days after the
      date it is first received by you.
B. COVERAGE – SECTION 2
   If all of the conditions listed above in DEFENSE AND LIABILITY – COVERED CAUSE OF LOSS have been met, then
   we will provide coverage for “data compromise defense costs” and “data compromise liability” directly arising from the
   covered cause of loss.
C. LIMITS – SECTION 2




       CE
   The most we will pay under Defense and Liability coverage (other than post-judgment interest) is the Data
   Compromise Defense and Liability Limit indicated in the schedule above.
   The Data Compromise Defense and Liability Limit is an annual aggregate limit. This amount is the most we will pay
   for all loss covered under Section 2 (other than post-judgment interest) arising out of all “personal data compromise”
   events which are first discovered by you during the present annual policy period. This limit applies regardless of the
   number of “personal data compromise” events occurring during that period.




                                  RT
   A “personal data compromise” may be first discovered by you in one policy period but cause covered costs in one or
   more subsequent policy periods. If so, all covered costs arising from such “personal data compromise” (other than
   post-judgment interest) will be subject to the Data Compromise Defense and Liability Limit applicable to the policy
   period when the “personal data compromise” was first discovered by you.
   The most we will pay under Defense and Liability coverage for loss arising from any “malware-related compromise” is
   the Named Malware (Sec. 2) sublimit indicated for this coverage. For the purpose of the Named Malware (Sec. 2)




                                                            IF
   sublimit, all “malware-related compromises” that are caused, enabled or abetted by the same virus or other malicious
   code are considered to be a single “personal data compromise”. This sublimit is part of, and not in addition to, the
   Defense and Liability Limit.
D. DEDUCTIBLE – SECTION 2




                                                                             IE
   Defense and Liability coverage is subject to the Defense and Liability Deductible indicated in the schedule above. You
   shall be responsible for such deductible amount as respects each “data compromise suit” covered under this
   Coverage Form.




                                                                               D
SECTION 3 -- EXCLUSIONS, ADDITIONAL CONDITIONS AND DEFINITIONS APPLICABLE TO
BOTH SECTION 1 AND SECTION 2

A. EXCLUSIONS
   The following additional exclusions apply to this coverage:
   We will not pay for costs or loss based upon, arising out of or resulting from the following:
   1. Your intentional or willful complicity in a “personal data compromise.”
   2. Any criminal, fraudulent or dishonest act, error or omission, or any intentional or knowing violation of the law by
      you.
   3. Any “personal data compromise” occurring prior to the first inception of this Data Compromise Coverage Form or
      any coverage substantially similar to that described in this Form.
   4. Costs to research or correct any deficiency. This includes, but is not limited to, any deficiency in your systems,
      procedures or physical security that may have contributed to a “personal data compromise”.
   5. Any fines or penalties. This includes, but is not limited to, fees or surcharges from affected financial institutions.
   6. Any criminal investigations or proceedings.
   7. Any extortion or blackmail. This includes, but is not limited to, ransom payments and private security assistance.
   8. Any “personal data compromise” involving data that is being transmitted electronically, unless such data is
      encrypted to protect the security of the transmission.




AR DC 12 14                                      © 2006, 2009, 2012                                               Page 4 of 9
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 162 of 176

   9. Your reckless disregard for the security of “personally identifying information” or “personally sensitive information”
      in your care, custody or control.
   10. That part of any “data compromise suit” seeking any non-monetary relief.
   11. Seizure or destruction of property by order of governmental authority.
   12. Nuclear reaction or radiation or radioactive contamination, however caused.
   13. War and military action including any of the following and any consequence of any of the following:
       a. War, including undeclared or civil war;
       b. Warlike action by a military force, including action in hindering or defending against an actual or expected at-




       CE
          tack, by any government, sovereign or other authority using military personnel or other agents; or
       c. Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in hindering or
          defending against any of these.
   14. Bodily harm or injury, sickness, disease, disability, humiliation, shock, fright, mental anguish or mental injury, in-
       cluding care, loss of services or death resulting from any of these at any time.
   15. Physical injury to or destruction of tangible property including all resulting loss of use; or loss of use of tangible




                                   RT
       property that is not physically injured.
   16. Failure or interruption of or damage to the internet or internet service provider.
B. ADDITIONAL CONDITIONS
   The following conditions apply in addition to the Common Policy Conditions.
   1. Abandonment




                                                           IF
       There can be no abandonment of any property to us.
   2. Concealment or Fraud
       This policy is void if you have intentionally concealed or misrepresented any material fact or circumstance relating




                                                                            IE
       to this insurance.
   3. Coverage Territory
       The “personal data compromise” must involve “personally identifying information” that was within your care, cus-




                                                                              D
       tody or control within the United States of America and Puerto Rico.
   4. Data Compromise Liability Defense
       a. We shall have the right and the duty to assume the defense of any applicable “data compromise suit” against
          you. You shall give us such information and cooperation as we may reasonably require.
       b. You shall not admit liability for or settle any “data compromise suit” or incur any defense costs without our prior
          written consent.
       c. If you refuse to consent to any settlement recommended by us and acceptable to the claimant, we may then
          withdraw from your defense by tendering control of the defense to you. From that point forward, you shall, at
          your own expense, negotiate or defend such “data compromise suit” independently of us. Our liability shall not
          exceed the amount for which the claim or suit could have been settled if such recommendation was consented
          to, plus defense costs incurred by us, and defense costs incurred by you with our written consent, prior to the
          date of such refusal.
       d. We shall not be obligated to pay any damages or defense costs, or to defend or continue to defend any “data
          compromise suit”, after the Data Compromise Defense and Liability Limit has been exhausted.
       e. We shall pay all interest on that amount of any judgment within the Data Compromise Defense and Liability
          Limit which accrues:
              (1) after entry of judgment; and
              (2) before we pay, offer to pay or deposit in court that part of the judgment within the Data Compromise
                  Defense and Liability Limit or, in any case, before we pay or offer to pay the entire Data Compromise
                  Defense and Liability Limit.
          These interest payments shall be in addition to and not part of the Data Compromise Defense and Liability
          Limit.



AR DC 12 14                                      © 2006, 2009, 2012                                             Page 5 of 9
            Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 163 of 176

   5. Due Diligence
       You agree to use due diligence to prevent and mitigate costs covered under this Data Compromise Coverage
       Form. This includes, but is not limited to, complying with, and requiring your vendors to comply with, reasonable
       and industry-accepted protocols for:
       a. Providing and maintaining appropriate physical security for your premises, computer systems and hard copy
          files;
       b. Providing and maintaining appropriate computer and Internet security;
       c. Maintaining and updating at appropriate intervals backups of computer data;
       d. Protecting transactions, such as processing credit card, debit card and check payments; and




       CE
       e. Appropriate disposal of files containing “personally identifying information,” or “personally sensitive
          information”, including shredding hard copy files and destroying physical media used to store electronic data.
   6. Duties in the Event of a “Data Compromise Suit”
       a. If a “data compromise suit” is brought against you, you must:
              (1) Immediately record the specifics of the “data compromise suit” and the date received; and




                                   RT
              (2) Provide us with written notice, as soon as practicable, but in no event more than 60 days after the date
                  the “data compromise suit” is first received by you.
              (3) Immediately send us copies of any demands, notices, summonses or legal papers received in connection
                  with the “data compromise suit”;
              (4) Authorize us to obtain records and other information;




                                                            IF
              (5) Cooperate with us in the investigation, settlement or defense of the “data compromise suit”;
              (6) Assist us, upon our request, in the enforcement of any right against any person or organization which
                  may be liable to you because of loss to which this insurance may also apply; and




                                                                            IE
              (7) Not take any action, or fail to take any required action, that prejudices your rights or our rights with
                  respect to such “data compromise suit”.
       b. You may not, except at your own cost, voluntarily make a payment, assume any obligation, or incur any
          expense without our prior written consent.




                                                                              D
       c. If you become aware of a claim or complaint that may become a “data compromise suit,” you shall promptly
          inform us of such claim or complaint.
   7. Duties in the Event of a “Personal Data Compromise”
       You must see that the following are done in the event of a “personal data compromise”:
       a. Notify the police if a law may have been broken.
       b. Give us prompt notice of the “personal data compromise”. You must report the “personal data compromise” to
          us within 60 days of the date you first discover it.
       c. As soon as possible, give us a description of how, when and where the “personal data compromise” occurred.
       d. Take all reasonable steps to protect “personally identifying information” or “personally sensitive information”
          remaining in your care, custody or control. If feasible, preserve evidence of the “personal data compromise”.
       e. Permit us to inspect the property and records proving the “personal data compromise”.
       f.     If requested, permit us to question you under oath at such times as may be reasonably required about any
              matter relating to this insurance or your claim, including your books and records. In such event, your answers
              must be signed.
       g. Send us a signed, sworn statement containing the information we request to investigate the claim. You must
          do this within 60 days after our request. We will supply you with the necessary forms.
       h. Cooperate with us in the investigation or settlement of the claim.
   8. Legal Action Against Us
       No one may bring a legal action against us under this insurance unless:
       a. There has been full compliance with all of the terms of this insurance; and


AR DC 12 14                                       © 2006, 2009, 2012                                             Page 6 of 9
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 164 of 176

       b. The actions is brought within 2 years after the date the “personal data compromise” is first discovered by you.
   9. Legal Advice
       We are not your legal advisor. Our determination of what is or is not covered under this Data Compromise
       Coverage Form does not represent advice or counsel from us about what you should or should not do.
   10. Other Insurance
        If there is other insurance that applies to the same loss, damage or expense, this Data Compromise Coverage
       shall apply only as excess insurance after all other applicable insurance has been exhausted.
   11. Policy Period




       CE
       This policy applies only to “personal data compromises” that are first discovered by you during the policy period
       shown in the General Declarations. The policy period begins and ends at 12:01 a.m., Standard Time, at your ad-
       dress shown in the General Declarations.
   12. Pre-Notification Consultation
       You agree to consult with us prior to the issuance of notification to “affected individuals.” We assume no
       responsibility under this Data Compromise Coverage for any services promised to “affected individuals” without




                                   RT
       our prior agreement. If possible, this pre-notification consultation will also include the designated service
       provider(s) as agreed to under Condition 13. Service Providers. You must provide the following at our pre-
       notification consultation with you:
       a. The exact list of “affected individuals” to be notified, including contact information.
       b. Information about the “personal data compromise” that may appropriately be communicated with “affected
          individuals.”




                                                           IF
       c. The scope of services that you desire for the “affected individuals.” For example, coverage may be structured
          to provide fewer services in order to make those services available to more “affected individuals” without
          exceeding the available Response Expenses Limit.
   13. Service Providers




                                                                            IE
       a. We will only pay under this Data Compromise Coverage for services that are provided by service providers
          approved by us. You must obtain our prior approval for any service provider whose expenses you want
          covered under this Data Compromise Coverage. We will not unreasonably withhold such approval.
       b. Prior to the Pre-Notification Consultation described in Additional Condition 12. above, you must come to




                                                                              D
          agreement with us regarding the service provider(s) to be used for the Notification to Affected Individuals and
          Services to Affected Individuals. We will suggest a service provider. If you prefer to use an alternate service
          provider, our coverage is subject to the following limitations:
              (1) Such alternate service provider must be approved by us;
              (2) Such alternate service provider must provide services that are reasonably equivalent or superior in both
                  kind and quality to the services that would have been provided by the service provider we had suggested;
                  and
              (3) Our payment for services provided by any alternate service provider will not exceed the amount that we
                  would have paid using the service provider we had suggested.
   14. Services
       The following conditions apply as respects any services provided to you or any “affected individual” by us, our
       designees or any service firm paid for in whole or in part under this Data Compromise coverage:
       a. The effectiveness of such services depends on your cooperation and assistance.
       b. All services may not be available or applicable to all individuals. For example, “affected individuals” who are
          minors or foreign nationals may not have credit records that can be provided or monitored. Service in Canada
          will be different from service in the United States and Puerto Rico in accordance with local conditions.
       c. We do not warrant or guarantee that the services will end or eliminate all problems associated with the
          covered events.
       d. You will have a direct relationship with the professional service firms paid for in whole or in part under this
          coverage. Those firms work for you.




AR DC 12 14                                      © 2006, 2009, 2012                                          Page 7 of 9
          Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 165 of 176

C. DEFINITIONS
   With respect to the provisions of this Data Compromise Coverage Form only, the following definitions are added:
   1. "Affected Individual" means any person who is your current, former or prospective customer, client, member,
      owner, director or employee and whose “personally identifying information” or “personally sensitive information” is
      lost, stolen, accidentally released or accidentally published by a “personal data compromise” covered under this
      Coverage Form. This definition is subject to the following provisions:
       a. “Affected individual” does not include any business or organization. Only an individual person may be an
          “affected individual.”
       b. An “affected individual” must have a direct relationship with your interests as insured under this policy. The
          following are examples of individuals who would not meet this requirement:




       CE
              (1) If you aggregate or sell information about individuals as part of your business, the individuals about whom
                  you keep such information do not qualify as “affected individuals.” However, specific individuals may
                  qualify as “affected individuals” for another reason, such as being an employee of yours.
              (2) If you store, process, transmit or transport records, the individuals whose “personally identifying
                  information” or “personally sensitive information you are storing, processing, transmitting or transporting
                  for another entity do not qualify as “affected individuals.” However, specific individuals may qualify as




                                    RT
                  “affected individuals” for another reason, such as being an employee of yours.
              (3) You may have operations, interests or properties that are not insured under this policy. Individuals who
                  have a relationship with you through such other operations, interests or properties do not qualify as
                  "affected individuals." However, specific individuals may qualify as “affected individuals” for another
                  reason, such as being an employee of the operation insured under this policy.




                                                             IF
       c. An “affected individual” may reside anywhere in the world.
   2. "Data Compromise Defense Costs" means expenses resulting solely from the investigation, defense and appeal
      of any “data compromise suit” against you. Such expenses must be reasonable and necessary. They will be
      incurred by us. They do not include your salaries or your loss of earnings. They do include premiums for any




                                                                            IE
      appeal bond, attachment bond or similar bond, but without any obligation to apply for or furnish any such bond.
   3. "Data Compromise Liability"
       a. “Data compromise liability” means the following, when they arise from a “data compromise suit”:
              (1) Damages, judgments or settlements to “affected individuals”;




                                                                              D
              (2) Defense costs added to that part of any judgment paid by us, when such defense costs are awarded by
                  law or court order; and
              (3) Pre-judgment interest on that part of any judgment paid by us.
       b. “Data compromise liability” does not mean:
              (1) Damages, judgments or settlements to anyone who is not an “affected individual”;
              (2) Civil or criminal fines or penalties imposed by law;
              (3) Punitive or exemplary damages;
              (4) The multiplied portion of multiplied damages;
              (5) Taxes; or
              (6) Matters which may be deemed uninsurable under the applicable law.
   4. "Data Compromise Suit"
       a. “Data Compromise Suit” means a civil proceeding in which damages to one or more “affected individuals”
          arising from a “personal data compromise” or the violation of a governmental statute or regulation are alleged.
          Such proceeding must be brought in the United States of America, Puerto Rico or Canada. "Data compromise
          suit" includes:
              (1) An arbitration proceeding in which such damages are claimed and to which you must submit or do submit
                  with our consent;
              (2) Any other alternative dispute resolution proceeding in which such damages are claimed and to which you
                  submit with our consent; or



AR DC 12 14                                        © 2006, 2009, 2012                                           Page 8 of 9
            Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 166 of 176

              (3) A written demand for money, when such demand could reasonably result in a civil proceeding as
                  described in this definition.
        b. “Data compromise suit” does not mean any demand or action brought by or on behalf of someone who is:
              (1) Your director or officer;
              (2) Your owner or part-owner; or
              (3) A holder of your securities;
              in their capacity as such, whether directly, derivatively, or by class action. “Data compromise suit” will include
              proceedings brought by such individuals in their capacity as “affected individuals,” but only to the extent that
              the damages claimed are the same as would apply to any other “affected individual.”




         CE
        c. “Data compromise suit” does not mean any demand or action brought by or on behalf of an organization,
           business, institution or any other party that is not an “affected individual” or governmental entity.
    5. “Identity Theft” means the fraudulent use of “personally identifying information.” This includes fraudulently using
       such information to establish credit accounts, secure loans, enter into contracts or commit crimes.
        “Identity theft” does not include the fraudulent use of a business name, d/b/a or any other method of identifying a




                                     RT
        business activity.
    6. “Malware-Related Compromise” means a “personal data compromise” that is caused, enabled or abetted by a
       virus or other malicious code that, at the time of the “personal data compromise”, is named and recognized by the
       CERT® Coordination Center, McAfee®, Secunia, Symantec or other comparable third party monitors of malicious
       code activity.
    7. “Personal Data Compromise” means the loss, theft, accidental release or accidental publication of “personally




                                                             IF
       identifying information” or “personally sensitive information” as respects one or more “affected individuals”. If the
       loss, theft, accidental release or accidental publication involves “personally identifying information”, such loss,
       theft, accidental release or accidental publication must result in or have the reasonable possibility of resulting in
       the fraudulent use of such information. This definition is subject to the following provisions:




                                                                              IE
        a. At the time of the loss, theft, accidental release or accidental publication, the “personally identifying
           information” or “personally sensitive information” need not be at the insured premises but must be in the direct
           care, custody or control of:
              (1) You; or




                                                                                D
              (2) A professional entity with which you have a direct relationship and to which you (or an “affected
                  individual” at your direction) have turned over (directly or via a professional transmission or transportation
                  provider) such information for storage, processing, transmission or transportation of such information.
        b. “Personal data compromise” includes disposal or abandonment of “personally identifying information” or
           “personally sensitive information” without appropriate safeguards such as shredding or destruction, subject to
           the following provisions:
              (1) The failure to use appropriate safeguards must be accidental and not reckless or deliberate; and
              (2) Such disposal or abandonment must take place during the time period for which this Data Compromise
                  Coverage is effective.
        c. “Personal data compromise” includes situations where there is a reasonable cause to suspect that such
           “personally identifying information” or “personally sensitive information” has been lost, stolen, accidentally
           released or accidentally published, even if there is no firm proof.
        d. All incidents of “personal data compromise” that are discovered at the same time or arise from the same
           cause will be considered one “personal data compromise”.
    8. “Personally Identifying Information” means information, including health information, that could be used to commit
       fraud or other illegal activity involving the credit, access to health care or identity of an “affected individual”. This
       includes, but is not limited to, Social Security numbers or account numbers.
        “Personally identifying information” does not mean or include information that is otherwise available to the public,
        such as names and addresses.
    9. “Personally Sensitive Information” means private information specific to an individual the release of which requires
       notification of “affected individuals” under any applicable law.
        “Personally sensitive information” does not mean or include “personally identifying information”.
All other provisions of this policy apply.

AR DC 12 14                                        © 2006, 2009, 2012                                              Page 9 of 9
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 167 of 176




                    Calendar Year Hurricane Deductible


The Hurricane Wind/Hail Deductible, as described elsewhere in this policy, will apply anew in each calendar
year. If the policy period does not coincide with the calendar year, then a separate Hurricane Wind/Hail
Deductible will apply to loss or damage that occurs during each calendar year in which the policy is in force.




CE
For example, if the policy period is from July 1 of calendar year 1 to June 30 of calendar year 2, a separate
Hurricane Wind/Hail Deductible applies to loss or damage occurring from July 1 to December 31 of calendar
year 1 and to loss or damage occurring from January 1 to June 30 of calendar year 2.

When a Hurricane results in loss or damage that exhausts the Hurricane Wind/Hail Deductible, then that
Hurricane Wind/Hail Deductible will not apply to loss or damage from a subsequent Hurricane in the same
calendar year. In such case, the Deductible that applies to loss or damage from each subsequent Hurricane




                         RT
in that calendar year shall be the "All Other Wind/Hail" Deductible.

When a Hurricane results in loss or damage that does not exhaust the Hurricane Wind/Hail Deductible, then
the Hurricane Wind/Hail Deductible applicable to a subsequent Hurricane in the same calendar year shall be
the greater of:

        a)   the All Other Wind/Hail Deductible; or
        b)   the remaining amount of the Hurricane Wind/Hail Deductible. In this situation, the remaining




                                                   IF
             amount of the Hurricane Wind/Hail Deductible is determined by subtracting the amount(s) of the
             aforementioned loss or damage from the Hurricane Wind/Hail Deductible.




                                                                  IE
All other terms and conditions remain unchanged.

                                                                    D

AR CYH 11 15
  Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 168 of 176



                              Compass Sinkhole Loss Extension



It is understood and agreed that this policy is amended as follows:

    1.   The words "Sinkhole Loss" are deleted from the Earth Movement Definition in Section VIII.J.5.
         of the AR Compass 02 17 Form.




CE
    2.   The Compass Form is extended to cover Sinkhole Loss, as defined under Section VIII.BB.




                         RT
                                                   IF
                                                                  IE
                                                                    D
All other terms and conditions remain unchanged.




AR Compass Sinkhole 02 17
         Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 169 of 176

                                              TERRORISM ENDORSEMENT


The extension of coverage as provided by this endorsement shall also be subject to all of the other terms
and conditions contained in this policy and any other endorsements attached to this Policy.


                                                PROPERTY SECTION

                                                   Insuring Clause

Subject to the exclusions, limits and conditions hereinafter contained, this Insurance insures Real and Personal




       CE
Property against direct physical loss or physical damage by an Act of Terrorism, as herein defined, occurring during
the period of this Policy as stated in the Declarations Page.

For the purpose of this Insurance, an Act of Terrorism means an act, including the use of force or violence, of any
person or group(s) of persons, whether acting alone or on behalf of or in connection with any organisation(s),
committed for political, religious or ideological purposes including the intention to influence any government and/or
to put the public in fear for such purposes.




                                 RT
                                                  Losses Excluded

IN ADDITION TO THE EXCLUSIONS STATED ELSEWHERE IN THIS POLICY, THIS EXTENSION OF
COVERAGE DOES NOT INSURE AGAINST:-

1.   Loss or damage arising directly or indirectly from nuclear detonation, nuclear reaction, nuclear radiation or
     radioactive contamination, however such nuclear detonation, nuclear reaction, nuclear radiation or radioactive
     contamination may have been caused.




                                                          IF
2.   Loss or damage occasioned directly or indirectly by war, invasion or warlike operations (whether war be
     declared or not), hostile acts of sovereign or government entities, civil war, rebellion, revolution, insurrection,
     civil commotion assuming the proportions of or amounting to an uprising, military or usurped power or martial
     law or confiscation by order of any Government or public authority.




                                                                           IE
3.   Loss by seizure or illegal occupation.

4.   Loss or damage caused by confiscation, requisition, detention, legal or illegal occupation, embargo, quarantine,
     or any result of any order of public or government authority which deprives the Insured of the use or value of its




                                                                             D
     property, nor for loss or damage arising from acts of contraband or illegal transportation or illegal trade.

5.   Loss or damage directly or indirectly arising from or in consequence of the discharge of pollutants or
     contaminants, which pollutants and contaminants shall include but not be limited to any solid, liquid, gaseous or
     thermal irritant, contaminant of toxic or hazardous substance or any substance the presence, existence or
     release of which endangers or threatens to endanger the health, safety or welfare of persons or the
     environment.

6.   Loss or damage by chemical or biological release or exposure of any kind.

7.   Loss or damage by attacks by electronic means, including computer hacking or the introduction of any form of
     computer virus.

8.   Loss or damage caused by vandals or other persons acting maliciously or by way of protest or strikes, riots or
     civil commotion unless physical loss or damage is caused directly by an Act of Terrorism.

9.   Loss or increased cost occasioned by any Public or Civil Authority's enforcement of any ordinance or law
     regulating the reconstruction, repair or demolition of any property insured hereunder; unless this ordinance or
     law extension is also covered by the Policy's other insured perils.

10. Any consequential loss or damage caused by any other ensuing cause.

11. Loss of use, delay or loss of markets, however caused or arising, and despite any preceding loss insured
    hereunder.

12. Loss or damage caused by cessation, fluctuation or variation in, or insufficiency of, water, gas or electricity
    supplies and telecommunications of any type or service.




AR TERR 09 17                                                                                                        1
        Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 170 of 176


13. Loss or increased cost as a result of threat or hoax, in the absence of physical damage due to an Act of
    Terrorism.

14. Loss or damage caused by or arising out of burglary, house - breaking, theft or larceny or caused by any
    person taking part therein.

15. Loss, damage, cost or expense or whatsoever nature directly or indirectly caused by, resulting from or in
    connection with any actual or threatened existence, growth, release, transmission, migration, dispersal, or
    exposure to Mold, Spores, or Fungus, regardless of any other cause or event contributing concurrently or in
    any other sequence to the loss. Mold, Spores, or Fungus means any mold, spores or fungus of any type that
    can cause or threaten physical damage, deterioration, loss of use or loss of value or marketability, to any
    tangible property whatsoever. This includes, but is not limited to, any type(s) of Mold, Spores, or Fungus that




     CE
    are damaging or potentially damaging to tangible property. Nor does this policy apply to the cost of removal,
    disposal, decontamination or replacement of insured property which has been contaminated by Mold, Spores,
    or Fungus and by law and civil authority must be restored, disposed of, or decontaminated. In the event any
    portion of this exclusion is found to be invalid or unenforceable, the remainder shall remain in full force and
    effect.


                                                 Property Excluded




                               RT
IN ADDITION TO THE PROPERTY EXCLUDED ELSEWHERE IN THIS POLICY, THIS EXTENSION OF
COVERAGE SHALL ALSO EXCLUDE THE FOLLOWING:

1.  Property located in the downtown business districts (specific zip codes) of:
            Boston, MA: 02108, 02109, 02110, 02111, 02112, 02113, 02114, 02203, 02205, 02210, 02211, 02212
                           & 02222.




                                                         IF
            San Francisco, CA: 94104, 94105 & 94111.
            Washington, DC: 20001, 20002, 20003, 20004, 20005, 20006, 20024, 20036, 20037, 20045, 20059,
                               20201, 20204, 20220, 20240, 20260, 20319, 20401, 20407, 20410, 20418, 20500,
                               20503, 20515, 20530, 20549 & 20560.
            Manhattan, NY: 10002, 10004, 10005, 10006, 10007, 10013, 10038, 10048, 10280 & 10282.




                                                                         IE
2. Buildings with values greater than $250,000,000.
3. Buildings or locations where animal testing is conducted.
4.. Embassies and Government owned & occupied buildings. State and Local Municipalities and/or Hospitals do
    not apply to this exclusion.
5. Abortion Clinics.




                                                                           D
6. Property located in the U.S. Virgin Islands.
7. Property in Transit not on the Insured's premises.



                                                    Onus of Proof

In any claim and/or action, suit or proceeding to enforce a claim for loss under this policy, the burden of proving that
the loss is recoverable under this Policy and that no limitation or exclusion of this policy applies and the quantum of
loss shall fall upon the Insured.

                                                    Sum Insured

The Underwriters hereon shall not be liable for more than the sum insured stated in the Supplemental Declarations
Page in respect of each occurrence.


                                                     Deductible

Each occurrence shall be adjusted separately and from the amount of each such adjusted loss the sum stated in
the Deductible Endorsement shall be deducted.


                                                     Occurrence

The term "Occurrence" shall mean any one loss and/or series of losses arising out of and directly occasioned by
one Act or series of Acts of Terrorism for the same purpose or cause. The duration and extent of any one
"Occurrence" shall be limited to all losses sustained by the Insured at the property insured herein during any period



AR TERR 09 17                                                                                                        2
        Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 171 of 176
of 72 consecutive hours arising out of the same purpose or cause. However, no such period of 72 consecutive
hours may extend beyond the expiration of this policy unless the Insured shall first sustain direct physical damage
by an Act of Terrorism prior to expiration and within said period of 72 consecutive hours nor shall any period of 72
consecutive hours commence prior to the attachment of this Policy.



                                                     Conditions

1.   Protection Maintenance

     It is agreed that any protection provided for the safety of the insured property shall be maintained in good
     order throughout the currency of this Policy and shall be in use at all relevant times, and that such protection
     shall not be withdrawn or varied to the detriment of the interests of the Underwriters without their consent.




     CE
2.   Rights of Third Parties Exclusion

     This Policy is effected solely between the Insured and Underwriters. This Policy shall not confer any benefits
     on any third parties, including shareholders, and no such third party may enforce any term of this Policy. The
     Contract (Rights of Third Parties) Act 1999 is expressly excluded from this Policy.




                               RT
     This clause shall not affect the rights of the Insured. Any Loss Payees and/or Mortgagees shall be included
     in loss payments, as their interests may appear.


3.   Arbitration

     All matters in difference between the Insured and the Underwriters (hereinafter referred to as "the parties")
     in relation to this insurance, including its formation and validity, and whether arising during or after the




                                                        IF
     period of this insurance, shall be referred to an Arbitration Tribunal in the manner hereinafter set out.

     Unless the parties agree upon a single Arbitrator within thirty days of one receiving a written request from
     the other for Arbitration, the Claimant (the party requesting Arbitration) shall appoint his Arbitrator and give
     written notice thereof to the Respondent. Within thirty days or receiving such notice, the Respondent




                                                                         IE
     shall appoint his Arbitrator and give written notice thereof to the Claimant, failing which the Claimant may
     nominate an Arbitrator on behalf of the Respondent.

     Should the Arbitrators fail to agree, they shall appoint, by mutual agreement only, an Umpire to whom the
     matter in difference shall be referred.




                                                                           D
     Unless the parties otherwise agree, the Arbitration Tribunal shall consist of persons employed or engaged
     in a senior position in Insurance underwriting or claims.

     The Arbitration Tribunal shall have power to fix all procedural rules for the holding of the Arbitration
     including discretionary power to make orders as to any matters which it may consider proper in the
     circumstances of the case with regard to pleadings, discovery, inspection of documents, examination of
     witnesses and any other matter whatsoever relating to the conduct of the Arbitration and may receive and
     act upon such evidence whether oral or written strictly admissible or not as it shall in its discretion think fit.

     All costs of the Arbitration shall be in the discretion of the Arbitration Tribunal who may direct to and by whom
     and in what manner they shall be paid.

     The seat of the Arbitration shall be in New York and the Arbitration Tribunal shall apply the law of New York
     as the proper law of this insurance.

     The Arbitration Tribunal may not award exemplary, punitive, multiple or other damages of a similar nature.




AR TERR 09 17                                                                                                        3
        Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 172 of 176

                                       BUSINESS INTERRUPTION SECTION


In consideration of the premium paid, and subject to the EXCLUSIONS, CONDITIONS AND LIMITATIONS of the
Policy to which this Extension is attached, and also to the FOLLOWING ADDITIONAL CONDITIONS and
EXCLUSIONS, this Policy is extended to cover loss resulting from necessary Interruption of Business, relating only
to the premises affected by the Act of Terrorism, caused by Direct Physical Loss or Damage of an Act of
Terrorism, as covered by the Policy to which this Extension is attached, to property insured by this Policy. This
Policy is also extended to cover loss resulting from Interruption of Business (if covered), to an Insured's covered
Location due to INTERRUPTION BY CIVIL OR MILITARY AUTHORITY or INGRESS & EGRESS, from an Act of
Terrorism, to real property not owned by the Insured; and only for the SUBLIMITS OF LIABILITY stated elsewhere
in this policy; however, in no event to exceed $1,000,000 per occurrence.




     CE
                                                      Conditions

Direct Damage

No claim shall be payable under this Extension unless and until a claim has been paid, or liability admitted, in




                                RT
respect of Direct Physical Loss or Damage by an Act of Terrorism to property insured under the Policy to which
this Extension is attached and which gave rise to Interruption of Business.

This Condition shall not apply if no such payment shall have been made, or liability admitted, solely owing to the
operation of a Deductible in said Policy which excludes liability for losses below a specified amount.

This Condition shall be amended to include Direct Physical Loss or Damage to real property not owned by the
Insured, but only as respects INTERRUPTION BY CIVIL OR MILITARY AUTHORITY or INGRESS & EGRESS if




                                                         IF
covered under this policy.


                                                      Exclusions




                                                                          IE
IN ADDITION TO THE EXCLUSIONS STATED ELSEWHERE IN THIS POLICY, THIS EXTENSION DOES NOT
INSURE AGAINST:

1.   Increase in loss resulting from interference at the insured premises, by strikers or other persons, with




                                                                            D
     rebuilding, repairing or replacing the property or with the resumption or continuation of operation.

2.   Increase in loss caused by the suspension, lapse, or cancellation of any lease, licence, contract, or order,
     unless such results directly from the insured Interruption of Business, and then Underwriters shall be liable for
     only such loss as affects the Insured's earnings during, and limited to, the period of indemnity covered under
     this Policy.

3.   Increase in loss caused by the enforcement of any ordinance or law regulating the use, reconstruction, repair
     or demolition of any property insured hereunder; unless this ordinance or law extension is also covered by the
     Policy's other insured perils.

4.   Loss of market or other consequential loss, except as respects loss resulting from Interruption of Business (if
     covered), to an Insured's covered Location due to INTERRUPTION BY CIVIL OR MILITARY AUTHORITY
     and/or INGRESS & EGRESS, from an Act of Terrorism to real property not owned by the Insured.

5.   Loss as a result of physical or mental or bodily injury to any person.




All other terms and conditions remain unchanged.




AR TERR 09 17                                                                                                       4
             Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 173 of 176
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                FLOOD ZONE DESIGNATION


It is agreed that for purposes of applying the policy’s applicable Flood exclusions, sublimits and/or deductibles:

1.   The Locations from the latest Statement of Values on file with AmRisc are designated to be in the Flood Zones as indicated
     below. The street addresses shown below shall apply to the entire Location that includes that street address. Any Flood Zone
     prefixed A or V is considered to be Flood Zone A or V, respectively.
                         Address                                     City                State        Zip          Flood Zone




          CE
                    2400 S. Loop W Fwy                             Houston                TX         77054           X-UnSh
                     2401 West Ridge                               Houston                TX         77054           X-UnSh
                 7020 Stuebner Ariline Rd.                         Houston                TX         77091             AE
                   3607 Old Spanish Trail                          Houston                TX         77021           X-UnSh
                      4808 Gibson St.                              Houston                TX         77007           X-UnSh
                     1417 Congress St.                             Houston                TX         77002           X-UnSh




                                         RT
                      4704 Airline Dr.                             Houston                TX         77022           X-UnSh
                     6010 Washington                               Houston                TX         77007           X-UnSh
                      4720 Clinton Dr                              Houston                TX         77020           X-UnSh
                      7410 Apache St.                              Houston                TX         77028             AE
                       200 Emile St.                               Houston                TX         77020           X-UnSh




                                                                 IF
                     5820 Washington                               Houston                TX         77077           X-UnSh
                 22220-22224 NW Freeway                            Cypress                TX         77095           X-UnSh
                      2533 Southmore                               Houston                TX         77004           X-UnSh




                                                                                  IE
                     5555 Washington                               Houston                TX         77077           X-UnSh
                     2133 Hwy 6 South                              Houston                TX         77077           X-UnSh
                     2135 Hwy 6 South                              Houston                TX         77077           X-UnSh
                      5040 Broadway                                Pearland               TX         77584            X500




                                                                                    D
                  6940-7021 Portwest Dr.                           Houston                TX         77024           X-UnSh
                      525 McCarty St.                              Houston                TX         77029           X-UnSh
               1901-1903 Jefferson St. 2502 S                       Laredo                TX         78040           X-UnSh
                      6501 Navigation                              Houston                TX         77011           X-UnSh
                     3838 Westheimer                               Houston                TX         77028           X-UnSh
                      3900 6th Street                            Holmes Beach             FL         34217             AE
                     9451 Cullen Blvd.                             Houston                TX         77051            X500
                   4310 Old Spanish Trail                          Houston                TX         77021           X-UnSh
                    7647 Harrisburg Blvd                           Houston                TX         77012           X-UnSh
                      3815 Garrott St.                             Houston                TX         77006           X-UnSh
                       410 Sul Ross                                Houston                TX         77006           X-UnSh
                      6028 Navigation                              Houston                TX         77011           X-UnSh
                      5304 Navigation                              Houston                TX         77011            X500
                   702 W Bay Area Blvd                             Webster                TX         77598           X-UnSh
                     421 SE 34th Ave.                              Amarillo               TX         79103           X-UnSh
                    2504 Broadway Ave.                             Galveston              TX         77550             AE
                      3530 W 12th St                               Houston                TX         77008           X-UnSh
                     13840 Pike Road                             Missouri City            TX         77489           X-UnSh
                      144 Winkler Dr                               Houston                TX         77087           X-UnSh
                    3730 Dacoma Street                             Houston                TX         77092           X-UnSh
                     6942 Signat Drive                             Houston                TX         77041           X-UnSh
                    2710 W Alabama St                              Houston                TX         77098           X-UnSh
                      440 South Street                             Houston                TX         77023             AE
AR FLD 06 13
             Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 174 of 176
                           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            FLOOD ZONE DESIGNATION


It is agreed that for purposes of applying the policy’s applicable Flood exclusions, sublimits and/or deductibles:

1.   The Locations from the latest Statement of Values on file with AmRisc are designated to be in the Flood Zones as indicated
     below. The street addresses shown below shall apply to the entire Location that includes that street address. Any Flood Zone
     prefixed A or V is considered to be Flood Zone A or V, respectively.
                  10660 Eastex Freeway                              Houston                TX         77093             AE




          CE
                    3852 Telephone Rd                               Houston                TX         77023             AE

 2. Any future Location(s) declared and added to the Statement of Values on file with AmRisc:
     The Flood Zone will be determined at time of binding. If the Flood Zone is not indicated on the endorsement adding the Location
 (s), then it will be determined at the time of loss.

 3. Miscellaneous Unnamed Location or Newly Acquired Property (if covered by the policy):
    The Flood sublimit applying (if Flood is a covered peril for the affected Location) will be the lesser of:




                                        RT
         a) The Miscellaneous Unnamed Locations or Newly Acquired Property sublimit (whichever is applicable at the time of
              loss); or
         b) The applicable Flood limit.

 All other terms and conditions remain unchanged.




                                                                 IF
                                                                                   IE
                                                                                     D

AR FLD 06 13
   Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 175 of 176



    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                     ADDITIONAL COVERAGE ENDORSEMENT
                             (WIND-DRIVEN PRECIPITATION)




 CE
  This endorsement modifies insurance provided under the following:




                     CAUSE OF LOSS - SPECIAL FORM OR COMPASS




                         RT
  Sublimit:
 The sublimit for WIND-DRIVEN PRECIPITATION is included within the Limit of Insurance shown in the
 Declarations as applicable to the covered Building Property. This sublimit does not increase the Limit of
 Insurance.




                                                 IF
 Sublimit: $ 250,000



  Covered Cause of Loss:




                                                                 IE
  The term Covered Cause of Loss includes the Additional Coverage of Wind-Driven Precipitation as
  described and limited below.

  The Companies will pay for direct physical loss or damage to the interior of any building or structure, or




                                                                   D
  to personal property in the building or structure caused by or resulting from rain, snow, sleet or ice,
  when driven by wind.



  Additional Exclusions:
 The Companies will not pay for loss or damage caused directly or indirectly by any of the following:

 (1) Sand or dust, unless the building or structure first sustains damage by a Covered Cause of Loss to
     its roof or walls through which the sand or dust enters;

 (2) Thawing of snow, sleet or ice on the building or structure; or

 (3) Faulty, inadequate or defective:
     (a) Planning, zoning, development, surveying, siting;
     (b) Design, specifications, workmanship, repair, construction, renovation, remodeling, grading,
         compaction;
     (c) Materials used in repair, construction, renovation or remodeling; or
     (d) Maintenance of part or all of any property on or off the described premises.




WDP-1 04 15
 Case 4:19-cv-04657 Document 1-1 Filed on 11/27/19 in TXSD Page 176 of 176


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                EXCLUSION OF CERTIFIED ACTS OF TERRORISM

    A. The following definition is added with respect to the provisions of this endorsement:

        "Certified Act of Terrorism" means an act that is certified by the Secretary of the Treasury,
        in accordance with the provisions of the federal Terrorism Risk Insurance Act, to be an act
        of terrorism pursuant to such Act. The criteria contained in the Terrorism Risk Insurance




CE
        Act for a "Certified Act of Terrorism" include the following:

        1. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to
        all types of insurance subject to the Terrorism Risk Insurance Act; and
        2. The act is a violent act or an act that is dangerous to human life, property or
        infrastructure and is committed by an individual or individuals as part of an effort to coerce
        the civilian population of the United States or to influence the policy or affect the conduct of
        the United States Government by coercion.




                        RT
    B. The following exclusion is added:

        CERTIFIED ACT OF TERRORISM EXCLUSION

        The Companies will not pay for loss or damage caused directly or indirectly by a "Certified
        Act of Terrorism". Such loss or damage is excluded regardless of any other cause or event




                                                  IF
        that contributes concurrently or in any sequence to the loss.

    C. Exception Covering Certain Fire Losses

        As respects to property located in states that have Standard Fire Policy or similar laws




                                                                   IE
        mandating that insurance Companies provide coverage for "fire following" any Certified
        Acts of Terrorism, the following exception to the exclusion in Paragraph B. applies:

        If a "Certified Act of Terrorism" results in fire, the Companies will pay for the loss or
        damage caused by that fire. Such coverage for fire applies only to direct loss or damage




                                                                     D
        by fire to Covered Property. Therefore, for example, the coverage does not apply to
        insurance provided under Business Income and/or Extra Expense coverage forms or
        endorsements which apply to those forms, or to the Legal Liability Coverage Form or the
        Leasehold Interest Coverage Form.

        If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk
        Insurance Act exceed $100 billion in a calendar year and the Companies have met their
        insurer deductible under the Terrorism Risk Insurance Act, the Companies shall not be
        liable for the payment of any portion of the amount of such losses that exceeds $100
        billion, and in such case insured losses up to that amount are subject to pro rata allocation
        in accordance with procedures established by the Secretary of the Treasury.

    D. Application Of Other Exclusions

        The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a
        terrorism exclusion, do not serve to create coverage for any loss which would otherwise be
        excluded under this Coverage Part or Policy, such as losses excluded by the Nuclear
        Hazard Exclusion or the War and Military Action Exclusion.


    All other terms and conditions remain unchanged.




AR TRIA EXCL 02 15
